[loanagreementexhibitfor1001.jpg]
Exhibit 10.2 LOAN AGREEMENT Dated as of April 17, 2017 between THE BORROWERS
NAMED HEREIN, as Borrower, and GOLDMAN SACHS MORTGAGE COMPANY, as Lender



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1002.jpg]
TABLE OF CONTENTS Page ARTICLE I GENERAL TERMS 32 Section 1.1. The Loan 32
Section 1.2. Interest and Principal 33 Section 1.3. Method and Place of Payment
35 Section 1.4. Taxes; Regulatory Change 35 Section 1.5. Release 36 ARTICLE II
DEFEASANCE AND ASSUMPTION 36 Section 2.1. Defeasance 36 Section 2.2. Property
Releases 39 Section 2.3. Assumption 40 Section 2.4. Transfers of Equity
Interests in Borrower 42 ARTICLE III ACCOUNTS 44 Section 3.1. Cash Management
Account 44 Section 3.2. Distributions from Cash Management Account 45 Section
3.3. Loss Proceeds Account 46 Section 3.4. Basic Carrying Costs Escrow Account
46 Section 3.5. TI/LC Reserve Account 48 Section 3.6. Capital Expenditure
Reserve Account 49 Section 3.7. Deferred Maintenance and Environmental Escrow
Account 50 Section 3.8. Unfunded Obligations Account 51 Section 3.9. Excess Cash
Flow Reserve Account 52 Section 3.10. Account Collateral 53 Section 3.11.
Bankruptcy 53 ARTICLE IV REPRESENTATIONS 54 Section 4.1. Organization 54 Section
4.2. Authorization 54 Section 4.3. No Conflicts 54 Section 4.4. Consents 55
Section 4.5. Enforceable Obligations 55 Section 4.6. No Default 55 -i-



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1003.jpg]
TABLE OF CONTENTS (continued) Page Section 4.7. Payment of Taxes 55 Section 4.8.
Compliance with Law 55 Section 4.9. ERISA 55 Section 4.10. Investment Company
Act 56 Section 4.11. No Bankruptcy Filing 56 Section 4.12. Other Debt 56 Section
4.13. Litigation 56 Section 4.14. Leases; Material Agreements 56 Section 4.15.
Full and Accurate Disclosure 58 Section 4.16. Financial Condition 58 Section
4.17. Single-Purpose Requirements 58 Section 4.18. Use of Loan Proceeds 58
Section 4.19. Not Foreign Person 59 Section 4.20. Labor Matters 59 Section 4.21.
Title 59 Section 4.22. No Encroachments 59 Section 4.23. Physical Condition 59
Section 4.24. Fraudulent Conveyance 60 Section 4.25. Management 60 Section 4.26.
Condemnation 60 Section 4.27. Utilities and Public Access 60 Section 4.28.
Environmental Matters 60 Section 4.29. Assessments 61 Section 4.30. No Joint
Assessment 61 Section 4.31. Separate Lots 61 Section 4.32. Permits; Certificate
of Occupancy 61 Section 4.33. Flood Zone 62 Section 4.34. Security Deposits 62
Section 4.35. Acquisition Documents 62 -ii-



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1004.jpg]
TABLE OF CONTENTS (continued) Page Section 4.36. Insurance 62 Section 4.37. No
Dealings 62 Section 4.38. Estoppel Certificates 62 Section 4.39. Federal Trade
Embargos 62 Section 4.40. Intellectual Property/Websites 62 Section 4.41. No
Subleases 63 Section 4.42. No Dark Tenants 63 Section 4.43. Central Plant 63
ARTICLE V AFFIRMATIVE COVENANTS 63 Section 5.1. Existence; Licenses 63 Section
5.2. Maintenance of Properties 64 Section 5.3. Compliance with Legal
Requirements 64 Section 5.4. Impositions and Other Claims 64 Section 5.5. Access
to Properties 65 Section 5.6. Cooperate in Legal Proceedings 65 Section 5.7.
Leases 65 Section 5.8. Plan Assets, etc. 67 Section 5.9. Further Assurances 67
Section 5.10. Management of Collateral 68 Section 5.11. Notice of Material Event
69 Section 5.12. Annual Financial Statements 69 Section 5.13. Quarterly
Financial Statements 70 Section 5.14. Monthly Financial Statements 70 Section
5.15. Insurance 71 Section 5.16. Casualty and Condemnation 76 Section 5.17.
Annual Budget 78 Section 5.18. Venture Capital Operating Companies; Nonbinding
Consultation 79 Section 5.19. Compliance with Encumbrances and Material
Agreements 79 Section 5.20. Prohibited Persons 80 -iii-



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1005.jpg]
TABLE OF CONTENTS (continued) Page ARTICLE VI NEGATIVE COVENANTS 80 Section 6.1.
Liens on the Collateral 80 Section 6.2. Ownership 80 Section 6.3. Transfers 80
Section 6.4. Debt 80 Section 6.5. Dissolution; Merger or Consolidation 80
Section 6.6. Change in Business 81 Section 6.7. Debt Cancellation 81 Section
6.8. Affiliate Transactions 81 Section 6.9. Misapplication of Funds 81 Section
6.10. Name 81 Section 6.11. Modifications and Waivers 81 Section 6.12. ERISA 82
Section 6.13. Alterations and Expansions 82 Section 6.14. Single-Purpose Entity
82 Section 6.15. Zoning and Uses 82 Section 6.16. Waste 83 ARTICLE VII DEFAULTS
83 Section 7.1. Event of Default 83 Section 7.2. Remedies 86 Section 7.3.
Application of Payments after an Event of Default 87 ARTICLE VIII MISCELLANEOUS
87 Section 8.1. Successors 87 Section 8.2. GOVERNING LAW 88 Section 8.3.
Modification, Waiver in Writing 88 Section 8.4. Notices 88 Section 8.5. TRIAL BY
JURY 91 Section 8.6. Headings 91 Section 8.7. Assignment and Participation 91
Section 8.8. Severability 92 -iv-



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1006.jpg]
TABLE OF CONTENTS (continued) Page Section 8.9. Preferences; Waiver of
Marshalling of Assets 92 Section 8.10. Remedies of Borrower 93 Section 8.11.
Offsets, Counterclaims and Defenses 93 Section 8.12. No Joint Venture 93 Section
8.13. Conflict; Construction of Documents 93 Section 8.14. Brokers and Financial
Advisors 94 Section 8.15. Counterparts 94 Section 8.16. Estoppel Certificates 94
Section 8.17. General Indemnity; Payment of Expenses 95 Section 8.18. No
Third-Party Beneficiaries 97 Section 8.19. Recourse 97 Section 8.20. Right of
Set-Off 100 Section 8.21. Exculpation of Lender 100 Section 8.22. Servicer 100
Section 8.23. No Fiduciary Duty 100 Section 8.24. Borrower Information 102
Section 8.25. EU Bail-in Rule 103 Section 8.26. PATRIOT Act Records 103 Section
8.27. Prior Agreements 103 Section 8.28. Publicity 104 Section 8.29. Delay Not a
Waiver 104 Section 8.30. Schedules and Exhibits Incorporated 104 Section 8.31.
Joint and Several Liability 104 -v-



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1007.jpg]
Schedules A Properties B Exception Report C Deferred Maintenance Conditions D
Unfunded Obligations E Rent Roll F Material Agreements G Allocated Loan Amounts
H Individual Property Closing Date NOI I Organizational Chart J Form of Tenant
Notice K Aggregate Square Footage (on Property-by-Property basis) L Permitted
Release Parcels M Approved Material Alterations N Central Plant Agreements -vi-



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1008.jpg]
LOAN AGREEMENT This Loan Agreement (this “Agreement”) is dated April 17, 2017
and is between GOLDMAN SACHS MORTGAGE COMPANY, a New York limited partnership,
as lender (together with its successors and assigns, including any lawful holder
of any portion of the Indebtedness, as hereinafter defined, “Lender”), and each
of the entities identified as a “Borrower” on the signature pages hereto, as
borrower (individually or collectively, as the context may require, jointly and
severally, together with their respective permitted successors and assigns,
“Borrower” or “Borrowers”)”. RECITALS Borrower desires to obtain from Lender the
Loan (as hereinafter defined) in connection with the financing of the Properties
(as hereinafter defined). Lender is willing to make the Loan on the terms and
subject to the conditions set forth in this Agreement if Borrower joins in the
execution and delivery of this Agreement, the Note and the other Loan Documents.
In consideration of the agreements, provisions and covenants contained herein
and in the other Loan Documents, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Lender and
Borrower agree as follows: DEFINITIONS (a) When used in this Agreement, the
following capitalized terms have the following meanings: “Account Collateral”
means, collectively, the Collateral Accounts and all sums at any time held,
deposited or invested therein, together with any interest and other earnings
thereon, and all securities and investment property credited thereto and all
proceeds thereof (including proceeds of sales and other dispositions), whether
accounts, general intangibles, chattel paper, deposit accounts, instruments,
documents or securities. “Agreement” means this Loan Agreement, as the same may
from time to time hereafter be amended, restated, replaced, supplemented or
otherwise modified in accordance herewith. “Aggregate Square Footage” means, at
any time, the aggregate number of square feet contained in the Properties that
have not theretofore been released from the Collateral in accordance herewith,
based on the respective square footage amounts set forth in Schedule K.
“Allocated Loan Amount” means, with respect to each Property, the portion of the
Loan Amount allocated thereto as set forth in Schedule G. “Alteration” means any
demolition, alteration, installation, improvement or expansion of or to any of
the Properties or any portion thereof.



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1009.jpg]
“Annual Budget” means a capital and operating expenditure budget for the
Properties prepared by Borrower that sets forth Borrower’s good faith estimate
of Operating Income, Operating Expenses and Capital Expenditures for the
applicable Fiscal Year. “Appraisal” means, with respect to each Property, an
as-is appraisal of such Property that is prepared by a member of the Appraisal
Institute selected by Lender, meets the minimum appraisal standards for national
banks promulgated by the Comptroller of the Currency pursuant to Title XI of the
Financial Institutions Reform, Recovery, and Enforcement Act of 1989, as amended
(FIRREA) and complies with the Uniform Standards of Professional Appraisal
Practice (USPAP). “Approved Annual Budget” has the meaning set forth in Section
5.17. “Approved Management Agreement” means that certain Management, Leasing &
Services Agreement, dated as of the Closing Date, between Borrower and the
initial Approved Property Manager (ii) any replacement management agreement on
substantially the same terms as the agreement described in the immediately
preceding clause (i) with an Approved Property Manager described in clause (ii)
of the definition thereof, provided that the base management fee shall not be in
excess of 3.0% of gross revenues from the Property (exclusive of amounts payable
as a reimbursement of expenses under the management agreement), and any other
management agreement that is approved by Lender, such approval not to be
unreasonably withheld, conditioned or delayed and, if any portion of the Loan
has been Securitized, with respect to which the Rating Condition is satisfied,
in each case, as the same may be amended, restated, replaced, supplemented or
otherwise modified in accordance herewith. “Approved Property Manager” means (i)
Eola Capital LLC, a Florida limited liability company, for so long as it is an
affiliate of Sponsor, or any other wholly-owned subsidiary of Sponsor or
Parkway, (ii) any reputable real estate management organization (x) possessing
experience in managing at least three properties in major metropolitan areas
substantially similar to the Properties during the previous five years, (y) with
at least 3,000,000 leasable square feet (not including the Property), in the
aggregate, of office space under management, and (z) that is not then the
subject of a bankruptcy or similar insolvency proceeding against it, or (iii)
any other management company approved by Lender and with respect to which the
Rating Condition is satisfied, in each case unless and until Lender requests the
termination of that management company pursuant to Section 5.10(d). “Assignment”
has the meaning set forth in Section 8.7(b). “Assumption” has the meaning set
forth in Section 2.2. “Bankruptcy Code” has the meaning set forth in Section
7.1(d). “Basic Carrying Costs Escrow Account” has the meaning set forth in
Section 3.4(a). 2



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1010.jpg]
“Borrower” or “Borrowers” has the meaning set forth in the first paragraph of
this Agreement, excluding any Borrower released in connection with a Permitted
Partial Release. “Borrower Tax” means, with respect to payments made and/or due
hereunder, any U.S. Tax and any present or future tax, assessment or other
charge or levy imposed by, or on behalf of, any jurisdiction through which or
from which payments due hereunder are made (or any taxing authority thereof).
“Budgeted Operating Expenses” means, with respect to any calendar month, (i) an
amount equal to the Operating Expenses and Capital Expenditures budgeted for
such calendar month as set forth in the then-applicable Approved Annual Budget
(excluding amounts budgeted in respect of Taxes and insurance premiums), or (ii)
such greater amount as shall equal Borrower’s actual Operating Expenses and
Capital Expenditures for such month (excluding Taxes and insurance premiums),
except that during the continuance of a Trigger Period such greater amount shall
in no event exceed 105% of the amount specified in clause (i) of this definition
without the prior written consent of Lender, not to be unreasonably withheld,
delayed or conditioned, provided that no such consent shall be required in
connection with expenditures for non-discretionary items and expenditures
required to be made by reason of the occurrence of any emergency (i.e., an
unexpected event that threatens imminent harm to persons or property at the
Property) and with respect to which it would be impracticable, under the
circumstances, to obtain Lender’s prior consent thereto with written notice of
such expenditure given to Lender promptly thereafter. “Business Day” means any
day other than a Saturday, a Sunday or a day on which federally insured
depository institutions in the State of New York or, if Lender shall notify
Borrower of the same, such other state in which the offices of Lender, its
trustee, its Servicer or its Servicer’s collection account are located are
authorized or obligated by law, governmental decree or executive order to be
closed. “Capital Expenditure” means, with respect to any Property, hard and soft
costs incurred by Borrower with respect to replacements and capital repairs made
to such Property (including repairs to, and replacements of, structural
components, roofs, building systems, parking garages and parking lots), in each
case to the extent capitalized in accordance with GAAP. “Capital Expenditure
Reserve Account” has the meaning set forth in Section 3.6(a). “Cash Management
Account” has the meaning set forth in Section 3.1(a). “Cash Management
Agreement” means that certain Cash Management Agreement, dated as of the Closing
Date, among Borrower, Lender and the Cash Management Bank that maintains the
Cash Management Account as of the Closing Date, as the same may from time to
time be amended, restated, replaced, supplemented or otherwise modified in
accordance herewith. 3



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1011.jpg]
“Cash Management Bank” means the Eligible Institution at which the Cash
Management Account is maintained. “Casualty” means a fire, explosion, flood,
collapse, earthquake or other casualty affecting all or any portion of any
Property. “Cause” means, with respect to an Independent Director, (i) acts or
omissions have been committed by such Independent Director that constitute
systematic and persistent or willful disregard of such Independent Director’s
duties, (ii) such Independent Director has been indicted or convicted for any
crime or crimes of moral turpitude or dishonesty or for any violation of any
Legal Requirements, (iii) such Independent Director no longer satisfies the
requirements set forth in the definition of “Independent Director”, (iv) the
fees charged for the services of such Independent Director are materially in
excess of the fees charged by the other providers of Independent Directors
listed in the definition of “Independent Director “ or (v) any other reason for
which the prior written consent of Lender shall have been obtained. “Central
Plant” has the meaning set forth in that certain Chilled and Heated Water
Agreement, dated as of January 1, 2006, by and among Crescent Real Estate
Funding IV, L.P., Crescent Real Estate Funding III, L.P. and Crescent Real
Estate Funding V, L.P. “Central Plant Agreements” has the meaning set forth in
Section 4.43 below. “Certificates” means, collectively, any senior and/or
subordinate notes, debentures or pass-through certificates, or other evidence of
indebtedness, or debt or equity securities, or any combination of the foregoing,
representing a direct or beneficial interest, in whole or in part, in the Loan.
“Closing Date” means the date of this Agreement. “Closing Date DSCR” means
4.09x. “Closing Date NOI” means, as of the date of any determination thereof,
(x) $72,635,511, less (y) the sum of the Individual Property Closing Date NOI’s
of each Property that has theretofore been released from the Lien of the
Mortgages pursuant to the terms hereof. “Code” means the Internal Revenue Code
of 1986, as amended, and as it may be further amended from time to time, any
successor statutes thereto, and applicable U.S. Department of Treasury
regulations issued pursuant thereto in temporary or final form. “Collateral”
means all assets owned from time to time by Borrower including the Properties,
the Revenues and all other tangible and intangible property in respect of which
Lender is granted a Lien under the Loan Documents, and all proceeds thereof.
“Collateral Account” means each of the accounts and sub-accounts established
pursuant to Article III hereof. “Componentization Notice” has the meaning set
forth in Section 1.1(c). 4



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1012.jpg]
“Condemnation” means a taking or voluntary conveyance of all or part of any of
the Properties or any interest in or right accruing to or use of any of the
Properties, as the result of, or in settlement of, any condemnation or other
eminent domain proceeding by any Governmental Authority. “Contingent Obligation”
means, with respect to any Person, any obligation of such Person directly or
indirectly guaranteeing any Debt of any other Person in any manner and any
contingent obligation to purchase, to provide funds for payment, to supply funds
to invest in any other Person or otherwise to assure or indemnify a creditor
against loss. “Control” of any entity means the ownership, directly or
indirectly, of at least 35% of the equity interests in, and the right to at
least 35% of the distributions from, such entity and the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such entity, whether through the ability to exercise voting power,
by contract or otherwise (“Controlled” and “Controlling” each have the meanings
correlative thereto), which power to direct or cause the direction of the
management and policies of such entity may be subject to the rights of partners
or constituent owners to vote on customary major decisions. “Controlled
Affiliates” means any affiliate of Borrower that is directly or indirectly
controlled by the same Qualified Equityholder that directly or indirectly
controls Borrower. For purposes of this definition, “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such entity, whether through the
ability to exercise voting power, by contract or otherwise. “Cooperation
Agreement” means that certain Mortgage Loan Cooperation Agreement, dated as of
the Closing Date, by Borrower and Sponsor for the benefit of Lender, as the same
may from time to time be amended, restated, replaced, supplemented or otherwise
modified in accordance herewith. “CPP” means the Canada Pension Plan Investment
Board and any, directly or indirectly, wholly-owned subsidiary thereof,
including CPP Investment Board Real Estate Holdings, Inc. and/or CPP US RE-A,
Inc. “Damages” to a Person means any and all actual liabilities, obligations,
losses, demands, damages, penalties, assessments, actions, causes of action,
judgments, proceedings, suits, claims, costs, expenses and disbursements of any
kind or nature whatsoever (including reasonable attorneys’ fees and other costs
of defense and/or enforcement whether or not suit is brought), fines, charges,
fees, settlement costs and disbursements imposed on or incurred by such party,
whether based on any federal, state, local or foreign laws, statutes, rules or
regulations (including securities and commercial laws, statutes, rules or
regulations and Environmental Laws), on common law or equitable cause or on
contract or otherwise; provided, however, that “Damages” shall not include
special, consequential or punitive damages, except to the extent imposed upon
Lender by one or more third parties. 5



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1013.jpg]
“Dark Tenant” means any Tenant that (i) is not rated (or, if a Lease guaranty
has been provided, such guarantor is not rated) at least BBB- by S&P, Baa3 by
Moody’s or the equivalent by Fitch and (ii) has vacated in excess of fifty
percent (50%) of the overall square footage of the space demised under its Lease
(unless a substantial portion of such space has been subleased and the
sublessee(s) are in occupancy). For avoidance of doubt, any space that has been
subleased shall not be deemed to have been vacated for purposes of this
definition, so long as the applicable sublessee is in occupancy. “DBRS” means
DBRS, Inc. or its applicable affiliate. “Debt” means, with respect to any
Person, without duplication: (i) all indebtedness of such Person to any other
party (regardless of whether such indebtedness is evidenced by a written
instrument such as a note, bond or debenture), including indebtedness for
borrowed money or for the deferred purchase price of property or services; (ii)
all letters of credit issued for the account of such Person and all unreimbursed
amounts drawn thereunder; (iii) all indebtedness secured by a Lien on any
property owned by such Person (whether or not such indebtedness has been
assumed) except obligations for impositions that are not yet due and payable;
(iv) all Contingent Obligations of such Person; (v) all payment obligations of
such Person under any interest rate protection agreement (including any interest
rate swaps, floors, collars or similar agreements) and similar agreements; and
(vi) any material actual or contingent liability to any Person or Governmental
Authority with respect to any employee benefit plan (within the meaning of
Section 3(3) of ERISA) subject to Title IV of ERISA, Section 302 of ERISA or
Section 412 of the Code. “Default” means the occurrence of any event that, but
for the giving of notice or the passage of time, or both, would be an Event of
Default. “Default Rate” means, with respect to any Note or Note Component, the
greater of (x) 500 basis points per annum in excess of the interest rate
otherwise applicable to such Note or Note Component hereunder and (y) 100 basis
points per annum in excess of the Prime Rate from time to time; provided that,
if the foregoing would result in an interest rate in excess of the maximum rate
permitted by applicable law, the Default Rate shall be limited to the maximum
rate permitted by applicable law. “Defeasance Borrower” has the meaning set
forth in Section 2.1(c). 6



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1014.jpg]
“Defeasance Collateral” means government securities (as described in Treasury
Reg. 1.860G-2(a)(8)(ii)) that are the direct obligations of the United States of
America, which obligations are not subject to prepayment, call or early
redemption. “Defeasance Pledge Agreement” has the meaning set forth in Section
2.1(a)(iii). “Defease” means to deliver Defeasance Collateral as substitute
Collateral for the Loan in accordance with Section 2.1 and to cause the Defeased
Note to be assumed by a Defeasance Borrower in accordance herewith; and the
terms “Defeased” and “Defeasance” have meanings correlative to the foregoing.
“Defeased Note” has the meaning set forth in Section 2.1(b). “Deferred
Maintenance Amount” means $0.00. “Deferred Maintenance Conditions” means those
items described in Schedule C. “Deferred Maintenance and Environmental Escrow
Account” has the meaning set forth in Section 3.7(a). “DSCR” means, with respect
to any Test Period, the quotient obtained by dividing (i) Net Operating Income
by (ii) the product of (x) the Loan Amount, (y) 3.753% and (z) a fraction, the
numerator of which is the actual number of days in such Test Period and the
denominator of which is 360. “DSCR Threshold” means, with respect to any release
of a Permitted Release Parcel, the greater of (x) the Closing Date DSCR and (y)
the lesser of (i) DSCR immediately prior to such release and (ii) 4.09x. “EEA
Bail-In Action” means the exercise of any EEA Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution. “EEA Bail-In Legislation” means, with respect to any EEA
Member Country implementing Article 55 of Directive 2014/59/EU of the European
Parliament and of the Council of the European Union, the implementing law for
such EEA Member Country from time to time which is described in the EEA Bail-In
Legislation Schedule. “EEA Bail-In Legislation Schedule” means the EU Bail-In
Legislation Schedule published by the Loan Market Association (or any successor
person), as in effect from time to time. “EEA Financial Institution” means (a)
any credit institution or investment firm established in any EEA Member Country
which is subject to the supervision of an EEA Resolution Authority, (b) any
entity established in an EEA Member Country which is a parent of an institution
described in clause (a) of this definition, or (c) any financial institution
established in an EEA Member Country which is a subsidiary of an institution
described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent. 7



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1015.jpg]
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway. “EEA Resolution Authority” means any public
administrative authority or any person entrusted with public administrative
authority of any EEA Member Country (including any delegee) having
responsibility for the resolution of any EEA Financial Institution. “EEA
Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the EEA Bail-In Legislation for the applicable EEA
Member Country, which write-down and conversion powers are described in the EEA
Bail-In Legislation Schedule. “Eligible Account” means an account or book-entry
subaccount maintained with a federal or state-chartered depository institution
or trust company that complies with the definition of Eligible Institution.
“Eligible Institution” means an institution (i) whose commercial paper,
short-term debt obligations or other short-term deposits are rated at least
“A–1” by S&P, “P–1” by Moody’s and “F–1” by Fitch, and whose long-term senior
unsecured debt obligations are rated at least “A-” by S&P, “A” by Fitch, and
“A2” by Moody’s and whose deposits are insured by the FDIC or (ii) with respect
to which the Rating Condition is satisfied. Lender confirms that, as of the date
hereof, Wells Fargo Bank, National Association is an Eligible Institution.
“Embargoed Person” means any Person subject to trade restrictions under any
Federal Trade Embargo. “Engineering Report” means a structural and seismic
engineering report or reports (including a “probable maximum loss” calculation,
if applicable) with respect to each of the Properties prepared by an independent
engineer approved by Lender and delivered to Lender in connection with the Loan,
and any amendments or supplements thereto delivered to Lender. “Environmental
Claim” means any written notice, claim, proceeding, notice of proceeding,
investigation, demand, abatement order or other order or directive by any
Governmental Authority alleging or asserting liability with respect to Borrower
or any Property arising out of, based on, in connection with, or resulting from
(i) the actual or alleged presence, Use or Release of any Hazardous Substance,
(ii) any actual or alleged violation of any Environmental Law, or (iii) any
actual or alleged injury or threat of injury to property, health or safety,
natural resources or to the environment caused by Hazardous Substances.
“Environmental Indemnity” means that certain environmental indemnity agreement
executed by Borrower and Sponsor as of the Closing Date, as the same may from
time to time be amended, restated, replaced, supplemented or otherwise modified
in accordance herewith. 8



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1016.jpg]
“Environmental Laws” means any and all present and future federal, state and
local laws, statutes, ordinances, orders, rules, and regulations, as well as
common law, any judicial or administrative orders, decrees or judgments
thereunder, and any permits, approvals, licenses, registrations, filings and
authorizations, in each case as now or hereafter in effect, relating to (i) the
pollution, protection or cleanup of the environment, (ii) the impact of
Hazardous Substances on property, health or safety, (iii) the Use or Release of
Hazardous Substances, or (iv) occupational safety and health, industrial hygiene
or the protection of human, plant or animal health or welfare. The term
“Environmental Law” includes, but is not limited to, the following statutes, as
amended, any successors thereto, and any regulations promulgated pursuant
thereto, and any state or local statutes, ordinances, rules, or regulations
addressing similar issues: the Comprehensive Environmental Response,
Compensation and Liability Act; the Emergency Planning and Community
Right-to-Know Act; the Hazardous Materials Transportation Act; the Resource
Conservation and Recovery Act (including Subtitle I relating to underground
storage tanks); the Clean Water Act; the Clean Air Act; the Toxic Substances
Control Act; the Safe Drinking Water Act; the Federal Water Pollution Control
Act; the Federal Insecticide, Fungicide and Rodenticide Act; the Endangered
Species Act; the National Environmental Policy Act; and the River and Harbors
Appropriation Act. The term “Environmental Law” also includes, but is not
limited to, any present and future federal state and local laws, statutes
ordinances, rules, and regulations, as well as common law, conditioning transfer
of property upon a negative declaration or other approval of a Governmental
Authority of the environmental condition of a property; or requiring
notification or disclosure of Releases of Hazardous Substances or other
environmental conditions of a property to any Governmental Authority or other
Person, whether or not in connection with transfer of title to or interest in
property. “Environmental Reports” means “Phase I Environmental Site Assessments”
as referred to in the ASTM Standards on Environmental Site Assessments for
Commercial Real Estate, E 1527-13 (and, if necessary, “Phase II Environmental
Site Assessments”), prepared by an independent environmental auditor approved by
Lender and delivered to Lender in connection with the Loan and any amendments or
supplements thereto delivered to Lender, and shall also include any other
environmental reports or assessments delivered to Lender pursuant to this
Agreement and the Environmental Indemnity. “ERISA” means the Employee Retirement
Income Security Act of 1974, as amended from time to time, and the regulations
promulgated thereunder. “ERISA Affiliate” means, at any time, each trade or
business (whether or not incorporated) that would, at the time, be treated
together with Borrower as a single employer under Title IV or Section 302 of
ERISA or Section 412 of the Code. “Event of Default” has the meaning set forth
in Section 7.1. “Excess Cash Flow Reserve Account” has the meaning set forth in
Section 3.9(a). 9



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1017.jpg]
“Exception Report” means the report prepared by Borrower and attached to this
Agreement as Schedule B, setting forth any exceptions to the representations set
forth in Article IV. “Exculpated Person” means each Person that is an affiliate,
equityholder, owner, beneficiary, trustee, member, officer, director, agent,
manager, independent manager, employee or partner of Borrower, Sponsor or any
Person that holds a direct or indirect interest in Borrower or Sponsor. “Federal
Trade Embargo” means any federal law imposing trade restrictions, including (i)
the Trading with the Enemy Act, as amended, and each of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended), (ii) the International Emergency Economic Powers Act
(50 U.S.C. §§ 1701 et seq., as amended), (iii) any enabling legislation or
executive order relating to the foregoing, (iv) Executive Order 13224, and (v)
the PATRIOT Act. “Fiscal Quarter” means the 3-month period ending on March 31,
June 30, September 30 and December 31 of each year, or such other fiscal quarter
of Borrower as Borrower may reasonably select from time to time with the prior
consent of Lender (except if such change is required by Legal Requirements),
such consent not to be unreasonably withheld, delayed or conditioned. “Fiscal
Year” means the 12-month period ending on December 31 of each year, or such
other fiscal year of Borrower as Borrower may reasonably select from time to
time with the prior consent of Lender (except if such change is required by
Legal Requirements), not to be unreasonably withheld, delayed or conditioned.
“Fitch” means Fitch, Inc. and its successors. “Force Majeure” means a delay due
to acts of God, governmental restrictions, stays, judgments, orders, decrees,
enemy actions, civil commotion, fire, casualty, strikes, work stoppage,
shortages of labor or materials or similar causes beyond the reasonable control
of Borrower; provided that (1) any period of Force Majeure shall apply only to
performance of the obligations necessarily affected by such circumstance (or
reasonably related thereto) and shall continue only so long as Borrower is
continuously and diligently using all reasonable efforts to minimize the effect
and duration thereof; and (2) Force Majeure shall not include the unavailability
or insufficiency of funds. “Form W-8BEN” means Form W-8BEN (Certificate of
Foreign Status of Beneficial Owner for United States Tax Withholding) of the
Department of Treasury of the United States of America, and any successor form.
“Form W-8ECI” means Form W-8ECI (Certificate of Foreign Person’s Claim for
Exemption from Withholding of Tax on Income Effectively Connected with the
Conduct of a Trade or Business in the United States) of the Department of the
Treasury of the United States of America, and any successor form. 10



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1018.jpg]
“Form W-9” means Form W-9 (Request for Taxpayer Identification Number and
Certification) of the Department of the Treasury of the United States of
America, and any successor form. “GAAP” means generally accepted accounting
principles in the United States of America, consistently applied. “Governmental
Authority” means any federal, state, county, regional, local or municipal
government, any bureau, department, agency or political subdivision thereof and
any Person with jurisdiction exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government (including
any court). “Guaranty” means that certain guaranty, dated as of the Closing
Date, executed by Sponsor for the benefit of Lender, as the same may be amended,
restated, replaced, supplemented or otherwise modified in accordance herewith.
“GWP JV Holdings” means GWP JV Holdings, LLC, a Delaware limited liability
company. “Hazardous Substances” means any and all substances (whether solid,
liquid or gas) defined, listed, or otherwise classified as pollutants, hazardous
wastes, hazardous substances, hazardous materials, extremely hazardous wastes,
toxic substances, toxic pollutants, contaminants, pollutants or words of similar
meaning or regulatory effect under any present or future Environmental Laws or
the presence of which on, in or under any of the Properties is prohibited or
requires monitoring, investigation or remediation under Environmental Law,
including petroleum and petroleum by-products, asbestos and asbestos-containing
materials, toxic mold, polychlorinated biphenyls, lead and radon, and compounds
containing them (including gasoline, diesel fuel, oil and lead-based paint),
pesticides and radioactive materials, flammables and explosives and compounds
containing them, but excluding those substances commonly used in the operation
and maintenance of properties of the kind and nature similar to those of the
Properties and that are used at the Properties in compliance with all
Environmental Laws and in a manner that does not result in material
contamination of any of the Properties or in a Material Adverse Effect.
“Indebtedness” means the Principal Indebtedness, together with interest and all
other obligations and liabilities of Borrower under the Loan Documents,
including all transaction costs, Yield Maintenance Premiums (if applicable),
late fees and other amounts due or that become due to Lender pursuant to this
Agreement, under the Notes or in accordance with any of the other Loan
Documents, and all other amounts, sums and expenses reimbursable by Borrower to
Lender hereunder or pursuant to the Notes or any of the other Loan Documents.
“Indemnified Parties” has the meaning set forth in Section 8.17. “Independent
Director” of any corporation or limited liability company means an individual
who is provided by CT Corporation, Corporation Service Company, Delaware Trust,
National Registered Agents, Inc., Wilmington Trust Company, Stewart Management
Company, 11



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1019.jpg]
Lord Securities Corporation or, if none of those companies is then providing
professional independent directors or managers, another nationally-recognized
company reasonably approved by Lender, in each case that is not an affiliate of
Borrower and that provides professional independent directors or managers and
other corporate services in the ordinary course of its business, and which
individual is duly appointed as a member of the board of directors of such
corporation or limited liability company or as a “manager” of such limited
liability company within the meaning of Section 18-101(10) of the Delaware
Limited Liability Company Act and is not, and has never been, and will not while
serving as Independent Director be, any of the following: (i) a member (other
than an independent, non-economic “springing” member), partner, equityholder,
manager, director, officer or employee of such corporation or limited liability
company or any of its equityholders or affiliates (other than as an independent
director or manager of an affiliate of such corporation or limited liability
company that is not in the direct chain of ownership of such corporation or
limited liability company and that is required by a creditor to be a single
purpose bankruptcy remote entity, provided that such independent director or
manager is employed by a company that routinely provides professional
independent directors or managers); (ii) a creditor, supplier or service
provider (including provider of professional services) to such corporation or
limited liability company or any of its equityholders or affiliates (other than
a nationally recognized company that routinely provides professional independent
managers or directors and that also provides corporate filing, lien search
and/or other similar services to such corporation or limited liability company
or any of its equityholders or affiliates in the ordinary course of business);
(iii) a family member of any such member, partner, equityholder, manager,
director, officer, employee, creditor, supplier or service provider; or (iv) a
Person that controls (whether directly, indirectly or otherwise) any of (i),
(ii) or (iii) above. A natural person who otherwise satisfies the foregoing
definition other than subparagraph (i) by reason of being the Independent
Director of a Single-Purpose Entity affiliated with the corporation or limited
liability company in question shall not be disqualified from serving as an
Independent Director of such corporation or limited liability company, provided
that the fees that such natural person earns from serving as Independent
Director of affiliates of such corporation or limited liability company in any
given year constitute in the aggregate less than five percent of such natural
person’s annual income for that year. The same natural persons may not serve as
Independent Directors of a corporation or limited liability company and, at the
same time, serve as Independent Directors of an equityholder or member of such
corporation or limited liability company. “Individual Property Closing Date NOI”
means, with respect to each Property, the amount set forth with respect thereto
on Schedule H hereto. 12



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1020.jpg]
“Insurance Requirements” means, collectively, (i) all material terms of any
insurance policy required pursuant to this Agreement and (ii) all material
regulations and then-current standards applicable to or affecting any of the
Properties or any portion thereof or any use or condition thereof, which may, at
any time, be recommended by the board of fire underwriters, if any, having
jurisdiction over any of the Properties, or any other body exercising similar
functions. “Interest Accrual Period” means each period from and including the
sixth day of a calendar month through and including the fifth day of the
immediately succeeding calendar month; provided that, prior to a Securitization,
Lender shall have the right, in connection with a change in the Payment Date in
accordance with the definition thereof, to make a corresponding change to the
Interest Accrual Period. Notwithstanding the foregoing, the first Interest
Accrual Period shall commence on and include the Closing Date. “Interest Rate”
means 3.753% per annum (subject to Section 1.1(c)). “KBRA” means Kroll Bond
Rating Agency, Inc. and its successors. “Lease” means any lease, license,
letting, concession, occupancy agreement, sublease to a Major Lease to which
Borrower has a consent or approval right, or other agreement (whether written or
oral and whether now or hereafter in effect) under which Borrower is a lessor,
sublessor, licensor or other grantor existing as of the Closing Date or
thereafter entered into by Borrower, in each case pursuant to which any Person
is granted a possessory interest in, or right to use or occupy all or any
portion of any space in any of the Properties, and every modification or
amendment thereof, and every guarantee of the performance and observance of the
covenants, conditions and agreements to be performed and observed by the other
party thereto other than (a) subleases and sub-subleases to any Lease that is
not a Major Lease (b) subleases and sub-subleases to a Major Lease to which
Borrower has no consent or approval right and (c) telecommunication license
agreements, easements, reciprocal agreements and similar agreements. “Leasing
Commissions” means leasing commissions required to be paid by Borrower in
connection with the leasing of space to Tenants at any of the Properties
pursuant to Leases entered into by Borrower in accordance herewith and payable
in accordance with third-party/arms’-length written brokerage agreements or in
accordance with the Approved Management Agreement. “Legal Requirements” means
all governmental statutes, laws, rules, orders, regulations, ordinances,
judgments, decrees and injunctions of Governmental Authorities (including
Environmental Laws and zoning restrictions) affecting Borrower, Sponsor, the
Property or any other Collateral or any portion thereof or the construction,
ownership, use, alteration or operation thereof, or any portion thereof (whether
now or hereafter enacted and in force), and all permits, licenses and
authorizations and regulations relating thereto. “Lender” has the meaning set
forth in the first paragraph of this Agreement and in Section 8.7. 13



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1021.jpg]
“Lender 80% Determination” means a determination by Lender that, based on a
current or updated appraisal, a broker’s price opinion or other written
determination of value using a valuation method satisfactory to Lender, the fair
market value of the Property securing the Loan at the time of such determination
(but excluding any value attributable to property that is not an interest in
real property within the meaning of section 860G(a)(3)(A) of the Code) is at
least 80% of the Loan’s adjusted issue price within the meaning of the Code.
“Lending Parties” has the meaning set forth in Section 8.23(a). “Lien” means any
mortgage, lien (statutory or other), pledge, hypothecation, assignment,
preference, priority, security interest, restrictive covenant, easement, or any
other encumbrance or charge on or affecting any Collateral or any portion
thereof, or any interest therein (including any conditional sale or other title
retention agreement, any sale-leaseback, any financing lease or similar
transaction having substantially the same economic effect as any of the
foregoing, the filing of any financing statement or similar instrument under the
Uniform Commercial Code or comparable law of any other jurisdiction, domestic or
foreign, and mechanics’, materialmen’s and other similar liens and encumbrances,
as well as any option to purchase, right of first refusal, right of first offer
or similar right, provided that an agreement of sale with respect to one or more
Permitted Release Parcels entered into while no Event of Default is continuing
(or if an Event of Default is continuing, Lender shall have waived, in its sole
discretion, such Event of Default upon the release of such Permitted Release
Parcel) shall not constitute a Lien). “Loan” has the meaning set forth in
Section 1.1(a). “Loan Amount” means $ 465,000,000. “Loan Documents” means this
Agreement, the Note, each of the Mortgages (and related financing statements),
the Environmental Indemnity, each of the Subordination of Property Management
Agreements, the Cash Management Agreement, the Lockbox Account Agreement, the
Cooperation Agreement, the Guaranty and all other agreements, instruments,
certificates and documents necessary to effectuate the granting to Lender of
first-priority Liens on the Collateral or otherwise in satisfaction of the
requirements of this Agreement or the other documents listed above or hereafter
entered into by Lender and Borrower in connection with the Loan, as all of the
aforesaid may be amended, restated, replaced, supplemented or otherwise modified
from time to time in accordance herewith. “Lockbox Account” has the meaning set
forth in Section 3.1(a). “Lockbox Account Agreement” has the meaning set forth
in Section 3.1(a). “Lockbox Bank” means an Eligible Institution chosen by
Borrower and reasonably satisfactory to Lender. “Lockout Period” means the
period from the Closing Date to but excluding the first Payment Date following
the earlier to occur of (i) the third anniversary of the Closing Date and (ii)
the second anniversary of the date on which the entire Loan (including any
subordinated interest therein) has been Securitized pursuant to a Securitization
or series of Securitizations. 14



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1022.jpg]
“Loss Proceeds” means amounts, awards or payments payable to Borrower or Lender
in respect of all or any portion of any of the Properties in connection with a
Casualty or Condemnation thereof (after the deduction therefrom and payment to
Borrower and Lender, respectively, of any and all reasonable expenses incurred
by Borrower and Lender in the recovery thereof, including all attorneys’ fees
and disbursements, the fees of insurance experts and adjusters and the costs
incurred in any litigation or arbitration with respect to such Casualty or
Condemnation). “Loss Proceeds Account” has the meaning set forth in Section
3.3(a). “Low NOI Level” means Closing Date NOI times 75%. “Low NOI Period” means
any period from (i) the conclusion of any Test Period during which Net Operating
Income is less than the Low NOI Level, to (ii) the conclusion of any subsequent
Test Period during which Net Operating Income is equal to or greater than the
Low NOI Level. “Major Lease” means any Lease that (i) when aggregated with all
other Leases at the applicable Property with the same Tenant (or affiliated
Tenants), without giving effect to the exercise of all expansion rights and all
preferential rights to lease additional space contained in each such Lease, is
expected to demise more than 100,000 rentable square feet, (ii) contains an
option or preferential right to purchase all or any portion of such Property,
(iii) is with an affiliate of Borrower as Tenant (except for any Lease with an
affiliate that demises 5,000 rentable square feet or less for use as management
offices), or (iv) is entered into during the continuance of an Event of Default.
“Material Adverse Effect” means a material adverse effect upon (i) Borrower’s
title to any Property, (ii) the ability of the Properties in the aggregate to
generate net cash flow sufficient to service the Loan, (iii) Lender’s ability to
enforce and derive the principal benefit of the security intended to be provided
by the Mortgages and the other Loan Documents, or (iv) the value, use or
enjoyment of the Properties in the aggregate or the operation or occupancy
thereof. “Material Agreements” means (i) the Central Plant Agreements and (ii)
each contract and agreement (other than Leases, any Approved Management
Agreement and any construction contracts for Alterations or tenant improvements
that may be undertaken without the consent of Lender or for which Lender’s
consent has been obtained) relating to the Property, or otherwise imposing
obligations on Borrower, under which Borrower would have the obligation to pay
more than $500,000 per annum and that cannot be terminated by Borrower without
cause upon 60 days’ notice or less without payment of a termination fee, or that
is with an affiliate of Borrower. “Material Alteration” means any Alteration to
be performed by or on behalf of Borrower at any of the Properties that (a) is
reasonably expected to result in a Material Adverse 15



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1023.jpg]
Effect with respect to the applicable Property, (b) is reasonably expected to
cost in excess of the applicable Threshold Amount, as determined by an
independent architect or contractor, or (c) is reasonably expected to permit (or
is reasonably likely to induce) one or more Tenants occupying more than 50,000
rentable square feet in the aggregate to terminate its Lease or abate rent
provided the following shall not be Material Alterations hereunder: Alterations
in connection with (i) Tenant Improvements under and pursuant to Leases existing
as of the Closing Date (pursuant to the terms thereof in existence as of the
Closing Date) or Leases thereafter entered into in accordance with this
Agreement, (ii) the remediation of any Deferred Maintenance Condition in
accordance with this Agreement, (iii) restoration of the Property following a
Casualty or Condemnation in accordance with this Agreement and (iv) any other
projects set forth on Schedule M, which projects are deemed approved by Lender.
“Maturity Date” means the Payment Date in May, 2022, or such earlier date as may
result from acceleration of the Loan in accordance with this Agreement. “Maximum
Management Fee” means 3% of the gross revenues. “Monthly Capital Expenditure
Amount” means, at any time, one-twelfth of the product of (x) $0.20 times (y)
the Aggregate Square Footage. “Monthly TI/LC Amount” means, at any time,
one-twelfth of the product of (x) $1.00 times (y) the Aggregate Square Footage.
“Moody’s” means Moody’s Investors Service, Inc. and its successors.
“Morningstar” means Morningstar Credit Ratings, LLC or its applicable affiliate,
and its successors. “Mortgage” means, with respect to each Property, that
certain mortgage, deed of trust or deed to secure debt, as the case may be,
assignment of rents and leases, collateral assignment of property agreements,
security agreement and fixture filing encumbering such Property, executed by
Borrower as of the Closing Date, as the same may from time to time be amended,
restated, replaced, supplemented or otherwise modified in accordance herewith.
Each Mortgage shall secure the entire Indebtedness, provided that in the event
that the jurisdiction in which the Property is located imposes a mortgage
recording, intangibles or similar Tax and does not permit the allocation of
indebtedness for the purpose of determining the amount of such Tax payable, the
principal amount secured by such Mortgage shall be equal to the greater of (x)
125% of such Property’s Allocated Loan Amount and (y) the appraised value of
such Property. “Net Operating Income” means, with respect to any Test Period,
the amount by which (x) the product of (i) four, times (ii) the sum of (1)
Operating Income for the last Fiscal Quarter contained in such Test Period, plus
(2) any rent that would have been paid during such Fiscal Quarter, but for the
existence of a free rent period or other rent abatement, plus (3) without
duplication, rent that would have been payable during such Fiscal Quarter under
any Lease executed during such Fiscal Quarter had such Lease been in effect for
the entirety of such Fiscal Quarter, as determined based on the rent payable
under such Lease for the first year of the term thereof (without giving effect
to any free rent period) exceeds (y) Operating Expenses for such Test Period. 16



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1024.jpg]
“Nonconsolidation Opinion” means the opinion letter, dated the Closing Date,
delivered by Borrower’s counsel to Lender and addressing issues relating to
substantive consolidation in bankruptcy. “Note(s)” means that certain promissory
note, dated as of the Closing Date, made by Borrower to Lender to evidence the
Loan, as such note may be replaced by multiple Notes in accordance with Section
1.1(c) and as otherwise assigned (in whole or in part), amended, restated,
replaced, supplemented or otherwise modified in accordance herewith. “Note
Component” has the meaning set forth in Section 1.1(c). “OFAC List” means the
list of specially designated nationals and blocked persons subject to financial
sanctions that is maintained by the U.S. Treasury Department, Office of Foreign
Assets Control. “Officer’s Certificate” means a certificate delivered to Lender
that is signed by an authorized officer of Borrower and certifies the
information therein to the best of such officer’s knowledge. “Operating Account”
means an Eligible Account maintained by, and under the control of, the Approved
Property Manager or Borrower at an Eligible Institution chosen by Borrower,
which account shall only contain amounts in respect of one or more of the
Properties (and no amounts unrelated to the Property shall be deposited therein
or otherwise commingled with the amounts on deposit in such account). “Operating
Expenses” means, for any period, all operating, renting, administrative,
management, legal and other ordinary expenses of Borrower and the Properties
during such period, determined in accordance with GAAP; provided, however, that
such expenses shall not include (i) depreciation, amortization or other non-cash
items, (ii) interest, principal or any other sums due and owing with respect to
the Loan, (iii) income taxes or other taxes in the nature of income taxes, (iv)
Tenant Improvement costs or Leasing Commissions or (v) Capital Expenditures.
“Operating Income” means, for any period, all operating income from each of the
Properties during such period, determined in accordance with GAAP (but without
straight-lining of rents), other than (i) Loss Proceeds (but Operating Income
will include rental loss insurance proceeds to the extent allocable to such
period), (ii) any revenue attributable to a Lease that is not a Qualifying
Lease, (iii) any revenue attributable to a Lease to the extent it is paid more
than 30 days prior to the due date (provided that with respect to any such rent
paid more than 30 days prior to the due date, Borrower shall be given credit for
such rent in the month in which such rent would have been paid had it not been
so prepaid), (iv) any interest income from any source, (v) any repayments
received from any third party of principal loaned or advanced to such third
party by Borrower, (vi) any proceeds resulting from the Transfer of all or any
portion of the 17



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1025.jpg]
Collateral, (vii) sales, use and occupancy or other taxes on receipts required
to be accounted for by Borrower to any government or governmental agency, (viii)
Termination Proceeds, and (ix) any other extraordinary or non-recurring items.
“Overpaying Borrower” has the meaning set forth in Section 8.31. “PACE Debt”
means any amounts owed in respect of energy retrofit lending programs, commonly
known as “PACE loans”. For avoidance of doubt, PACE Debt is not Permitted Debt
and Liens securing PACE Debt are not Permitted Encumbrances. “Participation” has
the meaning set forth in Section 8.7(b). “Parkway” means Parkway, Inc., a
Maryland corporation. “Parkway Properties” means Parkway Properties LP, a
Delaware limited partnership. “PATRIOT Act” means the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act (Title III of Pub. L. 107-56) (signed into law October 26, 2001),
as amended from time to time. “Payment Date” means, with respect to each
Interest Accrual Period, the sixth day of the calendar month in which such
Interest Accrual Period ends; provided, that prior to a Securitization, Lender
shall have the right to change the Payment Date so long as a corresponding
change to the Interest Accrual Period is also made. Whenever a Payment Date is
not a Business Day, the entire amount that would have been due and payable on
such Payment Date shall instead be due and payable on the immediately preceding
Business Day. “Permits” means all licenses, permits, variances and certificates
used in connection with the ownership, operation, use or occupancy of each of
the Properties (including certificates of occupancy, business licenses, state
health department licenses, licenses to conduct business and all such other
permits, licenses, consents, approvals and rights, obtained from any
Governmental Authority or private Person concerning ownership, operation, use or
occupancy of such Property). “Permitted Debt” means: (i) the Indebtedness; (ii)
Taxes not yet delinquent or being contested in good faith (so long as Taxes are
not deemed delinquent during the pendency of such contest); (iii) tenant
allowances and Capital Expenditure costs required under Leases or otherwise
permitted to be incurred under the Loan Documents that are paid on or prior to
the date when due or that are being diligently contested in good faith and by
appropriate proceedings, provided that in connection with any such contest the
amount of which being contested is in excess of $1,000,000, Borrower deposits
with Lender an amount 18



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1026.jpg]
that at all times equals at least 125% of the dollar amount of such contested
tenant allowances and Capital Expenditures, as security for the payment of such
tenant allowance or Capital Expenditure; (iv) Trade Payables not represented by
a note, customarily paid by Borrower within 60 days of incurrence and in fact
not more than 60 days outstanding, which are incurred in the ordinary course of
Borrower’s ownership and operation of the Properties, in amounts reasonable and
customary for similar properties and not exceeding 2.0% of the Loan Amount in
the aggregate; and (v) financing leases and purchase money debt in connection
with the financing of equipment and other personal property used on the
Property, the removal of which would not materially damage any of the
improvements thereon or materially impair the value of such improvements, in
each case incurred in the ordinary course of operating the Property and not
evidenced by a note or secured by property other than the item of equipment or
personal property so financed (and which may be guaranteed by Sponsor and/or
cross defaulted with financing leases of Affiliates of Borrower), provided that
the aggregate amount of all Trade Payables permitted under clause (iv) above
plus the capitalized amount of all such financing leases plus the aggregate
amount of all such permitted purchase money debt shall not exceed 2.0% of the
Loan Amount at any time. “Permitted Encumbrances” means: (i) the Liens created
by the Loan Documents; (ii) all Liens and other matters specifically disclosed
on Schedule B of the Title Insurance Policies (or which have been omitted from
the Title Insurance Policies with Lender’s prior approval); (iii) Liens, if any,
for Taxes not yet delinquent; (iv) mechanics’, materialmen’s or similar Liens,
if any, and Liens for delinquent taxes or impositions, in each case only if
being diligently contested in good faith and by appropriate proceedings,
provided that no such Lien is in imminent danger of foreclosure and provided
further that either (a) each such Lien is released or discharged of record or
fully insured over by the title insurance company issuing the applicable Title
Insurance Policy within 30 days of its creation, or (b) for Liens in excess of
$1,000,000, Borrower deposits with Lender, by the expiration of such 30-day
period, an amount that at all times equals at least 125% of the dollar amount of
such Lien (including any increases thereto from time to time) or a bond in the
aforementioned amount from such surety, and upon such terms and conditions, as
is reasonably satisfactory to Lender, as security for the payment or release of
such Lien; (v) rights of existing and future Tenants as tenants only pursuant to
written Leases entered into in conformity with the provisions of this Agreement;
19



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1027.jpg]
(vi) Liens securing equipment leases permitted pursuant to clause (iv) of the
definition of Permitted Debt existing on the date hereof or entered into in the
ordinary course of business; (vii) easements, licenses, restrictions and other
encumbrances entered into with Lender’s prior approval (not to be unreasonably
withheld) in connection with the release of any Permitted Release Parcel; (viii)
other Liens approved by Lender in writing subsequent to the date hereof or
expressly permitted hereunder; and (ix) any memorandum of Lease recorded in
connection with the Lease with LifeTime Fitness. “Permitted Investments” means
the following, subject to the qualifications hereinafter set forth: (i) all
direct obligations of the U.S. government, and all obligations that are fully
guaranteed by the U.S. government, that in each case have maturities not in
excess of one year; (ii) federal funds, unsecured certificates of deposit, time
deposits, banker’s acceptances, and repurchase agreements, each having
maturities of not more than 90 days, of any commercial bank organized under the
laws of the United States of America or any state thereof or the District of
Columbia, the short-term debt obligations of which are rated A-1+ by S&P, F1+ by
Fitch and P-1 by Moody’s (and if the term is between one and three months, a
long term rating of A1 and a short term rating of P-1 by Moody’s) and, if it has
a term in excess of three months, the long-term debt obligations of which are
rated AAA (or the equivalent) by each of the Rating Agencies, and that (a) is at
least “adequately capitalized” (as defined in the regulations of its primary
Federal banking regulator) and (b) has Tier 1 capital (as defined in such
regulations) of not less than $1,000,000,000; (iii) deposits that are fully
insured by the Federal Deposit Insurance Corp. (FDIC); (iv) commercial paper
rated A–1+ by S&P, F1+ by Fitch and P-1 by Moody’s (and if the term is between
one and three months, a long-term rating of A1 and a short term rating of P-1 by
Moody’s) by each of the Rating Agencies and having a maturity of not more than
90 days; (v) any money market fund that (a) has substantially all of its assets
invested continuously in the types of investments referred to in clause (i)
above, (b) has net assets of not less than $5,000,000,000, and (c) has a rating
of AAAm from S&P, Aaa by Moody’s and the highest rating obtainable from Fitch;
and (vi) such other investments as to which the Rating Condition has been
satisfied. 20



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1028.jpg]
Notwithstanding the foregoing, “Permitted Investments” (i) shall exclude any
security with the Standard & Poor’s “r” symbol (or any other Rating Agency’s
corresponding symbol) (indicating high volatility or dramatic fluctuations in
their expected returns because of market risk) or any other qualifying suffix
attached to the rating (with the exception of ratings with regulatory
indicators, such as the (sf) subscript, and unsolicited ratings), as well as any
mortgage-backed securities and any security of the type commonly known as
“strips”; (ii) shall not have maturities that exceed the time periods set forth
above; (iii) shall be limited to those instruments that have a predetermined
fixed dollar of principal due at maturity that cannot vary or change; and (iv)
shall exclude any investment where the right to receive principal and interest
derived from the underlying investment provides a yield to maturity in excess of
120% of the yield to maturity at par of such underlying investment. Interest on
Permitted Investments may either be fixed or variable, and any variable interest
must be tied to a single interest rate index plus a single fixed spread (if
any), and move proportionately with that index. No Permitted Investments shall
require a payment above par for an obligation if the obligation may be prepaid
at the option of the issuer thereof prior to its maturity. Except as expressly
provided for above, all Permitted Investments shall mature or be redeemable upon
the option of the holder thereof on or prior to the earlier of (x) three months
from the date of their purchase or (y) the Business Day preceding the day before
the date such amounts are required to be applied hereunder. “Permitted Release
Parcel” means solely each portion of the Property owned by the following
Borrowers as more particularly described on Schedule L: (i) GWP Eight Twelve,
LLC, (ii) GWP Richmond Avenue, LLC, (iii) GWP Nine, LLC, (iv) GWP One, LLC, (v)
GWP Two, LLC and (vi) GWP 3800 Buffalo Speedway, LLC. For the avoidance of
doubt, the portions of the Property owned by the following Borrowers shall not
constitute Permitted Release Parcels and shall not be released from the Lien of
the Mortgage until the Indebtedness is repaid in full: (i) GWP East, LLC, (ii)
GWP West, LLC, (iii) GWP Central Plant, LLC, (iv) GWP Edloe Parking, LLC and (v)
GWP North Richmond, LLC. “Person” means any natural person, corporation, limited
liability company, partnership, joint venture, estate, trust, unincorporated
association or Governmental Authority and any fiduciary acting in such capacity
on behalf of any of the foregoing. “Plan Assets” means assets of any (i)
employee benefit plan (as defined in Section 3(3) of ERISA) subject to Title I
of ERISA, (ii) plan (as defined in Section 4975(e)(1) of the Code) subject to
Section 4975 of the Code, or (iii) governmental plan (as defined in Section
3(32) of ERISA) subject to federal, state or local laws, rules or regulations
substantially similar to Title I of ERISA or Section 4975 of the Code.
“Policies” has the meaning set forth in Section 5.15(b). “Prepayment Period”
means the period beginning with the Payment Date in May 2020 through the
Maturity Date. 21



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1029.jpg]
“Prime Rate” means the “prime rate” published in the “Money Rates” section of
The Wall Street Journal. If The Wall Street Journal ceases to publish the “prime
rate,” then Lender shall select an equivalent publication that publishes such
“prime rate,” and if such “prime rate” is no longer generally published or is
limited, regulated or administered by a governmental or quasi-governmental body,
then Lender shall reasonably select a comparable interest rate index. “Principal
Indebtedness” means the principal balance of the Loan outstanding from time to
time. “Prior Loan” has the meaning set forth in Section 4.17(c). “Prohibited
Change of Control” means the occurrence of either or both of the following: (i)
the failure of Borrower to be Controlled by one or more Qualified Equityholders
(individually or collectively), or (ii) the failure of any other Required SPE to
be Controlled by the same Qualified Equityholder(s) that Control Borrower.
“Prohibited Equity Pledge” means the existence of a Lien on any equity interest
in, or right to distributions from, a Required SPE, other than: (i) any pledge
of direct or indirect equity interests in and rights to distributions from a
Qualified Equityholder or any entity that owns a direct or indirect equity
interest in a Qualified Equityholder; or (ii) any pledge of direct or indirect
equity interests in and rights to distributions from an entity controlled by
Sponsor that owns a direct or indirect interest in a Required SPE (other than
direct equity interests in Borrower or any mezzanine borrower), provided that
the indebtedness secured by such pledge is Secured Corporate Debt; “Prohibited
Preferred Equity” means preferred equity that is issued by a Restricted Person
and has (i) a hard coupon, minimum return or the equivalent or (ii) a mandatory
redemption date or the equivalent, but only where there are material
consequences for failure to meet (i) or (ii), such as a change in control or the
triggering of buy-sell mechanisms. For the avoidance of doubt, Lender confirms
that (i) Series A Preferred Interests (Non-Voting) and Series B Preferred
Interests (Voting) in GWP JV Holdings (as defined in the Limited Liability
Agreement of GWP JV Holdings, dated as and in effect as of the date hereof), do
not constitute Prohibited Preferred Equity and (ii) a customary member loan by a
limited partner in GWP JV Limited Partnership with respect to the failure of
another limited partner to contribute capital, does not constitute Prohibited
Preferred Equity. “Properties” means the real property described on Schedule A
hereto, together with all buildings and other improvements thereon and all
personal property owned by Borrower and encumbered by the Mortgages, together
with all rights pertaining to such property; and “Property” means an individual
property included in the Properties or all Properties collectively, as the
context may require. 22



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1030.jpg]
“Proportional Amount” has the meaning set forth in Section 8.32. “Qualified
Equityholder” means: (1) prior to the earlier of (x) the first anniversary of
the Closing Date and (y) sixty days following the date on which the entire Loan
(including any subordinated interest therein) has been Securitized pursuant to a
Securitization or a series of Securitizations, each of Sponsor, Parkway, TIAA
and CPP; and (2) from and after the earlier of (x) the first anniversary of the
Closing Date and (y) sixty days following the date on which the entire Loan
(including any subordinated interest therein) has been Securitized pursuant to a
Securitization or a series of Securitizations, (i) each of Sponsor, Parkway,
TIAA and CPP, (ii) any Person approved by Lender with respect to which the
Rating Condition is satisfied, or (iii) a bank, saving and loan association,
investment bank, insurance company, trust company, commercial credit
corporation, pension plan, pension fund or pension advisory firm, mutual fund,
government entity or plan, real estate company, investment fund or an
institution substantially similar to any of the foregoing, provided in each case
under this clause (iii) that such Person (x) has total assets (in name or under
management) in excess of $1,000,000,000 and (except with respect to a pension
advisory firm or similar fiduciary) capital/statutory surplus or shareholder’s
equity in excess of $500,000,000 (in both cases, exclusive of the Property), and
(y) is regularly engaged in the business of owning and operating at least
5,000,000 leasable square feet (excluding the Property) of properties in major
metropolitan areas comparable to the Properties. “Qualified Institutional
Lender” means a bank, saving and loan association, investment bank, insurance
company, investment fund or similar institutional lender that meets the
following criteria (or is majority owned by such Person): (i) has total assets
(in name or under management or advisement) in excess of $500,000,000 and
(except with respect to a pension advisory firm, asset manager or similar
fiduciary) either (x) capital/statutory surplus or shareholder’s equity of at
least $500,000,000 or (y) market capitalization of at least $500,000,000, and
(ii) is regularly engaged in the business of making or owning (or, in the case
of a pension advisory firm or similar fiduciary, regularly engaged in managing
investments in) commercial term and revolving credit loans. “Qualifying Lease”
means a Lease to a Tenant that is not a Dark Tenant and is open for business at
the Property, not in monetary default under its Lease for a period in excess of
sixty (60) days and not the subject of a bankruptcy or similar insolvency
proceedings (unless such Tenant has assumed such Lease in bankruptcy). “Rating
Agency” shall mean, prior to the final Securitization of the Loan, any of KBRA,
S&P, Moody’s, Morningstar, DBRS and Fitch, or any other nationally-recognized
statistical rating agency that has been designated by Lender and, after the
final Securitization of the Loan, shall mean any of the foregoing that have
rated and continue to rate any of the Certificates (excluding unsolicited
ratings). 23



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1031.jpg]
“Rating Condition” means, with respect to any proposed action, the receipt by
Lender of confirmation in writing from each of the Rating Agencies that such
action shall not result, in and of itself, in a downgrade, withdrawal, or
qualification of any rating then assigned to any outstanding Certificates;
except that if all or any portion of the Loan has not been Securitized pursuant
to a Securitization rated by the Rating Agencies, then “Rating Condition” shall
instead mean the receipt of prior written approval of both (x) the applicable
Rating Agencies (if and to the extent that any portion of the Loan has been
Securitized pursuant to a Securitization or series of Securitizations rated by
such Rating Agencies), and (y) Lender in its reasonable discretion (it being
agreed that it shall be reasonable for Lender to apply Rating Agency criteria in
determining whether or not to grant such approval). No Rating Condition shall be
regarded as having been satisfied unless and until any conditions imposed on the
effectiveness of any confirmation from any Rating Agency shall have been
satisfied. Lender shall have the right in its sole discretion to waive a Rating
Condition requirement with respect to any Rating Agency that Lender determines
has declined to review the applicable proposal; provided that if Lender
determines that any Rating Agency has declined to review a Defeasance, then the
Rating Condition requirement shall not be waived but shall instead be deemed
satisfied as it relates to such Rating Agency for such Defeasance. “Release”
with respect to any Hazardous Substance means any release, deposit, discharge,
emission, leaking, leaching, spilling, seeping, migrating, injecting, pumping,
pouring, emptying, escaping, dumping, or disposing or other movement of
Hazardous Substances into the indoor or outdoor environment (including the
movement of Hazardous Substances through ambient air, soil, surface water,
ground water, wetlands, land or subsurface strata), and “Released” has the
meaning correlative thereto. “Release Price” means, with respect to the release
of any Permitted Release Parcel, the greater of (x) (i) with respect to each
Permitted Release Parcel other than the parcels described in Schedule A commonly
known as 3800 Buffalo Speedway, One Greenway Plaza and Two Greenway Plaza, 115%
of such Permitted Release Parcel’s Allocated Loan Amount and (ii) with respect
to the parcels described in Schedule A commonly known as 3800 Buffalo Speedway,
One Greenway Plaza and Two Greenway Plaza, 105% of such Permitted Release
Parcel’s Allocated Loan Amount; and (y) 80% of the proceeds received by Borrower
from the sale of such Permitted Release Parcel, net of documented reasonable and
customary out-of-pocket closing costs actually incurred by Borrower in
connection with such sale. “REMIC” means a “real estate mortgage investment
conduit” as defined in Section 860D of the Code. “Rent Roll” has the meaning set
forth in Section 4.14(a). “Replacement Guarantor” means (i) Canada Pension Plan
Investment Board, (ii) Teachers Insurance Annuity Association of America, (iii)
any other Person that is not an Embargoed Person, satisfies Lender’s customary
know-your-customer requirements, and meets the requirements of clause (2)(iii)
of the definition of Qualified Equityholder, or (iv) such other Person that
Lender shall approve in its sole discretion. 24



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1032.jpg]
“Representative Borrower” has the meaning set forth in Section 8.4(a). “Required
SPE” means each individual Borrower. “Restricted Person” means each Required SPE
and each of its direct and indirect equityholders to the extent that such direct
and indirect equityholders derive more than 25% of its aggregate gross income,
and more than 25% of its net worth, from its direct or indirect interest in the
Properties. For avoidance of doubt, none of Sponsor, CPP or TIAA is a Restricted
Person. “Revenues” means all rents (including percentage rent), rent
equivalents, moneys payable as damages pursuant to a Lease or in lieu of rent or
rent equivalents (including all Termination Proceeds), royalties (including all
oil and gas or other mineral royalties and bonuses), income, receivables,
receipts, revenues, deposits (including security, utility and other deposits),
accounts, cash, issues, profits, charges for services rendered, and other
consideration of whatever form or nature received by or paid to or for the
account of or benefit of Borrower from any and all sources including any
obligations now existing or hereafter arising or created out of the sale, lease,
sublease, license, concession or other grant of the right of the use and
occupancy of property or rendering of services by Borrower and proceeds, if any,
from business interruption or other loss of income insurance. “S&P” means
Standard & Poor’s Ratings Services, a division of the McGraw-Hill Companies,
Inc., and its successors. “Secured Corporate Debt” means secured indebtedness of
Parkway, Sponsor, Parkway Properties General Partner, Inc., Parkway Properties,
TIAA and/or CPP (i) that is not in the nature of a so-called mezzanine loan
(i.e., secured solely by the equity interests in one or more of the Borrowers or
any mezzanine borrower) as determined pursuant to applicable Rating Agency
criteria, (ii) for which the direct or indirect interests in the Property
constitutes no more than 25% of the collateral securing such indebtedness, and
(iii) that is from a Qualified Institutional Lender, provided if such
indebtedness is in the nature of a bank facility or similar multi- party
consortium, then only the administrative agent must be a Qualified Institutional
Lender so long as such administrative agent and no other Person has the right to
foreclose on such interests (provided that an administrative agent shall be
deemed to have the sole right to foreclose even if it needs to obtain the
consent of other Persons in order to foreclose). “Securitization” means a
transaction in which all or any portion of the Loan is deposited into one or
more trusts or entities that issue Certificates to investors, or a similar
transaction; and the term “Securitize” and “Securitized” have meanings
correlative to the foregoing. “Securitization Vehicle” means the issuer of
Certificates in a Securitization of the Loan. 25



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1033.jpg]
“Servicer” means the entity or entities appointed by Lender from time to time to
serve as servicer and/or special servicer of the Loan. If at any time no entity
is so appointed, the term “Servicer” shall be deemed to refer to Lender.
“Severed Loan Documents” has the meaning set forth in Section 7.2(g).
“Silverpeak” means Silverpeak Capital LLC, a Delaware limited liability company,
or an affiliate thereof, in each case, controlled by Brett Bosung and/or Mark
Walsh. “Single-Purpose Entity” means a Person that: (a) was formed under the
laws of the State of Delaware solely for the purpose of acquiring and holding an
ownership interest in one or more of the Properties and conducting lawful
business that is incident, necessary and appropriate to accomplish the
foregoing; (b) does not engage in any business unrelated to the applicable
Property or Properties; (c) does not own any assets other than those related to
its interest in the applicable Property or Properties (and does not and will not
own any assets in which Lender does not have a security interest, other than
excess cash that has been released to Borrower pursuant hereto); (d) does not
have any Debt other than Permitted Debt; (e) maintains books, accounts, records,
and financial statements, and, to the extent it uses the same, stationery,
invoices and checks, in each case that are separate and apart from those of any
other Person (except that such Person’s financial position, assets, results of
operations and cash flows may be included in the consolidated financial
statements of an affiliate of such Person in accordance with GAAP, provided that
(i) any such consolidated financial statements do not suggest in any way that
such Person’s assets are available to satisfy the claims of its affiliate’s
creditors (other than another Person comprising Borrower hereunder) and (ii)
such assets shall also be listed on such Person’s own separate balance sheet);
(f) is subject to and complies with all of the limitations on powers and
separateness requirements set forth in the organizational documentation of such
Person as of the Closing Date; (g) holds itself out as being a Person separate
and apart from each other Person and not as a division or part of another
Person; (h) conducts its business in its own name; (i) exercises reasonable
efforts to correct any misunderstanding actually known to it regarding its
separate identity, and subject to the co-borrower status of each 26



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1034.jpg]
Person comprising the Borrower, maintains an arms’-length relationship with its
affiliates and only enters into a contract or agreement with an affiliate upon
terms and conditions that are intrinsically fair, commercially reasonable and
substantially similar to those that would be available on an arms’-length basis
with unaffiliated third parties; (j) pays its own liabilities out of its own
available funds, including the salaries of its own employees, if any (provided
that the foregoing shall not require such Person’s equityholders to make any
additional capital contributions to such Person) and reasonably allocates any
overhead that is shared with an affiliate, including paying for shared office
space and services performed by any officer or employee of an affiliate; (k)
maintains a sufficient number of employees, if any, in light of its contemplated
business operations; (l) conducts its business so that the assumptions made with
respect to it that are contained in the Nonconsolidation Opinion shall at all
times be true and correct in all material respects; (m) maintains its assets in
such a manner that it will not be costly or difficult to segregate, ascertain or
identify its individual assets from those of any other Person (other than any
co-Borrower); (n) observes all applicable entity-level formalities in all
material respects; (o) except with respect to the other Borrowers pursuant to
the Loan Documents, does not commingle its assets with those of any other
Person, and holds its assets in its own name; (p) does not assume, guarantee or
become obligated for the debts of any other Person, and does not hold out its
credit as being available to satisfy the obligations or securities of others or
allow its affiliates to hold out their credit as being available to satisfy its
obligations or securities (except pursuant to or as permitted by the Loan
Documents); (q) does not acquire obligations or securities of its direct or
indirect equityholders; (r) does not pledge its assets for the benefit of any
other Person and does not make any loans or advances to any other Person other
than as contemplated by the Loan Documents with respect to co-Borrowers; (s)
maintains adequate capital in light of its contemplated business operations
(provided that the foregoing shall not require such Person’s partners, members
or shareholders to make any additional capital contributions to such Person and
provided further that the Property cash flow is sufficient to allow the
maintenance of adequate capital (taking into account all other obligations of
Borrower under the Loan and the costs and expenses of owning, operating and
leasing the Property in accordance with the Loan Documents); 27



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1035.jpg]
(t) has two Independent Directors, and has organizational documents that (i)
provide that the Independent Directors shall consider only the interests of
Borrower, including its creditors, and shall have no fiduciary duties to
Borrower’s equityholders (except to the extent of their respective interests in
Borrower), and (ii) prohibit the replacement of any Independent Director without
Cause and without giving at least two Business Days’ prior written notice to
Lender and the Rating Agencies (except in the case of the death, legal
incapacity, or voluntary non-collusive resignation of an Independent Director,
in which case no prior notice to Lender or the Rating Agencies shall be required
in connection with the replacement of such Independent Director with a new
Independent Director that is provided by any of the companies listed in the
definition of “Independent Director”); (u) if it is a limited liability company,
has organizational documents that provide that upon the occurrence of any event
that causes it to have no members while the Loan is outstanding, at least one of
its Independent Directors shall automatically be admitted as its sole member and
shall preserve and continue its existence without dissolution; (v) files its own
tax returns separate from those of any other Person, except to the extent it is
treated as a “disregarded entity” for tax purposes and is not required to file
tax returns under applicable law, and pays any taxes required to be paid under
applicable law only from its own available funds (provided that the foregoing
shall not require such Person’s partners, members or shareholders to make any
additional capital contributions to such Person); and (w) has by-laws or an
operating agreement that provides that, for so long as the Loan is outstanding,
such Person shall not take or consent to any of the following actions except to
the extent expressly permitted in this Agreement and the other Loan Documents:
(i) the dissolution, liquidation, consolidation, merger or sale of all or
substantially all of its assets; (ii) the engagement by such Person in any
business other than the acquisition, development, management, leasing,
ownership, maintenance and operation of the applicable Property or Properties
and activities incidental thereto; (iii) the filing, or consent to the filing,
of a bankruptcy or insolvency petition with respect to such Person, any general
assignment for the benefit of creditors or the institution of any other
insolvency proceeding, the seeking or consenting to the appointment of a
receiver, liquidator, assignee, trustee, sequestrator, custodian or any similar
official in respect of such 28



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1036.jpg]
Person, admitting in writing such Person’s inability to pay its debts generally
as they become due, or the taking of any action in furtherance of any of the
foregoing, without the affirmative vote of both of its Independent Directors;
and (iv) any amendment or modification of any provision of its organizational
documents relating to qualification as a “Single- Purpose Entity”. “Sponsor”
means Parkway Operating Partnership, LP, a Delaware limited partnership, and
such other Person as shall become a guarantor or indemnitor under the Guaranty
or the Environmental Indemnity (or a replacement thereof) in accordance with the
terms of this Agreement. “Subordination of Property Management Agreement” means
that certain consent and agreement of manager and subordination of management
agreement executed by Borrower and the Approved Property Manager as of the
Closing Date, as the same may from time to time be amended, restated, replaced,
supplemented or otherwise modified in accordance herewith. “Successor Borrower”
means a then newly-formed Single-Purpose Entity that is Controlled by one or
more Qualified Equityholders. “Survey” means, with respect to each Property, a
current land title survey thereof, certified to Borrower, the title company
issuing the applicable Title Insurance Policy and Lender and their respective
successors and assigns, in form and substance reasonably satisfactory to Lender,
provided all of the Properties may be covered by a single survey. “Taxes” means
all real estate and personal property taxes, assessments, fees, taxes on rents
or rentals, water rates or sewer rents, facilities and other governmental,
municipal and utility district charges or other similar taxes or assessments now
or hereafter levied or assessed or imposed against the Properties or Borrower
with respect to the Properties or rents therefrom or that may become Liens upon
any of the Properties, without deduction for any amounts reimbursable to
Borrower by third parties. “Tenant” means any Person liable by contract or
otherwise to pay monies (including a percentage of gross income, revenue or
profits) pursuant to a Lease. “Tenant Improvements” means, collectively, (i)
tenant improvements to be undertaken for any Tenant that are required to be
completed by or on behalf of Borrower pursuant to the terms of such Tenant’s
Lease, and (ii) tenant improvements paid or reimbursed through allowances to a
Tenant pursuant to such Tenant’s Lease. “Tenant Notice” has the meaning set
forth in Section 3.1(a). “Termination Proceeds” has the meaning set forth in
Section 3.5(d). “Test Period” means each 12-month period ending on the last day
of a Fiscal Quarter. 29



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1037.jpg]
“Threshold Amount” means, with respect to each Property, an amount equal to 5.0%
of such Property’s Allocated Loan Amount. “TIAA” means Teachers Insurance and
Annuity Association of America. “Title Insurance Policy” means, with respect to
each Property, an American Land Title Association lender’s title insurance
policy or a comparable form of lender’s title insurance policy approved for use
in the applicable jurisdiction, in form and substance reasonably satisfactory to
Lender. “TI/LC Reserve Account” has the meaning set forth in Section 3.5(a).
“Trade Payables” means unsecured amounts payable by or on behalf of Borrower for
or in respect of the operation of the Properties in the ordinary course and that
would under GAAP be regarded as ordinary expenses, including amounts payable to
suppliers, vendors, contractors, mechanics, materialmen or other Persons
providing property or services to the Properties or Borrower and the capitalized
amount of any ordinary-course financing leases, but excluding Capital
Expenditures. “Transaction” means, collectively, the transactions contemplated
and/or financed by the Loan Documents. “Transfer” means the sale or other whole
or partial conveyance of all or any portion of any of the Collateral or any
direct or indirect interest therein to a third party, including granting of any
purchase options, rights of first refusal, rights of first offer or similar
rights in respect of any portion of the Collateral or the subjecting of any
portion of the Collateral to restrictions on transfer; except that the following
shall not constitute a Transfer: (i) the conveyance of a space lease at a
Property in accordance herewith, (ii) the conveyance of obsolete or other
personal property; (iii) Permitted Encumbrances; (iv) sale or other whole or
partial conveyance of all or any portion of any of the Collateral or any direct
or indirect interest therein to Lender pursuant to a foreclosure or conveyance
in lieu of foreclosure of all or any portion of the Collateral; and (v) sale or
other whole or partial conveyance of all or any portion of any of the Collateral
or any direct or indirect interest therein in accordance with Section 5.16.
“Treasury Constant Yield” means the arithmetic mean of the rates published as
“Treasury Constant Maturities” as of 5:00 p.m., New York time, for the five
Business Days preceding the date on which acceleration has been declared, or, as
applicable, the date on which a prepayment subject to a Yield Maintenance
Premium pursuant to this Agreement is made, as shown on the USD screen of
Reuters (or such other page as may replace that page on that service, or such
other page or replacement therefor on any successor service), or if such service
is not available, the Bloomberg Service (or any successor service), or if
neither Reuters nor the Bloomberg Service is available, under Section 504 in the
weekly statistical release designated H.15(519) (or any successor publication)
published by the Board of Governors of the Federal Reserve System, for “On the
Run” U.S. Treasury obligations corresponding to the commencement of the
Prepayment Period. If no such maturity shall so exactly correspond, yields for
the two most closely corresponding published maturities shall be calculated
pursuant 30



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1038.jpg]
to the foregoing sentence and the Treasury Constant Yield shall be interpolated
or extrapolated (as applicable) from such yields on a straight-line basis
(rounding, in the case of relevant periods, to the nearest month). “Trigger
Level” means Closing Date NOI times 65%. “Trigger Period” means any period from
(i) the conclusion of any Test Period during which Net Operating Income is less
than the Trigger Level, to (ii) the conclusion of the second of any two Test
Periods ending in consecutive Fiscal Quarters thereafter during each of which
Test Periods Net Operating Income is equal to or greater than the Trigger Level
(and if the financial reports required under Sections 5.12, 5.13 and 5.14 are
not delivered to Lender as and when required hereunder, a Trigger Period shall
be deemed to have commenced and be ongoing, unless and until such reports are
delivered and they indicate that, in fact, no Trigger Period is ongoing).
“Undefeased Note” has the meaning set forth in Section 2.1(b). “Unfunded
Obligations” means the items described in Schedule D. “Unfunded Obligations
Account” has the meaning set forth in Section 3.8(a). “Unfunded Obligations
Amount” means $74,248,039.54. “Use” means, with respect to any Hazardous
Substance, the generation, manufacture, processing, distribution, handling,
possession, use, discharge, placement, treatment, disposal, disposition,
removal, abatement, recycling or storage of such Hazardous Substance or
transportation of such Hazardous Substance. “U.S. Person” means a United States
person within the meaning of Section 7701(a)(30) of the Code. “U.S. Tax” means
any present or future tax, assessment or other charge or levy imposed by or on
behalf of the United States of America or any taxing authority thereof. “Waste”
means any material abuse or destructive use (whether by action or inaction) of
any Property. “Yield Maintenance Premium” means, with respect to any payment of
principal on a Note or Note Component following an acceleration of the Loan, the
product of: (A) a fraction whose numerator is the amount so paid and whose
denominator is the outstanding principal balance of the Note or Note Component
before giving effect to such payment, times (B) the amount by which (1) the sum
of the respective present values, computed as of the date of prepayment, of the
remaining scheduled payments of principal and interest with respect to the Note
or Note Component through and including the first 31



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1039.jpg]
Payment Date in the Prepayment Period, including the balloon payment on the
scheduled Maturity Date as if such payment was made on the first Payment Date in
the Prepayment Period (assuming no earlier prepayments or acceleration of the
Loan), determined by discounting such payments to the date on which such
prepayment is made at the Treasury Constant Yield, exceeds (2) the outstanding
principal balance of the Note or Note Component on such date immediately prior
to such prepayment; provided that the Yield Maintenance Premium shall not be
less than 2% of the amount prepaid. The calculation of the Yield Maintenance
Premium shall be made by Lender and shall, absent manifest error, be final,
conclusive and binding upon all parties. (b) Rules of Construction. Unless
otherwise specified, (i) all references to sections, schedules and exhibits are
to sections, schedules and exhibits in or to this Agreement, (ii) all meanings
attributed to defined terms in this Agreement shall be equally applicable to
both the singular and plural forms of the terms so defined, (iii) “including”
means “including, but not limited to”, (iv) “mortgage” means a mortgage, deed of
trust, deed to secure debt or similar instrument, as applicable, and “mortgagee”
means the secured party under a mortgage, deed of trust, deed to secure debt or
similar instrument, (v) the words “hereof,” “herein,” “hereby,” “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision, article, section or
other subdivision of this Agreement, (vi) unless otherwise indicated, all
references to “this Section” shall refer to the Section of this Agreement in
which such reference appears in its entirety and not to any particular clause or
subsection or such Section, (vii) the use of the phrases “an Event of Default
exists”, “during the continuance of an Event of Default” or similar phrases in
the Loan Documents shall not be deemed to grant Borrower any right to cure an
Event of Default (except as expressly provided herein), and each Event of
Default shall continue unless and until the same is waived by Lender in writing
in accordance with the requirements of the Loan Documents, and (viii) terms used
herein and defined by cross-reference to another agreement or document shall
have the meaning set forth in such other agreement or document as of the Closing
Date, notwithstanding any subsequent amendment or restatement of or modification
to such other agreement or document. Except as otherwise indicated, all
accounting terms not specifically defined in this Agreement shall be construed
in accordance with GAAP, as the same may be modified in this Agreement. ARTICLE
I GENERAL TERMS Section 1.1. The Loan. (a) On the Closing Date, subject to the
terms and conditions of this Agreement, Lender shall make a loan to Borrower
(the “Loan”) in an amount equal to the Loan Amount. The Loan shall initially be
represented by a single Note that shall bear interest as described in this
Agreement at a per annum rate equal to the Interest Rate. Interest payable
hereunder shall be computed on the basis of a 360-day year and the actual number
of days elapsed in the related Interest Accrual Period. 32



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1040.jpg]
(b) The Loan shall be secured by the Collateral pursuant to the Mortgages and
the other Loan Documents. (c) Upon written notice from Lender to Borrower (a
“Componentization Notice”), the Note will be deemed to have been subdivided into
multiple components (“Note Components”); provided that any such subdivision
following the Closing Date shall be at Lender’s sole cost and expense, except
that Borrower shall pay its own legal expenses. Each Note Component shall have
such notional balance and interest rate as Lender shall specify in the
Componentization Notice, provided that the sum of the principal balances of all
Note Components shall equal the then-current Principal Indebtedness, and the
weighted average of the component interest rates, weighted on the basis of their
respective principal balances, shall equal the Interest Rate. Borrower shall be
treated as the obligor with respect to each of the Note Components and, subject
to Section 8.7, acknowledges that each Note Component may be individually
beneficially owned by a separate Person. In such event, one Lender shall serve
as agent for all holders of the Note Components and shall be the sole Lender to
whom notices, requests and other communications shall be addressed and the sole
party authorized to grant or withhold consents hereunder on behalf of the
holders of the Note Components (subject, in each case, to (x) appointment of a
Servicer, pursuant to Section 8.22, to receive such notices, requests and other
communications and/or to grant or withhold consents, as the case may be and (y)
the rights of holders of the Note Components to approve or disapprove consents
pursuant to one or more co-lender, intercreditor or similar agreements). The
Note Components need not be represented by separate physical Notes, but if
requested by Lender, each Note Component shall be represented by a separate
physical Note, in which case the applicable Borrowers shall execute and return
to Lender each such Note, in the same form as the Note executed and delivered on
the Closing Date, promptly following Borrower’s receipt of an execution copy
thereof. Voluntary and involuntary prepayments and Defeasances of principal on
the Loan shall be applied to the Notes or Note Components in the manner
specified by Lender in the Componentization Notice, which may increase the
weighted average interest rate of the Notes or Note Components (with the result
that the monthly interest payment owed by Borrower might increase). Section 1.2.
Interest and Principal. (a) On each Payment Date, Borrower shall pay to Lender
interest on each Note for the applicable Interest Accrual Period at the
applicable Interest Rate (except that in each case, interest shall be payable on
the Indebtedness, including due but unpaid interest, at the Default Rate with
respect to any portion of such Interest Accrual Period falling during the
continuance of an Event of Default). Notwithstanding the foregoing, on the
Closing Date, Borrower shall pay interest from and including the Closing Date
through the end of the first Interest Accrual Period, in lieu of making such
payment on the first Payment Date following the Closing Date (unless the Closing
Date falls on a Payment Date, in which case, no interest will be collected on
the Closing Date, and Borrower shall make the payment required pursuant to this
Section commencing on the first Payment Date following the Closing Date). 33



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1041.jpg]
(b) No prepayments of the Loan shall be permitted except for (i) prepayments
resulting from Casualty or Condemnation as described in Section 5.16, and (ii) a
prepayment of the Loan in whole (but not in part) during the Prepayment Period
on not less than 10 days prior written notice; provided that any prepayment
hereunder shall be accompanied by all interest accrued on the amount prepaid,
plus if such prepayment is not made on a Payment Date, the amount of interest
that would have accrued on the amount prepaid had the Loan remained outstanding
through the end of the Interest Accrual Period in which such prepayment occurs,
plus all other amounts then due under the Loan Documents. Borrower’s notice of
prepayment shall create an obligation of Borrower to prepay the Loan as set
forth therein, but may be rescinded with 2 days’ writing notice to Lender
(subject to payment of any actual and documented out-of-pocket costs and
expenses resulting from such rescission). In addition, Defeasance shall be
permitted after the expiration of the Lockout Period as described in Section
2.1. The entire outstanding principal balance of the Loan, together with
interest through the end of the applicable Interest Accrual Period and all other
amounts then due under the Loan Documents, shall be due and payable by Borrower
to Lender on the Maturity Date. In connection with the application of Loss
Proceeds towards the prepayment of the Principal Indebtedness pursuant to
Section 5.16 following a Casualty or Condemnation, any such prepayment shall be
applied to reduce the Allocated Loan Amount of the affected Property, and
Borrower shall have the right, within 120 days after the application of the Loss
Proceeds to the Principal Indebtedness, to obtain a release of the affected
Property or Properties from the Lien of the Mortgage by making a partial
prepayment of the Principal Indebtedness (without the payment of any Yield
Maintenance Premium) in an amount equal to the Allocated Loan Amount of such
Property or Properties less the amount of Loss Proceeds applied to the Principal
Indebtedness; provided that after giving effect to the release of the affected
Property or Properties, the Lender 80% Determination shall have been satisfied.
(c) If all or any portion of the Principal Indebtedness is paid to Lender
following acceleration of the Loan prior to the Prepayment Period, Borrower
shall pay to Lender an amount equal to the applicable Yield Maintenance Premium,
provided, however, that no Yield Maintenance Premium shall be due and payable
with respect to any prepayment of the Loan as a result of a Casualty or
Condemnation, so long as no Event of Default is continuing. Amounts received in
respect of the Indebtedness during the continuance of an Event of Default shall
be applied toward interest, principal and other components of the Indebtedness
(in such order as Lender shall determine) before any such amounts are applied
toward payment of Yield Maintenance Premiums, if any, with the result that Yield
Maintenance Premiums shall accrue as the Principal Indebtedness is repaid but no
amount received from Borrower shall constitute payment of a Yield Maintenance
Premium until the remainder of the Indebtedness shall have been paid in full.
Borrower acknowledges that (i) a prepayment will cause damage to Lender; (ii)
the Yield Maintenance Premium is intended to compensate Lender, in connection
with any prepayment (other than as a result of Casualty or Condemnation) prior
to the Prepayment Period, for the loss of its investment and the expense
incurred and time and effort associated with making the Loan, which will not be
fully repaid if the Loan is prepaid; (iii) it will be extremely difficult and
impractical to ascertain the extent of Lender’s damages caused by a prepayment
after an acceleration or any other prepayment not permitted by the Loan
Documents; and (iv) the Yield Maintenance Premium represents Lender’s and
Borrower’s reasonable estimate of Lender’s damages from such prepayment and is
not a penalty. 34



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1042.jpg]
(d) From and after the occurrence and during the continuance of an Event of
Default, the Indebtedness shall bear interest at the applicable Default Rate
and, in the case of all amounts not paid when due hereunder (after any
applicable cure period, if any), Borrower shall pay to Lender a late fee in an
amount equal to the lesser of five percent of such unpaid sum and the maximum
amount permitted by applicable law, in order to defray a portion of the expense
incurred by Lender in handling and processing such delinquent payment and to
compensate Lender for the loss of the use of such delinquent payment (except
that no late fee shall be payable in respect of a late payment of the Principal
Indebtedness on the Maturity Date, whether or not accelerated). Section 1.3.
Method and Place of Payment. Except as otherwise specifically provided in this
Agreement, all payments and prepayments under this Agreement and the Notes
(including any deposit into the Cash Management Account pursuant to Section
3.2(b)) shall be made to Lender not later than 1:00 p.m., New York City time, on
the date when due and shall be made in lawful money of the United States of
America by wire transfer in federal or other immediately available funds to the
account specified from time to time by Lender. Any funds received by Lender
after such time shall be deemed to have been paid on the next succeeding
Business Day. Lender shall notify Borrower in writing of any changes in the
account to which payments are to be made. If the amount received from Borrower
(or from the Cash Management Account pursuant to Section 3.2(a)) is less than
the sum of all amounts then due and payable hereunder, such amount shall be
applied, at Lender’s sole discretion, either toward the components of the
Indebtedness (e.g., interest, principal and other amounts payable hereunder) and
the Notes and Note Components, in such sequence as Lender shall elect in its
sole discretion, and/or toward the payment of Property expenses. Section 1.4.
Taxes. (a) Borrower shall indemnify Lender and hold Lender harmless from and
against any present or future stamp, documentary or other similar or related
taxes or other similar or related charges now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority by reason of the
execution and delivery of the Loan Documents and any consents, waivers,
amendments and enforcement of rights under the Loan Documents. (b) Reasonably
promptly following Borrower’s request, the initial Lender shall complete and
deliver to Borrower a duly executed Form W-9 certifying that it is not subject
to backup withholding. If Borrower is required by law to withhold or deduct any
amount from any payment hereunder in respect of any Borrower Tax, Borrower shall
withhold or deduct the appropriate amount, remit such amount to the appropriate
Governmental Authority and pay to the Lender and each Person to whom there has
been an Assignment or Participation of a Loan such additional amounts as are
necessary in order that the net payment of any amount due hereunder, after
deduction for or withholding in respect of any Borrower Tax imposed with respect
to such payment, will not be less than the amount stated in this Agreement to be
then due and payable; except that the foregoing obligation to pay such
additional amounts shall not apply 35



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1043.jpg]
(i) to any net income or franchise taxes imposed by the jurisdiction under the
laws of which the Lender is organized, has its principal place of business or
where its applicable lending office is located, (ii) with respect to any amount
of U.S. Tax in effect and applicable to payments to the Lender on the date of
this Agreement (or, for payments made under this Agreement to any Person to whom
there has been an Assignment or Participation, with respect to any amount of
U.S. Tax imposed by any law in effect and applicable to payments to such Person
on the date of such Assignment or Participation), or (iii) to any amount of
Borrower Taxes imposed solely by reason of the failure by an assignee to comply
with applicable certification, information, documentation or other reporting
requirements concerning the nationality, residence, identity or connections with
the United States of America of such Person (or beneficial owner, as the case
may be) if such compliance is required by statute or regulation of the United
States of America as a precondition to relief or exemption from such Borrower
Taxes. If Borrower shall fail to pay any Borrower Taxes or other amounts that
Borrower is required to pay pursuant to this Section, and Lender or any Person
to whom there has been an Assignment or Participation of a Loan pays the same,
Borrower shall reimburse Lender or such Person promptly following demand
therefor in the currency in which such Borrower Taxes or other amounts are paid,
whether or not such Borrower Taxes were correctly or legally asserted, together
with interest thereon from and including the date of payment to but excluding
the date of reimbursement at a rate per annum equal to the Default Rate. (c)
Within 30 days after paying any amount from which it is required by law to make
any deduction or withholding, and within 30 days after it is required by law to
remit such deduction or withholding to any relevant taxing or other authority,
Borrower shall deliver to Lender satisfactory evidence of such deduction,
withholding or payment (as the case may be). Section 1.5. Release. Upon payment
of the Indebtedness in full when permitted or required hereunder, Lender shall
execute instruments prepared by Borrower and reasonably satisfactory to Lender,
which, at Borrower’s election and at Borrower’s sole cost and expense: either
(a) release and discharge all Liens on all Collateral securing payment of the
Indebtedness (subject to Borrower’s obligation to pay any associated actual and
documented fees and expenses), including all balances in the Collateral
Accounts; or (b) assign such Liens (and the Loan Documents) to a new lender
designated by Borrower. Any release or assignment provided by Lender pursuant to
this Section shall be without recourse, representation or warranty of any kind.
ARTICLE II DEFEASANCE AND ASSUMPTION Section 2.1. Defeasance. (a) On any date
after the expiration of the Lockout Period subject to the notice requirement
described in Section 2.1(d), Borrower may from time to time obtain the release
of (x) all of the Properties from the Liens of the Loan Documents by Defeasing
the entire Loan, or (y) one or more Permitted Release Parcels from the Liens of
the Loan Documents by satisfying the conditions set forth in Section 2.2, and
Defeasing a portion of the Loan that is not less than 36



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1044.jpg]
the sum of the Release Prices of the Permitted Release Parcels so released,
provided that all sums then due to Lender under the Loan Documents are paid and
the following are delivered to Lender: (i) Defeasance Collateral sufficient to
provide payments on or prior to, and in any event as close as possible to, all
successive Payment Dates in an amount sufficient (x) to pay the interest and
principal due on such Payment Dates in respect of a portion of the Loan equal to
the amount Defeased and (y) to repay the outstanding principal balance of such
portion of the Loan on the first Payment Date in the Prepayment Period or such
other Payment Date in the Prepayment Period as Borrower shall elect; (ii)
written confirmation from an independent certified public accounting firm
reasonably satisfactory to Lender that such Defeasance Collateral is sufficient
to provide the payments described in clause (i) above; (iii) a security
agreement, in form and substance reasonably satisfactory to Lender, creating in
favor of Lender a first priority perfected security interest in such Defeasance
Collateral (a “Defeasance Pledge Agreement”); (iv) an opinion of counsel for
Borrower, in form and substance reasonably satisfactory to Lender and delivered
by counsel reasonably satisfactory to Lender, opining that (1) the Defeasance
Pledge Agreement has been duly authorized and is enforceable against Borrower in
accordance with its terms and that Lender has a perfected first priority
security interest in such Defeasance Collateral; (2) if the Loan has been
Securitized, the Defeasance (including the assumption pursuant to Section
2.1(c)) does not cause a tax to be imposed on the Securitization Vehicle or, if
the Securitization Vehicle is a REMIC, does not cause any portion of the Loan to
cease to be a “qualified mortgage” within the meaning of section 860G(a)(3) of
the Code, and (3) the Defeasance (in the case of a partial Defeasance, with
respect to both the Defeased Note and the Undefeased Note) does not constitute a
“significant modification” of the Loan under Section 1001 of the Code; (v) if
all or any portion of the Loan has been Securitized, the Rating Condition with
respect to such Defeasance shall have been satisfied or deemed satisfied
pursuant to the definition of “Rating Condition”; (vi) instruments reasonably
satisfactory to Lender releasing and discharging or assigning to a third party
Lender’s Liens on the Collateral so released (other than the Defeasance
Collateral); (vii) such other customary certificates, opinions, documents or
instruments as Lender and the Rating Agencies may reasonably request; and (viii)
reimbursement for all actual and documented reasonable costs and expenses
incurred in connection with this Section 2.1 (including Rating Agency and
Servicer fees and expenses, reasonable fees and expenses of legal counsel and
accountants and any revenue, documentary stamp or intangible taxes or any other
tax or charge due in connection herewith). 37



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1045.jpg]
Lender shall reasonably cooperate with Borrower to avoid the incurrence of
mortgage recording taxes in connection with a Defeasance, at Borrower’s sole
cost and expense. (b) If the Loan is not Defeased in full, Borrower shall
execute and deliver all documents necessary to amend and restate the Note with
two substitute Notes: one note having a principal balance equal to the Defeased
portion of the original Note (the “Defeased Note”) and one note having a
principal balance equal to the undefeased portion of the original Note (the
“Undefeased Note”). If acceptable to any facilitator of the Defeasance, Lender
shall have the right to cross-default the Defeased Note with the Undefeased Note
such that a default with respect to the Undefeased Note shall constitute a
default under the Defeased Note; provided, however no other cross-default of the
Defeased Note and the Undefeased Note shall be permitted. The Undefeased Notes
may be the subject of a further Defeasance in accordance with the terms of this
Section 2.1 (the term “Note”, as used in this Section 2.1, being deemed to refer
to the Undefeased Note that is the subject of further Defeasance). (c) At the
time of the Defeasance, the Defeased Note shall be assumed by a
bankruptcy-remote entity established or designated by the initial Lender
hereunder or its designee, to which Borrower shall transfer all of the
Defeasance Collateral (a “Defeasance Borrower”). If the Loan is Defeased in part
or in full, the right of the initial Lender hereunder or its designee to
establish or designate a Defeasance Borrower shall be retained by the initial
Lender notwithstanding the sale or transfer of the Loan unless such obligation
is specifically assigned to and assumed by the transferee. Such Defeasance
Borrower shall execute and deliver to Lender an assumption agreement in form and
substance reasonably satisfactory to Lender, such Uniform Commercial Code
financing statements as may be reasonably requested by Lender and legal opinions
of counsel reasonably acceptable to Lender that are substantially equivalent to
the opinions delivered to Lender on the Closing Date, including new
nonconsolidation opinions reasonably satisfactory to Lender and satisfactory to
the Rating Agencies; and Borrower and the Defeasance Borrower shall deliver such
other documents, certificates and legal opinions as Lender shall reasonably
request. (d) Borrower must give Lender and each Rating Agency at least 30 days’
(and not more than 60 days’) prior written notice of any Defeasance under this
Section, specifying the date on which the Defeasance is to occur. If such
Defeasance is not made on such date (x) Borrower’s notice of Defeasance will be
deemed rescinded, and (y) Borrower shall on such date pay to Lender all
reasonable losses, actual and documented costs and expenses suffered by Lender
as a consequence of such rescission. (e) Upon satisfaction of the requirements
contained in this Section 2.1, Lender will execute and deliver to Borrower such
instruments, prepared by Borrower and approved by Lender, as shall be necessary
to release the applicable Property or Properties from the Liens of the Loan
Documents or to assign the applicable portion of such Liens and the Defeased
portions of the Note to a third party to the extent necessary to avoid the
incurrence of mortgage recording taxes. Thereafter “Borrower,” as defined
herein, shall exclude the Borrower that owned the Permitted Release Parcel that
was theretofore released. 38



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1046.jpg]
Section 2.2. Property Releases. (a) On or after the Lockout Period, provided no
Event of Default (other than an Event of Default that would be cured by the
release of the applicable Permitted Release Parcel), is then continuing and all
amounts then due and owing to Lender have been paid in full, Borrower shall have
the right, at its option, on not less than 30 days’ prior written notice to
Lender, to obtain the release of one or more of the Permitted Release Parcels
from the Liens of the Loan Documents, provided that the following conditions
shall have been satisfied: (i) such release shall be in connection with in
connection with an arms’-length sale of one or more Permitted Release Parcels to
a Person that is not an affiliate of Borrower; (ii) Borrower shall Defease the
Loan, in accordance with Section 2.1, in an amount equal to the Release Price
applicable to such Permitted Release Parcels; (iii) DSCR for the Test Period
then most recently ended, recalculated to include only income and expense
attributable to the Properties remaining after the contemplated release and to
exclude the interest expense on the aggregate amount Defeased, shall be no less
than the DSCR Threshold; and provided further; (iv) after giving effect to the
release of the Property or Properties, the Lender 80% Determination shall have
been satisfied; (v) if the Loan has been Securitized, Borrower shall deliver to
Lender an opinion of counsel in form and substance which would be acceptable to
a prudent lender of securitized commercial mortgage loans acting reasonably,
stating, among other things, that any REMIC Trust formed pursuant to a
Securitization will not fail to maintain its status as a REMIC as a result of
such release and will not be subject to tax on any “prohibited transactions” or
“prohibited contributions” as a result of such release; (vi) Borrower shall
reimburse Lender for any actual out-of-pocket costs and expenses incurred by
Lender in connection with this Section 2.2 (including the reasonable fees and
expenses of legal counsel and the reasonable out-of-pocket expenses of the
Servicer); (vii) a Form T-38 endorsement to the Title Insurance Policies
addressing the release of the Properties; (viii) if reasonably requested by
Lender, an updated survey of the Property that does not include the Permitted
Release Parcel; (ix) reasonably satisfactory evidence that (1) such Permitted
Release Parcel has been legally subdivided from the remainder of the Properties
or otherwise constitutes 39



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1047.jpg]
a separate legal parcel in compliance with Legal Requirements; (2) after giving
effect to such release, each of the Permitted Release Parcel and the balance of
the Properties conforms to and is in compliance in all material respects with
applicable Legal Requirements; (3) after giving effect to such release, each of
the Permitted Release Parcel and the balance of the Properties constitute
separate tax lots; and (4) the Permitted Release Parcel is not necessary for the
Property to comply with any zoning, building, land use or parking or other Legal
Requirements applicable to the Property or for the then current use of the
Property, including without limitation for access, driveways, parking, utilities
or drainage or, to the extent that such Permitted Release Parcel is necessary
for any such purpose, a reciprocal easement agreement or other agreement
reasonably acceptable to Lender has been executed and recorded or any reciprocal
easement agreement in place at Closing has been amended and recorded, in each
case, that would allow the owners of the Properties to continue to use the
Permitted Release Parcel to the extent necessary for such purpose, in which case
Lender shall, at Borrower’s sole cost and expense, reasonably cooperate by
executing customarily required mortgage consents, reasonably acceptable to
Lender; (x) reasonably satisfactory evidence that Borrower has complied with any
requirements applicable to the release in the Leases, reciprocal easement
agreements, operating agreements, parking agreements or other similar agreements
affecting the Property and such release shall not violate any of the provisions
of any such documents in any respect that would result in a termination (or give
any other party thereto the right to terminate), extinguishment or other loss of
material rights of Borrower or in a material increase in Borrower’s obligations
under such documents; (b) Upon satisfaction of the requirements set forth in
this Section 2.2, Lender will execute and deliver to Borrower such instruments,
prepared by Borrower and reasonably approved by Lender, as shall be necessary to
release the applicable Property from the Liens of the Loan Documents, and to
release the applicable Borrower from all further liabilities and obligations
under the Loan Documents (other than those expressly provided to survive
repayment). Thereafter the “Borrower” hereunder shall exclude the Borrower that
owned the released Permitted Release Parcel so long as such Borrower does not
own any other Property that is subject to the Liens of the Loan. Any rents or
other income from the released Permitted Release Parcel that is thereafter
inadvertently paid or deposited into the Lockbox Account or the Cash Management
Account shall be promptly released to the applicable Borrower. Section 2.3.
Assumption. From and after the first anniversary of the Closing Date, the
initial Borrower shall have the right to contemporaneously Transfer all of the
Collateral to a Successor Borrower that will assume all of the obligations of
Borrower hereunder and under the other Loan Documents (an “Assumption”),
provided no Event of Default or monetary Default is then continuing or would
result therefrom and the following conditions are met to the reasonable
satisfaction of Lender: (i) such Successor Borrower shall have executed and
delivered to Lender an assumption agreement (including an assumption of the
applicable Mortgage in recordable form, if requested by Lender), in form and
substance reasonably acceptable to Lender, 40



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1048.jpg]
evidencing its agreement to abide and be bound by the terms of the Loan
Documents and containing representations substantially equivalent to those
contained in Article IV (recast, as necessary, such that representations that
specifically relate to Closing Date are remade as of the date of such
Assumption), and such other representations (and evidence of the accuracy of
such representations) as Lender shall reasonably request; (ii) such Uniform
Commercial Code financing statements as may be reasonably requested by Lender
shall be filed; (iii) a Replacement Guarantor assumes all obligations,
liabilities, guarantees and indemnities of Sponsor and any other guarantor under
the Loan Documents pursuant to documentation satisfactory to Lender first
arising from and after the date of such assumption (and upon such assumption by
such Person, Sponsor and any other such guarantor shall be released on a
forward- looking basis from such obligations, liabilities, guarantees and
indemnities); (iv) such Successor Borrower shall have delivered to Lender legal
opinions of counsel reasonably acceptable to Lender that are equivalent to the
opinions delivered to Lender on the Closing Date, including new nonconsolidation
opinions that are reasonably satisfactory to Lender and satisfactory to each of
the Rating Agencies; and Borrower and the Successor Borrower shall have
delivered such other documents, certificates and legal opinions, including
relating to REMIC or grantor trust matters, as applicable, Lender shall
reasonably request; (v) such Successor Borrower shall have delivered to Lender
all documents reasonably requested by it relating to the existence of such
Successor Borrower and the due authorization of the Successor Borrower to assume
the Loan and to execute and deliver the documents described in this Section,
each in form and substance reasonably satisfactory to Lender, including a
certified copy of the applicable resolutions from all appropriate persons,
certified copies of the organizational documents of the Successor Borrower,
together with all amendments thereto, and certificates of good standing or
existence for the Successor Borrower issued as of a recent date by its state of
organization and each other state where such entity, by the nature of its
business, is required to qualify or register; (vi) the Form T-38 endorsement to
the Title Insurance Policies addressing the Transfer of the Properties to the
Successor Borrower; (vii) the Rating Condition shall have been satisfied with
respect to the legal structure of the Successor Borrower, the documentation of
the Assumption and the related legal opinions; and (viii) concurrently with the
assumption, Borrower shall have paid to Lender a nonrefundable assumption fee in
an amount equal to 0.25% of the Principal Indebtedness, and Borrower shall have
reimbursed Lender for its reasonable actual and documented out-of-pocket costs
and expenses incurred in connection with such Assumption. 41



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1049.jpg]
Section 2.4. Transfers of Equity Interests in Borrower. (a) No direct or
indirect equity interests in Borrower shall be conveyed or otherwise transferred
to any Person, unless the following conditions are satisfied: (i) with respect
to any transferee that, as a result of such transfer, will hold more than a 5%
direct or indirect interest in, or control, Borrower, Lender’s standard
“know-your-customer” requirements shall have been satisfied (provided, that (x)
from and after the date on which the initial Lender does not own any interest in
the Loan, the foregoing 5% threshold shall be 10%, (y) transfers of stock on a
nationally recognized public exchange shall not be subject to any
“know-your-customer” requirements and (z) no such “know-your-customer”
requirements shall apply to any Person who has previously satisfied Lender’s
“know-your- customer” requirements in connection with the Loan; (ii) no
Prohibited Change of Control, Prohibited Equity Pledge or Prohibited Preferred
Equity shall occur or exist as a result thereof; (iii) other than as provided in
clause subsection (b) below, if any such conveyance or transfer results in
Borrower ceasing to be Controlled by Sponsor and in connection with each
subsequent conveyance or transfer that again changes the identity of the
Qualified Equityholder that Controls Borrower, then each of the following
conditions shall be satisfied: (1) no Event of Default or monetary Default shall
be continuing, (2) Borrower shall have paid to Lender a transfer fee in an
amount equal to 0.25% of the Principal Indebtedness at the time of such
conveyance or transfer, and (3) a Person satisfactory to Lender in its sole
discretion shall have assumed all obligations, liabilities, guarantees and
indemnities of Sponsor and any other guarantor under the Loan Documents pursuant
to documentation satisfactory to Lender (and upon such assumption by such
Person, Sponsor and any other such guarantor shall be released on a
forward-looking basis from such obligations, liabilities, guarantees and
indemnities); (iv) if such conveyance or transfer results in any Person
acquiring more than 49% of the direct or indirect equity interest in any
Required SPE (even if not constituting a Prohibited Change of Control), where
prior to such conveyance or transfer such Person did not own more than 49% of
the direct or indirect equity interest in any Required SPE Borrower shall have
delivered to Lender with respect to such Person a new non-consolidation opinion
that in Lender’s reasonable judgment satisfies the then- current criteria of the
Rating Agencies (and, to the extent that the criteria of the Rating Agencies has
not changed in any material respect since the Closing Date, Lender’s approval of
any such non-consolidation opinion that is in substantially the form of the
Nonconsolidation Opinion shall not be unreasonably withheld, delayed or
conditioned); (v) Borrower shall have paid the costs and expenses (if any) of
the Rating Agencies and the actual and documented costs and expenses of
Servicers and reimbursed Lender for its reasonable actual and documented
out-of-pocket costs and expenses incurred in connection with any such conveyance
or transfer; and (vi) Lender shall have received 10 days’ advance written notice
of any conveyance or transfer requiring compliance with Section 2.3(a)(i) or for
which a new non-consolidation opinion is required under clause (iv) above. 42



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1050.jpg]
(b) Notwithstanding anything herein to the contrary, the transfer by each of
Sponsor, TIAA and/or CPP of their direct or indirect interests in Borrower shall
be permitted without Lender’s consent, provided that (i) such transfer does not
result in a Prohibited Change of Control, (ii) if any conveyance or transfer by
Sponsor, TIAA or CPP of their interests in Borrower results in Borrower ceasing
to be Controlled by a Sponsor and/or TIAA and/or CPP, then Borrower shall have
paid to Lender a transfer fee in an amount equal to 0.25% of the Principal
Indebtedness as a condition to such conveyance or transfer (but, for the
avoidance of doubt, so long as Borrower continues to be Controlled by Sponsor
and/or TIAA and/or CPP, then no transfer fee shall be payable) and (iii) if
after giving effect to any such transfer, any of Sponsor, TIAA or CPP would
individually own less than 10% of the direct or indirect equity interests in
Borrower, where prior to such transfer such Person owned 10% or more of the
direct or indirect equity interests in Borrower, then Lender shall have received
written notice of such transfer within 10 Business Days following such transfer.
In addition, notwithstanding anything herein to the contrary, issuances and
transfers of interests in Sponsor, TIAA, CPP, Parkway and Parkway Properties
shall be permitted without the consent of Lender and without prior notice to
Lender, so long as, after giving effect to any such issuance or transfer,
Borrower is Controlled by one or more Qualified Equityholders. No fee shall be
payable in connection with any issuance or transfer described in the immediately
preceding sentence, so long as after giving effect thereto, Borrower is
Controlled by Parkway, Sponsor, TIAA and/or CPP or a Qualified Equityholder(s)
as to which a fee has previously been paid. Notwithstanding anything herein to
the contrary, Lender hereby consents without any further action to the one-time
transfer of interests in Borrower held by CPP from CPPIB US RE-A, Inc. to CPP
Investment Board Real Estate Holdings, Inc. and to the one-time transfer of
those same interests from CPP Investment Board Real Estate Holdings, Inc. to
Canada Pension Plan Investment Board; provided, that, at the time of any such
transfer, CPPIB US RE-A, Inc. and CPP Investment Board Real Estate Holdings,
Inc. are wholly-owned, directly or indirectly, by Canada Pension Plan Investment
Board. Notwithstanding anything to the contrary contained herein, TIAA and
Silverpeak shall be permitted to jointly possess, directly or indirectly, the
power to direct or cause the direction of the management and policies of
Borrower, whether through the ability to exercise voting power, by contract or
otherwise (and in such case, for purposes of this Agreement, TIAA shall be
deemed to directly or indirectly, possess the power to direct or cause the
direction of the management and policies of Borrower, whether through the
ability to exercise voting power, by contract or otherwise). (c) If any
conveyance or transfer of interests in Borrower by Sponsor to TIAA or CPP
results in Sponsor no longer owning a direct or indirect equity interest in
Borrower, and a Replacement Guarantor assumes all obligations, liabilities,
guarantees and indemnities of Sponsor under the Loan Documents first arising
from and after the date of such assumption pursuant to documentation
satisfactory to Lender (provided that a replacement guaranty in the form of the
Guaranty and a replacement environmental indemnity in the form of the
Environmental Indemnity shall be deemed satisfactory to Lender), then upon such
assumption by 43



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1051.jpg]
such Replacement Guarantor, Sponsor shall be released on from all obligations,
liabilities, guarantees and indemnities first arising from and after the date of
such assumption by a Replacement Guarantor. ARTICLE III ACCOUNTS Section 3.1.
Cash Management Account. (a) On or prior to the Closing Date, Borrower shall
establish and thereafter maintain with the Lockbox Bank one or more lockbox
accounts into which income from the Properties will be deposited (the “Lockbox
Account”). As a condition precedent to the closing of the Loan, Borrower shall
cause the Lockbox Bank to execute and deliver an agreement (as modified or
replaced in accordance herewith, a “Lockbox Account Agreement”) which provides,
inter alia, that Borrower shall have no access to funds in the Lockbox
Account(s) and that at the end of each Business Day the Lockbox Bank will remit
all amounts contained therein directly into an account specified by Lender.
Lender shall specify Lender’s cash management account (the “Cash Management
Account”) for such remittance by the Lockbox Bank. (b) Within fifteen days
following the Closing Date, Borrower shall deliver to each Tenant in the
Property a written notice (a “Tenant Notice”) in the form of Schedule J
instructing that (i) all payments under the Leases shall thereafter be remitted
by them directly to, and deposited directly into, the Lockbox Account, and (ii)
such instruction may not be rescinded unless and until such Tenant receives from
Borrower or Lender a copy of Lender’s written consent to such rescission.
Borrower shall send a copy of each such written notice to Lender and shall
redeliver such notices to each Tenant until such time as such Tenant complies
therewith. Borrower shall cause all cash Revenues relating to the Property and
all other money received by Borrower or the Approved Property Manager with
respect to the Property (other than tenant security deposits), including all
amounts received in respect of operation of the Central Plant, to be deposited
in the Lockbox Account or the Cash Management Account by the end of the first
Business Day following Borrower’s or the Approved Property Manager’s receipt
thereof. In addition, within fifteen days following the Closing Date, Borrower
shall deliver to each customer receiving services from the Central Plant a
written notice instructing that (i) all payments in respect of the services
provided by the Central Plant shall thereafter be remitted by them directly to,
and deposited directly into, the Lockbox Account, and (ii) such instruction may
not be rescinded unless and until such customer receives from Borrower or Lender
a copy of Lender’s written consent to such rescission. (c) Lender shall have the
right at any time and from time to time in its sole discretion to change the
Eligible Institution at which any one or more of the Collateral Accounts (other
than the Lockbox Account) is maintained (and in the case of any such change in
respect of the Cash Management Account, Lender shall deliver not less than five
Business Days’ prior written notice to Borrower and the Lockbox Bank). In
addition, during the continuance of an Event of Default, or if the Lockbox Bank
fails to comply with the Lockbox Account Agreement or ceases to be an Eligible
Institution, Lender shall have the right at any time, upon not less than 44



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1052.jpg]
30 days’ prior written notice to Borrower, to replace the Lockbox Bank with any
Eligible Institution at which Eligible Accounts may be maintained that will
promptly execute and deliver to Lender a Lockbox Account Agreement satisfactory
to Lender. (d) Borrower shall maintain at all times an Operating Account into
which amounts may be deposited from time to time pursuant to Section 3.2(a).
Borrower shall not permit any amounts unrelated to the Property to be commingled
with amounts on deposit in the Operating Account and shall cause all amounts
payable with respect to Operating Expenses for the Property to be paid from the
Operating Account or the Cash Management Account (to the extent required or
permitted hereunder) and no other account. Borrower shall deliver to Lender each
month the monthly bank statement related to such Operating Account. So long as
no Event of Default is continuing, Borrower shall be permitted to withdraw
amounts from the Operating Account for the purpose of paying bona fide Property
expenses incurred in accordance with this Agreement; and provided no Event of
Default or Trigger Period is continuing, Borrower shall be permitted to make
equity distributions from amounts remaining therein after Property expenses that
are then due and payable have been paid. During the continuance of an Event of
Default, all amounts contained in the Operating Account shall be remitted to the
Cash Management Account. Section 3.2. Distributions from Cash Management
Account. (a) Lender shall transfer from the Cash Management Account to the
Operating Account, at the end of each Business Day (or, at Borrower’s election,
on a less frequent basis), the amount, if any, by which amounts then contained
in the Cash Management Account exceed the aggregate amount required to be paid
to or reserved with Lender on the next Payment Date pursuant hereto; provided,
however, that Lender shall terminate such remittances during the continuance of
an Event of Default or Trigger Period. On each Payment Date, provided no Event
of Default is continuing (and, if and to the extent Lender so elects in its sole
discretion, during the continuance of an Event of Default until the Loan has
been accelerated), Lender shall transfer amounts from the Cash Management
Account, to the extent available therein, to make the following payments in the
following order of priority: (i) to the Basic Carrying Costs Escrow Account, the
amounts then required to be deposited therein pursuant to Section 3.4; (ii) to
Lender, the amount of all scheduled or delinquent interest and principal on the
Loan and all other amounts then due and payable under the Loan Documents (with
any amounts in respect of principal paid last); (iii) during the continuance of
a Trigger Period, to the Operating Account, an amount equal to the Budgeted
Operating Expenses for the month following the month in which such Payment Date
occurs, provided that the amounts disbursed to such account pursuant to this
clause (iii) shall be used by Borrower solely to pay Budgeted Operating Expenses
for such month (Borrower agreeing that, in the event that such Budgeted
Operating Expenses exceed the actual operating expenses for such month, such
excess amounts shall be remitted by Borrower to the Cash Management Account
prior to the next succeeding Payment Date) and provided further that no amounts
will be disbursed to Borrower in respect of the fees of the Approved Property
Manager to the extent such fees exceed the Maximum Management Fee; 45



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1053.jpg]
(iv) during the continuance of a Low NOI Period or Trigger Period, to the
Capital Expenditure Reserve Account, the amount, if any, required to be
deposited therein pursuant to Section 3.6; (v) during the continuance of a Low
NOI Period or Trigger Period, to the TI/LC Reserve Account, the amount, if any,
required to be deposited therein pursuant to Section 3.5; (vi) during the
continuance of a Trigger Period or Event of Default, all remaining amounts to
the Excess Cash Flow Reserve Account; and (vii) if no Trigger Period or Event of
Default is continuing, all remaining amounts to the Operating Account. (b) If on
any Payment Date the amount in the Cash Management Account is insufficient to
make all of the transfers described above (other than remittance of excess cash
to the Excess Cash Flow Reserve Account or the Operating Account), then Borrower
shall remit to the Cash Management Account on such Payment Date the amount of
such deficiency. If Borrower fails to remit such amount to the Cash Management
Account, the same shall constitute an Event of Default and, in addition to all
other rights and remedies provided for under the Loan Documents, Lender may
disburse and apply the amounts in the Collateral Accounts in accordance with
Section 3.10(c). Section 3.3. Loss Proceeds Account. (a) Lender will maintain an
Eligible Account (which may be a book-entry subaccount) for the purpose of
depositing any Loss Proceeds (the “Loss Proceeds Account”). (b) Provided no
Event of Default is continuing, funds in the Loss Proceeds Account shall be
applied in accordance with Section 5.16. Section 3.4. Basic Carrying Costs
Escrow Account. (a) Lender will maintain an Eligible Account (which may be a
book-entry subaccount) for the purpose of reserving amounts payable by Borrower
in respect of Taxes and insurance premiums (the “Basic Carrying Costs Escrow
Account”). (b) On the Closing Date, Borrower shall remit to Lender, for deposit
into the Basic Carrying Costs Escrow Account, an amount equal to the sum of (i)
subject to Section 3.4(f), an amount sufficient to pay all Taxes by the 30th day
prior to the date they come due, assuming subsequent monthly fundings on Payment
Dates of 1/12 of projected annual Taxes, plus (ii) subject to Section 3.4 (g),
an amount sufficient to pay all insurance premiums by the 30th day prior to the
date they come due, assuming subsequent monthly fundings on Payment Dates of
1/12 of projected annual insurance premiums. 46



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1054.jpg]
(c) Subject to Section 3.4(f) and Section 3.4(g), on each subsequent Payment
Date, Borrower shall remit to Lender, for deposit into the Basic Carrying Costs
Escrow Account, an amount equal to the sum of: (A) 1/12 of the Taxes that Lender
reasonably estimates, based on information provided by Borrower, will be payable
during the next ensuing 12 months, plus (B) 1/12 of the insurance premiums that
Lender reasonably estimates, based on information provided by Borrower, will be
payable during the next ensuing 12 months; provided, however, that if at any
time Lender reasonably determines that the amount in the Basic Carrying Costs
Escrow Account will not be sufficient to accumulate (upon payment of subsequent
monthly amounts in accordance with the provisions of this Agreement) the full
amount of all installments of Taxes and insurance premiums by the date on which
such amounts come due, then Lender shall notify Borrower of such determination
and Borrower shall increase its monthly payments to the Basic Carrying Costs
Escrow Account by the amount that Lender reasonably estimates is sufficient to
achieve such accumulation. (d) Borrower shall provide Lender with copies of all
tax and insurance bills relating to each Property promptly after Borrower’s
receipt thereof. Lender will apply amounts in the Basic Carrying Costs Escrow
Account toward the purposes for which such amounts are deposited therein. In
connection with the making of any payment from the Basic Carrying Costs Escrow
Account, Lender may cause such payment to be made according to any bill,
statement or estimate provided by Borrower or procured from the appropriate
public office or insurance carrier, without inquiry into the accuracy of such
bill, statement or estimate or into the validity of any tax, assessment, sale,
forfeiture, tax lien or title or claim thereof unless given written advance
notice by Borrower of such inaccuracy, invalidity or other contest. (e) If
Lender so elects during a Trigger Period or during the continuance of an Event
of Default, Borrower shall provide, at Borrower’s expense, a tax service
contract for the term of the Loan issued by a tax reporting agency reasonably
acceptable to Lender. If Lender does not so elect, Borrower shall reimburse
Lender for the cost of making annual tax searches throughout the term of the
Loan. (f) Notwithstanding the terms and provisions of this Section, Borrower
shall not be required to reserve any amounts for payment of Taxes as otherwise
required by this Section for so long as (i) Borrower shall have provided Lender
with reasonably acceptable evidence that Taxes are being paid as and when due
and otherwise prior to delinquency, and (ii) no Trigger Period or Event of
Default is then continuing. During the continuance of a Trigger Period or Event
of Default or at any time that Borrower shall have failed to deliver to Lender
the evidence required by the immediately preceding sentence, amounts in respect
of Taxes shall be reserved in accordance with this Section. (g) Notwithstanding
the terms and provisions of this Section, Borrower shall not be required to
reserve any amounts for payment of insurance premiums as otherwise required 47



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1055.jpg]
by this Section for so long as (i) Borrower shall have provided Lender with
reasonably satisfactory evidence that insurance satisfying the requirements set
forth in Section 5.15 has been obtained under a blanket policy of insurance and
thereafter provides Lender with evidence of the payment of premiums in respect
thereof at least 10 days prior to the date on which such payment would become
delinquent, (ii) Borrower shall have provided evidence of renewal of such policy
at least 30 days prior to the date of termination of such policy, and (iii) no
Trigger Period or Event of Default is continuing. During the continuance of a
Trigger Period or an Event of Default or at any time that Borrower shall have
failed to deliver to Lender the evidence required by the immediately preceding
sentence, amounts in respect of insurance premiums shall be reserved in
accordance with this Section. Section 3.5. TI/LC Reserve Account. (a) Lender
will maintain an Eligible Account (which may be a book-entry subaccount) for the
purpose of reserving amounts in respect of Tenant Improvements and Leasing
Commissions (the “TI/LC Reserve Account”). (b) On each Payment Date during a Low
NOI Period or Trigger Period, Borrower shall remit to Lender, for deposit into
the TI/LC Reserve Account, an amount equal to the Monthly TI/LC Amount. (c)
Within 10 Business Days following Borrower’s delivery of a written request to
Lender (but not more often than once per calendar month) and satisfaction of the
conditions set forth in this Section 3.5(c), provided that no Event of Default
is then continuing, Lender shall cause disbursements to Borrower from the TI/LC
Reserve Account to reimburse Borrower for Leasing Commissions and Tenant
Improvement costs incurred by Borrower in connection with a new Lease (or Lease
extension, amendment or modification) entered into in accordance herewith,
provided that: (i) Borrower shall deliver to Lender invoices evidencing that the
costs for which such disbursements are requested are due and payable; (ii)
Borrower shall deliver to Lender an Officer’s Certificate confirming that all
such costs have been previously paid by Borrower or will be paid from the
proceeds of the requested disbursement and that all conditions precedent to such
disbursement required by the Loan Documents have been satisfied; and (iii)
Lender may condition the making of a requested disbursement on (1) reasonable
evidence establishing that Borrower has applied any amounts previously received
by it in accordance with this Section for the expenses to which specific draws
made hereunder relate and (2) with respect to disbursements for Tenant
Improvements relating to any single Tenant or any single Lease in excess of
$750,000 in the aggregate (whether disbursed in a lump sum or multiple
installments), (x) a reasonably satisfactory site inspection, and (y) receipt of
lien releases and waivers from any contractors, subcontractors and others with
respect to such amounts. 48



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1056.jpg]
(d) Whenever a Lease is terminated in whole or in part, whether by buy-out,
cancellation, default, rejection, contraction or otherwise, or the Tenant
thereunder defaults, and in any such case Borrower receives or is permitted to
retain any payment, fee, damages, forfeited security deposit, or proceeds of any
bond or letter credit given as security (collectively, “Termination Proceeds”),
Borrower shall promptly remit such Termination Proceeds that are in excess of
$1,000,000 to Lender for deposit into the TI/LC Reserve Account. Provided no
Event of Default is continuing, (i) Lender shall disburse such Termination
Proceeds or portion thereof to Borrower at the written request of Borrower in
respect of Leasing Commissions and Tenant Improvement costs incurred by Borrower
in connection with a replacement Lease entered into in accordance with the terms
of this Agreement in respect of the all or a portion of space covered by such
terminated Lease, subject to satisfaction of the requirements specified in
clause (c) above, and (ii) unless a Trigger Period is continuing (or if a
Trigger Period is then continuing, following the termination of the Trigger
Period) the remainder of such Termination Proceeds or portion thereof, if any,
less any reserves referred to at the conclusion of this sentence, shall be
remitted to the Cash Management Account after at least 80% of the space covered
by such terminated Lease has been relet, the replacement Tenant is in occupancy
and has commenced paying rent under the replacement Lease and all Leasing
Commissions and Tenant Improvement costs relating to such space have been paid
or reserved for in the TI/LC Reserve Account. (e) Provided that no Event of
Default is then continuing, Lender shall release to the Cash Management Account
all amounts then contained in the TI/LC Reserve Account (other than Termination
Proceeds) on the first Payment Date after Borrower delivers to Lender evidence
reasonably satisfactory to Lender establishing that no Low NOI Period or Trigger
Period is then continuing (or if then continuing, promptly following the
termination of the Low NOI Period or Trigger Period). Such a release shall not
preclude the subsequent commencement of a Low NOI Period and the deposit of
amounts into the TI/LC Reserve Account as set forth in Section 3.2 (a). Section
3.6. Capital Expenditure Reserve Account. (a) Lender will maintain an Eligible
Account (which may be a book-entry subaccount) for the purpose of reserving
amounts in respect of Capital Expenditures (the “Capital Expenditure Reserve
Account”). (b) On each Payment Date during a Low NOI Period or Trigger Period,
Borrower shall remit to Lender, for deposit into the Capital Expenditure Reserve
Account, an amount equal to the Monthly Capital Expenditure Amount. (c) Within
10 Business Days following Borrower’s delivery of a written request to Lender
(but not more often than once per calendar month) and satisfaction of the
conditions set forth in this Section 3.6(c), provided that no Event of Default
is then continuing, Lender shall cause disbursements to Borrower from the
Capital Expenditure Reserve Account to reimburse Borrower for Capital
Expenditures that are consistent with the Approved Annual Budget; provided that:
(i) Borrower shall deliver to Lender invoices evidencing that the costs for
which such disbursements are requested are due and payable; 49



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1057.jpg]
(ii) Borrower shall deliver to Lender an Officer’s Certificate confirming that
all such costs have been previously paid by Borrower or will be paid from the
proceeds of the requested disbursement and that all conditions precedent to such
disbursement required by the Loan Documents have been satisfied; and (iii)
Lender may condition the making of a requested disbursement on (1) reasonable
evidence establishing that Borrower has applied any amounts previously received
by it in accordance with this Section for the expenses to which specific draws
made hereunder relate and (2) with respect to disbursements for Capital
Expenditures relating to any single capital improvement costing in excess of
$750,000 in the aggregate (whether disbursed in a lump sum or multiple
installments), (x) a reasonably satisfactory site inspection, and (y) receipt of
lien releases and waivers from any contractors, subcontractors and others with
respect to such amounts. (d) Provided that no Event of Default is then
continuing, Lender shall release to the Cash Management Account all amounts then
contained in the Capital Expenditure Reserve Account on the first Payment Date
after Borrower delivers to Lender evidence reasonably satisfactory to Lender
establishing that no Low NOI Period or Trigger Period is then continuing (or if
then continuing, promptly following the termination of the Low NOI Period or
Trigger Period). Such a release shall not preclude the subsequent commencement
of a Low NOI Period and the deposit of amounts into the Capital Expenditure
Reserve Account as set forth in Section 3.2(a). Section 3.7. Deferred
Maintenance and Environmental Escrow Account. (a) If the Deferred Maintenance
Amount is greater than zero, Lender will maintain an Eligible Account (which may
be a book-entry subaccount) for the purpose of reserving amounts anticipated to
be required to correct Deferred Maintenance Conditions (the “Deferred
Maintenance and Environmental Escrow Account”). (b) On the Closing Date,
Borrower shall remit to Lender, for deposit into the Deferred Maintenance and
Environmental Escrow Account, an amount equal to the Deferred Maintenance
Amount. (c) Within 10 Business Days following Borrower’s delivery of a written
request to Lender (but not more often than once per calendar month) and
satisfaction of the conditions set forth in this Section 3.7(c), provided that
no Event of Default is then continuing, Lender shall cause disbursements to
Borrower from the Deferred Maintenance and Environmental Escrow Account to
reimburse Borrower for reasonable costs and expenses incurred in order to
correct Deferred Maintenance Conditions, provided that (i) Borrower shall
deliver to Lender invoices evidencing that the costs for which such
disbursements are requested are due and payable; 50



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1058.jpg]
(ii) Borrower shall deliver to Lender an Officer’s Certificate confirming that
all such costs have been previously paid by Borrower or will be paid from the
proceeds of the requested disbursement and that all conditions precedent to such
disbursement required by the Loan Documents have been satisfied; and (iii)
Lender may condition the making of a requested disbursement on (1) reasonable
evidence establishing that Borrower has applied any amounts previously received
by it in accordance with this Section for the expenses to which specific draws
made hereunder relate and (2) with respect to disbursements for any single
Deferred Maintenance Condition costing in excess of $750,000 in the aggregate to
remediate (whether disbursed in a lump sum or multiple installments), (x)
reasonably satisfactory site inspections, and (y) receipt of lien releases and
waivers from any contractors, subcontractors and others with respect to such
amounts. (d) Upon the correcting of all Deferred Maintenance Conditions and
payment of all costs and expenses in respect thereof, provided no Event of
Default or Trigger Period is then continuing, any amounts then remaining in the
Deferred Maintenance and Environmental Escrow Account shall promptly be remitted
to Borrower and the Deferred Maintenance and Environmental Escrow Account will
no longer be maintained (or, if a Trigger Period is then continuing, promptly
following termination of the Trigger Period). Section 3.8. Unfunded Obligations
Account. (a) If the Unfunded Obligations Amount is greater than zero, Lender
shall maintain an Eligible Account (which may be a book-entry subaccount) for
the purpose of reserving for Unfunded Obligations required to be funded by
Borrower (the “Unfunded Obligations Account”). (b) On the Closing Date, Borrower
shall remit to Lender, for deposit into the Unfunded Obligations Account, an
amount equal to the Unfunded Obligations Amount. (c) Borrower shall perform its
obligations in respect of the Unfunded Obligations when and as due under the
respective Leases or other applicable agreements. Except with respect to
Unfunded Obligations consisting of free rent, within 10 Business Days following
Borrower’s delivery of a written request to Lender (but not more often than once
per calendar month) and satisfaction of the conditions set forth in this Section
3.8(c), provided that no Event of Default is then continuing, Lender shall cause
disbursements to Borrower from the Unfunded Obligations Account to reimburse
Borrower for reasonable costs and expenses incurred in the performance of
Unfunded Obligations, provided that (i) Borrower shall deliver to Lender
invoices evidencing that the costs for which such disbursements are requested
are due and payable; (ii) Borrower shall deliver to Lender an Officer’s
Certificate confirming that all such costs have been previously paid by Borrower
or will be paid from the proceeds of the requested disbursement and that all
conditions precedent to such disbursement required by the Loan Documents have
been satisfied; and (iii) Lender may condition the making of a requested
disbursement on (1) reasonable evidence establishing that Borrower has applied
any amounts previously received by it in accordance with this Section for the
expenses to which specific draws made hereunder relate and (2) with respect to
disbursements for any single Unfunded Obligation costing in excess of the
$500,000 in the aggregate (whether disbursed in a lump sum or multiple
installments), (x) reasonably satisfactory site inspections and (y) receipt of
lien releases and waivers from any contractors, subcontractors and others with
respect to such amounts. 51



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1059.jpg]
(d) Except for Unfunded Obligations consisting of free rent, upon payment or
performance, as applicable, of the Unfunded Obligations identified on any line
on Schedule D, and provided no Event of Default is then continuing, the
remainder of the portion of the Unfunded Obligations Account held for such line
item (as shown adjacent to such line item on Schedule D) shall promptly be
remitted to Borrower. Any amounts in respect of free rent as set forth on
Schedule D shall be remitted to the Cash Management Account on the Payment Date
in the month in which rent would have been payable under the applicable Lease,
but for the existence of a free rent period, without the requirement of any
further action by or on behalf of Borrower. Upon the payment or performance in
full of all Unfunded Obligations or receipt by Lender of satisfactory evidence
that such Unfunded Obligations no longer exist, provided no Event of Default or
Trigger Period is then continuing, any amounts then remaining in the Unfunded
Obligations Account shall promptly be remitted to Borrower and the Unfunded
Obligations Account will no longer be maintained (or, if a Trigger Period is
then continuing, promptly following termination of the Trigger Period). Section
3.9. Excess Cash Flow Reserve Account. (a) Lender will maintain an Eligible
Account (which may be a book-entry subaccount) for the deposit of amounts
required to be deposited therein in accordance with Section 3.2(a) (the “Excess
Cash Flow Reserve Account”). (b) Upon the request of Borrower at any time that
no Event of Default is continuing (but not more than once per calendar month),
Lender shall cause disbursements to Borrower from the Excess Cash Flow Reserve
Account to reimburse Borrower for costs in respect of Tenant Improvements and
Leasing Commissions in respect of Leases entered into in accordance with this
Agreement (but only to the extent that as of such date there is not sufficient
funds in the TI/LC Reserve Accounts to cover such payments), subject to
Borrower’s satisfaction of the requirements set forth in Section 3.5(c), as if
such disbursement were from the TI/LC Reserve Account. (c) Provided that no
Event of Default is then continuing, Lender shall release to the Cash Management
Account all amounts then contained in the Excess Cash Flow Reserve Account on
the first Payment Date after the applicable Trigger Period is no longer in
effect. Such a release shall not preclude the subsequent commencement of a
Trigger Period and the deposit of amounts into the Excess Cash Flow Reserve
Account as set forth in Section 3.2(a). 52



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1060.jpg]
Section 3.10. Account Collateral. (a) Borrower hereby pledges the Account
Collateral and the Operating Account to Lender as security for the Indebtedness,
together with all rights of a secured party with respect thereto, it being the
intention of the parties that such pledge shall be a perfected first-priority
security interest. Each Collateral Account shall be an Eligible Account under
the sole dominion and control of Lender. Borrower shall have no right to make
withdrawals from any of the Collateral Accounts other than the Operating
Account. Borrower shall execute any additional documents that Lender in its
reasonable discretion may require and shall provide all other evidence
reasonably requested by Lender to evidence or perfect its first-priority
security interest in the Account Collateral. The Collateral Accounts shall not
constitute trust funds and, except for the Cash Management Account, the Lockbox
Account and the Operating Account, may be commingled with other monies held by
Lender. Funds in the Collateral Accounts shall be invested only in Permitted
Investments, which Permitted Investments shall be credited to the related
Collateral Account. All income and gains from the investment of funds in the
Collateral Accounts other than the Basic Carrying Costs Escrow Account shall be
retained in the Collateral Accounts from which they were derived and applied to
the purposes of such account. Unless otherwise required by applicable law, all
income and gains from the investment of funds in the Basic Carrying Costs Escrow
Account shall be for the account of Lender in consideration of its
administration of such Collateral Account, and Lender shall have the right at
any time to withdraw such amounts from the Basic Carrying Costs Escrow Account.
All fees of the institutions at which the Collateral Accounts are maintained
shall be paid by Borrower. After the Loan and all other Indebtedness have been
paid in full, the Collateral Accounts shall be closed and the balances therein,
if any, shall be paid to Borrower. (b) The insufficiency of amounts contained in
the Collateral Accounts shall not relieve Borrower from its obligation to
fulfill all covenants contained in the Loan Documents. (c) During the
continuance of an Event of Default, Lender may, in its sole discretion, apply
funds in the Collateral Accounts, and funds resulting from the liquidation of
Permitted Investments contained in the Collateral Accounts, either toward the
components of the Indebtedness (e.g., interest, principal and other amounts
payable hereunder) and/or toward the payment of Property expenses. Section 3.11.
Bankruptcy. Borrower and Lender acknowledge and agree that upon the filing of a
bankruptcy petition by or against Borrower under the Bankruptcy Code, the
Account Collateral and the Revenues (whether then already in the Collateral
Accounts, or then due or becoming due thereafter) shall be deemed not to be
property of Borrower’s bankruptcy estate within the meaning of Section 541 of
the Bankruptcy Code. If, however, a court of competent jurisdiction determines
that, notwithstanding the foregoing characterization of the Account Collateral
and the Revenues by Borrower and Lender, the Account Collateral and/or the
Revenues do constitute property of Borrower’s bankruptcy estate, then Borrower
and Lender 53



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1061.jpg]
further acknowledge and agree that all such Revenues, whether due and payable
before or after the filing of the petition, are and shall be cash collateral of
Lender. Borrower acknowledges that Lender does not consent to Borrower’s use of
such cash collateral and that, in the event Lender elects (in its sole
discretion) to give such consent, such consent shall only be effective if given
in writing signed by Lender. Except as provided in the immediately preceding
sentence, Borrower shall not have the right to use or apply or require the use
or application of such cash collateral (i) unless Borrower shall have received a
court order authorizing the use of the same, and (ii) Borrower shall have
provided such adequate protection to Lender as shall be required by the
bankruptcy court in accordance with the Bankruptcy Code. ARTICLE IV
REPRESENTATIONS Each individual Borrower represents to Lender with respect to
itself and each other Borrower that, as of the Closing Date, except as set forth
in the Exception Report: Section 4.1. Organization. (a) Each Required SPE is
duly organized, validly existing and in good standing under the laws of the
State of Delaware, and is in good standing in each other jurisdiction where
ownership of its properties or the conduct of its business requires it to be so,
and each Required SPE has all power and authority under such laws and its
organizational documents and all material governmental licenses, authorizations,
consents and approvals required to carry on its business as now conducted. (b)
The organizational chart contained in Schedule I is true and correct as of the
date hereof. No Person owns more than 5% of the direct or indirect equity
interests in Borrower except as shown on Schedule I. Section 4.2. Authorization.
Borrower has the power and authority to enter into this Agreement and the other
Loan Documents, to perform its obligations hereunder and thereunder and to
consummate the transactions contemplated by the Loan Documents and has by proper
action duly authorized the execution and delivery of the Loan Documents. Section
4.3. No Conflicts. Neither the execution and delivery of the Loan Documents, nor
the consummation of the transactions contemplated therein, nor performance of
and compliance with the terms and provisions thereof will (i) violate or
conflict with any provision of its formation and governance documents, (ii)
violate any Legal Requirement, regulation (including Regulation U, Regulation X
or Regulation T), order, writ, judgment, injunction, decree or permit applicable
to it, except as in each case would not individually or in the aggregate have a
Material Adverse Effect, (iii) violate or conflict with contractual provisions
of, or cause an event of default under, any indenture, loan agreement, mortgage,
contract or other Material Agreement to which Borrower or Sponsor or any
Required SPE may be bound, or (iv) result in or require the creation of any Lien
or other charge or encumbrance upon or with respect to the Collateral in favor
of any Person other than Lender. 54



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1062.jpg]
Section 4.4. Consents. No consent, approval, authorization or order of, or
qualification with, any court or Governmental Authority is required in
connection with the execution, delivery or performance by Borrower of this
Agreement or the other Loan Documents, except for any of the foregoing that have
already been obtained. Section 4.5. Enforceable Obligations. This Agreement and
the other Loan Documents have been duly executed and delivered by Borrower and
constitute Borrower’s legal, valid and binding obligations, enforceable in
accordance with their respective terms, subject to bankruptcy, insolvency and
similar laws of general applicability relating to or affecting creditors’ rights
and to general equity principles. The Loan Documents to which Sponsor is a party
have been duly executed and delivered by Sponsor and constitute Sponsor’s legal,
valid and binding obligations, enforceable in accordance with their respective
terms, subject to bankruptcy, insolvency and similar laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles. The Loan Documents are not subject to any right of rescission,
offset, abatement, counterclaim or defense by Borrower or Sponsor, including the
defense of usury or fraud. Section 4.6. No Default. No Default or Event of
Default will exist immediately following the making of the Loan. Section 4.7.
Payment of Taxes. Borrower has filed, or caused to be filed, all tax returns
(federal, state, local and foreign) required to be filed and paid all amounts of
taxes due (including interest and penalties) except for taxes that are not yet
delinquent and has paid all other taxes, fees, assessments and other
governmental charges (including mortgage recording taxes, documentary stamp
taxes and intangible taxes) owing by it necessary to preserve the Liens in favor
of Lender. Section 4.8. Compliance with Law. Borrower, each Property and the
uses thereof comply in all material respects with all applicable Insurance
Requirements and Legal Requirements, including building and zoning ordinances
and codes. To the knowledge of Borrower, each Property conforms to current
zoning requirements (including requirements relating to parking) and is neither
an illegal nor a legal nonconforming use, except as specified in the zoning
report delivered to Lender in connection with the Closing. Borrower is not in
default or violation of any order, writ, injunction, decree or demand of any
Governmental Authority the violation of which could materially adversely affect
any Property or the condition (financial or otherwise) or business of Borrower.
There has not been committed by or on behalf of Borrower or, to Borrower’s
knowledge, any other person in occupancy of or involved with the operation or
use of any Property, any act or omission affording any federal Governmental
Authority or any state or local Governmental Authority the right of forfeiture
as against any Property or any portion thereof or any monies paid in performance
of its obligations under any of the Loan Documents. Neither Borrower nor Sponsor
has purchased any portion of the Properties with proceeds of any illegal
activity. Section 4.9. ERISA. Neither Borrower nor any ERISA Affiliate of
Borrower has incurred or could be subjected to any liability under Title IV or
Section 302 of ERISA or Section 412 of the Code or maintains or contributes to,
or is or has been required to maintain or 55



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1063.jpg]
contribute to, any employee benefit plan (as defined in Section 3(3) of ERISA)
subject to Title IV or Section 302 of ERISA or Section 412 of the Code. Borrower
does not, and would not be deemed to, hold Plan Assets. Section 4.10. Investment
Company Act. Borrower and Sponsor each qualify for the exemption set forth in
Section 3(c)(5) or Section 3(c)(6), as applicable, of the Investment Company Act
of 1940, as amended, and as a result is not an “investment company”, or a
company “controlled” by an “investment company”, registered or required to be
registered thereunder. Section 4.11. No Bankruptcy Filing. Borrower is not
contemplating either the filing of a petition by it under any state or federal
bankruptcy or insolvency laws or the liquidation of all or a major portion of
its assets or property. Borrower does not have knowledge of any Person
contemplating the filing of any such petition against it. During the ten-year
period preceding the Closing Date, no petition in bankruptcy has been filed by
or against any Required SPE, Sponsor, any of their respective affiliates or any
Person that owns or controls, directly or indirectly, ten percent or more of the
beneficial ownership interests in Borrower or Sponsor and no such Persons have
been convicted of a felony. Borrower has not received notice of and is not
otherwise aware of any Tenant under a Major Lease contemplating or having filed
any of the foregoing actions Section 4.12. Other Debt. Borrower does not have
outstanding any Debt other than Permitted Debt. Section 4.13. Litigation. There
are no actions, suits, proceedings, arbitrations or governmental investigations
by or before any Governmental Authority or other court or agency now filed or
otherwise pending, and to Borrower’s knowledge there are no such actions, suits,
proceedings, arbitrations or governmental investigations threatened, against or
affecting Borrower, Sponsor or any of the Collateral, in each case, except as
listed in the Exception Report (and none of the matters listed in the Exception
Report, even if determined against Borrower or such Collateral, would reasonably
be expected to have a Material Adverse Effect). Section 4.14. Leases; Material
Agreements. (a) Borrower has delivered to Lender true and complete copies of all
Leases, including all modifications and amendments thereto . No person has any
possessory interest in any of the Properties or right to occupy the same except
under and pursuant to the provisions of the Leases. The rent roll attached to
this Agreement as Schedule E (the “Rent Roll”) is accurate and complete in all
material respects as of the Closing Date. Except as indicated on the Rent Roll
or Exception Report, no security deposits are being held by Borrower (including
bonds or letters of credit being held in lieu of cash security deposits), no
Tenant has any termination options (except in connection with a Casualty or
Condemnation), no Tenant has any extension or renewal rights (except as set
forth in its Lease), no Tenant or other party has any option, right of first
refusal or similar preferential right to purchase all or any portion of any
Property, no fixed rent has been paid more than 30 days in advance of its due
date and no payments of rent are more than 30 days delinquent. Except as set
forth on the Exception Report, each of the following is true and correct with
respect to each Lease: (i) such Lease is valid and enforceable and is in full
force and effect; 56



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1064.jpg]
(ii) Borrower is the sole owner of the entire lessor’s interest in such Lease;
(iii) such Lease is an arms’-length agreement with bona fide, independent third
parties; (iv) none of the Revenues reserved in such Lease have been assigned or
otherwise pledged or hypothecated (except such pledge or hypothecation that will
be fully terminated and released in connection with the filing and recordation
of the applicable Mortgage and except for the Liens contemplated pursuant to the
Loan Documents); (v) neither Borrower nor, to Borrower’s knowledge, any other
party under such Lease is in default thereunder in any material respect; (vi) to
the knowledge of Borrower, there exist no offsets or defenses to the payment of
any portion of the rents thereunder; (vii) no brokerage commissions or finder’s
fees are due and payable regarding any Lease; (viii) each Tenant is in actual,
physical occupancy of the premises demised under its Lease and no event has
occurred giving any Tenant the right to cease operations at its leased premises
(i.e., “go dark”), terminate its Lease or pay reduced or alternative rent to
Borrower under any of the terms of such Lease; and (ix) except for the Unfunded
Obligations, all work to be performed by the landlord under such Lease has been
substantially performed, all Tenants have accepted possession of their
respective premises under such Lease, all contributions to be made by the
landlord to the Tenants thereunder have been made, all other conditions to each
Tenant’s obligations thereunder have been satisfied, no Tenant has the right to
require Borrower to perform or finance Tenant Improvements or Material
Alterations, no Leasing Commissions are owed, all free rent periods have expired
and Borrower has no other monetary obligation to any Tenant under such Lease.
Notwithstanding the foregoing, the representations set forth in this Section
4.14(a) shall not apply to any sublease entered into by a Tenant under a Lease.
(b) There are no Material Agreements except as described in Schedule F. Borrower
has made available to Lender true and complete copies of all Material
Agreements. To the knowledge of Borrower, the Material Agreements are in full
force and effect and there are no defaults thereunder by Borrower or, to
Borrower’s knowledge, any other party thereto. Borrower is not in default in any
material respect in the performance, observance or fulfillment 57



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1065.jpg]
of any of the obligations, covenants or conditions contained in any Permitted
Encumbrance or any other agreement or instrument to which it is a party or by
which it or any of the Properties are bound. Section 4.15. Full and Accurate
Disclosure. There is no fact, event or circumstance presently known to Borrower
that has not been disclosed to Lender that has had or could reasonably be
expected to result in a Material Adverse Effect. Section 4.16. Financial
Condition. Borrower has heretofore delivered to Lender financial statements and
operating statements with respect to the Properties for the past three calendar
years, and trailing twelve-month operating statements. Any such statements that
were prepared subsequent to October 6, 2016 are accurate and complete in all
material respects and fairly present in accordance with GAAP the financial
position of Borrower in all material respects as of their respective dates and
do not omit to state any fact necessary to make statements contained herein or
therein not misleading. Since the delivery of such data, except as otherwise
disclosed in writing to Lender, there have occurred no changes or circumstances
that have had or are reasonably expected to result in a Material Adverse Effect.
Section 4.17. Single-Purpose Requirements. (a) Each Required SPE has been newly
formed for the purposes of the Loan, is now, and has always been since its
formation (except for certain items in the definition of Single-Purpose Entity
that will be satisfied at or immediately prior to the Closing Date), a
Single-Purpose Entity and has conducted its business in substantial compliance
with the provisions of its organizational documents. Borrower has never (i)
owned any property other than the Properties and related personal property, (ii)
engaged in any business, except the ownership and operation of the Properties,
or (iii) had any material contingent or actual obligations or liabilities
unrelated to the Properties. (b) Borrower has provided Lender with true, correct
and complete copies of Borrower’s current operating agreement or partnership
agreement, as applicable, together with all amendments and modifications
thereto. (c) On or prior to the Closing Date, Borrower shall have been fully
released from any loan (other than the Loan) secured by the Properties or any of
the Collateral (a “Prior Loan”), and Borrower shall not have any continuing
liability, actual or contingent, for any Prior Loan, and no recourse whatsoever
against any portion of any of the Properties shall be available to satisfy any
Prior Loan under any circumstances. Section 4.18. Use of Loan Proceeds. No part
of the proceeds of the Loan will be used for the purpose of purchasing or
acquiring any “margin stock” within the meaning of Regulations T, U or X of the
Board of Governors of the Federal Reserve System or for any other purpose that,
in either case, would be inconsistent with or in violation of such Regulations
T, U or X or any other Regulations of such Board of Governors, or for any
purpose prohibited by Legal Requirements or by the terms and conditions of the
Loan Documents. The Loan is solely for the business purpose of Borrower or for
distribution to Borrower’s equityholders in accordance with Legal Requirements
and no portion thereof shall be used for personal, consumer, household or
similar purposes. 58



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1066.jpg]
Section 4.19. Not Foreign Person. Borrower is not a “foreign person” within the
meaning of Section 1445(f)(3) of the Code. Section 4.20. Labor Matters. Borrower
has no employees and is not a party to any collective bargaining agreements.
Section 4.21. Title. Borrower owns good, marketable and insurable title to the
Properties and good title to the related personal property, to the Collateral
Accounts and to any other Collateral, in each case free and clear of all Liens
whatsoever except the Permitted Encumbrances. The Mortgages, when properly
recorded in the appropriate records, together with any Uniform Commercial Code
financing statements required to be filed in connection therewith, will create
(i) valid, perfected first priority Liens on the Properties and the rents
therefrom, enforceable as such against creditors of and purchasers from Borrower
and subject only to Permitted Encumbrances, and (ii) perfected Liens in and to
all personalty, all in accordance with the terms thereof, in each case subject
only to any applicable Permitted Encumbrances. The Permitted Encumbrances do not
and will not, individually or in the aggregate, materially and adversely affect
or interfere with the value, or current or contemplated use or operation, of the
Properties, or the security intended to be provided by the Mortgage, the ability
of the Property to generate net cash flow sufficient to service the Loan or
Borrower’s ability to pay its obligations as and when they come due, including
its ability to repay the Indebtedness in accordance with the terms of the Loan
Documents. Except as insured over by a Title Insurance Policy, there are no
claims for payment for work, labor or materials affecting the Properties that
are or may become a Lien prior to, or of equal priority with, the Liens created
by the Loan Documents. No creditor of Borrower other than Lender has in its
possession any goods that constitute or evidence the Collateral. Section 4.22.
No Encroachments. Except as shown on the applicable Survey, all of the
improvements on each Property lie wholly within the boundaries and building
restriction lines of the such Property, and no improvements on adjoining
property encroach upon any Property, and no easements or other encumbrances upon
any Property encroach upon any of the improvements, so as, in either case, to
adversely affect the value or marketability of the applicable Property, except
those that are insured against by a Title Insurance Policy. Section 4.23.
Physical Condition. (a) Except for matters set forth in the Engineering Reports,
to Borrower’s knowledge, each Property and all building systems (including
sidewalks, storm drainage system, roof, plumbing system, HVAC system, fire
protection system, electrical system, equipment, elevators, exterior sidings and
doors, irrigation system and all structural components) are free of all material
damage and are in good condition, order and repair in all respects material to
such Property’s use, operation and value. 59



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1067.jpg]
(b) Borrower is not aware of any material structural or other material defect or
damages in any of the Properties, whether latent or otherwise. (c) Borrower has
not received and is not aware of any other party’s receipt of notice from any
insurance company or bonding company of any defects or inadequacies in any of
the Properties that would, alone or in the aggregate, adversely affect in any
material respect the insurability of the same or cause the imposition of
extraordinary premiums or charges thereon or of any termination or threatened
termination of any policy of insurance or bond. Section 4.24. Fraudulent
Conveyance. Borrower has not entered into the Transaction or any of the Loan
Documents with the actual intent to hinder, delay or defraud any creditor.
Borrower has received reasonably equivalent value in exchange for its
obligations under the Loan Documents. On the Closing Date, the fair salable
value of Borrower’s aggregate assets is and will, immediately following the
making of the Loan and the use and disbursement of the proceeds thereof, be
greater than Borrower’s probable aggregate liabilities (including subordinated,
unliquidated, disputed and Contingent Obligations). Borrower’s aggregate assets
do not and, immediately following the making of the Loan and the use and
disbursement of the proceeds thereof will not, constitute unreasonably small
capital to carry out its business as conducted or as proposed to be conducted.
Borrower does not intend to, and does not believe that it will, incur debts and
liabilities (including Contingent Obligations and other commitments) beyond its
ability to pay such debts as they mature (taking into account the timing and
amounts to be payable on or in respect of obligations of Borrower). Section
4.25. Management. Except for any Approved Management Agreement, no property
management agreements are in effect with respect to the Properties except for a
sub-agency agreement with Parkway Realty Management LLC, an affiliate of
Sponsor, as leasing agent. The Approved Management Agreement is in full force
and effect and there is no event of default thereunder by any party thereto and
no event has occurred that, with the passage of time and/or the giving of notice
would constitute a default thereunder by any party thereto. Section 4.26.
Condemnation. No Condemnation has been commenced or, to Borrower’s knowledge, is
contemplated or threatened with respect to all or any portion of any of the
Properties or for the relocation of roadways providing access to any of the
Properties. Section 4.27. Utilities and Public Access. The Properties have
adequate rights of access to dedicated public ways or recorded, irrevocable
rights of way or easements (and makes no material use of any means of access or
egress that is not pursuant to such dedicated public ways or recorded,
irrevocable rights-of-way or easements) and, together with the Central Plant, is
adequately served by all public utilities, including water and sewer (or well
and septic), necessary to the continued use and enjoyment of such Property as
presently used and enjoyed. Section 4.28. Environmental Matters. Except as
disclosed in the Environmental Reports: (i) To Borrower’s knowledge, (i) no
Hazardous Substances are located at, on, in or under any of the Properties or
have been handled, manufactured, generated, stored, 60



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1068.jpg]
processed, or disposed of at, on, in or under, or have been Released from, any
of the Properties, (ii) without limiting the foregoing there is not present at,
on, in or under any of the Properties, any PCB-containing equipment, asbestos or
asbestos containing materials, underground storage tanks or surface impoundments
for any Hazardous Substance, lead in drinking water (except in concentrations
that comply with all Environmental Laws), or lead-based paint, and (iii) there
is no threat of any Release of any Hazardous Substance migrating to any of the
Properties. (ii) To Borrower’s knowledge, each Property is in compliance in all
material respects with all Environmental Laws applicable to such Property (which
compliance includes, but is not limited to, the possession of, and compliance
with, all material environmental, health and safety permits, approvals,
licenses, registrations and other material governmental authorizations required
in connection with the ownership and operation of such Property under all
Environmental Laws). No Environmental Claim is pending with respect to any of
the Properties, nor, to Borrower’s knowledge, is any threatened, nor are there
any consent decrees or other decrees, consent orders, administrative orders or
other orders, or other administrative or judicial requirements outstanding under
any Environmental Law with respect to Borrower for any of the Properties. (iii)
No Liens are presently recorded with the appropriate land records under or
pursuant to any Environmental Law with respect to any of the Properties and, to
Borrower’s knowledge, no Governmental Authority has been taking any action to
subject any of the Properties to Liens under any Environmental Law. (iv) There
have been no material environmental investigations, studies, audits, reviews or
other material analyses conducted by or that are in the possession of Borrower
in relation to any of the Properties that have not been made available to
Lender. Section 4.29. Assessments. There are no pending or, to Borrower’s
knowledge, proposed special or other assessments for public improvements or
otherwise affecting any of the Properties, nor are there any contemplated
improvements to any of the Properties that may result in such special or other
assessments. No extension of time for assessment or payment by Borrower of any
federal, state or local tax is in effect. Section 4.30. No Joint Assessment.
Borrower has not suffered, permitted or initiated the joint assessment of any of
the Properties (except among the properties) (i) with any other real property
constituting a separate tax lot, or (ii) with any personal property, or any
other procedure whereby the Lien of any Taxes that may be levied against such
other real property or personal property shall be assessed or levied or charged
to any of the Properties as a single Lien. Section 4.31. Separate Lots. No
portion of any of the Properties is part of a tax lot that also includes any
real property that is not Collateral. Section 4.32. Permits; Certificate of
Occupancy. Borrower has obtained all material Permits necessary for the present
and contemplated use and operation of each Property. 61



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1069.jpg]
The uses being made of each Property are in conformity in all material respects
with the certificate of occupancy and/or Permits for such Property and any other
restrictions, covenants or conditions affecting such Property. Section 4.33.
Flood Zone. None of the improvements on any of the Properties is located in an
area identified by the Federal Emergency Management Agency or the Federal
Insurance Administration as a “100 year flood plain” or as having special flood
hazards (including Zones A and V), or, to the extent that any portion of any of
the Properties is located in such an area, such Property is covered by flood
insurance meeting the requirements set forth in Section 5.15(a)(ii). Section
4.34. Security Deposits. Borrower is in compliance in all material respects with
all Legal Requirements relating to security deposits. Section 4.35. Acquisition
Documents. Borrower has delivered to Lender true and complete copies of all
material agreements and instruments under which Borrower or any of its
affiliates or the seller of any of the Properties have material remaining rights
or obligations in respect of Borrower’s acquisition of the Properties. Section
4.36. Insurance. Borrower has obtained insurance policies reflecting the
insurance coverages, amounts and other requirements set forth in this Agreement.
All premiums on such insurance policies required to be paid as of the Closing
Date have been paid for the current policy period. No Person, including
Borrower, has done, by act or omission, anything that would impair the coverage
of any such policy. Section 4.37. No Dealings. Neither Borrower nor Sponsor is
aware of any unlawful influence on the assessed value of any of the Properties.
Section 4.38. Estoppel Certificates. Borrower has requested estoppel
certificates from each Tenant on the form heretofore agreed by Lender and has
delivered to Lender true and complete copies of each estoppel certificate
received back from any Tenant prior to the Closing Date. Section 4.39. Federal
Trade Embargos. Sponsor and each Required SPE is in compliance with all Federal
Trade Embargos in all material respects. No Embargoed Person owns any direct or
indirect equity interest in any Required SPE. To Borrower’s knowledge, no Tenant
at the Property is identified on the OFAC List. Borrower has implemented
procedures, and will consistently apply those procedures throughout the term of
the Loan, to ensure that the foregoing representations and warranties remain
true and correct during the term of the Loan. Section 4.40. Intellectual
Property/Websites. Other than as set forth in the Exception Report, neither
Borrower nor any Affiliate (i) has or holds any tradenames, trademarks,
servicemarks, logos, copyrights, patents or other intellectual property with
respect to the Property or the use or operations thereof or (ii) is the
registered holder of any website with respect to the Property (other than Tenant
websites). 62



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1070.jpg]
Section 4.41. No Subleases. To the knowledge of Borrower, no portion of the
Property is subject to a sublease. Section 4.42. No Dark Tenants. There are no
Dark Tenants at the Property. Section 4.43. Central Plant. (a) The Central Plant
is not a “utility facility” regulated by an Governmental Authority and the
provision of services by the Central Plant is not subject to any regulatory
permit or license. The documents listed on Schedule N constitute all agreements
with respect to the provision of services related to the Central Plant (the
“Central Plant Agreements”). (b) Each Borrower hereby acknowledges the
collateral assignment to Lender of the Central Plant Agreements and their
respective rights thereunder pursuant to the Mortgage and, notwithstanding any
provision of the Central Plant Agreements to the contrary, no further action or
instrument is required with respect to such assignment. Each Borrower has
received written notice of the collateral assignment to Lender of the Central
Plant Agreements and shall deliver to Lender any notice of default delivered by
or to any party with respect to the Central Plant Agreements in accordance with
Section 8.4. Section 4.44. Survival. All of the representations of Borrower set
forth in this Agreement and in the other Loan Documents shall be deemed made as
of the date hereof, shall survive for so long as any portion of the Indebtedness
is outstanding. All representations, covenants and agreements made by Borrower
in this Agreement or in the other Loan Documents shall be deemed to have been
relied upon by Lender notwithstanding any investigation heretofore or hereafter
made by Lender or on its behalf. ARTICLE V AFFIRMATIVE COVENANTS Each individual
Borrower covenants and agrees as follows with respect to itself, each other
individual Borrower and each Required SPE: Section 5.1. Existence; Licenses.
Each Required SPE shall do or cause to be done all things necessary to remain in
existence. Borrower shall do or cause to be done all things necessary to
preserve, renew and keep in full force and effect all rights, licenses, Permits,
franchises, certificates of occupancy, consents, approvals and other agreements
necessary for the continued use and operation of the Properties and to be
qualified to do business in each state in which a Property is located except, in
each case, where the failure to do so would not have a Material Adverse Effect.
Each Required SPE shall deliver to Lender a copy of each amendment or other
modification to any of its organizational documents promptly after the execution
thereof. Each Required SPE shall at all times be treated for tax purposes as a
“disregarded entity” that is not taxable as a corporation for U.S. federal tax
purposes. 63



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1071.jpg]
Section 5.2. Maintenance of Properties. (a) Borrower shall cause each Property
to be maintained in good and safe working order and repair, reasonable wear and
tear excepted, and in keeping with the condition and repair of properties of a
similar use, value, age, nature and construction. Borrower shall not use,
maintain or operate any Property in any manner that constitutes a public or
private nuisance or that makes void, voidable, or cancelable, or increases the
premium of, any insurance then in force with respect thereto. Subject to Section
6.13, no improvements or equipment located at or on any Property shall be
removed, demolished or materially altered without the prior written consent of
Lender (except for replacement of equipment in the ordinary course of Borrower’s
business with items of the same utility and of equal or greater value and except
to the extent Borrower reasonably determines replacement is not necessary and
failure to replace would not have a Material Adverse Effect), and Borrower shall
from time to time make, or cause to be made, all reasonably necessary and
desirable repairs, renewals, replacements, betterments and improvements to the
Properties. Borrower shall not make any change in the use of any Property that
would materially increase the risk of fire or other hazard arising out of the
operation of any Property, or do or permit to be done thereon anything that may
in any way impair the value of any Property in any material respect or the Liens
of the Mortgages or otherwise cause or reasonably be expected to result in a
Material Adverse Effect. Borrower shall not install or permit to be installed on
any Property any underground storage tank. Borrower shall not, without the prior
written consent of Lender, permit any drilling or exploration for or extraction,
removal, or production of any minerals from the surface or the subsurface of any
Property, regardless of the depth thereof or the method of mining or extraction
thereof. (b) Borrower shall remediate the Deferred Maintenance Conditions within
the time periods following the Closing Date as specified in Schedule C hereto
(or if no time periods are specified on Schedule C, within 12 months following
the Closing Date), subject to Force Majeure, and upon request from Lender after
the expiration of such period shall deliver to Lender an Officer’s Certificate
confirming that such remediation has been completed and that all associated
expenses have been paid. Borrower shall comply with all material terms of any
asbestos operating and maintenance program in effect as of the Closing Date or
otherwise required to be implemented by Borrower. Section 5.3. Compliance with
Legal Requirements. Borrower shall comply with, and shall cause each Property to
comply with and be operated, maintained, repaired and improved in material
compliance with, all Legal Requirements, Insurance Requirements and all material
contractual obligations by which Borrower is legally bound. Section 5.4.
Impositions and Other Claims. Borrower shall pay and discharge all taxes,
assessments and governmental charges levied upon it, its income and its assets
as and when such taxes, assessments and charges are due and payable, as well as
all lawful claims for labor, materials and supplies or otherwise, subject to any
rights to contest contained in the definition of Permitted Encumbrances; it
being understood that Borrower shall not be in breach of this Section 5.4 if
Borrower is required to and does deposit with the Lender amounts for taxes
pursuant to Section 3.4, regardless of whether Lender does or does not pay such
taxes. Borrower shall file all federal, state and local tax returns and other
reports that it is required by law to file. 64



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1072.jpg]
Section 5.5. Access to Properties. Borrower shall permit agents, representatives
and employees of Lender and the Servicer to enter and inspect the Properties or
any portion thereof, and/or inspect, examine, audit and copy the books and
records of Borrower (including all recorded data of any kind or nature,
regardless of the medium of recording), at such reasonable times as may be
requested by Lender upon reasonable advance notice. If an Event of Default has
occurred and is continuing, the cost of such inspections, examinations, copying
or audits shall be borne by Borrower, including the cost of all follow up or
additional investigations, audits or inquiries deemed reasonably necessary by
Lender. The cost of such inspections, examinations, audits and copying, if not
paid for by Borrower following demand, may be added to the Indebtedness and
shall bear interest thereafter until paid at the Default Rate. Section 5.6.
Cooperate in Legal Proceedings. Except with respect to any claim by Borrower
against Lender, Borrower shall cooperate fully with Lender with respect to any
proceedings before any Governmental Authority that may in any way affect the
rights of Lender hereunder or under any of the Loan Documents and, in connection
therewith, Lender may, at its election, participate or designate a
representative to participate in any such proceedings. Section 5.7. Leases. (a)
Upon Lender’s request, Borrower shall furnish Lender with executed copies of all
Leases entered into after the date hereof. All new Leases and renewals or
amendments of Leases must (i) except for any Lease with an affiliate of Borrower
as Tenant for 5,000 square feet or less for use as management offices, be
entered into on an arms-length basis with Tenants that are not affiliates of
Borrower and whose identity and creditworthiness is appropriate for tenancy in
property of comparable quality, (ii) provide for rental rates and other economic
terms that, taken as a whole, are at least equivalent to then-existing market
rates, based on the applicable market, and otherwise contain terms and
conditions that are commercially reasonable, in each case as determined by
Borrower in the good faith exercise of its reasonable business judgment, (iii)
not reasonably be expected to result in a Material Adverse Effect and (iv) be
subject and subordinate to the Mortgages and contain provisions for the
agreement by the Tenant thereunder to attorn to Lender and any purchaser at a
foreclosure sale, such attornment to be self-executing and effective upon
acquisition of title to the applicable Property by any purchaser at a
foreclosure sale. Lender, at the request of Borrower (and at Borrower’s sole
cost and expense, provided that any Servicer’s fee in connection therewith shall
not exceed $1,500 in each instance) shall enter into a subordination, attornment
and non-disturbance agreement on Lender’s then standard form (with such
modifications thereto as may be reasonably acceptable to Lender) or on such
other form reasonably satisfactory to Lender, with respect to any Lease entered
into after the Closing Date in accordance herewith where the Tenant thereunder
requires the delivery of a subordination, attornment and non-disturbance
agreement. (b) Any Lease that does not conform to the standards set forth in
Section 5.7(a) shall be subject to the prior written consent of Lender, which
consent shall not be unreasonably withheld, delayed or conditioned. In addition,
all new Leases that are Major Leases, and all terminations or acceptances of
surrender of Major Leases (other than upon the exercise of a unilateral right on
the part of the Tenant expressly set forth in such Lease or upon the occurrence
of a material default by such Tenant), renewals of Major Leases (other than upon
65



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1073.jpg]
the exercise of a unilateral right on the part of the Tenant expressly set forth
in such Lease or other than a renewal on terms such that such Lease is no longer
a Major Lease), and material amendments of Major Leases (other than to evidence
an exercise of a unilateral right on the part of the Tenant expressly set forth
in such Major Lease), and any surrender of rights under or consent to assignment
of any Major Lease, shall be subject to the prior written consent of Lender, not
to be unreasonably withheld, delayed or conditioned. (c) Borrower shall (i)
observe and punctually perform all the material obligations imposed upon the
lessor under the Leases; (ii) in the good faith exercise of its reasonable
business judgment, enforce all of the material terms, covenants and conditions
contained in the Leases on the part of the lessee thereunder to be observed or
performed, short of termination thereof, except that Borrower may terminate any
Lease, following a material default thereunder by the respective Tenant; (iii)
not collect any of the rents thereunder more than one month in advance; (iv) not
execute any assignment of lessor’s interest in the Leases or associated rents
other than the assignments of rents and leases under the Mortgages; (v) not
cancel or terminate any guarantee of any of the Major Leases without the prior
written consent of Lender (except in conjunction with a termination or surrender
of such Major Lease permitted hereunder without Lender’s consent), which consent
shall not be unreasonably withheld, delayed or conditioned and (vi) not permit
any subletting of any space covered by a Major Lease or an assignment of the
Tenant’s rights under a Major Lease (in either case, unless required by the
terms of such Lease or permitted under such Lease without the consent of
Borrower), without Lender’s consent, not to be unreasonably withheld. Borrower
shall deliver to each new Tenant a Tenant Notice upon execution of such Tenant’s
Lease, and promptly thereafter deliver to Lender a copy thereof and evidence of
such Tenant’s receipt thereof. (d) Security deposits of Tenants under all Leases
shall be held in compliance with Legal Requirements and any provisions in Leases
relating thereto. Borrower shall maintain books and records of sufficient detail
to identify all security deposits of Tenants separate and apart from any other
payments received from Tenants. Borrower hereby pledges to Lender Borrower’s
rights in respect of each such letter of credit, bond or other instrument as
security for the Indebtedness. Upon the occurrence of an Event of Default,
Borrower shall, upon Lender’s request, deposit with Lender in an Eligible
Account pledged to Lender an amount equal to the aggregate security deposits of
the Tenants (and any interest theretofore earned on such security deposits and
actually received by Borrower), and any such letters of credit, bonds or other
instruments that Borrower had not returned to the applicable Tenants or applied
in accordance with the terms of the applicable Lease (and failure to do so shall
constitute a misappropriation of funds pursuant to Section 8.19(b)). Upon the
acceleration of the Loan following the occurrence of an Event of Default,
Borrower shall deliver each such letter of credit to Lender and shall use
commercially reasonable efforts to cause Lender to be the named beneficiary
under any such letter of credit; provided that Borrower’s failure to deliver any
such letter of credit to Lender or, in lieu thereof, cause Lender to be the
named beneficiary under any such letter of credit (or a replacement letter of
credit) shall constitute a misappropriation of funds pursuant to Section
8.19(b)(iv) in the face amount of each such letter of credit. 66



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1074.jpg]
(e) Borrower shall promptly deliver to Lender a copy of each written notice from
a Tenant under any Major Lease claiming that Borrower is in default in the
performance or observance of any of the material terms, covenants or conditions
thereof to be performed or observed by Borrower. (f) All agreements entered into
by or on behalf of Borrower that require the payment of Leasing Commissions or
other similar compensation to any party shall (i) provide that the obligation
will not be enforceable against Lender with respect to any Lease entered into
prior to a foreclosure or acquisition of possession of or title to the Property
by Lender or its assigns or designees and (ii) be subordinate to the lien of the
Mortgage. (g) Whenever Lender’s approval or consent is required pursuant to the
provisions of this Section, Lender’s consent and approval shall be deemed given
if: (i) the first correspondence from Borrower to Lender requesting such
approval or consent contains a bold-faced, conspicuous legend at the top of the
first page thereof stating “FIRST NOTICE: THIS IS A REQUEST FOR CONSENT UNDER
THE GREENWAY PLAZA LOAN. FAILURE TO RESPOND TO THIS REQUEST WITHIN 5 BUSINESS
DAYS MAY RESULT IN THE REQUEST BEING DEEMED GRANTED,” and is accompanied by such
information and documents as is reasonably required for Lender to adequately
evaluate such request and as requested by Lender in writing prior to the
expiration of such 5 Business Day period, and (ii) if Lender fails to respond to
such request for approval or consent in writing within such 5 Business Day
period, a second notice requesting approval is delivered to Lender from Borrower
containing a bold-faced, conspicuous legend at the top of the first page thereof
stating that “SECOND AND FINAL NOTICE: THIS IS A REQUEST FOR CONSENT UNDER THE
GREENWAY PLAZA LOAN. FAILURE TO RESPOND TO THIS REQUEST IN WRITING WITHIN 5
BUSINESS DAYS WILL RESULT IN YOUR APPROVAL BEING DEEMED GRANTED,” and is
accompanied by such information and documents as is reasonably required for
Lender to adequately evaluate such request and as requested by Lender in writing
prior to the expiration of such 5 Business Day period, and (iii) Lender fails to
respond to such request prior to the expiration of such second period. Section
5.8. Plan Assets, etc. Borrower will do, or cause to be done, all things
necessary to ensure that it will not be deemed to hold Plan Assets at any time.
Section 5.9. Further Assurances. Borrower shall, at Borrower’s sole cost and
expense, from time to time as reasonably requested by Lender, execute,
acknowledge, record, register, file and/or deliver to Lender such other
instruments, agreements, certificates and documents (including amended or
replacement mortgages), and Borrower hereby authorizes and consents to the
filing by Lender of any Uniform Commercial Code financing statements, and
authorizes Lender to use the collateral description “all personal property” or
“all assets” in any 67



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1075.jpg]
such financing statements, in each case as Lender may reasonably request to
evidence, confirm, perfect and maintain the Liens securing or intended to secure
the obligations of Borrower and the rights of Lender under the Loan Documents
and do and execute all such further lawful and reasonable acts, conveyances and
assurances for the better and more effective carrying out of the intents and
purposes of this Agreement and the other Loan Documents as Lender shall
reasonably request from time to time (including the payment and application of
Loss Proceeds). Upon foreclosure, the appointment of a receiver or any other
relevant action, Borrower shall, at its sole cost and expense, cooperate fully
and completely to effect the assignment or transfer of any license, permit,
agreement or any other right necessary or useful to the operation of the
Collateral. Upon receipt of an affidavit and indemnity of Lender as to the loss,
theft, destruction or mutilation of any Note, Borrower shall issue, in lieu
thereof, a replacement Note in the same principal amount thereof and in the form
thereof. Borrower hereby authorizes and appoints Lender as its attorney-in-fact
to execute, acknowledge, record, register and/or file such instruments,
agreements, certificates and documents, and to do and execute such acts,
conveyances and assurances, should Borrower fail to do so itself in violation of
this Agreement or the other Loan Documents following written request from
Lender, in each case without the signature of Borrower. The foregoing grant of
authority is a power of attorney coupled with an interest and such appointment
shall be irrevocable for the term of this Agreement. Borrower hereby ratifies
all actions that such attorney shall lawfully take or cause to be taken in
accordance with this Section. Section 5.10. Management of Collateral. (a) Each
Property shall be managed at all times by an Approved Property Manager pursuant
to an Approved Management Agreement. Pursuant to the Subordination of Property
Management Agreement or Agreements, each Approved Property Manager shall agree
that its Approved Management Agreement and all fees thereunder (including any
incentive fees) are subject and subordinate to the Indebtedness (provided that
there shall be no obligation to repay any fees received and earned prior to the
occurrence of an Event of Default). Borrower may from time to time appoint an
Approved Property Manager to manage the applicable Property pursuant to an
Approved Management Agreement, provided that (i) no Event of Default is
continuing, (ii) Lender receives at least 30 days’ prior written notice of same,
(iii) such successor manager shall execute and deliver to Lender for Lender’s
benefit a Subordination of Property Management Agreement in form and substance
reasonably satisfactory to Lender, and (iv) if such Approved Property Manager is
an affiliate of Borrower, Borrower shall deliver to Lender a new
nonconsolidation opinion reasonably acceptable to Lender with respect to such
Approved Property Manager and new Approved Management Agreement. The per annum
fees of the Approved Property Manager (including any incentive fees) shall not,
at any time, exceed the Maximum Management Fee, which amount shall not include
any amounts payable as a reimbursement of expenses under the Approved Management
Agreement. (b) Borrower shall cause each Approved Property Manager (including
any successor Approved Property Manager) to maintain at all times worker’s
compensation insurance as required by Governmental Authorities. 68



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1076.jpg]
(c) Borrower shall notify Lender in writing of any material default of Borrower
or an Approved Property Manager under any of the Approved Management Agreements,
after the expiration of any applicable cure periods, of which Borrower has
actual knowledge. Lender shall have the right, after reasonable notice to
Borrower and in accordance with such Subordination of Property Management
Agreement, to cure defaults of Borrower under such Approved Management
Agreement. Any actual and documented out-of-pocket expenses incurred by Lender
to cure any such default shall constitute a part of the Indebtedness and shall
be due from Borrower upon demand by Lender. (d) During the continuance of an
Event of Default, or following any foreclosure, conveyance in lieu of
foreclosure or other similar transaction, or during the continuance of a
material default by the Approved Property Manager under the Approved Management
Agreement (after the expiration of any applicable notice and/or cure periods),
or if the Approved Property Manager files or is the subject of a petition in
bankruptcy, or if a trustee or receiver is appointed for the Approved Property
Manager’s assets or the Approved Property Manager makes an assignment for the
benefit of creditors, or if the Approved Property Manager is adjudicated
insolvent, then, in any such case, Lender may, in its sole discretion, terminate
or require Borrower to terminate the Approved Management Agreement and engage an
Approved Property Manager selected by Borrower, or in the event of an Event of
Default or following any foreclosure, conveyance in lieu of foreclosure or other
similar transaction, selected by Lender, to serve as replacement Approved
Property Manager pursuant to an Approved Management Agreement. (e) In the event
that the Approved Management Agreement is scheduled to expire at any time during
the term of the Loan (after giving effect to any extensions now or hereafter
agreed to by Borrower and Approved Property Manager), Borrower shall submit to
Lender by no later than 30 days prior to such expiration a replacement Approved
Management Agreement or a draft replacement management agreement for approval in
accordance with the terms and conditions hereof. Section 5.11. Notice of
Material Event. Borrower shall give Lender prompt written notice (containing
reasonable detail) of (i) any material adverse change in the financial or
physical condition of any Property, as reasonably determined by Borrower,
including the termination or cancellation of any Major Lease and the termination
or cancellation of terrorism or other insurance required by this Agreement, (ii)
any notice from the Approved Property Manager, to the extent such notice relates
to a matter that could reasonably be expected to result in Material Adverse
Effect, (iii) any litigation or governmental proceedings pending or threatened
in writing against Borrower or any Property that is reasonably expected to
result in a Material Adverse Effect, (iv) the insolvency or bankruptcy filing of
any Required SPE or Sponsor and (v) any other circumstance or event that could
reasonably be expected to result in a Material Adverse Effect. Section 5.12.
Annual Financial Statements. As soon as available, and in any event within 90
days after the close of each Fiscal Year, Borrower shall furnish to Lender, in
an Excel spreadsheet file in electronic format (which may be via an intralinks
site at Borrower’s sole cost and expense), or, in the case of predominantly text
documents, in Adobe pdf format, 69



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1077.jpg]
annual financial statements of Borrower, including a combined balance sheet of
the Borrowers (and no other entities), together with related combined statements
of operations and equityholders’ capital and cash flows for such Fiscal Year,
including a combining balance sheet and statement of income for the Properties
on a combined basis, audited by a “Big Four” accounting firm whose opinion shall
be to the effect that such financial statements have been prepared in accordance
with GAAP applied on a consistent basis and shall not be qualified as to the
scope of the audit or as to the status of Borrower as a going concern. Together
with Borrower’s annual financial statements, Borrower shall furnish to Lender,
in an Excel spreadsheet file in electronic format (which may be via an
intralinks site at Borrower’s sole cost and expense), or, in the case of
predominantly text documents, in Adobe pdf format: (i) a statement of cash flows
; (ii) then current rent roll and occupancy reports; and (iii) such other
information as Lender shall reasonably request. Section 5.13. Quarterly
Financial Statements. As soon as available, and in any event within 45 days
after the end of each Fiscal Quarter (including year-end), Borrower shall
furnish to Lender, in an Excel spreadsheet file in electronic format (which may
be via an intralinks site at Borrower’s sole cost and expense), or, in the case
of predominantly text documents, in Adobe pdf format, quarterly and year-to-date
unaudited financial statements prepared for such Fiscal Quarter with respect to
Borrower, including a balance sheet and operating statement of Borrower as of
the end of such Fiscal Quarter, together with related statements of operations,
equityholders’ capital and cash flows for such Fiscal Quarter and for the
portion of the Fiscal Year ending with such Fiscal Quarter, which statements
shall be accompanied by an Officer’s Certificate certifying that the same are
true, correct and complete and were prepared in accordance with GAAP applied on
a consistent basis, subject to changes resulting from audit and normal year-end
audit adjustments. Each such quarterly report shall be accompanied by the
following, in an Excel spreadsheet file in electronic format (which may be via
an intralinks site at Borrower’s sole cost and expense), or, in the case of
predominantly text documents, in Adobe pdf format: (i) a statement in reasonable
detail that calculates Net Operating Income as of the end of each of the Fiscal
Quarters in the Test Period ending in such Fiscal Quarter; (ii) copies of each
of the Major Leases signed during such quarter; (iii) then current rent roll and
occupancy reports; and (iv) such other information as Lender shall reasonably
request. Section 5.14. Monthly Financial Statements. (a) Until the occurrence of
a Securitization and during the continuance of a Trigger Period or an Event of
Default (or, in the case of item (ii) below, at all times), Borrower 70



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1078.jpg]
shall furnish within 30 days after the end of each calendar month (other than
the calendar month immediately following the final calendar month of any Fiscal
Year or Fiscal Quarter), in an Excel spreadsheet file in electronic format
(which may be via an intralinks site at Borrower’s sole cost and expense), or,
in the case of predominantly text documents, in Adobe pdf format, monthly and
year-to-date unaudited financial statements prepared for the applicable month
with respect to Borrower, including a balance sheet and operating statement as
of the end of such month, together with related statements of income,
equityholders’ capital and cash flows for such month and for the portion of the
Fiscal Year ending with such month, which statements shall be accompanied by an
Officer’s Certificate certifying that the same are true, correct and complete
and were prepared in accordance with GAAP applied on a consistent basis, subject
to changes resulting from audit and normal year-end audit adjustments. Each such
monthly report shall be accompanied by the following: (i) then current rent roll
and occupancy reports; and (ii) such other information as Lender shall
reasonably request. (b) If Borrower fails to provide to Lender the financial
statements and other information specified in Sections 5.12, 5.13 and this
Section within the respective time period specified in such Sections and such
failure continues for 10 Business Days following written notice from Lender,
then (i) such failure shall, at Lender’s election, constitute an Event of
Default following written notice from Lender, and (ii) a Trigger Period shall be
deemed to have commenced for all purposes hereunder and shall continue until
such failure is remedied and the financial statements delivered to Lender
evidence that no Trigger Period is in effect. Section 5.15. Insurance. (a)
Borrower shall obtain and maintain with respect to the Properties, for the
mutual benefit of Borrower and Lender at all times, the following policies of
insurance: (i) property insurance against loss or damage by standard perils
included within the classification “All Risks” or “Special Form” Causes of Loss
(including named storm, subject to a loss limit equal to $315,000,000 per
occurrence, subject to Section 5.15(b)(x)). Such insurance shall (A) be in an
amount equal to the full replacement cost of the Properties and, if applicable,
all related furniture, furnishings, equipment and fixtures (without deduction
for physical depreciation); (B) have deductibles acceptable to Lender (but in
any event not in excess of $100,000, except in the case of windstorm and
earthquake coverage, which shall have deductibles not in excess of 5% of the
total insurable value of the affected Property); (C) be paid annually in
advance; (D) be written on a “Replacement Cost” basis, waiving depreciation, (E)
be written on a no coinsurance form or contain an “Agreed Amount” endorsement,
waiving all coinsurance provisions; (F) include ordinance or law coverage on a
replacement cost basis, with no co-insurance provisions, containing Coverage A:
“Loss Due to Operation of Law” with a limit equal to replacement cost, and
Coverage B: “Demolition Cost” and Coverage C: “Increased Cost of Construction”
coverages each with limits of no less than 10% of replacement cost of the
Property or such lesser amounts as Lender may require in its sole discretion;
and (G) 71



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1079.jpg]
permit that the improvements and other property covered by such insurance be
rebuilt at another location in the event that such improvements and other
property cannot be rebuilt at the location on which they are situated as of the
date hereof. If such insurance excludes mold, then Borrower shall implement a
mold prevention program satisfactory to Lender; (ii) if any material portion of
one or more of the Properties is located in an area identified in the Federal
Register by the Federal Emergency Management Agency as having special flood
hazards, flood insurance in an amount equal to the maximum limit of coverage
available under the National Flood Insurance Program, plus such additional
excess limits as shall be requested by Lender, with a deductible not in excess
of $25,000; (iii) commercial general liability insurance, including broad form
coverage of property damage, contractual liability for insured contracts and
personal injury (including bodily injury and death), to be on the so-called
“occurrence” form containing minimum limits per occurrence of not less than
$1,000,000 with not less than a $2,000,000 general aggregate for any policy year
(with a per location aggregate if the Properties are on a blanket policy), with
a deductible not in excess of $50,000. In addition, at least $100,000,000 excess
and/or umbrella liability insurance shall be obtained and maintained for any and
all claims, including all legal liability imposed upon Borrower and all related
court costs and attorneys’ fees and disbursements; (iv) rental loss and/or
business interruption insurance covering actual loss sustained during
restoration from all risks required to be covered by the insurance provided for
herein, including clauses (i), (ii), (v), (vii), (viii) and (ix) of this
Section, and covering the 18 month period from the date of any Casualty and
containing an extended period of indemnity endorsement covering the 12 month
period commencing on the date on which the applicable Property or Properties
have been restored, as reasonably determined by the applicable insurer (even if
the policy will expire prior to the end of such period). The amount of such
insurance shall be increased from time to time as and when the gross revenues
from the Properties increase; (v) insurance for steam boilers, air conditioning
equipment, high pressure piping, machinery and equipment, pressure vessels or
similar apparatus now or hereafter installed in any of the improvements (without
exclusion for explosions) and insurance against loss of occupancy or use arising
from any breakdown, in such amounts as are generally available and are generally
required by institutional lenders for properties comparable to the Properties,
in each case, with a deductible not in excess of $100,000; (vi) worker’s
compensation insurance with respect to all employees of Borrower as and to the
extent required by any Governmental Authority or Legal Requirement and
employer’s liability coverage of at least $1,000,000 (if applicable); (vii)
during any period of repair or restoration, and only if the property and
liability coverage forms do not otherwise apply, (A) commercial general
liability and umbrella liability insurance covering claims related to the
repairs or restoration at the 72



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1080.jpg]
Properties that are not covered by or under the terms or provisions of the
insurance provided for in Section 5.15(a)(iii) and (B) the insurance provided
for in Section 5.15(a)(i), which shall, in addition to the requirements set
forth in such Section, (1) be written in a so-called builder’s risk completed
value form or equivalent coverage, including coverage for 100% of the total
costs of construction on a non-reporting basis and against all risks insured
against pursuant to clauses (i), (ii), (iv), (v), (viii) and (ix) of Section
5.15(a), and (2) include permission to occupy the Properties); (viii) if
required by Lender, earthquake insurance (A) in an amount not less than the
aggregate annual gross loss estimates for a 475-year return period as indicated
by a seismic risk analysis for the Property. Such analysis shall be approved by
Lender and secured annually by the Borrower utilizing the most current RMS
software and to include consideration of loss amplification and business
interruption, (B) having a deductible not in excess of 5% of the total insurable
value of the affected Property, and (C) if one or more of the Properties is
legally nonconforming under applicable zoning ordinances and codes, containing
ordinance of law coverage in amounts as required by Lender; (ix) so long as the
Terrorism Risk Insurance Program Reauthorization Act of 2015 (“TRIPRA”) or a
similar or subsequent statute is in effect, terrorism insurance for foreign and
domestic acts (as such terms are defined in TRIPRA or similar or subsequent
statute) in an amount equal to the full replacement cost of the Properties (plus
rental loss and/or business interruption insurance coverage for a term set forth
in clause (iv) above), subject to a $500,000,000 loss limit. If TRIPRA or a
similar or subsequent statute is not in effect, then provided that terrorism
insurance is commercially available, Borrower shall be required to carry
terrorism insurance throughout the term of the Loan as required by the preceding
sentence, but in such event Borrower shall not be required to spend on terrorism
insurance coverage more than two times the amount of the insurance premium that
is payable at such time in respect of the property and business
interruption/rental loss insurance required hereunder on a stand alone- basis
(without giving effect to the cost of terrorism and earthquake components of
such casualty and business interruption/rental loss insurance), and if the cost
of terrorism insurance exceeds such amount, Borrower shall purchase the maximum
amount of terrorism insurance available with funds equal to such amount. In
either such case, such insurance shall not have a deductible in excess of
$100,000; (x) auto liability coverage for all owned and non-owned vehicles,
including rented and leased vehicles containing minimum limits per occurrence of
$1,000,000 (if applicable); and (xi) such other insurance as may from time to
time be requested by Lender. (xii) All policies of insurance (the “Policies”)
required pursuant to this Section shall be issued by one or more insurers having
a rating of at least “A” by S&P and “A2” by Moody’s (to the extent Moody’s rates
the Securities and rates the applicable insurer), or by a syndicate of insurers
through which at least 75% of the coverage (if there are 4 or fewer members of
the syndicate) or at least 60% of the coverage (if there are 5 or more 73



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1081.jpg]
members of the syndicate) is with insurers having such ratings and the remaining
insurers shall have ratings of not less than “BBB+” by S&P and “Baa2” by
Moody’s, to the extent Moody’s rates the Securities and rates the applicable
insurer. (b) All Policies required pursuant to this Section: (i) shall contain
deductibles that, in addition to complying with any other requirements expressly
set forth in Section 5.15(a), are approved by Lender (such approval not to be
unreasonably withheld, delayed or conditioned, but subject to the requirements
of each Rating Agency) and are no larger than is customary for similar policies
covering similar properties in the geographic markets in which the Properties
are located; (ii) shall be maintained throughout the term of the Loan without
cost to Lender and shall name Borrower as the named insured; (iii) with respect
to property and rental or business interruption insurance policies, shall
contain a standard noncontributory mortgagee clause naming Lender and its
successors and assigns as their interests may appear as first mortgagee and loss
payee; (iv) with respect to liability policies, except for workers compensation,
employers liability and auto liability, shall name Lender and its successors and
assigns as their interests may appear as additional insureds; (v) with respect
to property and rental or business interruption insurance policies, shall either
be written on a no coinsurance form or contain an endorsement providing that
neither Borrower nor Lender nor any other party shall be a co-insurer under such
Policies; (vi) with respect to property and rental or business interruption
insurance policies, shall contain an endorsement or other provision providing
that Lender shall receive at least 30 days’ prior written notice of cancellation
thereof (or, in the case of cancellation due to non-payment of premium, 10 days’
prior written notice); (vii) with respect to property and rental or business
interruption insurance policies, shall contain an endorsement providing that no
act or negligence of Borrower or any foreclosure or other proceeding or notice
of sale relating to one or more of the Properties shall affect the validity or
enforceability of the insurance insofar as a mortgagee is concerned; (viii)
shall not contain provisions that would make Lender liable for any insurance
premiums thereon or subject to any assessments thereunder; (ix) shall contain a
waiver of subrogation against Lender, as applicable; (x) may be in the form of a
blanket policy, provided that Borrower shall provide evidence satisfactory to
Lender that the insurance premiums for the Properties 74



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1082.jpg]
are separately allocated to the Properties, and such blanket policy shall
provide the same protection as would a separate Policy as determined by Lender,
subject to review and approval by Lender based on the schedule of locations and
values; provided further that, with respect to named storm coverage, in no event
shall Borrower have less coverage than exists as of the Closing Date unless
there is a corresponding proportionate reduction in the values of the locations
covered under the policy. Provided further, to the extent that any blanket
policy covers more than one location within a one thousand foot radius of the
Property (the “Radius”), the limits of such blanket policy must be sufficient to
maintain coverage as set forth in Section 5.15 for the Property and any and all
other locations combined within the Radius that are covered by such blanket
policy calculated on a total insured value basis; and (xi) shall otherwise be
reasonably satisfactory in form and substance to Lender and shall contain such
other provisions as Lender deems reasonably necessary or desirable to protect
its interests. (c) Borrower shall pay the premiums for all Policies as the same
become due and payable; it being understood that Borrower shall not be in breach
of this Section 5.15(c) if Borrower is required to and does deposit with the
Lender amounts for premiums pursuant to Section 3.4, regardless of whether
Lender does or does not pay such premiums. Complete copies of such Policies
shall be delivered to Lender promptly upon request. Not later than 30 days prior
to the expiration date of each Policy, Borrower shall deliver to Lender
evidence, reasonably satisfactory to Lender, of its renewal. Borrower shall
promptly forward to Lender a copy of each written notice received by Borrower of
any modification, reduction or cancellation of any of the Policies or of any of
the coverages afforded under any of the Policies. Within 30 days after request
by Lender, Borrower shall obtain such increases in the amounts of coverage
required hereunder as may be reasonably requested by Lender, taking into
consideration changes in the value of money over time, changes in liability
laws, changes in prudent customs and practices, and the like. (d) Borrower shall
not procure any other insurance coverage that would be on the same level of
payment as the Policies or would adversely impact in any way the ability of
Lender or Borrower to collect any proceeds under any of the Policies. If at any
time Lender is not in receipt of written evidence that all Policies are in full
force and effect when and as required hereunder, Lender shall have the right to
take such action as Lender deems necessary to protect its interest in the
Properties, including the obtaining of such insurance coverage as Lender in its
sole discretion deems appropriate (but limited to the coverages and amounts
required hereunder). All actual and documented premiums, costs and expenses
(including attorneys’ fees and expenses) incurred by Lender in connection with
such action or in obtaining such insurance and keeping it in effect shall be
paid by Borrower to Lender upon demand and, until paid, shall bear interest at
the Default Rate. (e) In the event of foreclosure of one or more of the
Mortgages or other transfer of title to one or more of the Properties in
extinguishment in whole or in part of the Indebtedness, all right, title and
interest of Borrower in and to the Policies then in force with respect to such
Properties and all proceeds payable thereunder shall thereupon vest in the
purchaser at such foreclosure or in Lender or other transferee in the event of
such other transfer of title. 75



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1083.jpg]
Section 5.16. Casualty and Condemnation. (a) Borrower shall give prompt written
notice to Lender of any Casualty or Condemnation or of the actual or threatened
commencement of proceedings that would result in a Condemnation, in each case
that resulted in or would reasonably be expected to result in a loss of at least
$500,000. (b) Lender may participate in any proceedings for any taking by any
public or quasi-public authority accomplished through a Condemnation or any
transfer made in lieu of or in anticipation of a Condemnation, to the extent
permitted by law. Upon Lender’s request, Borrower shall deliver to Lender all
instruments reasonably requested by it to permit such participation. Borrower
shall, at its sole cost and expense, diligently prosecute any such proceedings,
and shall consult with Lender, its attorneys and experts, and cooperate with
them in the carrying on or defense of any such proceedings. Borrower shall not
consent or agree to a Condemnation or action in lieu thereof without the prior
written consent of Lender in each instance, which consent shall not be
unreasonably withheld, delayed or conditioned in the case of a taking of an
immaterial portion of any Property. (c) Lender may (x) jointly with Borrower
settle and adjust any claims, (y) during the continuance of an Event of Default,
settle and adjust any claims without the consent or cooperation of Borrower, or
(z) allow Borrower to settle and adjust any claims; except that if no Event of
Default is continuing, Borrower may settle and adjust claims aggregating not in
excess of the Threshold Amount if such settlement or adjustment is carried out
in a competent and timely manner, but Lender shall be entitled to collect and
receive (as set forth below) any and all Loss Proceeds. The reasonable actual
and documented expenses incurred by Lender in the adjustment and collection of
Loss Proceeds shall become part of the Indebtedness and shall be reimbursed by
Borrower to Lender upon demand therefor. (d) All Loss Proceeds in excess of the
Threshold Amount from any Casualty or Condemnation shall be remitted directly to
Lender for deposit into the Loss Proceeds Account (monthly rental loss/business
interruption proceeds to be initially deposited into the Loss Proceeds Account
and subsequently deposited into the Cash Management Account in installments as
and when the lost rental income covered by such proceeds would have been
payable). Following the occurrence of a Casualty, Borrower, regardless of
whether sufficient proceeds are available, shall in a reasonably prompt manner
proceed to restore, repair, replace or rebuild the applicable Property to be of
at least equal value and of substantially the same character as prior to the
Casualty, all in accordance with the terms hereof applicable to Alterations
subject to Lender making available any Loss Proceeds. If a Condemnation or
Casualty occurs as to which, in the reasonable judgment of Lender: (i) in the
case of a Casualty, the cost of restoration would not exceed 25% of the Loan
Amount and the Casualty does not render untenantable, or result in the
cancellation of Leases covering, more than 25% of the gross rentable area of the
Property taken as a whole, or result in cancellation of Leases covering more
than 25% of the base contractual rental revenue of the Property taken as a
whole; 76



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1084.jpg]
(ii) in the case of a Condemnation, (i) the Condemnation does not render
untenantable, or result in the cancellation of Leases covering, more than 15% of
the gross rentable area of the Property taken as a whole, and (ii) the
restoration of the Property would be deemed feasible by a prudent Lender acting
reasonably based on the nature of the Condemnation; (iii) restoration of such
Property is reasonably expected to be completed prior to the expiration of
rental interruption insurance and at least six months prior to the Maturity
Date; (iv) after such restoration, the fair market value of the Property is
reasonably expected to equal at least the fair market value of such Property
immediately prior to such Condemnation or Casualty; and (v) all necessary
approvals and consents from Governmental Authorities will be obtained to allow
the rebuilding and re-occupancy of the Property; or if Lender otherwise elects
to allow Borrower to apply Loss Proceeds toward the restoration of such
Property, then, provided no Event of Default is continuing, the Loss Proceeds
after receipt thereof by Lender and reimbursement of any reasonable actual and
documented expenses incurred by Lender in connection therewith shall be applied
to the cost of restoring, repairing, replacing or rebuilding such Property or
part thereof subject to the Casualty or Condemnation, in the manner set forth
below (and Borrower shall commence, as promptly and diligently as practicable,
to prosecute such restoring, repairing, replacing or rebuilding of such Property
in a workmanlike fashion and in accordance with applicable law to a status at
least equivalent to the quality and character of such Property immediately prior
to the Condemnation or Casualty). Provided that no Event of Default shall have
occurred and be then continuing, Lender shall from time to time disburse such
Loss Proceeds to Borrower upon Lender’s being furnished with (i) evidence
reasonably satisfactory to it of the estimated cost of completion of the
restoration, (ii) if the cost of completion of the restoration plus payment of
debt service on the Loan (in the event that the Property does not generate
sufficient revenue to pay debt service and other Property expenses during
restoration) during the period of restoration exceeds the amount then contained
in the Loss Proceeds Account, funds in an amount equal to such excess, which
funds shall be remitted into the Loss Proceeds Account as additional Collateral
for the Loan, and (iii) such architect’s certificates, waivers of lien,
contractor’s sworn statements, title insurance endorsements, bonds, plats of
survey and such other evidences of cost, payment and performance as Lender may
reasonably request; and Lender may, in any event, require that all plans and
specifications for restoration reasonably estimated by Lender to exceed the
Threshold Amount be submitted to and approved by Lender prior to commencement of
work (which approval shall not be unreasonably withheld, delayed or
conditioned). If Lender reasonably estimates that the cost to restore will
exceed the Threshold Amount, Lender may retain a local construction consultant
to inspect such work and review Borrower’s request for payments and Borrower
shall, on demand by Lender, reimburse Lender for the reasonable actual and
documented fees and 77



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1085.jpg]
expenses of such consultant (which fees and expenses shall constitute
Indebtedness). No payment shall exceed 90% of the value of the work performed
from time to time until such time as 50% of the restoration (calculated based on
the anticipated aggregate cost of the work) has been completed, and amounts
retained prior to completion of 50% of the restoration shall not be paid prior
to the final completion of the restoration. (e) Borrower shall cooperate with
Lender in obtaining for Lender the benefits of any Loss Proceeds lawfully or
equitably payable to Lender in connection with the Properties. Lender shall be
reimbursed for any actual and documented expenses reasonably incurred in
connection therewith (including reasonable attorneys’ fees and disbursements,
and, if reasonably necessary to collect such proceeds, the expense of an
Appraisal on behalf of Lender) out of such Loss Proceeds or, if insufficient for
such purpose, by Borrower. (f) If Borrower is not entitled to apply Loss
Proceeds toward the restoration of a Property pursuant to Section 5.16(d) and
Lender elects not to permit such Loss Proceeds to be so applied, such Loss
Proceeds shall be applied on the first Payment Date following such election to
the prepayment of the Principal Indebtedness (without the payment of any Yield
Maintenance Premium) and the amount so prepaid shall be applied to reduce the
Release Price of such Property on a dollar-for-dollar basis. If the Note has
been bifurcated into multiple Notes or Note Components pursuant to Section
1.1(c), all prepayments of the Loan made by Borrower in accordance with this
Section shall be applied to the Notes or Note Components in the manner set forth
in the Componentization Notice. (g) Notwithstanding the foregoing provisions of
this Section, if the Loan is included in a REMIC and immediately following a
release of any portion of the applicable Property from the Lien of the Loan
Documents in connection with a Casualty or Condemnation the Loan would fail to
satisfy a Lender 80% Determination (taking into account the planned restoration
of the Property), then Borrower shall prepay the Principal Indebtedness in
accordance with Section 5.16(f) in an amount equal to either (i) so much of the
Loss Proceeds as are necessary to cause the Lender 80% Determination to be
satisfied, or if the aggregate Loss Proceeds are insufficient for such purpose,
then 100% of such Loss Proceeds, or (ii) a lesser amount, provided that Borrower
delivers to Lender an opinion of counsel, in form and substance reasonably
satisfactory to Lender and delivered by counsel reasonably satisfactory to
Lender, opining that such release of Property from the Lien does not cause any
portion of the Loan to cease to be a “qualified mortgage” within the meaning of
section 860G(a)(3) of the Code. Section 5.17. Annual Budget. At least 10 days
prior to the commencement of each Fiscal Year during the term of the Loan, and
within 30 days after the commencement of any Trigger Period or Event of Default,
Borrower shall deliver to Lender an Annual Budget for the Properties for the
ensuing Fiscal Year and, promptly after preparation thereof, any subsequent
revisions to the Annual Budget, which delivery shall be for informational
purposes only so long as no Trigger Period or Event of Default is continuing.
During the continuance of any Trigger Period or Event of Default, such Annual
Budget and any revisions thereto shall be subject to Lender’s approval, which
approval shall not be unreasonably withheld, conditioned or delayed so long an
Event of Default is not continuing (the Annual Budget, as so approved, the
“Approved Annual Budget”). Borrower shall not amend any Approved Annual Budget
more than once in 78



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1086.jpg]
any 60-day period. For so long as Lender shall withhold its consent to any
Annual Budget or any revisions thereto, the Annual Budget in effect prior to any
such request for approval shall remain in effect, except that taxes, insurance
premiums, utilities, management fees payable to an unaffiliated Approved
Property Manager and other non-controllable costs for the upcoming Fiscal Year
shall be included at their actual cost. Section 5.18. Venture Capital Operating
Companies; Nonbinding Consultation. Solely to the extent that Lender or any
direct or indirect holder of an interest in the Loan must qualify as a “venture
capital operating company” (as defined in Department of Labor Regulation 29
C.F.R. § 2510.3-101), Lender shall have the right to consult with and advise
Borrower regarding significant business activities and business and financial
developments of Borrower, provided that any such advice or consultation or the
result thereof shall be completely nonbinding on Borrower. Section 5.19.
Compliance with Encumbrances and Material Agreements. Borrower covenants and
agrees as follows: (i) Borrower shall comply with all material terms, conditions
and covenants of each Material Agreement and each material Permitted
Encumbrance, including any reciprocal easement agreement, ground lease,
declaration of covenants, conditions and restrictions, and any condominium
arrangements, unless no Event of Default is continuing and any such
noncompliance would not have a Material Adverse Effect. (ii) Borrower shall
promptly deliver to Lender a true and complete copy of each and every notice of
default received by Borrower with respect to any obligation of Borrower under
the provisions of any Material Agreement and/or Permitted Encumbrance. (iii)
Borrower shall deliver to Lender copies of any written notices of default or
event of default relating to any Material Agreement and/or Permitted Encumbrance
served by Borrower. (iv) Without the prior written consent of Lender, not to be
unreasonably withheld, conditioned or delayed, Borrower shall not grant or
withhold any material consent, approval or waiver under any Material Agreement
or Permitted Encumbrance unless no Event of Default is continuing and the same
would not be reasonably likely to have a Material Adverse Effect. (v) Borrower
shall deliver to each other party to any Permitted Encumbrance and any Material
Agreement notice of the identity of Lender and each assignee of Lender of which
Borrower is aware if such notice is required in order to protect Lender’s
interest thereunder. (vi) Borrower shall enforce the performance and observance
of each and every term, covenant and provision of each Material Agreement and
Permitted Encumbrance to be performed or observed, if any in the good faith
exercise of Borrower’s reasonable business judgment so long as the failure to
enforce would not be reasonably expected to result in a Material Adverse Effect.
79



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1087.jpg]
Section 5.20. Prohibited Persons. No Required SPE or any of their direct or
indirect equityholders (other than equityholders that hold interest in the form
of stock traded on a public exchange) shall (i) knowingly conduct any business,
or engage in any transaction or dealing, with any Embargoed Person in violation
of any Federal Trade Embargo, including the making or receiving of any
contribution of funds, goods, or services, to or for the benefit of a Embargoed
Person unless authorized under US law, or (ii) knowingly engage in or conspire
to engage in any transaction that evades or avoids, or has the purpose of
evading or avoiding, or attempts to violate, any Federal Trade Embargo; provided
that Borrower shall be in compliance with this Section 5.20 with respect to
holders of limited partnership interests in Sponsor or Parkway Properties so
long as it consistently applies the procedures it has in place to ensure that
the representation set forth in Section 4.39 remains true and correct at all
times. ARTICLE VI NEGATIVE COVENANTS Each individual Borrower covenants and
agrees as follows with respect to itself, each other individual Borrower, and
each Required SPE: Section 6.1. Liens on the Collateral. No Required SPE shall
permit or suffer the existence of any Lien on any of its assets, other than
Permitted Encumbrances. Section 6.2. Ownership. Borrower shall not own any
assets other than the Properties and related personal property and fixtures
located therein or used in connection therewith, contract rights, accounts and
other intangible assets related to the ownership and/or operating of the
Property. Section 6.3. Transfers. Borrower shall not Transfer any Collateral
other than in compliance with Article II and other than the replacement or other
disposition of obsolete or non-useful personal property and fixtures in the
ordinary course of business, and Borrower shall not hereafter file a declaration
of condominium with respect to any of the Properties. No Prohibited Change of
Control, Prohibited Equity Pledge or Prohibited Preferred Equity shall occur or
exist. Section 6.4. Debt. Borrower shall not have any Debt, other than Permitted
Debt. Without limiting the foregoing, Borrower shall not incur any PACE Debt
without the prior written consent of Lender in its sole discretion. Section 6.5.
Dissolution; Merger or Consolidation. No Required SPE shall dissolve, terminate,
liquidate, merge with or consolidate into another Person without first causing
the Loan to be assumed by a Successor Borrower pursuant to Section 2.2. 80



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1088.jpg]
Section 6.6. Change in Business. Borrower shall not make any material change in
the scope or nature of its business objectives, purposes or operations or
undertake or participate in activities other than the continuance of its present
business. Section 6.7. Debt Cancellation. Borrower shall not cancel or otherwise
forgive or release any material claim or Debt owed to it by any Person, except
for adequate consideration or in the ordinary course of its business. Section
6.8. Affiliate Transactions. Borrower shall not enter into, or be a party to,
any transaction with any affiliate of Borrower, except on terms that are
intrinsically fair, commercially reasonable and substantially similar to those
that Borrower would have obtained in a comparable arms’-length transaction with
an unrelated third party. Section 6.9. Misapplication of Funds. Borrower shall
not (a) distribute any Revenue or Loss Proceeds in violation of the provisions
of this Agreement (and shall promptly cause the reversal of any such
distributions made in error of which Borrower becomes aware), (b) fail to remit
amounts to the Lockbox Account as required by Section 3.1, (c) make any
distributions to equityholders during the continuance of a Trigger Period or
Event of Default unless expressly permitted hereunder, or (d) misappropriate any
security deposit or portion thereof. Notwithstanding the foregoing clause (c),
so long as no Event of Default has occurred and is continuing, Borrower shall
have the right to distribute to its direct or indirect equityholders the minimum
amount required in order for GWP JV Holdings to maintain its status as a “real
estate investment trust” within the meaning of Section 856(a) of the Code,
provided that in no event shall such amount exceed $150,000. Section 6.10. Name.
Borrower shall not change its name without 45 days’ prior written notice to
Lender and promptly providing Lender such information and replacement Uniform
Commercial Code financing statements and legal opinions as Lender may reasonably
request in connection therewith. Section 6.11. Modifications and Waivers. Unless
otherwise consented to in writing by Lender: (i) Borrower shall not amend,
modify, terminate, renew, or surrender any rights or remedies under any Lease,
or enter into any Lease, except in compliance with Section 5.7; (ii) No Required
SPE shall terminate, amend or modify its organizational documents (including any
operating agreement, limited partnership agreement, by-laws, certificate of
formation, certificate of limited partnership or certificate of incorporation)
to the extent the same would cause the Required SPE to no longer comply with
Single-Purpose Entity or bankruptcy-remote requirements hereunder; (iii)
Borrower shall not terminate, amend or modify the Approved Management Agreement
in any material respect except in compliance with Section 5.10; and (iv)
Borrower shall not enter into, amend or terminate any Material Agreement (except
for terminations in connection with a material default by the counterparty
thereunder). 81



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1089.jpg]
Section 6.12. ERISA. (a) Borrower shall not maintain or contribute to, or agree
to maintain or contribute to, or permit any ERISA Affiliate of Borrower to
maintain or contribute to or agree to maintain or contribute to, any employee
benefit plan (as defined in Section 3(3) of ERISA) subject to Title IV or
Section 302 of ERISA or Section 412 of the Code. (b) Borrower shall not engage
in a non-exempt prohibited transaction under Section 406 of ERISA, Section 4975
of the Code, or substantially similar provisions under federal, state or local
laws, rules or regulations or in any transaction that would cause any obligation
or action taken or to be taken hereunder (or the exercise by Lender of any of
its rights under the Notes, this Agreement, the Mortgages or any other Loan
Document) to be a non-exempt prohibited transaction under such provisions.
Section 6.13. Alterations and Expansions. During the continuance of any Trigger
Period or Event of Default, Borrower shall not perform or contract to perform
any capital improvements requiring Capital Expenditures that are not consistent
with the Approved Annual Budget. Borrower shall not perform, undertake, contract
to perform or consent to any Material Alteration without the prior written
consent of Lender, which consent (in the absence of an Event of Default) shall
not be unreasonably withheld, delayed or conditioned, but may be conditioned on
the delivery of additional collateral in the form of cash or cash equivalents
acceptable to Lender in respect of the amount by which any such Material
Alteration exceeds the Threshold Amount, which collateral shall be disbursed to
Borrower as construction progresses (so long as no Event of Default is
continuing and subject to customary retainage) and, to the extent unused,
returned to Borrower upon completion of such Material Alteration so long as no
Event of Default is continuing. If Lender’s consent is requested hereunder with
respect to a Material Alteration, Lender may retain a construction consultant to
review such request and, if such request is granted, Lender may retain a
construction consultant to inspect the work from time to time. Borrower shall,
on demand by Lender, reimburse Lender for the reasonable fees and disbursements
of such consultant. Section 6.14. Single-Purpose Entity. No Required SPE shall
cease to be a Single-Purpose Entity. No Required SPE shall remove or replace any
Independent Director without Cause and without providing at least two Business
Days’ advance written notice thereof to Lender. Section 6.15. Zoning and Uses.
Borrower shall not do any of the following without the prior written consent of
Lender, which shall not be unreasonably withheld: (i) initiate or support any
limiting change in the permitted uses of any of the Properties (or to the extent
applicable, zoning reclassification of any of the Properties) or any portion
thereof, seek any variance under existing land use restrictions, laws, rules or
82



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1090.jpg]
regulations (or, to the extent applicable, zoning ordinances) applicable to a
Property, or use or permit the use of a Property in a manner that would result
in the use of such Property becoming a nonconforming use under applicable
land-use restrictions or zoning ordinances or that would violate the terms of
any Lease, Material Agreement or Legal Requirement (and if under applicable
zoning ordinances the use of all or any portion of any Property is a
nonconforming use, Borrower shall not cause or permit such nonconforming use to
be discontinued or abandoned); (ii) execute or file any subdivision plat
affecting any of the Properties, or institute, or permit the institution of,
proceedings to alter any tax lot comprising any of the Properties; or (iii)
permit or consent to any of the Properties being used by the public or any
Person in such manner as might make possible a claim of adverse usage or
possession or of any implied dedication or easement. Section 6.16. Waste.
Borrower shall not commit or permit any Waste on any of the Properties, nor take
any actions that might invalidate any insurance carried on any of the Properties
(and Borrower shall promptly correct any such actions of which Borrower becomes
aware). ARTICLE VII DEFAULTS Section 7.1. Event of Default. The occurrence of
any one or more of the following events shall be, and shall constitute the
commencement of, an “Event of Default” hereunder (any Event of Default that has
occurred shall continue unless and until waived by Lender in writing in its sole
discretion): (a) Payment. (i) If Borrower defaults in the payment when due of
any principal or interest owing hereunder or under the Notes (including any
mandatory prepayment required hereunder) or any other amount required to be
remitted into the Cash Management Account on a Payment Date pursuant to Section
3.2(b), provided no Event of Default shall be deemed to occur hereunder if there
are sufficient funds on deposit in the Cash Management Account (without taking
into account amounts contained in any subaccounts of the Cash Management
Account) to make the payment required to be made on such Payment Date and Lender
is not prevented from accessing such funds by virtue of stay or other legal
action or process; or (ii) if Borrower defaults, and such default continues for
at least five Business Days after notice to Borrower that such amounts are
owing, in the payment when due of fees, expenses or other amounts owing
hereunder, under the Notes or under any of the other Loan Documents (other than
principal, interest and any other amounts required to be remitted into the Cash
Management Account on a Payment Date pursuant to Section 3.2(b)). 83



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1091.jpg]
(b) Representations. If any representation made by Borrower or Sponsor in any of
the Loan Documents, or in any report, certificate, financial statement or other
instrument, agreement or document furnished to Lender shall have been false or
misleading in any material respect (or, with respect to any representation that
itself contains a materiality qualifier, in any respect) as of the date such
representation was made (provided, however, that any unintentional breach of a
representation or warranty shall not constitute an Event of Default, unless and
until it remains uncured for 30 days after Borrower becomes aware of same). (c)
Bankruptcy, etc. If: (i) any Required SPE or Sponsor shall commence a voluntary
case concerning itself under Title 11 of the United States Code concerning
bankruptcy or insolvency (as amended, modified, succeeded or replaced, from time
to time, the “Bankruptcy Code”); (ii) any Required SPE or Sponsor shall commence
any other proceeding under any reorganization, arrangement, adjustment of debt,
relief of creditors, dissolution (except for dissolution of a prior borrower
following an Assumption), insolvency or similar law of any jurisdiction whether
now or hereafter in effect relating to such Required SPE or Sponsor, or shall
dissolve or otherwise cease to exist; (iii) there is commenced against any
Required SPE or Sponsor an involuntary case under the Bankruptcy Code, or any
such other proceeding, which remains undismissed for a period of 120 days after
commencement; (iv) any Required SPE or Sponsor is adjudicated insolvent or
bankrupt; (v) any Required SPE or Sponsor suffers appointment of any custodian
or the like for it or for any substantial portion of its property and such
appointment continues unchanged or unstayed for a period of 60 days after
commencement of such appointment; (vi) any Required SPE or Sponsor makes a
general assignment for the benefit of creditors; or (vii) any Required SPE or
Sponsor takes any action for the purpose of effecting any of the foregoing. (d)
Prohibited Change of Control. If a Prohibited Change of Control occurs or there
is any other transfer of a direct or indirect equity interests in Borrower
except as expressly permitted hereunder; provided, however, (a) if Borrower, in
good faith, did not intend to violate the restrictions of transfers hereof, and
the applicable transfer does not constitute a Prohibited Change of Control (and
was not made to a Embargoed Person), then such transfer shall not, in and of
itself, constitute an Event of Default if Borrower unwinds such transfer (so as
to cure the underlying breach of the applicable transfer restrictions hereof)
within five Business Days after Borrower becomes aware that such transfer is not
permitted under the applicable transfer restrictions hereof, and (b) with
respect to any transfer which is of a non-controlling, 84



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1092.jpg]
indirect beneficial interest in Borrower, a failure of Borrower to deliver to
Lender notice or other information required to be provided in connection with a
transfer shall not, in and of itself, constitute an Event of Default, if such
notice or other information required to be provided in connection with such
Transfer is delivered by Borrower to Lender within five Business Days after
delivery by Lender to Borrower of a request for such notice or other required
information. (e) Equity Pledge; Preferred Equity. If a Prohibited Equity Pledge
or any Prohibited Preferred Equity occurs or exists. (f) Insurance. If Borrower
fails to maintain in full force and effect all Policies required hereunder,
provided that so long as Borrower is in substantial compliance with the
Policies, Borrower shall be entitled to notice of such failure from Lender and
ten Business Days to cure the same. (g) ERISA; Negative Covenants. If a default
occurs in the due performance or observance by Borrower of any term, covenant or
agreement contained in Section 5.8 or in Article VI; provided that such default
shall not constitute an Event of Default unless and until it remains uncured for
15 Business Days after Borrower receives written notice thereof from Lender. (h)
Legal Requirements. If Borrower fails to cure properly any violations of Legal
Requirements affecting all or any portion of any Property within 30 days after
Borrower first receives written notice of any such violations; provided,
however, if any such violation is reasonably susceptible of cure, but not within
such 30 day period, then Borrower shall be permitted up to an additional 30 days
to cure such violation provided that Borrower commences a cure within such
initial 30 day period and thereafter diligently and continuously pursues such
cure, provided such 30-day cure period shall be further extended so long as
Borrower is diligently and continuously pursuing a cure and the failure to cure
would not have a Material Adverse Effect, provided any such cure period shall
not exceed 90 days in the aggregate. (i) Express Events of Default. If any event
occurs that is explicitly identified as an “Event of Default” under any
provision contained herein or in any of the other Loan Documents. (j) Other
Covenants. If a default occurs in the due performance or observance by Borrower
of any term, covenant or agreement (other than those referred to in any other
subsection of this Section) contained in this Agreement or any other Loan
Document, except that in the case of a default that can be cured by the payment
of money, such default shall not constitute an Event of Default unless and until
it shall remain uncured for 10 days after Borrower receives written notice
thereof; and in the case of a default that cannot be cured by the payment of
money but is susceptible of being cured within 30 days, such default shall not
constitute an Event of Default unless and until it remains uncured for 30 days
after Borrower receives written notice thereof, provided that promptly following
its receipt of such written notice, Borrower delivers written notice to Lender
of its intention and ability to effect such cure within such 30 day period; and
if such non-monetary default is not cured within such 30 day period despite
Borrower’s diligent efforts but is susceptible of being cured within 90 days of
85



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1093.jpg]
Borrower’s receipt of Lender’s original notice, then Borrower shall have such
additional time as is reasonably necessary to effect such cure, but in no event
in excess of 90 days from Borrower’s receipt of Lender’s original notice,
provided that Borrower promptly delivers written notice to Lender of its
intention and ability to effect such cure prior to the expiration of such 90 day
period. Section 7.2. Remedies. (a) During the continuance of an Event of
Default, Lender may by written notice to Borrower, in addition to any other
rights or remedies available pursuant to this Agreement, the Notes, the
Mortgages and the other Loan Documents, at law or in equity, declare by written
notice to Borrower all or any portion of the Indebtedness to be immediately due
and payable, whereupon all or such portion of the Indebtedness shall so become
due and payable, and Lender may enforce or avail itself of any or all rights or
remedies provided in the Loan Documents against Borrower and the Collateral
(including all rights or remedies available at law or in equity); provided,
however, that, notwithstanding the foregoing, if an Event of Default specified
in Section 7.1(c) shall occur, then (except as specified in Section 7.2(f)) the
Indebtedness shall immediately become due and payable without the giving of any
notice or other action by Lender. Any actions taken by Lender shall be
cumulative and concurrent and may be pursued independently, singly,
successively, together or otherwise, at such time and in such order as Lender
may determine in its sole discretion, to the fullest extent permitted by law,
without impairing or otherwise affecting the other rights and remedies of Lender
permitted by law, equity or contract or as set forth in this Agreement or in the
other Loan Documents. (b) If Lender forecloses on any Collateral, Lender shall
apply all net proceeds of such foreclosure to repay the Indebtedness, the
Indebtedness shall be reduced to the extent of such net proceeds and the
remaining portion of the Indebtedness shall remain outstanding and secured by
the remaining Collateral. At the election of Lender, the Notes shall be deemed
to have been accelerated only to the extent of the net proceeds actually
received by Lender with respect to the Properties and applied in reduction of
the Indebtedness. (c) During the continuance of any Event of Default (including
an Event of Default resulting from a failure to satisfy the insurance
requirements specified herein), Lender may, but without any obligation to do so
and without notice to or demand on Borrower and without releasing Borrower from
any obligation hereunder, take any action to cure such Event of Default. Lender
may enter upon any or all of the Properties upon reasonable notice to Borrower
for such purposes or appear in, defend, or bring any action or proceeding to
protect its interest in the Collateral or to foreclose the Mortgages or collect
the Indebtedness. The actual and documented costs and expenses incurred by
Lender in exercising rights under this Section (including reasonable attorneys’
fees), with interest at the Default Rate for the period after notice from Lender
that such costs or expenses were incurred to the date of payment to Lender,
shall constitute a portion of the Indebtedness, shall be secured by the
Mortgages and other Loan Documents and shall be due and payable to Lender upon
demand therefor. (d) Interest shall accrue on any judgment obtained by Lender in
connection with its enforcement of the Loan at a rate of interest equal to the
Default Rate. 86



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1094.jpg]
(e) Notwithstanding the availability of legal remedies, Lender will be entitled
to obtain specific performance, mandatory or prohibitory injunctive relief, or
other equitable relief requiring Borrower to cure or refrain from repeating any
Default (f) Notwithstanding anything herein to the contrary, if an event
specified in Section 7.1(c) occurs solely in respect of Sponsor and not any
Required SPE, then such event shall not constitute an Event of Default or result
in an acceleration of the Loan unless, in each case, Lender so determines in its
sole discretion by written notice to Borrower; and unless and until Lender sends
such notice, a Trigger Period shall be deemed to have commenced for all purposes
hereunder, which Trigger Period shall continue until the Loan is repaid in full.
(g) Upon the occurrence and during the continuance of an Event of Default,
Lender shall have the right from time to time to sever the Note and the other
Loan Documents into one or more separate notes, mortgages and other security
documents (the “Severed Loan Documents”) in such denominations as Lender shall
determine in its sole discretion for purposes of evidencing and enforcing its
rights and remedies provided hereunder. Borrower shall execute and deliver to
Lender from time to time, promptly after the request of Lender, a severance
agreement and such other documents as Lender shall request in order to effect
the severance described in the preceding sentence, all in form and substance
reasonably satisfactory to Lender. Borrower hereby absolutely and irrevocably
appoints Lender as its true and lawful attorney, coupled with an interest, in
its name and stead to execute the Severed Loan Documents (Borrower ratifying all
that its said attorney shall do by virtue thereof); provided, however, that
Lender shall not make or execute any such Severed Loan Documents under such
power until the expiration of three days after written notice has been given to
Borrower by Lender of Lender’s intent to exercise its rights under the aforesaid
power. Borrower shall be obligated to pay any actual and documented costs or
expenses incurred in connection with the preparation, execution, recording or
filing of the Severed Loan Documents. The Severed Loan Documents shall not
contain any representations, warranties or covenants not contained in the Loan
Documents, and any such representations and warranties contained in the Severed
Loan Documents will be given by Borrower only as of the Closing Date. Section
7.3. Application of Payments after an Event of Default. Notwithstanding anything
to the contrary contained herein, during the continuance of an Event of Default,
all amounts received by Lender in respect of the Loan shall be applied at
Lender’s sole discretion either toward the components of the Indebtedness (e.g.,
Lender’s expenses in enforcing the Loan, interest, principal and other amounts
payable hereunder) and the Notes or Note Components in such sequence as Lender
shall elect in its sole discretion, and/or toward the payment of Property
expenses. ARTICLE VIII MISCELLANEOUS Section 8.1. Successors. Except as
otherwise provided in this Agreement, whenever in this Agreement any of the
parties to this Agreement is referred to, such reference shall be deemed to
include the successors and permitted assigns of such party. All covenants,
promises and agreements in this Agreement contained, by or on behalf of
Borrower, shall inure to the benefit of Lender and its successors and assigns.
87



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1095.jpg]
Section 8.2. GOVERNING LAW. (A) THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD
TO CHOICE OF LAW RULES TO THE EXTENT THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION WOULD BE REQUIRED THEREBY. (B) ANY LEGAL SUIT, ACTION OR PROCEEDING
AGAINST LENDER OR BORROWER ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OF THE OTHER LOAN DOCUMENTS (OTHER THAN ANY ACTION IN RESPECT OF THE CREATION,
PERFECTION OR ENFORCEMENT OF A LIEN OR SECURITY INTEREST CREATED PURSUANT TO ANY
LOAN DOCUMENTS NOT GOVERNED BY THE LAWS OF THE STATE OF NEW YORK) MAY BE
INSTITUTED IN ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK. BORROWER AND
LENDER HEREBY (i) IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT THEY MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT AND ANY
CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM, (ii) IRREVOCABLY SUBMIT TO THE JURISDICTION OF ANY SUCH
COURT IN ANY SUCH SUIT, ACTION OR PROCEEDING, AND (iii) IRREVOCABLY CONSENT TO
SERVICE OF PROCESS BY MAIL, PERSONAL SERVICE OR IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW, AT THE ADDRESS SPECIFIED IN SECTION 8.4 (AND AGREES THAT SUCH
SERVICE AT SUCH ADDRESS IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER
ITSELF IN ANY SUCH SUIT, ACTION OR PROCEEDING IN ANY SUCH COURT, AND OTHERWISE
CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT). Section 8.3.
Modification, Waiver in Writing. Neither this Agreement nor any other Loan
Document may be amended, changed, waived, discharged or terminated, nor shall
any consent or approval of Lender be granted hereunder, unless such amendment,
change, waiver, discharge, termination, consent or approval is in writing signed
by Lender. Section 8.4. Notices. All notices, consents, approvals and requests
required or permitted hereunder or under any other Loan Document shall be given
in writing by expedited prepaid delivery service, either commercial or United
States Postal Service, with proof of delivery or attempted delivery, addressed
as follows (except that any party hereto may change its address and other
contact information for purposes hereof at any time by sending a written notice
to the other parties to this Agreement in the manner provided for in this
Section). A notice shall be deemed to have been given when delivered or upon
refusal to accept delivery. 88



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1096.jpg]
If to Lender: Goldman Sachs Mortgage Company 200 West Street New York, New York
10282 Attention: General Counsel with copies to: Goldman Sachs Mortgage Company
200 West Street New York, New York 10282 Attention: Rene Theriault and J.
Theodore Borter and Cleary Gottlieb Steen & Hamilton LLP One Liberty Plaza New
York, New York 10006 Attention: John V. Harrison, Esq. If to Borrower: c/o
Parkway Operating Partnership LP One Orlando Centre 800 North Magnolia Avenue,
Suite 1625 Orlando, Florida 32803 Attention: Thomas Blalock Email address: and
TH Real Estate 8500 Andrew Carnegie Blvd, 3rd Floor Charlotte, NC 28262
Attention: Michael D. Fisk Telephone: E-mail: and Silverpeak Real Estate
Partners 40 West 57th Street, 29th Floor New York, NY 10019 Attention: Brett
Bossung Telephone: Email: 89



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1097.jpg]
and Canada Pension Plan Investment Board One Queen Street East, Suite 2500
Toronto, Ontario M5C 2W5 Attention: Lora Gotcheva Telephone: E-mail: with a copy
to: Hogan Lovells US LLP Columbia Square 555 Thirteenth Street, NW Washington,
DC 20004 Attention: Lee E. Berner, Esq. and Teachers Insurance and Annuity
Association 4675 MacArthur Court, Suite 1100 Newport Beach, CA 92660 Attention:
Gabriel J. Steffens, Esq. Telephone: E-mail: and Sullivan & Cromwell LLP 125
Broad Street New York, New York 10004 Attention: Arthur S. Adler Telephone:
E-mail: Borrowers hereby appoint the individual Borrower named as notice party
above (the “Representative Borrower”) to serve as agent on behalf of all
Borrowers to receive any notices required to be delivered to any or all
Borrowers hereunder or under the other Loan Documents and to be the sole party
authorized to deliver notices on behalf of the Borrowers hereunder and under
each of the other Loan Documents. Any notice delivered to the Representative
Borrower shall be deemed to have been delivered to all Borrowers, and any notice
received from the Representative Borrower shall be deemed to have been received
from all Borrowers. Borrowers shall be entitled from time to time to appoint a
replacement Representative Borrower by written notice delivered to Lender and
signed by both the new Representative Borrower and the Representative Borrower
being so replaced. 90



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1098.jpg]
Section 8.5. TRIAL BY JURY. LENDER AND BORROWER, TO THE FULLEST EXTENT THAT THEY
MAY LAWFULLY DO SO, HEREBY AGREE NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE
TRIABLE OF RIGHT BY JURY, AND WAIVE ANY RIGHT TO TRIAL BY JURY FULLY TO THE
EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE LOAN
DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY LENDER AND BORROWER AND IS INTENDED TO ENCOMPASS INDIVIDUALLY
EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD
OTHERWISE ACCRUE. LENDER AND BORROWER ARE EACH HEREBY INDIVIDUALLY AUTHORIZED TO
FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS
WAIVER. Section 8.6. Headings. The Article and Section headings in this
Agreement are included in this Agreement for convenience of reference only and
shall not constitute a part of this Agreement for any other purpose. Section
8.7. Assignment and Participation. (a) Except as expressly set forth in Article
II, Borrower may not sell, assign or otherwise transfer any rights, obligations
or other interest of Borrower in or under the Loan Documents. (b) Lender and
each assignee of all or a portion of the Loan shall have the right from time to
time in its discretion and without the consent of Borrower to sell one or more
of the Notes or Note Components or any interest therein (an “Assignment”) and/or
sell a participation interest in one or more of the Notes or Note Components (a
“Participation”). Borrower shall reasonably cooperate with Lender, at Lender’s
request, in order to effectuate any such Assignment or Participation, and
Borrower shall promptly provide such information, legal opinions and documents
relating to each Required SPE, Sponsor, the Property, the Approved Property
Manager and any Tenants as Lender may reasonably request in connection with such
Assignment or Participation. The foregoing shall be at Lender’s sole cost and
expense; provided that Borrower shall pay its own legal expenses up to the
amount that, when aggregated with Borrower’s expenses under Section 1.1(c) and
the Cooperation Agreement, shall not exceed $25,000 (and any excess over such
amount shall be paid by Lender). In the case of an Assignment, (i) each assignee
shall have, to the extent of such Assignment, the rights, benefits and
obligations of the assigning Lender as a “Lender” hereunder and under the other
Loan Documents, (ii) the assigning Lender shall, to the extent that rights and
obligations hereunder have been assigned by it pursuant to an Assignment,
relinquish its rights and be released from its obligations under this Agreement,
and (iii) one Lender shall serve as agent for all Lenders and shall be the sole
Lender to whom notices, requests and other communications shall be addressed and
the sole party authorized to grant or withhold consents hereunder on behalf of
the Lenders 91



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1099.jpg]
(subject, in each case, to appointment of a Servicer, pursuant to Section 8.22,
to receive such notices, requests and other communications and/or to grant or
withhold consents, as the case may be). Goldman Sachs Mortgage Company or, upon
the appointment of a Servicer, such Servicer, shall maintain, or cause to be
maintained, as non-fiduciary agent for Borrower, a register on which it shall
enter (i) the name or names of the registered owner or owners from time to time
of the Notes and (ii) principal amounts (and stated interest) of the Notes owing
to each registered owner or owners. Subject to Section 1.1(c), upon
effectiveness of any Assignment of any Note in part, Borrower will promptly
provide to the assignor and the assignee separate Notes in the amount of their
respective interests (but, if applicable, with a notation thereon that it is
given in substitution for and replacement of an original Note or any replacement
thereof), and otherwise in the form of such Note, upon return of the Note then
being replaced. Subject to Section 8.24, each potential or actual assignee,
participant or investor in a Securitization, and each Rating Agency, shall be
entitled to receive all information received by Lender under this Agreement.
After the effectiveness of any Assignment, the party conveying the Assignment
shall provide notice to Borrower and each Lender of the identity and address of
the assignee. Notwithstanding anything in this Agreement to the contrary, after
an Assignment, the assigning Lender (in addition to the assignee) shall continue
to have the benefits of any indemnifications contained in this Agreement that
such assigning Lender had prior to such assignment with respect to matters
occurring prior to the date of such assignment. (c) If, pursuant to this
Section, any interest in this Agreement or any Note is transferred to any
transferee, such transferee shall, promptly upon receipt of written request from
Borrower, furnish to Borrower Form W-9, Form W-8BEN, or Form W-8ECI, as
applicable. Section 8.8. Severability. Wherever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement. All covenants hereunder
shall be given independent effect so that if a particular action or condition is
not permitted by any of such covenants, the fact that it would be permitted by
an exception to, or would otherwise be within the limitations of, another
covenant shall not avoid the occurrence of a Default or an Event of Default if
such action is taken or condition exists. Section 8.9. Preferences; Waiver of
Marshalling of Assets. Lender shall have the continuing and exclusive right to
apply or reverse and reapply any and all payments by Borrower to any portion of
the obligations of Borrower hereunder and under the Loan Documents. If any
payment to Lender is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, receiver or any
other party under any bankruptcy law, state or federal law, common law or
equitable cause, then the obligations hereunder or portion thereof intended to
be satisfied by such payment shall be revived and continue in full force and
effect, as if such payment had not been made. Borrower hereby waives any legal
right otherwise available to Borrower that would require the sale of any
Collateral either separate or apart from other Collateral, or require Lender to
exhaust its remedies against any Collateral before proceeding against any other
Collateral. Without limiting the foregoing, to 92



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1100.jpg]
the fullest extent permitted by law, Borrower hereby waives and shall not assert
any rights in respect of a marshalling of Collateral, a sale in the inverse
order of alienation, any homestead exemption, the administration of estates of
decedents, or any other matters whatsoever to defeat, reduce or affect the right
of Lender under the Loan Documents to a sale of the Collateral or any portion
thereof in any sequence and any combination as determined by Lender in its sole
discretion. Section 8.10. Remedies of Borrower. If a claim is made that Lender
or its agents have unreasonably delayed acting or acted unreasonably in any case
where by law or under this Agreement or the other Loan Documents any of such
Persons has an obligation to act promptly or reasonably, Borrower agrees that no
such Person shall be liable for any monetary damages, and Borrower’s sole remedy
shall be limited to commencing an action seeking specific performance,
injunctive relief and/or declaratory judgment except in the event of a final,
non-appealable determination by a court of competent jurisdiction that Lender’s
actions constituted intentional bad faith. Without limiting the foregoing,
Borrower shall not assert, and hereby waives, any claim against Lender (except
as provided in the foregoing sentence) and/or its affiliates, directors,
employees, attorneys, agents or sub-agents, on any theory of liability, for
special, indirect, consequential or punitive damages (whether or not the claim
therefor is based on contract, tort or duty imposed by any applicable Legal
Requirement) arising out of, as a result of, or in any way related to, the Loan
Agreement or any other Loan Document or any agreement or instrument contemplated
hereby or thereby or referred to herein or therein, the transactions
contemplated hereby or thereby, the Loan or the use of the proceeds thereof or
any act or omission or event occurring in connection therewith, and Borrower
hereby waives, releases and agrees not to sue upon any such claim for any such
damages, whether or not accrued and whether or not known or suspected to exist
in its favor. Section 8.11. Offsets, Counterclaims and Defenses. All payments
made by Borrower hereunder or under the other Loan Documents shall be made
irrespective of, and without any deduction for, any offsets, counterclaims or
defenses. Borrower waives the right to assert a counterclaim, other than a
mandatory or compulsory counterclaim, in any action or proceeding brought
against it by Lender arising out of or in any way connected with the Notes, this
Agreement, the other Loan Documents or the Indebtedness. Any assignee of
Lender’s interest in the Loan shall take the same free and clear of all offsets,
counterclaims or defenses against the assigning Lender. Section 8.12. No Joint
Venture. Nothing in this Agreement is intended to create a joint venture,
partnership, tenancy-in-common, or joint tenancy relationship between Borrower
and Lender, nor to grant Lender any interest in any Property other than that of
mortgagee or lender. Section 8.13. Conflict; Construction of Documents. In the
event of any conflict between the provisions of this Agreement and the
provisions of the other Loan Documents, the provisions of this Agreement shall
prevail. The parties acknowledge that they were each represented by competent
counsel in connection with the negotiation, drafting and execution of the Loan
Documents and that the Loan Documents shall not be subject to the principle of
construing their meaning against the party that drafted same. 93



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1101.jpg]
Section 8.14. Brokers and Financial Advisors. Borrower represents that neither
it nor Sponsor has dealt with any financial advisors, brokers, underwriters,
placement agents, agents or finders in connection with the transactions
contemplated by this Agreement other than HFF, LP (and any commissions payable
in connection therewith shall be paid solely by Sponsor). Lender represents that
neither it nor any of its affiliates has dealt with any financial advisors,
brokers, underwriters, placement agents, agents or finders in connection with
the transactions contemplated by this Agreement. Borrower and Lender shall
indemnify and hold each other harmless from and against any and all claims,
liabilities, costs and expenses of any kind in any way relating to or arising
from a claim by any Person (other than HFF, LP, the fees of which shall be paid
by Sponsor) that such Person acted on behalf of Borrower or Lender in connection
with the transactions contemplated in this Agreement. The provisions of this
Section shall survive the expiration and termination of this Agreement and the
repayment of the Indebtedness. Section 8.15. Counterparts. This Agreement may be
executed in any number of counterparts, each of which when so executed and
delivered shall be an original, but all of which shall together constitute one
and the same instrument. Copies of originals, including copies delivered by
facsimile, pdf or other electronic means shall have the same import and effect
as original counterparts and shall be valid, enforceable and binding for the
purposes of this Agreement. Section 8.16. Estoppel Certificates. (a) Borrower
shall execute, acknowledge and deliver to Lender, within ten Business Days after
receipt of Lender’s written request therefor, which request Lender shall not
make more than two times in any twelve month period (unless an Event of Default
is continuing, in which event Lender may make such request from time to time in
Lender’s sole discretion), a statement in writing setting forth (A) the
Principal Indebtedness, (B) the date on which installments of interest and/or
principal were last paid, (C) any offsets or defenses to the payment of the
Indebtedness, (D) that the Notes, this Agreement, the Mortgages and the other
Loan Documents are valid, legal and binding obligations and have not been
modified or if modified, giving particulars of such modification, (E) that
neither Borrower nor, to Borrower’s knowledge, Lender, is in default under the
Loan Documents (or specifying any such default), (F) to Borrower’s knowledge,
that all Leases are in full force and effect (except for those that have expired
or have been terminated in accordance with the terms hereof) and have not been
modified (except in accordance with the Loan Documents), (G) whether or not, to
the knowledge of Borrower, any of the Tenants under the Leases are in material
default under the Leases (setting forth the specific nature of any such material
defaults) and (H) such other matters as Lender may reasonably request. Any
prospective purchaser of any interest in a Loan shall be permitted to rely on
such certificate. (b) In the event a Securitization has not occurred within six
months after the date hereof, upon Lender’s written request, which Lender shall
make no more than twice during the term of the Loan so long as no Event of
Default is continuing, Borrower shall use commercially reasonable efforts to
obtain from each Tenant renting 25,000 rentable square feet or more at the
Property, and thereafter promptly deliver to Lender duly executed estoppel 94



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1102.jpg]
certificates from any one or more Tenants specified by Lender, attesting to such
facts regarding the Leases as Lender may reasonably require, including
attestations that each Lease covered thereby is in full force and effect with no
material defaults thereunder on the part of any party, that rent has not been
paid more than one month in advance, except as security, and that the Tenant
claims no defense or offset against the full and timely performance of its
obligations under the Lease. Section 8.17. General Indemnity; Payment of
Expenses. (a) Borrower, at its sole cost and expense, shall protect, indemnify,
reimburse, defend and hold harmless Lender and its officers, partners, members,
directors, trustees, advisors, employees, agents, sub-agents, affiliates,
successors, participants and assigns of any and all of the foregoing
(collectively, the “Indemnified Parties”) for, from and against any and all
Damages of any kind or nature whatsoever that may be imposed on, incurred by, or
asserted against any of the Indemnified Parties, in any way relating to or
arising out of Lender’s interest in the Loan; provided, however, that no
Indemnified Party shall have the right to be indemnified hereunder to the extent
that such Damages have been found by the judgment of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
such Indemnified Party or arise from acts or events first occurring after
foreclosure or other taking title to or possession of by an Indemnified Party or
any successor to or assignee of an Indemnified Party or with respect to any
matter that pursuant to the express terms hereof is to be at Lender’s expense or
at no cost or expense to Borrower or with respect to any Examined Sections (as
defined in the Cooperation Agreement) in connection with any Securitization of
the Loan, which shall be governed by the terms of the Cooperation Agreement. Any
amounts payable to Lender by reason of the application of this Section shall be
secured by the Mortgages and shall become immediately due and payable and shall
bear interest at the Default Rate from the date Damages are sustained by the
Indemnified Parties until paid. The provisions of and undertakings and
indemnifications set forth in this Section shall survive the satisfaction and
payment in full of the Indebtedness and termination of this Agreement. (b) To
the extent any Indemnified Party has notice of a claim for which it intends to
seek indemnification hereunder, such Indemnified Party shall give prompt written
notice thereof to Borrower, provided that failure by Lender to so notify
Borrower will not relieve Borrower of its obligations under this Section, except
to the extent that Borrower suffers actual prejudice as a result of such
failure. In connection with any claim for which indemnification is sought
hereunder, Borrower shall have the right to defend the applicable Indemnified
Party (if requested by the applicable Indemnified Party, in the name of such
Indemnified Party) from such claim by attorneys and other professionals
reasonably approved by the applicable Indemnified Party. Upon assumption by
Borrower of any defense pursuant to the immediately preceding sentence, Borrower
shall have the right to control such defense, provided that the applicable
Indemnified Party shall have the right to reasonably participate in such defense
and Borrower shall not consent to the terms of any compromise or settlement of
any action defended by Borrower in accordance with the foregoing without the
prior consent of the applicable Indemnified Party, unless such compromise or
settlement (i) includes an unconditional release of the applicable Indemnified
Party from all liability arising out of such action and (ii) does not 95



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1103.jpg]
include a statement as to or an admission of fault, culpability or a failure to
act, by or on behalf of the applicable Indemnified Party. The applicable
Indemnified Party shall have the right to retain its own counsel if the
applicable Indemnified Party shall have been advised by counsel that there are
actual material conflicts of interest between Borrower and the applicable
Indemnified Party, including situations in which there are one or more legal
defenses available to the applicable Indemnified Party that are different from
or additional to those available to Borrower. So long as Borrower is conducting
the defense of any action defended by Borrower in accordance with the foregoing
in a prudent and commercially reasonable manner, Lender and the applicable
Indemnified Party shall not compromise or settle such action defended without
Borrower’s consent, which shall not be unreasonably withheld or delayed. (c)
Borrower shall reimburse Lender upon receipt of written notice from Lender for
(i) all actual and documented out-of-pocket costs and expenses incurred by
Lender (or any of its affiliates) in connection with the origination of the
Loan, including legal fees and disbursements, accounting fees, and the costs of
the Appraisals, the Engineering Reports, the Title Insurance Policies, the
Surveys, the Environmental Reports and any other third-party diligence
materials; (ii) all actual and documented out-of-pocket costs and expenses
incurred by Lender (or any of its affiliates) in connection with (A) monitoring
Borrower’s ongoing performance of and compliance with Borrower’s agreements and
covenants contained in this Agreement and the other Loan Documents on its part
to be performed or complied with after the Closing Date, including confirming
compliance with Environmental Laws and insurance requirements, (B) the
negotiation, preparation, execution, delivery and administration of any
consents, amendments, waivers or other modifications to this Agreement and the
other Loan Documents and any other documents or matters relating hereto
(including Leases, Material Agreements, and Permitted Encumbrances), (C) filing,
registration and recording fees and expenses and other similar expenses incurred
in creating and perfecting the Liens in favor of Lender pursuant to this
Agreement and the other Loan Documents (including the filing, registration or
recording of any instrument of further assurance) and all federal, state, county
and municipal, taxes (including, if applicable, intangible taxes), search fees,
title insurance premiums, duties, imposts, assessments and charges arising out
of or in connection with the execution and delivery of the Loan Documents, any
mortgage supplemental thereto, any security instrument with respect to the
Collateral or any instrument of further assurance, (D) enforcing or preserving
any rights, in response to third party claims or the prosecuting or defending of
any action or proceeding or other litigation, in each case against, under or
affecting Borrower, this Agreement, the other Loan Documents or any Collateral,
and (E) the satisfaction of any Rating Condition in respect of any matter
required or requested by Borrower hereunder; and (iii) all actual and documented
out-of-pocket costs and expenses (including attorney’s fees and, if the Loan has
been Securitized, special servicing fees) incurred by Lender (or any of its
affiliates) in connection with the enforcement of any obligations of Borrower,
or a Default by Borrower, under the Loan Documents, including any actual or
attempted foreclosure, deed-in-lieu of foreclosure, refinancing, restructuring,
settlement or workout and any insolvency or bankruptcy proceedings (including
any applicable transfer taxes). Without limiting the foregoing, Borrower shall
pay all actual and documented costs, expenses and fees of Lender and its
Servicer, operating advisor and securitization trustee resulting from any
Casualty, Condemnation Default or reasonably imminent default by Borrower or
request by Borrower (including enforcement 96



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1104.jpg]
expenses and any liquidation fees (up to a maximum amount of 0.50% (50 basis
points)), workout fees(up to a maximum amount of 0.50% (50 basis points)),
special servicing fees (up to a maximum amount of 0.25% (25 basis points)),
operating advisor consulting fees or any other similar fees and interest payable
on advances made by the Servicer or the securitization trustee with respect to
delinquent debt service payments or expenses of curing Borrower’s defaults under
the Loan Documents, and any expenses paid by Servicer or a trustee in respect of
the protection and preservation of any Property, such as payment of taxes and
insurance premiums); and the costs of all property inspections and/or appraisals
(or any updates to any existing inspection or appraisal) that Servicer may be
required to obtain due to a request by Borrower or the occurrence of a Default;
provided, that in no event shall Borrower be responsible for the Servicer’s
master servicing fees. Section 8.18. No Third-Party Beneficiaries. This
Agreement and the other Loan Documents are solely for the benefit of Lender and
Borrower, and nothing contained in this Agreement or the other Loan Documents
shall be deemed to confer upon anyone other than Lender, Borrower and
Indemnified Parties any right to insist upon or to enforce the performance or
observance of any of the obligations contained herein or therein. All conditions
to the obligations of Lender to make the Loan hereunder are imposed solely and
exclusively for the benefit of Lender, and no other Person shall have standing
to require satisfaction of such conditions in accordance with their terms or be
entitled to assume that Lender will refuse to make the Loan in the absence of
strict compliance with any or all thereof, and no other Person shall under any
circumstances be deemed to be a beneficiary of such conditions, any or all of
which may be freely waived in whole or in part by Lender if, in Lender’s sole
discretion, Lender deems it advisable or desirable to do so. Section 8.19.
Recourse. (a) Subject to the qualifications herein, Lender shall not enforce
Borrower’s obligation to pay the Indebtedness by any action or proceeding
wherein a deficiency judgment or other judgment establishing personal liability
shall be sought against Borrower or any of its affiliates, or any Exculpated
Person, except for foreclosure actions or any other appropriate actions or
proceedings in order to fully exercise Lender’s remedies in respect of, and to
realize upon, the Collateral, and except for any actions to enforce any
obligations expressly assumed or guaranteed by any guarantor, indemnitor or
similar party (whether or not such party is an Exculpated Person) under the Loan
Documents or the obligations of Borrower under Section 8.19(b). (b) Borrower
shall indemnify Lender and hold Lender harmless from and against any and all
Damages to Lender (including the actual and documented legal and other expenses
of enforcing the obligations of Borrower under this Section and Sponsor under
the Guaranty) resulting from or arising out of any of the following: (i) any
intentional physical Waste at any of the Properties committed or permitted by
Borrower, Sponsor or any of their respective affiliates, subject to the Property
generating sufficient cash flow to prevent such Waste (taking into account all
other costs and expenses of the Loan and the operation of the Property) and such
cash flow being made available to Borrower for such purposes; 97



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1105.jpg]
(ii) any fraud or intentional misrepresentation in connection with the Loan
committed by Borrower, Sponsor, any affiliated Approved Property Manager or any
of their respective Controlled Affiliates; (iii) any willful misconduct in
connection with the Loan by Borrower, Sponsor, any affiliated Approved Property
Manager or any of their respective Controlled Affiliates (including (1) any
litigation or other legal proceeding initiated by such Person in bad faith that
delays, opposes, impedes, obstructs, hinders, enjoins or otherwise interferes
with or frustrates the efforts of Lender to exercise any rights and remedies
available to Lender as provided herein and in the other Loan Documents during
the continuance of an Event of Default and (2) any refusal by Borrower to comply
with Section 5.9 hereof); (iv) the misappropriation or misapplication by
Borrower, Sponsor, any affiliated Approved Property Manager or any of their
respective Controlled Affiliates, of any funds in violation of the Loan
Documents (including misappropriation or misapplication of Revenues, security
deposits and/or Loss Proceeds); (v) any voluntary Debt constituting indebtedness
for borrowed money if and to the extent the continued existence thereof is
prohibited hereunder; (vi) any breach by Borrower or Sponsor of any
representation or covenant regarding environmental matters contained in this
Agreement or in the Environmental Indemnity; (vii) the failure to pay or
maintain the Policies or pay the amount of any deductible required thereunder
following a Casualty or other insurance claim, provided that (i) cash flow from
the Properties is sufficient to pay the cost of the Policies or any deductible
or other insurance claim (taking into account all other costs and expenses of
the Loan and the operation of the Property) and (ii) Lender permits such cash
flow to be applied for such purpose; (viii) the failure of any Required SPE to
be, and to at all times have been, a Single-Purpose Entity and the filing by any
Person of a motion for substantive consolidation in bankruptcy citing any such
failure (for the avoidance of doubt, the recourse described in this clause shall
be in addition to the full recourse for a substantive consolidation described
below); (ix) removal of personal property from any of the Properties during or
in anticipation of an Event of Default, unless replaced with personal property
of the same utility and of the same or greater value and utility, except to the
extent Borrower reasonably determines that replacement is not necessary and
failure to replace would not have a Material Adverse Effect; 98



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1106.jpg]
(x) any fees or commissions paid by Borrower to any affiliate in violation of
the terms of the Loan Documents; and (xi) the contesting or opposition by
Borrower, Sponsor or any of their respective affiliates of any motion filed by
Lender for relief from the automatic stay in any bankruptcy proceeding of
Borrower. In addition to the foregoing, the Loan and all Indebtedness shall be
fully recourse to Borrower and Sponsor, jointly and severally, if (i) there is
any voluntary Transfer of any of the Properties or any other material Collateral
(including Liens and encumbrances on the Collateral arising from secured Debt
that is not permitted hereunder), in each case, to the extent such Transfer is
not permitted under this Agreement or the other Loan Documents, or any voluntary
Prohibited Change of Control or voluntary Prohibited Equity Pledge, in each
case, in violation of the Loan Documents, (ii) any petition for bankruptcy,
insolvency, dissolution or liquidation under the Bankruptcy Code or any similar
federal or state law of any Required SPE is filed by, consented to, or
acquiesced in by, any Required SPE, (iii) any Required SPE or any of their
respective affiliates (including Sponsor) shall have colluded with other
creditors to cause an involuntary filing under the Bankruptcy Code or similar
federal or state law with respect to any Required SPE, or (iv) any Required SPE
fails to be, and to at all times have been, a Single-Purpose Entity, which
failure results in a substantive consolidation of Borrower with any affiliate in
a bankruptcy or similar proceeding (except where Lender has sought such
consolidation) or the filing by Borrower any affiliate of Borrower of a motion
for substantive consolidation in a bankruptcy of Borrower citing such failure.
All of Borrower’s liabilities under this Section 8.19(b) shall be guaranteed by
Sponsor pursuant to the Guaranty. (c) The foregoing limitations on personal
liability shall in no way impair or constitute a waiver of the validity of the
Notes, the Indebtedness secured by the Collateral, or the Liens on the
Collateral, or the right of Lender, as mortgagee or secured party, to foreclose
and/or enforce its rights with respect to the Collateral after an Event of
Default. Nothing in this Agreement shall be deemed to be a waiver of any right
which Lender may have under the Bankruptcy Code to file a claim for the full
amount of the debt owing to Lender by Borrower or to require that all Collateral
shall continue to secure all of the Indebtedness owing to Lender in accordance
with the Loan Documents. Lender may seek a judgment on the Note (and, if
necessary, name Borrower in such suit) as part of judicial proceedings to
foreclose on any Collateral or as a prerequisite to any such foreclosure or to
confirm any foreclosure or sale pursuant to power of sale thereunder, and in the
event any suit is brought on the Notes, or with respect to any Indebtedness or
any judgment rendered in such judicial proceedings, such judgment shall
constitute a Lien on and may be enforced on and against the Collateral and the
rents, profits, issues, products and proceeds thereof. Nothing in this Agreement
shall impair the right of Lender to accelerate the maturity of the Note upon the
occurrence of an Event of Default, nor shall anything in this Agreement impair
or be construed to impair the right of Lender to seek personal judgments, and to
enforce all rights and remedies under applicable law, jointly and severally
against any indemnitors and guarantors to the extent allowed by any applicable
Loan Documents. The provisions set forth in this Section are not intended as a
release or discharge of the obligations due under the Note or under any Loan
Documents, but are intended as a limitation, to the extent provided in this
Section, on Lender’s right to sue for a deficiency or seek a personal judgment
except as required in order to realize on the Collateral. 99



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1107.jpg]
Section 8.20. Right of Set-Off. In addition to any rights now or hereafter
granted under applicable law or otherwise, and not by way of limitation of any
such rights, during the continuance of an Event of Default, Lender may from time
to time, without presentment, demand, protest or other notice of any kind (all
of such rights being hereby expressly waived), set-off and appropriate and apply
any and all deposits (general or special) and any other indebtedness at any time
held or owing by Lender (including branches, agencies or affiliates of Lender
wherever located) to or for the credit or the account of Borrower (but not any
constituent member of Borrower) against the obligations and liabilities of
Borrower to Lender hereunder, under the Notes, the other Loan Documents or
otherwise, irrespective of whether Lender shall have made any demand hereunder
and although such obligations, liabilities or claims, or any of them, may be
contingent or unmatured, and any such set-off shall be deemed to have been made
immediately upon the occurrence of an Event of Default even though such charge
is made or entered on the books of Lender subsequent thereto. Section 8.21.
Exculpation of Lender. Lender neither undertakes nor assumes any responsibility
or duty to Borrower or any other party to select, review, inspect, examine,
supervise, pass judgment upon or inform Borrower or any third party of (a) the
existence, quality, adequacy or suitability of appraisals of the Properties or
other Collateral, (b) any environmental report, or (c) any other matters or
items, including engineering, soils and seismic reports that are contemplated in
the Loan Documents. Any such selection, review, inspection, examination and the
like, and any other due diligence conducted by Lender, is solely for the purpose
of protecting Lender’s rights under the Loan Documents, and shall not render
Lender liable to Borrower or any third party for the existence, sufficiency,
accuracy, completeness or legality thereof. Section 8.22. Servicer. Lender may
delegate any and all rights and obligations of Lender hereunder and under the
other Loan Documents to the Servicer upon notice by Lender to Borrower,
whereupon any notice or consent from the Servicer to Borrower, and any action by
Servicer on Lender’s behalf, shall have the same force and effect as if Servicer
were Lender. Section 8.23. No Fiduciary Duty. (a) Borrower acknowledges that, in
connection with this Agreement, the other Loan Documents and the Transaction,
Lender has relied upon and assumed the accuracy and completeness of all of the
financial, legal, regulatory, accounting, tax and other information provided to,
discussed with or reviewed by Lender for such purposes, and Lender does not
assume any liability therefor or responsibility for the accuracy, completeness
or independent verification thereof. Lender, its affiliates and their respective
equityholders and employees (for purposes of this Section, the “Lending
Parties”) have no obligation to conduct any independent evaluation or appraisal
of the assets or liabilities (including any contingent, derivative or
off-balance sheet assets and liabilities) of Sponsor, Borrower or any other
Person or any of their respective affiliates or to advise or opine on any
related solvency or viability issues. 100



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1108.jpg]
(b) It is understood and agreed that (i) the Lending Parties shall act under
this Agreement and the other Loan Documents as an independent contractor, (ii)
the Transaction is an arms’-length commercial transaction between the Lending
Parties, on the one hand, and Borrower, on the other, (iii) each Lending Party
is acting solely as principal and not as the agent or fiduciary of Borrower,
Sponsor or their respective affiliates, stockholders, employees or creditors or
any other Person and (iv) nothing in this Agreement, the other Loan Documents,
the Transaction or otherwise shall be deemed to create (A) a fiduciary duty (or
other implied duty) on the part of any Lending Party to Sponsor, Borrower, any
of their respective affiliates, stockholders, employees or creditors, or any
other Person or (B) a fiduciary or agency relationship between Sponsor, Borrower
or any of their respective affiliates, stockholders, employees or creditors, on
the one hand, and the Lending Parties, on the other. Borrower agrees that
neither it nor Sponsor nor any of their respective affiliates shall make, and
hereby waives, any claim against the Lending Parties based on an assertion that
any Lending Party has rendered advisory services of any nature or respect, or
owes a fiduciary or similar duty to Borrower, Sponsor or their respective
affiliates, stockholders, employees or creditors. Nothing in this Agreement or
the other Loan Documents is intended to confer upon any other Person (including
affiliates, stockholders, employees or creditors of Borrower and Sponsor) any
rights or remedies by reason of any fiduciary or similar duty. (c) Borrower
acknowledges that it has been advised that the Lending Parties are a full
service financial services firm engaged, either directly or through affiliates
in various activities, including securities trading, investment banking and
financial advisory, investment management, principal investment, hedging,
financing and brokerage activities and financial planning and benefits
counseling for both companies and individuals. In the ordinary course of these
activities, the Lending Parties may make or hold a broad array of investments
and actively trade debt and equity securities (or related derivative securities)
and/or financial instruments (including loans) for their own account and for the
accounts of their customers and may at any time hold long and short positions in
such securities and/or instruments. Such investment and other activities may
involve securities and instruments of affiliates of Borrower, including Sponsor,
as well as of other Persons that may (i) be involved in transactions arising
from or relating to the Transaction, (ii) be customers or competitors of
Borrower, Sponsor and/or their respective affiliates, or (iii) have other
relationships with Borrower, Sponsor and/or their respective affiliates. In
addition, the Lending Parties may provide investment banking, underwriting and
financial advisory services to such other Persons. The Lending Parties may also
co-invest with, make direct investments in, and invest or co-invest client
monies in or with funds or other investment vehicles managed by other parties,
and such funds or other investment vehicles may trade or make investments in
securities of affiliates of Borrower, including Sponsor, or such other Persons.
The Transaction may have a direct or indirect impact on the investments,
securities or instruments referred to in this paragraph. Although the Lending
Parties in the course of such other activities and relationships may acquire
information about the Transaction or other Persons that may be the subject of
the Transaction, the Lending Parties shall have no obligation to disclose such
information, or the fact that the Lending Parties are in possession of such
information, to Borrower, Sponsor or any of their respective affiliates or to
use such information on behalf of Borrower, Sponsor or any of their respective
affiliates. (d) Borrower acknowledges and agrees that Borrower has consulted its
own legal and financial advisors to the extent it deemed appropriate and that it
is responsible for making its own independent judgment with respect to this
Agreement, the other Loan Documents, the Transaction and the process leading
thereto. 101



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1109.jpg]
Section 8.24. Borrower Information. Borrower shall make available to Lender all
information concerning its business and operations that Lender may reasonably
request. Lender shall not disclose to any Person, and shall treat
confidentially, all such information, but in any event shall have the right to
disclose any and all information provided to Lender by Borrower or Sponsor
regarding Borrower, Sponsor, the Loan and the Properties (i) to affiliates of
Lender and to Lender’s agents and advisors (it being understood that the persons
to whom such disclosure is made will be informed of the confidential nature of
such information and instructed to keep such information confidential), (ii)
subject to Lender’s customary confidentiality agreement, which may be in the
form of a so-called “click-through” confidentiality agreement on a data sharing
website, to any actual or potential assignee, transferee or participant in
connection with the contemplated assignment, transfer, participation or
Securitization of all or any portion of the Loan or any participations therein,
and to any investors or prospective investors in the Certificates, and their
respective advisors and agents, including the operating advisor, or to any
direct or indirect contractual counterparties (or the professional advisors
thereto) to any swap or derivative transaction relating to Borrower and its
obligations, or to any Person that is a pledgee or a party to a repurchase
agreement with respect to the Loan, (iii) to any Rating Agency in connection
with a Securitization or as otherwise required in connection with a disposition
of the Loan, (iv) to any Person necessary or desirable in connection with the
exercise of any remedies hereunder or under any other Loan Document following an
Event of Default, (v) to any governmental agency, including the Comptroller of
the Currency, the Board of Governors of the Federal Reserve System, the FDIC,
the Securities and Exchange Commission and any other regulatory authority that
may exercise authority over Lender or any investor in the Certificates
(including the Servicer, the Securitization trustee and their respective agents
and employees) or any representative thereof, and to the National Association of
Insurance Commissioners, in each case if requested by such governmental agency
or otherwise required to comply with the applicable rules and regulations of
such governmental agency or if required pursuant to legal or judicial process,
and (vi) in any Disclosure Document (as defined in the Cooperation Agreement).
In addition, Lender may disclose the existence of this Agreement and the
information about this Agreement to market data collectors, similar services
providers to the lending industry, and service providers to Lender in connection
with the administration and management of this Agreement and the other Loan
Documents. Each party hereto (and each of their respective affiliates,
employees, representatives or other agents) may disclose to any and all Persons,
without limitation of any kind, the tax treatment and tax structure of the
Transaction and all materials of any kind (including opinions and other tax
analyses) that are provided to any such party relating to such tax treatment and
tax structure. For the purpose of this Section, “tax structure” means any facts
relevant to the federal income tax treatment of the Transaction but does not
include information relating to the identity of any of the parties hereto or any
of their respective affiliates. 102



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1110.jpg]
Section 8.25. EU Bail-in Rule. Notwithstanding anything to the contrary in any
of the Loan Documents or in any other agreement, arrangement or understanding
among the parties to the Loan Documents, each party hereto acknowledges that any
liability of any EEA Financial Institution arising under any Loan Document, to
the extent such liability is unsecured, may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by: (i) the application of any EEA
Write-Down and Conversion Powers by an EEA Resolution Authority to any such
liabilities arising hereunder which may be payable to it by any party hereto
that is an EEA Financial Institution; and (ii) the effects of any EEA Bail-in
Action on any such liability, including, if applicable: (A) a reduction in full
or in part or cancellation of any such liability; (B) a conversion of all, or a
portion of, such liability into shares or other instruments of ownership in such
EEA Financial Institution, its parent undertaking, or a bridge institution that
may be issued to it or otherwise conferred on it, and that such shares or other
instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under this Agreement or any other Loan Document;
or (C) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority. Section 8.26. PATRIOT Act Records. Lender hereby notifies Borrower
that pursuant to the requirements of the PATRIOT Act, it is required to obtain,
verify and record information that identifies Borrower and Sponsor, which
information includes the name and address of Borrower and Sponsor and other
information that will allow Lender to identify Borrower or Sponsor in accordance
with the PATRIOT Act. Section 8.27. Prior Agreements. THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS CONTAIN THE ENTIRE AGREEMENT OF THE PARTIES HERETO AND
THERETO IN RESPECT OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY, AND ALL
PRIOR AGREEMENTS AMONG OR BETWEEN SUCH PARTIES, WHETHER ORAL OR WRITTEN,
INCLUDING ANY TERM SHEETS, CONFIDENTIALITY AGREEMENTS AND COMMITMENT LETTERS,
ARE SUPERSEDED BY THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(EXCEPT THAT ANY ORIGINATION FEE SPECIFIED IN ANY TERM SHEET, COMMITMENT LETTER
OR FEE LETTER SHALL BE AN OBLIGATION OF BORROWER AND SHALL BE PAID AT CLOSING,
AND ANY INDEMNIFICATIONS, FLEX PROVISION, EXIT FEES AND THE LIKE PROVIDED FOR
THEREIN SHALL SURVIVE THE CLOSING). 103



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1111.jpg]
Section 8.28. Publicity. Lender may issue press releases, advertisements and
other promotional materials describing in general terms or in detail Lender’s
participation in the Loan and may utilize photographs of the Properties in such
promotional materials. Borrower shall not make any references to Lender in any
press release, advertisement or promotional material issued by Borrower or
Sponsor unless Lender shall have approved of the same in writing prior to the
issuance of such press release, advertisement or promotional material. The
foregoing shall not restrict the identification of Lender or the material terms
of the Loan in any required SEC filing of Parkway. Notwithstanding anything to
the contrary, this Section 8.28 shall not restrict CPP from providing required
or requested reports to the Minister of Finance and the Parliament of Canada on
the operations of CPP and its affiliates and making disclosures at related
public meetings, or prevent CPP’s directors, officers, employees and agents from
providing to CPP’s auditor and special examiner all information and documents
that may be requested by them Section 8.29. Delay Not a Waiver. Neither any
failure nor any delay on the part of Lender in insisting upon strict performance
of any term, condition, covenant or agreement, or exercising any right, power,
remedy or privilege hereunder, under any other Loan Document, or under any other
instrument given as security therefor, shall operate as or constitute a waiver
thereof, nor shall a single or partial exercise thereof preclude any other
future exercise, or the exercise of any other right, power, remedy or privilege.
In particular, and not by way of limitation, by accepting payment after the due
date of any amount payable hereunder or under any other Loan Document, Lender
shall not be deemed to have waived any right either to require prompt payment
when due of all other amounts due under this Agreement, the Note or the other
Loan Documents, or to declare a default for failure to effect prompt payment of
any such other amount. Section 8.30. Schedules and Exhibits Incorporated. The
Schedules and Exhibits annexed hereto are hereby incorporated herein as a part
of this Agreement with the same effect as if set forth in the body hereof.
Section 8.31. Joint and Several Liability. The representations, covenants,
warranties and obligations of Borrower hereunder are joint and several. In the
event of (a) any payment by any one or more of the Borrowers of any amount in
excess of its respective Proportional Amount, or (b) the foreclosure of, or the
delivery of deeds in lieu of foreclosure relating to, any of the Collateral
owned by one or more of the Borrowers, each Borrower (the “Overpaying Borrower”)
that has paid more than its Proportional Amount or whose Collateral or assets
have been utilized to satisfy obligations under the Loan or otherwise for the
benefit of one or more other Borrowers shall be entitled, after payment in full
of the Note and the satisfaction of all the Borrowers’ other obligations to the
Lender under the Loan Documents, to contribution from each of the benefited
Borrowers (i.e., the Borrowers, other than the Overpaying Borrower, who have
paid less than their respective Proportional Amount or whose Collateral or
assets have not been so utilized to satisfy obligations under the Loan) for the
amounts so paid, advanced or benefited, up to such benefited Borrower’s then
current Proportional Amount. Such right to contribution shall be subordinate in
all respects to the Loan. As used herein, the “Proportional Amount” with respect
to any Borrower shall equal the amount derived as follows: (a) the ratio of the
104



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1112.jpg]
aggregate amount of the Loan allocable to the Property or Properties in which
such Borrower has an interest to the then outstanding Principal Indebtedness;
times (b) the aggregate amount paid or payable by the Borrowers under the Loan
Documents (including interest). 105



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1113.jpg]
Executed and delivered as of the date first hereinabove set forth. LENDER:
GOLDMAN SACHS MORTGAGE COMPANY, a New York limited partnership By: /s/ Will
Waters Name: Will Waters Title: Authorized Signatory [Signatures continued on
following page] 106



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1114.jpg]
BORROWER: GWP NORTH RICHMOND, LLC, a Delaware limited liability company By: /s/
Scott E. Francis Name: Scott E. Francis Title: Executive Vice President Chief
Financial Officer Chief Accounting Officer By: /s/ A. Noni Holmes-Kidd Name: A.
Noni Holmes-Kidd Title: Vice President and General Counsel GWP EIGHT TWELVE,
LLC, A Delaware limited liability company By: /s/ Scott E. Francis Name: Scott
E. Francis Title: Executive Vice President Chief Financial Officer Chief
Accounting Officer By: /s/ A. Noni Holmes-Kidd Name: A. Noni Holmes-Kidd Title:
Vice President and General Counsel GWP WEST, LLC, a Delaware limited liability
company By: /s/ Scott E. Francis Name: Scott E. Francis Title: Executive Vice
President Chief Financial Officer Chief Accounting Officer By: /s/ A. Noni
Holmes-Kidd Name: A. Noni Holmes-Kidd Title: Vice President and General Counsel
[Signatures continued on following page] 107



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1115.jpg]
GWP RICHMOND AVENUE, LLC, a Delaware limited liability company By: /s/ Scott E.
Francis Name: Scott E. Francis Title: Executive Vice President Chief Financial
Officer Chief Accounting Officer By: /s/ A. Noni Holmes-Kidd Name: A. Noni
Holmes-Kidd Title: Vice President and General Counsel GWP CENTRAL PLANT, LLC, A
Delaware limited liability company By: /s/ Scott E. Francis Name: Scott E.
Francis Title: Executive Vice President Chief Financial Officer Chief Accounting
Officer By: /s/ A. Noni Holmes-Kidd Name: A. Noni Holmes-Kidd Title: Vice
President and General Counsel GWP NINE, LLC, a Delaware limited liability
company By: /s/ Scott E. Francis Name: Scott E. Francis Title: Executive Vice
President Chief Financial Officer Chief Accounting Officer By: /s/ A. Noni
Holmes-Kidd Name: A. Noni Holmes-Kidd Title: Vice President and General Counsel
[Signatures continued on following page] 108



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1116.jpg]
GWP EDLOE PARKING, LLC, a Delaware limited liability company By: /s/ Scott E.
Francis Name: Scott E. Francis Title: Executive Vice President Chief Financial
Officer Chief Accounting Officer By: /s/ A. Noni Holmes-Kidd Name: A. Noni
Holmes-Kidd Title: Vice President and General Counsel GWP ONE, LLC, A Delaware
limited liability company By: /s/ Scott E. Francis Name: Scott E. Francis Title:
Executive Vice President Chief Financial Officer Chief Accounting Officer By:
/s/ A. Noni Holmes-Kidd Name: A. Noni Holmes-Kidd Title: Vice President and
General Counsel GWP TWO, LLC, a Delaware limited liability company By: /s/ Scott
E. Francis Name: Scott E. Francis Title: Executive Vice President Chief
Financial Officer Chief Accounting Officer By: /s/ A. Noni Holmes-Kidd Name: A.
Noni Holmes-Kidd Title: Vice President and General Counsel [Signatures continued
on following page] 109



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1117.jpg]
GWP EAST, LLC, a Delaware limited liability company By: /s/ Scott E. Francis
Name: Scott E. Francis Title: Executive Vice President Chief Financial Officer
Chief Accounting Officer By: /s/ A. Noni Holmes-Kidd Name: A. Noni Holmes-Kidd
Title: Vice President and General Counsel GWP 3800 BUFFALO SPEEDWAY, LLC, a
Delaware limited liability company By: /s/ Scott E. Francis Name: Scott E.
Francis Title: Executive Vice President Chief Financial Officer Chief Accounting
Officer By: /s/ A. Noni Holmes-Kidd Name: A. Noni Holmes-Kidd Title: Vice
President and General Counsel 110



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1118.jpg]
Schedule A Properties GWP NORTH RICHMOND, LLC: TRACT 1 (FEE SIMPLE): A tract of
land containing 4.430 acres (192,963 Square Feet) situated in the A.C. Reynolds
League, Abstract No. 61, Harris County, Texas, and being described as
Unrestricted Reserve “A” in Block 1 of Greenway Plaza, Section Five as recorded
in Harris County Film Code No. 421116 and also being the Replat of a part of
Block 1 of The Lamar- Weslayan Addition per the map recorded in Volume 35, Page
48 of the Map Records of Harris County (H.C.M.R.) and being more particularly
described by metes and bounds as follows with all bearings and coordinates
referenced to the Texas Coordinate System, South Central Zone; Beginning at a
found “X” in concrete (X = 3,130,911.60, Y = 707,996.54) for the point of
intersection of the easterly right-of-way line of Timmons Lane (width varies)
with the northerly right-of-way line of Colquitt Street (60.48 feet wide per the
easement recorded under Harris County Clerk’s File Number(s) (F.N.) F623735,
Film Code No. (F.C.) 196-16-0881, Harris County Official Public Records of Real
Property (H.C.O.P.R.R.P.), being a point on a non- tangent curve the left and
being the southwest corner of the herein described tract of land; THENCE,
Northerly, 232.46 feet along said easterly right-of-way line of Timmons Lane and
along said curve to the left (Central Angle = 07 degrees 27 minutes 28 seconds;
Radius = 1,785.95; Chord Bearing and Distance = North 08 degrees 54 minutes 59
seconds West, 232.30 feet) to an “X” in concrete found for the northwesterly
corner of this tract; THENCE, departing said right-of-way line, North 86 degrees
05 minutes 21 seconds East, passing at 255.88 feet to a 5/8-inch iron rod found
and continuing for a total distance of 492.46 feet to a 5/8-inch iron rod found
for an angle point on the easterly north line of said Lamar- Weslayan Addition;
THENCE, North 87 degrees 33 minutes 46 seconds East, 370.44 feet along said
easterly north line to a 5/8-inch iron rod with plastic cap set for a point on a
non-tangent curve to the left in the west right-of-way line of Edloe Street
(varying width), for the northeasterly corner of this tract; THENCE, southerly,
52.26 feet along the west right-of-way line of Edloe Street and along said curve
to the left (Central Angle = 02 degrees 33 minutes 50 seconds; Radius = 1,167.92
feet; Chord Bearing and Distance = South 01 degrees 05 minutes 42 seconds East,
52.26 feet) to an “X” in concrete found for a point of tangency; THENCE,
continuing along said west right-of-way line, South 02 degrees 22 minutes 37
seconds East, 167.11 feet to a 5/8-inch iron rod w/ cap set for the intersection
at the north right-of-way line of said Colquitt Street with the east
right-of-way of said Edloe Street and the southeasterly corner of this tract;
THENCE, south 85 degrees 54 minutes 28 seconds West, a distance of 835.47 feet
to the Point of Beginning, enclosing within its bounds a computed area of 4.430
acres (192,963 square feet) of land, more or less.



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1119.jpg]
TOGETHER WITH THOSE CERTAIN RIGHTS APPURTENANT TO TRACT 1, AND BEING MORE
PARTICULARLY DESCRIBED BELOW: (a) LICENSE AND PERMIT FROM THE CITY OF HOUSTON
FOR RIGHTS FOR PEDESTRIAN BRIDGE OVER AND ACROSS RICHMOND AVENUE AS CREATED AND
DEFINED UNDER TERMS, CONDITIONS AND PROVISIONS CONTAINED IN CITY OF HOUSTON
ORDINANCE NO. 79-414, A CERTIFIED COPY OF SAME RECORDED UNDER HARRIS COUNTY
CLERK’S FILE NO. G032016, AS AFFECTED BY THAT CERTAIN CITY OF HOUSTON ORDINANCE
NO. 2002-684, A CERTIFIED COPY OF SAME RECORDED UNDER HARRIS COUNTY CLERK’S FILE
NO. RP- 2017-18471, SUBJECT TO ASSIGNMENT AND ASSUMPTION OF ORDINANCE AND PERMIT
FROM COUSINS GREENWAY WEST PARKING LLC, COUSINS GREENWAY EIGHT TWELVE, LLC,
COUSINS GREENWAY WEST FIRST PARENT LLC , COUSINS GREENWAY EAST PARENT LLC ,
COUSINS GREENWAY OUTPARCEL WEST LLC, PKY GREENWAY NINE LLC (FORMERLY KNOWN AS
COUSINS GREENWAY NINE LLC), AND COUSINS GREENWAY CENTRAL PLANT, LLC, ALL GEORGIA
LIMITED LIABILITY COMPANIES to GWP NORTH RICHMOND, LLC, GWP EIGHT TWELVE, LLC,
GWP WEST, LLC, GWP ONE, LLC, GWP TWO, LLC, GWP EAST, LLC, GWP 3800 BUFFALO
SPEEDWAY, LLC, GWP RICHMOND AVENUE, LLC, GWP CENTRAL PLANT, LLC, AND GWP NINE,
LLC, ALL DELAWARE LIMITED LIABILITY COMPANIES, RECORDED , 2017 UNDER HARRIS
COUNTY CLERK’S FILE NO. RP-2017- (b) LICENSE AND PERMIT FROM THE CITY OF HOUSTON
FOR RIGHTS FOR PEDESTRIAN BRIDGE OVER AND ACROSS RICHMOND AVENUE AS CREATED AND
DEFINED UNDER TERMS, CONDITIONS AND PROVISIONS CONTAINED IN CITY OF HOUSTON
ORDINANCE NO. 79-415, A CERTIFIED COPY OF SAME RECORDED UNDER HARRIS COUNTY
CLERK’S FILE NO. G032015, AS AFFECTED BY THAT CERTAIN CITY OF HOUSTON ORDINANCE
NO. 2002-684, A CERTIFIED COPY OF SAME RECORDED UNDER HARRIS COUNTY CLERK’S FILE
NO. RP- 2017-18471, SUBJECT TO ASSIGNMENT AND ASSUMPTION OF ORDINANCE AND PERMIT
FROM COUSINS GREENWAY WEST PARKING LLC, COUSINS GREENWAY EIGHT TWELVE, LLC,
COUSINS GREENWAY WEST FIRST PARENT LLC , COUSINS GREENWAY EAST PARENT LLC ,
COUSINS GREENWAY OUTPARCEL WEST LLC, PKY GREENWAY NINE LLC (FORMERLY KNOWN AS
COUSINS GREENWAY NINE LLC), AND COUSINS GREENWAY CENTRAL PLANT, LLC, ALL GEORGIA
LIMITED LIABILITY COMPANIES to GWP NORTH RICHMOND, LLC, GWP EIGHT TWELVE, LLC,
GWP WEST, LLC, GWP ONE, LLC, GWP TWO, LLC, GWP EAST, LLC, GWP 3800 BUFFALO
SPEEDWAY, LLC, GWP RICHMOND AVENUE, LLC, GWP CENTRAL PLANT, LLC, AND GWP NINE,
LLC, ALL DELAWARE LIMITED LIABILITY COMPANIES, RECORDED , 2017 UNDER HARRIS
COUNTY CLERK’S FILE NO. RP-2017-



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1120.jpg]
(c) LICENSE AND PERMIT FROM THE CITY OF HOUSTON FOR RIGHTS FOR PEDESTRIAN BRIDGE
OVER AND ACROSS COLQUITT STREET AS CREATED AND DEFINED UNDER TERMS, CONDITIONS
AND PROVISIONS CONTAINED IN CITY OF HOUSTON ORDINANCE NO. 81-84, A CERTIFIED
COPY OF SAME RECORDED UNDER HARRIS COUNTY CLERK’S FILE NO. J063068, AS AFFECTED
BY THAT CERTAIN CITY OF HOUSTON ORDINANCE NO. 2002-684, A CERTIFIED COPY OF SAME
RECORDED UNDER HARRIS COUNTY CLERK’S FILE NO. RP- 2017-18471, SUBJECT TO
ASSIGNMENT AND ASSUMPTION OF ORDINANCE AND PERMIT FROM COUSINS GREENWAY WEST
PARKING LLC, COUSINS GREENWAY EIGHT TWELVE, LLC, COUSINS GREENWAY WEST FIRST
PARENT LLC , COUSINS GREENWAY EAST PARENT LLC , COUSINS GREENWAY OUTPARCEL WEST
LLC, PKY GREENWAY NINE LLC (FORMERLY KNOWN AS COUSINS GREENWAY NINE LLC), AND
COUSINS GREENWAY CENTRAL PLANT, LLC, ALL GEORGIA LIMITED LIABILITY COMPANIES to
GWP NORTH RICHMOND, LLC, GWP EIGHT TWELVE, LLC, GWP WEST, LLC, GWP ONE, LLC, GWP
TWO, LLC, GWP EAST, LLC, GWP 3800 BUFFALO SPEEDWAY, LLC, GWP RICHMOND AVENUE,
LLC, GWP CENTRAL PLANT, LLC, AND GWP NINE, LLC, ALL DELAWARE LIMITED LIABILITY
COMPANIES, RECORDED , 2017 UNDER HARRIS COUNTY CLERK’S FILE NO. RP-2017- (d)
LICENSE AND PERMIT FROM THE CITY OF HOUSTON FOR RIGHTS FOR PEDESTRIAN BRIDGE
OVER AND ACROSS COLQUITT STREET AS CREATED AND DEFINED UNDER TERMS, CONDITIONS
AND PROVISIONS CONTAINED IN CITY OF HOUSTON ORDINANCE NO. 81-85, A CERTIFIED
COPY OF SAME RECORDED UNDER HARRIS COUNTY CLERK’S FILE NO. J063069, AS AFFECTED
BY THAT CERTAIN CITY OF HOUSTON ORDINANCE NO. 2002-684, A CERTIFIED COPY OF SAME
RECORDED UNDER HARRIS COUNTY CLERK’S FILE NO. RP- 2017-18471, SUBJECT TO
ASSIGNMENT AND ASSUMPTION OF ORDINANCE AND PERMIT FROM COUSINS GREENWAY WEST
PARKING LLC, COUSINS GREENWAY EIGHT TWELVE, LLC, COUSINS GREENWAY WEST FIRST
PARENT LLC , COUSINS GREENWAY EAST PARENT LLC , COUSINS GREENWAY OUTPARCEL WEST
LLC, PKY GREENWAY NINE LLC (FORMERLY KNOWN AS COUSINS GREENWAY NINE LLC), AND
COUSINS GREENWAY CENTRAL PLANT, LLC, ALL GEORGIA LIMITED LIABILITY COMPANIES to
GWP NORTH RICHMOND, LLC, GWP EIGHT TWELVE, LLC, GWP WEST, LLC, GWP ONE, LLC, GWP
TWO, LLC, GWP EAST, LLC, GWP 3800 BUFFALO SPEEDWAY, LLC, GWP RICHMOND AVENUE,
LLC, GWP CENTRAL PLANT, LLC, AND GWP NINE, LLC, ALL DELAWARE LIMITED LIABILITY
COMPANIES, RECORDED , 2017 UNDER HARRIS COUNTY CLERK’S FILE NO. RP-2017- (e)
LICENSE AND PERMIT FROM THE CITY OF HOUSTON FOR RIGHT, PRIVILEGE, LICENSE AND
PERMISSION TO CONSTRUCT AND MAINTAIN A PARKING GARAGE ENTRANCE RAMP WITHIN, OVER
AND ACROSS EDLOE STREET AS CREATED AND DEFINED UNDER TERMS, CONDITIONS AND
PROVISIONS CONTAINED IN CITY OF HOUSTON ORDINANCE NO. 81-1910, A



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1121.jpg]
CERTIFIED COPY OF SAME RECORDED UNDER HARRIS COUNTY CLERK’S FILE NO. J063070, AS
AFFECTED BY THAT CERTAIN CITY OF HOUSTON ORDINANCE NO. 2002-684, A CERTIFIED
COPY OF SAME RECORDED UNDER HARRIS COUNTY CLERK’S FILE NO. RP-2017-18471,
SUBJECT TO ASSIGNMENT AND ASSUMPTION OF ORDINANCE AND PERMIT FROM COUSINS
GREENWAY WEST PARKING LLC, COUSINS GREENWAY EIGHT TWELVE, LLC, COUSINS GREENWAY
WEST FIRST PARENT LLC , COUSINS GREENWAY EAST PARENT LLC , COUSINS GREENWAY
OUTPARCEL WEST LLC, PKY GREENWAY NINE LLC (FORMERLY KNOWN AS COUSINS GREENWAY
NINE LLC), AND COUSINS GREENWAY CENTRAL PLANT, LLC, ALL GEORGIA LIMITED
LIABILITY COMPANIES to GWP NORTH RICHMOND, LLC, GWP EIGHT TWELVE, LLC, GWP WEST,
LLC, GWP ONE, LLC, GWP TWO, LLC, GWP EAST, LLC, GWP 3800 BUFFALO SPEEDWAY, LLC,
GWP RICHMOND AVENUE, LLC, GWP CENTRAL PLANT, LLC, AND GWP NINE, LLC, ALL
DELAWARE LIMITED LIABILITY COMPANIES, RECORDED , 2017 UNDER HARRIS COUNTY
CLERK’S FILE NO. RP- 2017- TRACT 2 (NON-EXCLUSIVE EASEMENT): EASEMENTS
APPURTENANT TO TRACT 1 AND BEING MORE PARTICULARLY DESCRIBED BELOW: (1)
RECIPROCAL EASEMENT AGREEMENT BY AND BETWEEN KENNETH SCHNITZER AND LAMAR PLAZA,
DATED SEPTEMBER 13, 1976, FILED FOR RECORD ON SEPTEMBER 17, 1976, UNDER HARRIS
COUNTY CLERK’S FILE NO. E893654, AS AFFECTED BY INSTRUMENT DATED FEBRUARY 10,
1977, FILED FEBRUARY 24, 1977, UNDER HARRIS COUNTY CLERK’S FILE NO. F054227,
AMENDED BY PARTIAL RELEASE AND FIRST AMENDMENT OF “RECIPROCAL EASEMENT
AGREEMENT” DATED APRIL 1, 1980, FILED FOR RECORD ON JANUARY 12, 1981, UNDER
HARRIS COUNTY CLERK’S FILE NO. G824638; (2) NORTH GARAGE USE AND EASEMENT
AGREEMENT DATED JUNE 1, 1978, FILED JUNE 30, 1978, UNDER HARRIS COUNTY CLERK’S
FILE NO. F663391, AS AMENDED BY PARTIAL RELEASE AND FIRST AMENDMENT OF “NORTH
GARAGE USE AND EASEMENT AGREEMENT” FILED JANUARY 13, 1981, UNDER HARRIS COUNTY
CLERK’S FILE NUMBER(S) G827403. (3) NON-EXCLUSIVE EASEMENT FOR PROVIDING ACCESS,
OVER, ACROSS AND THROUGH “EDLOE STREET GARAGE” AND THE “EDLOE STREET GARAGE
LAND” FOR PEDESTRIAN AND VEHICULAR ACCESS FOR PARKING ALL AS SET OUT AND DEFINED
IN THAT CERTAIN EDLOE STREET GARAGE USE AND EASEMENT AGREEMENT BY AND BETWEEN
COUSINS GREENWAY EDLOE PARKING LLC, A GEORGIA LIMITED LIABILITY COMPANY (OWNER),
AND COUSINS GREENWAY WEST PARKING LLC, A GEORGIA LIMITED LIABILITY COMPANY
(“GREENWAY WEST PARKING”), (II) COUSINS GREENWAY EIGHT TWELVE LLC, A GEORGIA
LIMITED LIABILITY COMPANY (“GREENWAY EIGHT TWELVE”), (III) COUSINS



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1122.jpg]
GREENWAY WEST FIRST PARENT LLC, A GEORGIA LIMITED LIABILITY COMPANY (“GREENWAY
WEST”), (IV) PKY GREENWAY NINE LLC, A GEORGIA LIMITED LIABILITY COMPANY
(FORMERLY KNOWN AS COUSINS GREENWAY NINE LLC) (“GREENWAY NINE”), AND (V) COUSINS
GREENWAY EAST PARENT LLC, A GEORGIA LIMITED LIABILITY COMPANY (“GREENWAY EAST”
AND WITH GREENWAY WEST PARKING, GREENWAY EIGHT TWELVE, GREENWAY NINE AND
GREENWAY WEST, (“USER”), RECORDED , 2017 UNDER HARRIS COUNTY CLERK’S FILE
NUMBER(S) RP-2017- . (4) EASEMENT DEED AND PEDESTRIAN BRIDGE AGREEMENTS DATED
JUNE 1, 1978, FILED JUNE 30, 1978 UNDER HARRIS COUNTY CLERK’S FILE NUMBER(S)
F663389 (EAST TOWER) AND F663390 (WEST TOWER), AS AMENDED BY PARTIAL RELEASE AND
FIRST AMENDMENT OF “EASEMENT DEED AND PEDESTRIAN BRIDGE AGREEMENT” FILED JANUARY
12, 1981, UNDER CLERK’S FILE NO. G824640 (WEST TOWER). GWP EIGHT TWELVE, LLC:
TRACT 3 (FEE SIMPLE): A TRACT OF LAND CONTAINING 2.185 ACRES (95,174 SQUARE
FEET) SITUATED IN THE A.C. REYNOLDS LEAGUE SURVEY, ABSTRACT NO. 61, HARRIS
COUNTY, TEXAS, AND BEING DESCRIBED AS UNRESTRICTED RESERVE “B” IN BLOCK 2 OF
GREENWAY PLAZA SECTION FIVE AS RECORDED IN HARRIS COUNTY FILM CODE NO. 421116
AND ALSO BEING THE REPLAT OF A PART OF BLOCK 2 OF THE LAMAR- WESLAYAN ADDITION
PER THE MAP RECORDED IN VOLUME 35, PAGE 48 OF THE MAP RECORDS OF HARRIS COUNTY
(H.C.M.R.) AND BEING MORE PARTICULARLY DESCRIBED BY METES AND BOUNDS AS FOLLOWS
WITH ALL BEARINGS AND COORDINATES REFERENCED TO THE TEXAS COORDINATE SYSTEM,
SOUTH CENTRAL ZONE; COMMENCING AT A POINT FOR THE INTERSECTION OF THE NORTH
RIGHT OF WAY (R.O.W.) LINE OF RICHMOND AVENUE (120 FEET WIDE) WITH THE EAST
R.O.W. LINE OF TIMMONS LANE (VARYING WIDTH) AND BEING THE ORIGINAL INTERSECTING
POINT OF THESE TWO PREVIOUSLY MENTIONED RIGHTS OF WAY ACCORDING TO THE
LAMAR-WESLAYAN ADDITION PER THE MAP RECORDED IN VOLUME 35, PAGE 48 OF THE
H.C.M.R.; THENCE, NORTH 04 DEGREES 05 MINUTES 32 SECONDS WEST, 15.00 FEET ALONG
THE EAST RIGHT OF WAY LINE OF TIMMONS LANE TO A SET 5/8 INCH IRON ROD WITH CAP
(GREENLEAF) FOR THE MOST NORTHERLY END OF A CORNER CUTBACK AND ALSO BEING THE
POINT OF BEGINNING OF THE HEREIN DESCRIBED TRACT; THENCE, NORTH 04 DEGREES 05
MINUTES 32 SECONDS WEST, 94.71 FEET CONTINUING ALONG THE EAST RIGHT OF WAY LINE
OF TIMMONS LANE TO A SET 5/8 INCH IRON ROD WITH CAP (GREENLEAF) FOR THE MOST
SOUTHERLY END OF A CORNER CUTBACK;



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1123.jpg]
THENCE, NORTH 40 DEGREES 54 MINUTES 28 SECONDS EAST, 21.21 FEET ALONG A CORNER
CUTBACK TO A SET 5/8 INCH IRON ROD WITH CAP (GREENLEAF) FOR THE MOST NORTHERLY
END OF SAID CUTBACK TO THE SOUTH RIGHT OF WAY LINE OF COLQUITT STREET (60.48
FEET WIDE) AS PER THE EASEMENT RECORDED IN FILE NO. F612735, FILM CODE
NO.###-##-#### H.C.O.P.R.R.P.; THENCE, NORTH 85 DEGREES 54 MINUTES 28 SECONDS
EAST, ALONG THE SOUTH RIGHT OF WAY LINE OF COLQUITT STREET, A DISTANCE OF 803.33
FEET TO A SET 5/8 INCH IRON ROD WITH CAP (GREENLEAF) FOR THE MOST NORTHERLY END
OF A CORNER CUTBACK; THENCE, SOUTH 48 DEGREES 14 MINUTES 05 SECONDS EAST, ALONG
SAID CUTBACK LINE, A DISTANCE OF 20.89 FEET TO A SET 5/8 INCH IRON ROD WITH CAP
(GREENLEAF) FOR THE MOST SOUTHERLY END OF A CORNER CUTBACK LYING IN THE WEST
RIGHT OF WAY LINE OF EDLOE STREET (RIGHT OF WAY WIDTH VARIES); THENCE, SOUTH 02
DEGREES 22 MINUTES 37 SECONDS EAST, ALONG THE WEST RIGHT OF WAY LINE OF EDLOE
STREET, A DISTANCE OF 45.32 FEET TO THE MOST NORTHERLY END OF A CORNER CUTBACK
AT A SET 5/8 INCH IRON ROD WITH CAP (GREENLEAF) FOR CORNER; THENCE, SOUTH 36
DEGREES 58 MINUTES 44 SECONDS WEST, ALONG SAID CORNER CUTBACK, A DISTANCE OF
23.20 FEET TO A SET 5/8 INCH IRON ROD WITH CAP (GREENLEAF) LYING IN THE NORTH
LINE OF RICHMOND AVENUE (120 FEET WIDE); THENCE, WESTERLY ALONG THE NORTHERLY
LINE OF RICHMOND AVENUE AND ALONG A CURVE TO THE RIGHT, AN ARC LENGTH OF 730.41
FEET (CENTRAL ANGLE= 11 DEGREES 07 MINUTES 51 SECONDS; RADIUS= 3,759.72 FEET;
CHORD BEARING AND DISTANCE = SOUTH 82 DEGREES 00 MINUTES 51 SECONDS WEST, 729.26
FEET) TO A SET 5/8 INCH IRON ROD WITH CAP (GREENLEAF) FOR THE POINT OF TANGENCY;
THENCE, CONTINUING ALONG THE NORTH RIGHT OF WAY LINE OF RICHMOND AVENUE, SOUTH
87 DEGREES 34 MINUTES 48 SECONDS WEST, A DISTANCE OF 73.74 THE TO A SET 5/8 INCH
IRON ROD WITH CAP (GREENLEAF) FOR THE MOST SOUTHERLY END OF A CORNER CUTBACK;
THENCE, NORTH 48 DEGREES 15 MINUTES 22 SECONDS WEST, ALONG SAID CUTBACK LINE, A
DISTANCE OF 21.52 FEET TO A SET 5/8 INCH IRON ROD WITH CAP (GREENLEAF) AND ALSO
BEING THE POINT OF BEGINNING CONTAINING 2.185 ACRES (95,174 SQUARE FEET) MORE OR
LESS, FOR THE HEREIN DESCRIBED



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1124.jpg]
TRACT OF LAND ALSO REFERRED TO AS UNRESTRICTED RESERVE “B” IN BLOCK 2 OF
GREENWAY PLAZA SECTION FIVE AS RECORDED IN HARRIS COUNTY FILM CODE NO. 421116 OF
THE MAP RECORDS OF HARRIS COUNTY, TEXAS; TOGETHER WITH THOSE CERTAIN RIGHTS
APPURTENANT TO TRACT 3, AND BEING MORE PARTICULARLY DESCRIBED BELOW: (a) LICENSE
AND PERMIT FROM THE CITY OF HOUSTON FOR RIGHTS FOR PEDESTRIAN BRIDGE OVER AND
ACROSS RICHMOND AVENUE AS CREATED AND DEFINED UNDER TERMS, CONDITIONS AND
PROVISIONS CONTAINED IN CITY OF HOUSTON ORDINANCE NO. 79-414, A CERTIFIED COPY
OF SAME RECORDED UNDER HARRIS COUNTY CLERK’S FILE NO. G032016, AS AFFECTED BY
THAT CERTAIN CITY OF HOUSTON ORDINANCE NO. 2002-684,A CERTIFIED COPY OF SAME
RECORDED UNDER HARRIS COUNTY CLERK’S FILE NO. RP- 2017-18471, SUBJECT TO
ASSIGNMENT AND ASSUMPTION OF ORDINANCE AND PERMIT FROM COUSINS GREENWAY WEST
PARKING LLC, COUSINS GREENWAY EIGHT TWELVE, LLC, COUSINS GREENWAY WEST FIRST
PARENT LLC , COUSINS GREENWAY EAST PARENT LLC , COUSINS GREENWAY OUTPARCEL WEST
LLC, PKY GREENWAY NINE LLC (FORMERLY KNOWN AS COUSINS GREENWAY NINE LLC), AND
COUSINS GREENWAY CENTRAL PLANT, LLC, ALL GEORGIA LIMITED LIABILITY COMPANIES to
GWP NORTH RICHMOND, LLC, GWP EIGHT TWELVE, LLC, GWP WEST, LLC, GWP ONE, LLC, GWP
TWO, LLC, GWP EAST, LLC, GWP 3800 BUFFALO SPEEDWAY, LLC, GWP RICHMOND AVENUE,
LLC, GWP CENTRAL PLANT, LLC, AND GWP NINE, LLC, ALL DELAWARE LIMITED LIABILITY
COMPANIES, RECORDED , 2017 UNDER HARRIS COUNTY CLERK’S FILE NO. RP-2017- (b)
LICENSE AND PERMIT FROM THE CITY OF HOUSTON FOR RIGHTS FOR PEDESTRIAN BRIDGE
OVER AND ACROSS RICHMOND AVENUE AS CREATED AND DEFINED UNDER TERMS, CONDITIONS
AND PROVISIONS CONTAINED IN CITY OF HOUSTON ORDINANCE NO. 79-415, A CERTIFIED
COPY OF SAME RECORDED UNDER HARRIS COUNTY CLERK’S FILE NO. G032015, AS AFFECTED
BY THAT CERTAIN CITY OF HOUSTON ORDINANCE NO. 2002-684, A CERTIFIED COPY OF SAME
RECORDED UNDER HARRIS COUNTY CLERK’S FILE NO. RP- 2017-18471, SUBJECT TO
ASSIGNMENT AND ASSUMPTION OF ORDINANCE AND PERMIT FROM COUSINS GREENWAY WEST
PARKING LLC, COUSINS GREENWAY EIGHT TWELVE, LLC, COUSINS GREENWAY WEST FIRST
PARENT LLC , COUSINS GREENWAY EAST PARENT LLC , COUSINS GREENWAY OUTPARCEL WEST
LLC, PKY GREENWAY NINE LLC (FORMERLY KNOWN AS COUSINS GREENWAY NINE LLC), AND
COUSINS GREENWAY CENTRAL PLANT, LLC, ALL GEORGIA LIMITED LIABILITY COMPANIES to
GWP NORTH RICHMOND, LLC, GWP EIGHT TWELVE, LLC, GWP WEST, LLC, GWP ONE, LLC, GWP
TWO, LLC, GWP EAST, LLC, GWP 3800 BUFFALO SPEEDWAY, LLC, GWP RICHMOND AVENUE,
LLC, GWP CENTRAL PLANT, LLC, AND GWP NINE, LLC, ALL DELAWARE LIMITED LIABILITY
COMPANIES, RECORDED , 2017 UNDER HARRIS COUNTY CLERK’S FILE NO. RP-2017-



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1125.jpg]
(c) LICENSE AND PERMIT FROM THE CITY OF HOUSTON FOR RIGHTS FOR PEDESTRIAN BRIDGE
OVER AND ACROSS COLQUITT STREET AS CREATED AND DEFINED UNDER TERMS, CONDITIONS
AND PROVISIONS CONTAINED IN CITY OF HOUSTON ORDINANCE NO. 81-84, A CERTIFIED
COPY OF SAME RECORDED UNDER HARRIS COUNTY CLERK’S FILE NO. J063068, AS AFFECTED
BY THAT CERTAIN CITY OF HOUSTON ORDINANCE NO. 2002-684, A CERTIFIED COPY OF SAME
RECORDED UNDER HARRIS COUNTY CLERK’S FILE NO. RP- 2017-18471, SUBJECT TO
ASSIGNMENT AND ASSUMPTION OF ORDINANCE AND PERMIT FROM COUSINS GREENWAY WEST
PARKING LLC, COUSINS GREENWAY EIGHT TWELVE, LLC, COUSINS GREENWAY WEST FIRST
PARENT LLC , COUSINS GREENWAY EAST PARENT LLC , COUSINS GREENWAY OUTPARCEL WEST
LLC, PKY GREENWAY NINE LLC (FORMERLY KNOWN AS COUSINS GREENWAY NINE LLC), AND
COUSINS GREENWAY CENTRAL PLANT, LLC, ALL GEORGIA LIMITED LIABILITY COMPANIES to
GWP NORTH RICHMOND, LLC, GWP EIGHT TWELVE, LLC, GWP WEST, LLC, GWP ONE, LLC, GWP
TWO, LLC, GWP EAST, LLC, GWP 3800 BUFFALO SPEEDWAY, LLC, GWP RICHMOND AVENUE,
LLC, GWP CENTRAL PLANT, LLC, AND GWP NINE, LLC, ALL DELAWARE LIMITED LIABILITY
COMPANIES, RECORDED , 2017 UNDER HARRIS COUNTY CLERK’S FILE NO. RP-2017- (d)
LICENSE AND PERMIT FROM THE CITY OF HOUSTON FOR RIGHTS FOR PEDESTRIAN BRIDGE
OVER AND ACROSS COLQUITT STREET AS CREATED AND DEFINED UNDER TERMS, CONDITIONS
AND PROVISIONS CONTAINED IN CITY OF HOUSTON ORDINANCE NO. 81-85, A CERTIFIED
COPY OF SAME RECORDED UNDER HARRIS COUNTY CLERK’S FILE NO. J063069, AS AFFECTED
BY THAT CERTAIN CITY OF HOUSTON ORDINANCE NO. 2002-684, A CERTIFIED COPY OF SAME
RECORDED UNDER HARRIS COUNTY CLERK’S FILE NO. RP- 2017-18471, SUBJECT TO
ASSIGNMENT AND ASSUMPTION OF ORDINANCE AND PERMIT FROM COUSINS GREENWAY WEST
PARKING LLC, COUSINS GREENWAY EIGHT TWELVE, LLC, COUSINS GREENWAY WEST FIRST
PARENT LLC , COUSINS GREENWAY EAST PARENT LLC , COUSINS GREENWAY OUTPARCEL WEST
LLC, PKY GREENWAY NINE LLC (FORMERLY KNOWN AS COUSINS GREENWAY NINE LLC), AND
COUSINS GREENWAY CENTRAL PLANT, LLC, ALL GEORGIA LIMITED LIABILITY COMPANIES to
GWP NORTH RICHMOND, LLC, GWP EIGHT TWELVE, LLC, GWP WEST, LLC, GWP ONE, LLC, GWP
TWO, LLC, GWP EAST, LLC, GWP 3800 BUFFALO SPEEDWAY, LLC, GWP RICHMOND AVENUE,
LLC, GWP CENTRAL PLANT, LLC, AND GWP NINE, LLC, ALL DELAWARE LIMITED LIABILITY
COMPANIES, RECORDED , 2017 UNDER HARRIS COUNTY CLERK’S FILE NO. RP-2017-



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1126.jpg]
(e) LICENSE AND PERMIT FROM THE CITY OF HOUSTON FOR RIGHT, PRIVILEGE, AND
FRANCHISE TO LAY, MAINTAIN, OPERATE AND REMOVE A CHILLED WATER LINE UNDERNEATH
RICHMOND AVENUE WEST OF EDLOE STREET AS CREATED AND DEFINED UNDER TERMS,
CONDITIONS, AND PROVISIONS CONTAINED IN CITY OF HOUSTON ORDINANCE NO. 81-419, A
CERTIFIED COPY OF SAME RECORDED UNDER HARRIS COUNTY CLERK’S FILE NO. J071617, AS
AFFECTED BY THAT CERTAIN CITY OF HOUSTON ORDINANCE NO. 2002-684, A CERTIFIED
COPY OF SAME RECORDED UNDER HARRIS COUNTY CLERK’S FILE NO. RP-2017-18471,
SUBJECT TO ASSIGNMENT AND ASSUMPTION OF ORDINANCE AND PERMIT FROM COUSINS
GREENWAY WEST PARKING LLC, COUSINS GREENWAY EIGHT TWELVE, LLC, COUSINS GREENWAY
WEST FIRST PARENT LLC , COUSINS GREENWAY EAST PARENT LLC , COUSINS GREENWAY
OUTPARCEL WEST LLC, PKY GREENWAY NINE LLC (FORMERLY KNOWN AS COUSINS GREENWAY
NINE LLC), AND COUSINS GREENWAY CENTRAL PLANT, LLC, ALL GEORGIA LIMITED
LIABILITY COMPANIES to GWP NORTH RICHMOND, LLC, GWP EIGHT TWELVE, LLC, GWP WEST,
LLC, GWP ONE, LLC, GWP TWO, LLC, GWP EAST, LLC, GWP 3800 BUFFALO SPEEDWAY, LLC,
GWP RICHMOND AVENUE, LLC, GWP CENTRAL PLANT, LLC, AND GWP NINE, LLC, ALL
DELAWARE LIMITED LIABILITY COMPANIES, RECORDED , 2017 UNDER HARRIS COUNTY
CLERK’S FILE NO. RP-2017- TRACT 4 (NON-EXCLUSIVE EASEMENT): EASEMENTS
APPURTENANT TO TRACT 3 AND BEING MORE PARTICULARLY DESCRIBED BELOW: (1) EASEMENT
DEED AND PEDESTRIAN BRIDGE AGREEMENTS DATED JUNE 1, 1978, FILED JUNE 30, 1978
UNDER HARRIS COUNTY CLERK’S FILE NUMBER(S) F663389 (EAST TOWER) AND F663390
(WEST TOWER), AS AMENDED BY PARTIAL RELEASE AND FIRST AMENDMENT OF “EASEMENT
DEED AND PEDESTRIAN BRIDGE AGREEMENT” FILED JANUARY 12, 1981, UNDER CLERK’S FILE
NO. G824640 (WEST TOWER). (2) RECIPROCAL EASEMENT AGREEMENT BY AND BETWEEN
KENNETH SCHNITZER AND LAMAR PLAZA, DATED SEPTEMBER 13, 1976, FILED FOR RECORD ON
SEPTEMBER 17, 1976, UNDER HARRIS COUNTY CLERK’S FILE NO. E893654, AS AFFECTED BY
INSTRUMENT DATED FEBRUARY 10, 1977, FILED FEBRUARY 24, 1977, UNDER HARRIS COUNTY
CLERK’S FILE NO. F054227, AMENDED BY PARTIAL RELEASE AND FIRST AMENDMENT OF
“RECIPROCAL EASEMENT AGREEMENT” DATED APRIL 1, 1980, FILED FOR RECORD ON JANUARY
12, 1981, UNDER HARRIS COUNTY CLERK’S FILE NO. G824638 (3) NORTH GARAGE USE AND
EASEMENT AGREEMENT DATED JUNE 1, 1978, FILED JUNE 30, 1978, UNDER HARRIS COUNTY
CLERK’S FILE NO. F663391, AS AMENDED BY PARTIAL RELEASE AND FIRST AMENDMENT OF
“NORTH GARAGE USE AND EASEMENT AGREEMENT” FILED JANUARY 13, 1981, UNDER HARRIS
COUNTY CLERK’S FILE NUMBER(S) G827403.



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1127.jpg]
(4) NON-EXCLUSIVE EASEMENT FOR PROVIDING ACCESS, OVER, ACROSS AND THROUGH “EDLOE
STREET GARAGE” AND THE “EDLOE STREET GARAGE LAND” FOR PEDESTRIAN AND VEHICULAR
ACCESS FOR PARKING ALL AS SET OUT AND DEFINED IN THAT CERTAIN EDLOE STREET
GARAGE USE AND EASEMENT AGREEMENT BY AND BETWEEN COUSINS GREENWAY EDLOE PARKING
LLC, A GEORGIA LIMITED LIABILITY COMPANY (OWNER), AND COUSINS GREENWAY WEST
PARKING LLC, A GEORGIA LIMITED LIABILITY COMPANY (“GREENWAY WEST PARKING”), (II)
COUSINS GREENWAY EIGHT TWELVE LLC, A GEORGIA LIMITED LIABILITY COMPANY
(“GREENWAY EIGHT TWELVE”), (III) COUSINS GREENWAY WEST FIRST PARENT LLC, A
GEORGIA LIMITED LIABILITY COMPANY (“GREENWAY WEST”), (IV) PKY GREENWAY NINE LLC,
A GEORGIA LIMITED LIABILITY COMPANY (FORMERLY KNOWN AS COUSINS GREENWAY NINE
LLC) (“GREENWAY NINE”), AND (V) COUSINS GREENWAY EAST PARENT LLC, A GEORGIA
LIMITED LIABILITY COMPANY (“GREENWAY EAST” AND WITH GREENWAY WEST PARKING,
GREENWAY EIGHT TWELVE, GREENWAY NINE AND GREENWAY WEST, (“USER”), RECORDED ,
2017 UNDER HARRIS COUNTY CLERK’S FILE NUMBER(S) RP-2017- . GWP WEST, LLC: TRACT
5 (FEE SIMPLE): A TRACT OF LAND CONTAINING 10.602 ACRES (461,821 SQUARE FEET)
SITUATED IN THE A.C. REYNOLDS LEAGUE SURVEY, ABSTRACT NO. 61, HARRIS COUNTY,
TEXAS, AND BEING DESCRIBED AS UNRESTRICTED RESERVE “C” IN BLOCK 3 OF GREENWAY
PLAZA SECTION FIVE AS RECORDED IN HARRIS COUNTY FILM CODE NO. 421116 AND ALSO
BEING THE REPLAT OF A PART OF BLOCKS 3 AND 4 OF THE LAMAR-WESLAYAN ADDITION PER
THE MAP RECORDED IN VOLUME 35, PAGE 48 OF THE MAP RECORDS OF HARRIS COUNTY
(H.C.M.R.) AND BEING MORE PARTICULARLY DESCRIBED BY METES AND BOUNDS AS FOLLOWS
WITH ALL BEARINGS AND COORDINATES REFERENCED TO THE TEXAS COORDINATE SYSTEM,
SOUTH CENTRAL ZONE; BEGINNING AT A SET 5/8 INCH IRON ROD WITH CAP (GREENLEAF)
FOR THE MOST NORTHERLY NORTHWEST CORNER OF THE HEREIN DESCRIBED TRACT AT THE
INTERSECTION OF THE SOUTHERLY RIGHT OF WAY LINE OF RICHMOND AVENUE (120 FEET
WIDE) WITH THE EASTERLY RIGHT OF WAY LINE OF TIMMONS LANE (100 FEET WIDE), SAID
POINT ALSO AT THE NORTHERLY END OF A RADIUS CUTBACK CURVE; THENCE, NORTH 87
DEGREES 34 MINUTES 48 SECONDS EAST, 11.36 FEET ALONG THE SOUTHERLY LINE OF
RICHMOND AVENUE TO A FOUND CONCRETE MONUMENT FOR THE BEGINNING OF A TANGENT
CURVE TO THE LEFT;



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1128.jpg]
THENCE, EASTERLY, CONTINUING ALONG THE SOUTHERLY LINE OF RICHMOND AVENUE AND
ALONG THE ARC OF SAID CURVE TO THE LEFT AN ARC LENGTH OF 540.87 FEET (CENTRAL
ANGLE= 07 DEGREES 59 MINUTES 15 SECONDS; RADIUS= 3,879.72 FEET; CHORD BEARING
AND DISTANCE= NORTH 83 DEGREES 35 MINUTES 10 SECONDS EAST; 540.43 FEET) TO A SET
5/8 INCH IRON ROD WITH CAP (GREENLEAF), FROM WHERE A FOUND BRASS DISK WHICH
BEARS SOUTH 89° 43’ EAST - 0.60 FEET, AT THE END OF SAID CURVE; THENCE, NORTH 83
DEGREES 48 MINUTES 26 SECONDS EAST, 50.00 FEET CONTINUING ALONG THE SOUTHERLY
LINE OF RICHMOND AVENUE TO A FOUND CONCRETE MONUMENTSET AT THE BEGINNING OF A
NON-TANGENT CURVE TO THE LEFT; THENCE, EASTERLY, 83.41 FEET CONTINUING ALONG THE
SOUTHERLY LINE OF RICHMOND AVENUE AND ALONG THE ARC OF THE SAID CURVE TO THE
LEFT (CENTRAL ANGLE = 01 DEGREE 13 MINUTES 50 SECONDS, RADIUS= 3,883.72 FEET;
CHORD BEARING AND DISTANCE= 78 DEGREES 14 MINUTES 09 SECONDS EAST; 83.41 FEET)
TO A FOUND CONCRETE MONUMENT AT THE BEGINNING OF A REVERSE CURVE TO THE RIGHT,
SAID POINT BEING THE MOST NORTHERLY NORTHEAST CORNER OF THIS TRACT, AND THE
NORTHERLY END OF A RADIUS CUTBACK CURVE AT THE INTERSECTION OF RICHMOND AVENUE
AND EDLOE STREET; THENCE, SOUTHEASTERLY, 101.57 FEET ALONG THE ARC OF SAID CURVE
TO THE RIGHT (CENTRAL ANGLE = 96 DEGREES 59 MINUTES 36 SECONDS; RADIUS = 60.00
FEET; CHORD BEARING AND DISTANCE SOUTH 53 DEGREES 52 MINUTES 51 SECONDS EAST;
89.97 FEET) TO A SET 5/8 INCH IRON ROD WITH CAP (GREENLEAF) AT THE BEGINNING OF
A REVERSE CURVE TO THE LEFT, FROM WHERE A FOUND CONCRETE MONUMENT BEARS SOUTH
16° 20’ WEST - 0.80 FEET, SAID POINT BEING THE MOST EASTERLY NORTHEAST CORNER OF
THIS TRACT AND SOUTHERLY END OF SAID RADIUS CUTBACK AT THE INTERSECTION OF
RICHMOND AVENUE AND EDLOE STREET; THENCE, SOUTHERLY, 95.49 FEET ALONG THE
WESTERLY LINE OF EDLOE STREET AND ALONG THE ARC OF SAID CURVE TO THE LEFT
(CENTRAL ANGLE= 04 DEGREES 41 MINUTES 04 SECONDS; RADIUS - 1,167.92 FEET; CHORD
BEARING AND DISTANCE= SOUTH 07 DEGREES 43 MINUTES 27 SECONDS EAST; 95.46 FEET)
TO A SET 5/8 INCH IRON ROD WITH PLASTIC CAP (GREENLEAF) AT AN INTERSECTION WITH
A NONTANGENT CURVE TO THE RIGHT; THENCE, SOUTHERLY, 38.56 FEET ALONG THE
WESTERLY LINE OF EDLOE STREET AND ALONG THE ARC OF SAID CURVE TO THE RIGHT
(CENTRAL ANGLE= 04 DEGREES 30 MINUTES 32 SECONDS; RADIUS= 490.00 FEET; CHORD
BEARING AND DISTANCE= SOUTH 12 DEGREES 18 MINUTES 52 SECONDS WEST; 38.55 FEET)
TO A SET 5/8 INCH IRON ROD WITH CAP (GREENLEAF) AT THE BEGINNING OF REVERSE TO
THE LEFT, FROM WHERE A FOUND CONCRETE MONUMENT BEARS NORTH 66° 10’ WEST - 0.90
FEET;



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1129.jpg]
THENCE, SOUTHERLY, 115.20 FEET CONTINUING ALONG THE WESTERLY LINE OF EDLOE
STREET AND ALONG THE ARC OF SAID CURVE TO THE LEFT (CENTRAL ANGLE= 12 DEGREES 56
MINUTES 34 SECONDS; RADIUS= 510.00 FEET; CHORD BEARING AND DISTANCE= SOUTH 08
DEGREES 05 MINUTES 50 SECONDS WEST; 114.96 FEET) TO A FOUND CONCRETE MONUMENT
FOR THE BEGINNING OF A REVERSE CURVE TO THE RIGHT; THENCE, SOUTHERLY, 190.27
FEET CONTINUING ALONG THE WESTERLY LINE OF EDLOE STREET AND ALONG THE ARC OF
SAID CURVE TO THE RIGHT (CENTRAL ANGLE = 09 DEGREES 56 MINUTES 34 SECONDS;
RADIUS - 1,096.42 FEET; CHORD BEARING AND DISTANCE= SOUTH 06 DEGREES 35 MINUTES
51 SECONDS WEST, 190.03 FEET) TO A SET 5/8 INCH IRON ROD WITH CAP (GREENLEAF)FOR
A POINT OF TANGENCY, FROM WHERE A FOUND CONCRETE MONUMENT BEARS SOUTH 18° 25’
WEST - 0.80 FEET; THENCE, SOUTH 11 DEGREES 34 MINUTES 08 SECONDS WEST, 49.57
FEET CONTINUING ALONG THE WESTERLY LINE OF EDLOE STREET TO A SET 5/8 INCH IRON
ROD WITH CAP (GREENLEAF) FOR THE BEGINNING OF A TANGENT CURVE TO THE LEFT;
THENCE, SOUTHERLY, 96.86 FEET CONTINUING ALONG THE WESTERLY LINE OF EDLOE STREET
AND ALONG THE ARC OF SAID CURVE TO THE LEFT (CENTRAL ANGLE= 04 DEGREES 38
MINUTES 32 SECONDS; RADIUS= 1,195,42 FEET; CHORD BEARING AND DISTANCE = SOUTH 09
DEGREES 14 MINUTES 52 SECONDS WEST, 96.83 FEET) TO A FOUND BRASS DISKFOR THE
SOUTHEASTERLY CORNER OF THIS TRACT IN THE NORTHERLY LINE OF NORFOLK STREET (60
FEET WIDE); THENCE, SOUTH 85 DEGREES 54 MINUTES 43 SECONDS WEST, 747.75 FEET
ALONG THE NORTHERLY LINE OF SAID NORFOLK STREET TO A SET 5/8 INCH IRON ROD WITH
CAP (GREENLEAF)FOR THE SOUTHWESTERLY CORNER OF THIS TRACT IN THE EASTERLY LINE
OF TIMMONS LANE (100 FEET WIDE); THENCE, NORTH 04 DEGREES 05 MINUTES 32 SECONDS
WEST, 14.94 FEET ALONG THE EASTERLY LINE OF TIMMONS LANE TO A SET 5/8 INCH IRON
ROD WITH CAP (GREENLEAF) AT THE BEGINNING OF A TANGENT CURVE TO THE RIGHT;
THENCE, NORTHERLY, 141.60 FEET CONTINUING ALONG THE EASTERLY LINE OF TIMMONS
LANE AND ALONG THE ARC OF SAID CURVE TO THE RIGHT (CENTRAL ANGLE = 03 DEGREES 37
MINUTES 09 SECONDS; RADIUS= 2,241.83 FEET; CHORD BEARING AND DISTANCE= NORTH 02
DEGREES 16 MINUTES 58 SECONDS WEST, 141.58 FEET) TO A SET 5/8 INCH IRON ROD WITH
CAP (GREENLEAF) FOR A POINT OF TANGENCY, FROM WHERE A FOUND CONCRETE MONUMENT
BEARS NORTH 06° 10’ WEST - 0.50 FEET;



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1130.jpg]
THENCE, NORTH 00 DEGREES 28 MINUTES 23 SECONDS WEST, 159.02 FEET CONTINUING
ALONG THE EASTERLY LINE OF TIMMONS LANE TO A SET 5/8 INCH IRON ROD WITH CAP
(GREENLEAF) FOR THE SOUTHWESTERLY CORNER OF A TRACT OF LAND CONVEYED TO MAXIM’S,
INC. BY DEED RECORDED UNDER HARRIS COUNTY CLERK’S FILE NUMBER(S) (F.N.) G824631
FILM CODE NO. (F.C.) ###-##-#### OF THE HARRIS COUNTY OFFICIAL PUBLIC RECORDS OF
REAL PROPERTY (H.C.O.P.R.R.P.), AND FROM WHERE A FOUND BRASS DISK BEARS SOUTH
30° 16’ WEST - 0.50 FEET; THENCE, ALONG THE SOUTHERLY, EASTERLY AND NORTHERLY
LINES OF SAID MAXIM’S, INC. TRACT WITH THE FOLLOWING COURSES AND DISTANCES:
NORTH 85 DEGREES 47 MINUTES 45 SECONDS EAST, 120.63 FEET TO A SET 5/8 INCH IRON
ROD WITH CAP (GREENLEAF) AT THE BEGINNING OF A TANGENT CURVE TO THE LEFT FOR
CORNER; NORTHEASTERLY, 23.53 FEEL ALONG THE ARC OF SAID CURVE TO THE LEFT
(CENTRAL ANGLE= 89 DEGREES 52 MINUTES 29 SECONDS; RADIUS= 15.00 FEET; CHORD
BEARING AND DISTANCE= NORTH 40 DEGREES 51 MINUTES 40 SECONDS EAST, 21.19 FEET)
TO A SET 5/8 INCH IRON ROD WITH CAP (GREENLEAF) FOR A POINT OF TANGENCY FOR
CORNER; NORTH 04 DEGREES 04 MINUTES 25 SECONDS WEST, 162.85 FEET TO A SET 5/8
INCH IRON ROD WITH CAP (GREENLEAF) FOR CORNER; SOUTH 85 DEGREES 55 MINUTES 35
SECONDS WEST, 24.00 FEET TO A SET 5/8 INCH IRON ROD WITH PLASTIC CAP (GREENLEAF)
FOR CORNER; SOUTH 04 DEGREES 04 MINUTES 25 SECONDS EAST, 24.56 FEET TO A SET 5/8
INCH IRON ROD WITH CAP (GREENLEAF) FOR CORNER; SOUTH 85 DEGREES 47 MINUTES 45
SECONDS WEST, 101.95 FEET TO A SET 5/8 INCH IRON ROD WITH CAP (GREENLEAF) IN THE
EASTERLY LINE OF TIMMONS LANE FOR THE MOST WESTERLY NORTHWEST CORNER OF SAID
MAXIM’S INC TRACT AND A CORNER OF THIS TRACT; THENCE, NORTH 00 DEGREES 28
MINUTES 23 SECONDS WEST, 67.51 FEET ALONG THE EASTERLY LINE OF TIMMONS LANE TO A
SET 5/8 INCH IRON ROD WITH CAP (GREENLEAF) FOR THE MOST WESTERLY NORTHWEST
CORNER OF THIS TRACT AT THE BEGINNING OF A TANGENT CURVE TO THE RIGHT, FROM
WHERE A FOUND CONCRETE MONUMENT BEARS NORTH 41° 08’ WEST - 0.50 FEET, SAID POINT
ALSO BEING THE SOUTHERLY END OF A RADIUS CUTBACK CURVE AT THE INTERSECTION OF
EASTERLY LINE OF TIMMONS LANE AND THE SOUTHERLY LINE OF RICHMOND AVENUE;



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1131.jpg]
THENCE, NORTHEASTERLY, 99.89 FEET ALONG THE ARC OF SAID CURVE TO THE RIGHT
(CENTRAL ANGLE= 88 DEGREES 03 MINUTES 16 SECONDS, RADIUS= 65.00 FEET, CHORD
BEARING AND DISTANCE= NORTH 43 DEGREES 33 MINUTES 12 SECONDS EAST, 90.35 FEET)
TO THE POINT OF BEGINNING, CONTAINING A COMPUTED AREA OF 10.602 ACRES (461,822
SQUARE FEET) OF LAND, MORE OR LESS. SAVE AND EXCEPT THAT CERTAIN 0.9066 ACRE
TRACT OF LAND CONVEYED TO CRESCENT REAL ESTATE FUNDING V, L.P., A DELAWARE
LIMITED PARTNERSHIP BY WARRANTY DEED FROM CRESCENT REAL ESTATE FUNDING III,
L.P., DATED JUNE 29, 1999, FILED FOR RECORD UNDER COUNTY CLERK’S FILE NO.
T813557, REIFIED UNDER T838450 OF THE OFFICIAL PUBLIC RECORDS OF REAL PROPERTY
OF HARRIS COUNTY, TEXAS. TOGETHER WITH THOSE CERTAIN RIGHTS APPURTENANT TO TRACT
5, AND BEING MORE PARTICULARLY DESCRIBED BELOW: (a) LICENSE AND PERMIT FROM THE
CITY OF HOUSTON FOR A PEDESTRIAN COVER OVER RIGHT OF WAY KNOWN AS TUNNEL ARENA
ACCESS ROAD CONNECTING THE GREENWAY PLAZA UNDERGROUND PARKING GARAGE WITH THE
SUMMIT PARKING GARAGE, GRANTED TO CENTURY DEVELOPMENT CORPORATION, AS SET FORTH
UNDER TERMS, CONDITIONS AND PROVISIONS CONTAINED IN CITY OF HOUSTON ORDINANCE
NO. 77-1984, A CERTIFIED COPY OF WHICH WAS FILED NOVEMBER 3, 1977, UNDER HARRIS
COUNTY CLERK’S FILE NO. F360974, AS AFFECTED BY THAT CERTAIN CITY OF HOUSTON
ORDINANCE NO. 2002-684, A CERTIFIED COPY OF SAME RECORDED UNDER HARRIS COUNTY
CLERK’S FILE NO. RP-2017-18471, SUBJECT TO ASSIGNMENT AND ASSUMPTION OF
ORDINANCE AND PERMIT FROM COUSINS GREENWAY WEST PARKING LLC, COUSINS GREENWAY
EIGHT TWELVE, LLC, COUSINS GREENWAY WEST FIRST PARENT LLC , COUSINS GREENWAY
EAST PARENT LLC , COUSINS GREENWAY OUTPARCEL WEST LLC, PKY GREENWAY NINE LLC
(FORMERLY KNOWN AS COUSINS GREENWAY NINE LLC), AND COUSINS GREENWAY CENTRAL
PLANT, LLC, ALL GEORGIA LIMITED LIABILITY COMPANIES to GWP NORTH RICHMOND, LLC,
GWP EIGHT TWELVE, LLC, GWP WEST, LLC, GWP ONE, LLC, GWP TWO, LLC, GWP EAST, LLC,
GWP 3800 BUFFALO SPEEDWAY, LLC, GWP RICHMOND AVENUE, LLC, GWP CENTRAL PLANT,
LLC, AND GWP NINE, LLC, ALL DELAWARE LIMITED LIABILITY COMPANIES, RECORDED ,
2017 UNDER HARRIS COUNTY CLERK’S FILE NO. RP-2017- (b) LICENSE AND PERMIT FROM
THE CITY OF HOUSTON FOR RIGHTS FOR PEDESTRIAN BRIDGE OVER AND ACROSS RICHMOND
AVENUE AS CREATED AND DEFINED UNDER TERMS, CONDITIONS AND PROVISIONS CONTAINED
IN CITY OF HOUSTON ORDINANCE NO. 79-414, A CERTIFIED COPY OF SAME RECORDED UNDER
HARRIS COUNTY CLERK’S FILE NO. G032016, AS AFFECTED BY THAT CERTAIN CITY OF
HOUSTON ORDINANCE NO. 2002-684, A CERTIFIED



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1132.jpg]
COPY OF SAME RECORDED UNDER HARRIS COUNTY CLERK’S FILE NO. RP- 2017-18471,
SUBJECT TO ASSIGNMENT AND ASSUMPTION OF ORDINANCE AND PERMIT FROM COUSINS
GREENWAY WEST PARKING LLC, COUSINS GREENWAY EIGHT TWELVE, LLC, COUSINS GREENWAY
WEST FIRST PARENT LLC , COUSINS GREENWAY EAST PARENT LLC , COUSINS GREENWAY
OUTPARCEL WEST LLC, PKY GREENWAY NINE LLC (FORMERLY KNOWN AS COUSINS GREENWAY
NINE LLC), AND COUSINS GREENWAY CENTRAL PLANT, LLC, ALL GEORGIA LIMITED
LIABILITY COMPANIES to GWP NORTH RICHMOND, LLC, GWP EIGHT TWELVE, LLC, GWP WEST,
LLC, GWP ONE, LLC, GWP TWO, LLC, GWP EAST, LLC, GWP 3800 BUFFALO SPEEDWAY, LLC,
GWP RICHMOND AVENUE, LLC, GWP CENTRAL PLANT, LLC, AND GWP NINE, LLC, ALL
DELAWARE LIMITED LIABILITY COMPANIES, RECORDED , 2017 UNDER HARRIS COUNTY
CLERK’S FILE NO. RP-2017- (c) LICENSE AND PERMIT FROM THE CITY OF HOUSTON FOR
RIGHTS FOR PEDESTRIAN BRIDGE OVER AND ACROSS RICHMOND AVENUE AS CREATED AND
DEFINED UNDER TERMS, CONDITIONS AND PROVISIONS CONTAINED IN CITY OF HOUSTON
ORDINANCE NO. 79-415, A CERTIFIED COPY OF SAME RECORDED UNDER HARRIS COUNTY
CLERK’S FILE NO. G032015, AS AFFECTED BY THAT CERTAIN CITY OF HOUSTON ORDINANCE
NO. 2002-684, A CERTIFIED COPY OF SAME RECORDED UNDER HARRIS COUNTY CLERK’S FILE
NO. RP- 2017-18471, SUBJECT TO ASSIGNMENT AND ASSUMPTION OF ORDINANCE AND PERMIT
FROM COUSINS GREENWAY WEST PARKING LLC, COUSINS GREENWAY EIGHT TWELVE, LLC,
COUSINS GREENWAY WEST FIRST PARENT LLC , COUSINS GREENWAY EAST PARENT LLC ,
COUSINS GREENWAY OUTPARCEL WEST LLC, PKY GREENWAY NINE LLC (FORMERLY KNOWN AS
COUSINS GREENWAY NINE LLC), AND COUSINS GREENWAY CENTRAL PLANT, LLC, ALL GEORGIA
LIMITED LIABILITY COMPANIES to GWP NORTH RICHMOND, LLC, GWP EIGHT TWELVE, LLC,
GWP WEST, LLC, GWP ONE, LLC, GWP TWO, LLC, GWP EAST, LLC, GWP 3800 BUFFALO
SPEEDWAY, LLC, GWP RICHMOND AVENUE, LLC, GWP CENTRAL PLANT, LLC, AND GWP NINE,
LLC, ALL DELAWARE LIMITED LIABILITY COMPANIES, RECORDED , 2017 UNDER HARRIS
COUNTY CLERK’S FILE NO. RP-2017- (d) LICENSE AND PERMIT FROM THE CITY OF HOUSTON
FOR RIGHTS FOR PEDESTRIAN BRIDGE OVER AND ACROSS TIMMONS LANE AS CREATED AND
DEFINED UNDER TERMS, CONDITIONS AND PROVISIONS CONTAINED IN CITY OF HOUSTON
ORDINANCE NO. 79-1546, A CERTIFIED COPY OF SAME RECORDED UNDER HARRIS COUNTY
CLERK’S FILE NO. G783596, AS AFFECTED BY THAT CERTAIN CITY OF HOUSTON ORDINANCE
NO. 2002-684, A CERTIFIED COPY OF SAME RECORDED UNDER HARRIS COUNTY CLERK’S FILE
NO. RP- 2017-18471, SUBJECT TO ASSIGNMENT AND ASSUMPTION OF ORDINANCE AND PERMIT
FROM COUSINS GREENWAY WEST PARKING LLC, COUSINS GREENWAY EIGHT TWELVE, LLC,
COUSINS GREENWAY WEST FIRST PARENT



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1133.jpg]
LLC, COUSINS GREENWAY EAST PARENT LLC , COUSINS GREENWAY OUTPARCEL WEST LLC, PKY
GREENWAY NINE LLC (FORMERLY KNOWN AS COUSINS GREENWAY NINE LLC), AND COUSINS
GREENWAY CENTRAL PLANT, LLC, ALL GEORGIA LIMITED LIABILITY COMPANIES to GWP
NORTH RICHMOND, LLC, GWP EIGHT TWELVE, LLC, GWP WEST, LLC, GWP ONE, LLC, GWP
TWO, LLC, GWP EAST, LLC, GWP 3800 BUFFALO SPEEDWAY, LLC, GWP RICHMOND AVENUE,
LLC, GWP CENTRAL PLANT, LLC, AND GWP NINE, LLC, ALL DELAWARE LIMITED LIABILITY
COMPANIES, RECORDED , 2017 UNDER HARRIS COUNTY CLERK’S FILE NO. RP-2017- (e)
LICENSE AND PERMIT FROM THE CITY OF HOUSTON FOR RIGHTS FOR PEDESTRIAN BRIDGE
OVER AND ACROSS COLQUITT STREET AS CREATED AND DEFINED UNDER TERMS, CONDITIONS
AND PROVISIONS CONTAINED IN CITY OF HOUSTON ORDINANCE NO. 81-84, A CERTIFIED
COPY OF SAME RECORDED UNDER HARRIS COUNTY CLERK’S FILE NO. J063068, AS AFFECTED
BY THAT CERTAIN CITY OF HOUSTON ORDINANCE NO. 2002-684, A CERTIFIED COPY OF SAME
RECORDED UNDER HARRIS COUNTY CLERK’S FILE NO. RP- 2017-18471, SUBJECT TO
ASSIGNMENT AND ASSUMPTION OF ORDINANCE AND PERMIT FROM COUSINS GREENWAY WEST
PARKING LLC, COUSINS GREENWAY EIGHT TWELVE, LLC, COUSINS GREENWAY WEST FIRST
PARENT LLC , COUSINS GREENWAY EAST PARENT LLC , COUSINS GREENWAY OUTPARCEL WEST
LLC, PKY GREENWAY NINE LLC (FORMERLY KNOWN AS COUSINS GREENWAY NINE LLC), AND
COUSINS GREENWAY CENTRAL PLANT, LLC, ALL GEORGIA LIMITED LIABILITY COMPANIES to
GWP NORTH RICHMOND, LLC, GWP EIGHT TWELVE, LLC, GWP WEST, LLC, GWP ONE, LLC, GWP
TWO, LLC, GWP EAST, LLC, GWP 3800 BUFFALO SPEEDWAY, LLC, GWP RICHMOND AVENUE,
LLC, GWP CENTRAL PLANT, LLC, AND GWP NINE, LLC, ALL DELAWARE LIMITED LIABILITY
COMPANIES, RECORDED , 2017 UNDER HARRIS COUNTY CLERK’S FILE NO. RP-2017- (f)
LICENSE AND PERMIT FROM THE CITY OF HOUSTON FOR RIGHTS FOR PEDESTRIAN BRIDGE
OVER AND ACROSS COLQUITT STREET AS CREATED AND DEFINED UNDER TERMS, CONDITIONS
AND PROVISIONS CONTAINED IN CITY OF HOUSTON ORDINANCE NO. 81-85, A CERTIFIED
COPY OF SAME RECORDED UNDER HARRIS COUNTY CLERK’S FILE NO. J063069, AS AFFECTED
BY THAT CERTAIN CITY OF HOUSTON ORDINANCE NO. 2002-684, A CERTIFIED COPY OF SAME
RECORDED UNDER HARRIS COUNTY CLERK’S FILE NO. RP- 2017-18471, SUBJECT TO
ASSIGNMENT AND ASSUMPTION OF ORDINANCE AND PERMIT FROM COUSINS GREENWAY WEST
PARKING LLC, COUSINS GREENWAY EIGHT TWELVE, LLC, COUSINS GREENWAY WEST FIRST
PARENT LLC , COUSINS GREENWAY EAST PARENT LLC, COUSINS GREENWAY OUTPARCEL WEST
LLC, PKY GREENWAY NINE LLC (FORMERLY KNOWN AS COUSINS GREENWAY NINE LLC), AND
COUSINS GREENWAY CENTRAL PLANT, LLC, ALL GEORGIA LIMITED LIABILITY COMPANIES to
GWP NORTH



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1134.jpg]
RICHMOND, LLC, GWP EIGHT TWELVE, LLC, GWP WEST, LLC, GWP ONE, LLC, GWP TWO, LLC,
GWP EAST, LLC, GWP 3800 BUFFALO SPEEDWAY, LLC, GWP RICHMOND AVENUE, LLC, GWP
CENTRAL PLANT, LLC, AND GWP NINE, LLC, ALL DELAWARE LIMITED LIABILITY COMPANIES,
RECORDED , 2017 UNDER HARRIS COUNTY CLERK’S FILE NO. RP-2017- (g) LICENSE AND
PERMIT FROM THE CITY OF HOUSTON FOR RIGHT, PRIVILEGE, AND FRANCHISE TO LAY,
MAINTAIN, OPERATE AND REMOVE A CHILLED WATER LINE UNDERNEATH RICHMOND AVENUE
WEST OF EDLOE STREET AS CREATED AND DEFINED UNDER TERMS, CONDITIONS, AND
PROVISIONS CONTAINED IN CITY OF HOUSTON ORDINANCE NO. 81-419, A CERTIFIED COPY
OF SAME RECORDED UNDER HARRIS COUNTY CLERK’S FILE NO. J071617, AS AFFECTED BY
THAT CERTAIN CITY OF HOUSTON ORDINANCE NO. 2002-684, A CERTIFIED COPY OF SAME
RECORDED UNDER HARRIS COUNTY CLERK’S FILE NO. RP-2017-18471, SUBJECT TO
ASSIGNMENT AND ASSUMPTION OF ORDINANCE AND PERMIT FROM COUSINS GREENWAY WEST
PARKING LLC, COUSINS GREENWAY EIGHT TWELVE, LLC, COUSINS GREENWAY WEST FIRST
PARENT LLC , COUSINS GREENWAY EAST PARENT LLC , COUSINS GREENWAY OUTPARCEL WEST
LLC, PKY GREENWAY NINE LLC (FORMERLY KNOWN AS COUSINS GREENWAY NINE LLC), AND
COUSINS GREENWAY CENTRAL PLANT, LLC, ALL GEORGIA LIMITED LIABILITY COMPANIES to
GWP NORTH RICHMOND, LLC, GWP EIGHT TWELVE, LLC, GWP WEST, LLC, GWP ONE, LLC, GWP
TWO, LLC, GWP EAST, LLC, GWP 3800 BUFFALO SPEEDWAY, LLC, GWP RICHMOND AVENUE,
LLC, GWP CENTRAL PLANT, LLC, AND GWP NINE, LLC, ALL DELAWARE LIMITED LIABILITY
COMPANIES, RECORDED , 2017 UNDER HARRIS COUNTY CLERK’S FILE NO. RP-2017- TRACT 6
(NON-EXCLUSIVE EASEMENT): EASEMENTS APPURTENANT TO TRACT 5 AND BEING MORE
PARTICULARLY DESCRIBED BELOW: (1) EASEMENT DEED AND PEDESTRIAN BRIDGE AGREEMENTS
DATED JUNE 1, 1978, FILED JUNE 30, 1978 UNDER HARRIS COUNTY CLERK’S FILE
NUMBER(S) F663389 (EAST TOWER) AND F663390 (WEST TOWER), AS AMENDED BY PARTIAL
RELEASE AND FIRST AMENDMENT OF “EASEMENT DEED AND PEDESTRIAN BRIDGE AGREEMENT”
FILED JANUARY 12, 1981, UNDER CLERK’S FILE NO. G824640 (WEST TOWER). (2)
EASEMENT DEED, PEDESTRIAN BRIDGE AND RECIPROCAL EASEMENT AGREEMENT FILED
SEPTEMBER 17, 1979, UNDER HARRIS COUNTY CLERK’S FILE NO. G241367, AS AMENDED BY
PARTIAL RELEASE AND FIRST AMENDMENT OF “EASEMENT DEED, PEDESTRIAN BRIDGE AND
RECIPROCAL EASEMENT AGREEMENT” FILED JANUARY 12, 1981, UNDER CLERK’S FILE NO.
G824639, AND



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1135.jpg]
BY PARTIAL RELEASE AND SECOND AMENDMENT OF ““EASEMENT DEED, PEDESTRIAN BRIDGE
AND RECIPROCAL EASEMENT AGREEMENT” FILED MARCH 9, 2005, UNDER CLERK’S FILE NO.
Y309882. (3) EASEMENT FOR THE INSTALLATION, REPAIR AND MAINTENANCE, ETC. OF
PIPES CARRYING HOT AND COLD WATER, GRANTED TO KENNETH SCHNITZER BY INSTRUMENT
DATED SEPTEMBER 13, 1976, FILED SEPTEMBER 17, 1976, UNDER HARRIS COUNTY CLERK’S
FILE NO. E893655, AS AFFECTED BY INSTRUMENT DATED FEBRUARY 10, 1977, FILED
FEBRUARY 24, 1977, UNDER HARRIS COUNTY CLERK’S FILE NO. F054227; THE GREENWAY
CONDOMINIUM CHILLED WATER AND EASEMENT AGREEMENT DATED JUNE 26, 1979, BY AND
BETWEEN GREENWAY PLAZA, LTD., THE GREENWAY CONDOMINIUM, AND NINE GREENWAY
VENTURE FILED FOR RECORD ON AUGUST 31, 1979, UNDER HARRIS COUNTY CLERK’S FILE
NO. G221515, AS AFFECTED BY THOSE CERTAIN UNRECORDED AMENDMENTS DATED OCTOBER
12, 1979 AND DATED JULY 1, 1981 TOGETHER WITH THAT CERTAIN THIRD AMENDMENT TO
THE GREENWAY CONDOMINIUM CHILLED WATER AND EASEMENT AGREEMENT DATED SEPTEMBER 1,
2014 , RECORDED UNDER HARRIS COUNTY CLERK’S FILE NO. 20140431551. (4) RECIPROCAL
EASEMENT AGREEMENT BY AND BETWEEN KENNETH SCHNITZER AND LAMAR PLAZA, DATED
SEPTEMBER 13, 1976, FILED FOR RECORD ON SEPTEMBER 17, 1976, UNDER HARRIS COUNTY
CLERK’S FILE NO. E893654, AS AFFECTED BY INSTRUMENT DATED FEBRUARY 10, 1977,
FILED FEBRUARY 24, 1977, UNDER HARRIS COUNTY CLERK’S FILE NO. F054227, AMENDED
BY PARTIAL RELEASE AND FIRST AMENDMENT OF “RECIPROCAL EASEMENT AGREEMENT” DATED
APRIL 1, 1980, FILED FOR RECORD ON JANUARY 12, 1981, UNDER HARRIS COUNTY CLERK’S
FILE NO. G824638; (5) NORTH GARAGE USE AND EASEMENT AGREEMENT DATED JUNE 1,
1978, FILED JUNE 30, 1978, UNDER HARRIS COUNTY CLERK’S FILE NO. F663391, AS
AMENDED BY INSTRUMENT FILED JANUARY 13, 1981, UNDER HARRIS COUNTY CLERK’S FILE
NUMBER(S) G827403, (6) EXCLUSIVE PERPETUAL UTILITY EASEMENT RESERVED IN DEED TO
MAXIM’S, INC., FILED JANUARY 12, 1981, UNDER HARRIS COUNTY CLERK’S FILE NO.
G824631. (7) NON-EXCLUSIVE EASEMENT FOR PROVIDING ACCESS, OVER, ACROSS AND
THROUGH “EDLOE STREET GARAGE” AND THE “EDLOE STREET GARAGE LAND” FOR PEDESTRIAN
AND VEHICULAR ACCESS FOR PARKING ALL AS SET OUT AND DEFINED IN THAT CERTAIN
EDLOE STREET GARAGE USE AND EASEMENT AGREEMENT BY AND BETWEEN COUSINS GREENWAY
EDLOE PARKING LLC, A GEORGIA LIMITED LIABILITY COMPANY (OWNER), AND COUSINS
GREENWAY WEST PARKING LLC, A GEORGIA LIMITED LIABILITY COMPANY (“GREENWAY WEST
PARKING”), (II) COUSINS GREENWAY EIGHT TWELVE LLC, A GEORGIA



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1136.jpg]
LIMITED LIABILITY COMPANY (“GREENWAY EIGHT TWELVE”), (III) COUSINS GREENWAY WEST
FIRST PARENT LLC, A GEORGIA LIMITED LIABILITY COMPANY (“GREENWAY WEST”), (IV)
PKY GREENWAY NINE LLC, A GEORGIA LIMITED LIABILITY COMPANY (FORMERLY KNOWN AS
COUSINS GREENWAY NINE LLC) (“GREENWAY NINE”), AND (V) COUSINS GREENWAY EAST
PARENT LLC, A GEORGIA LIMITED LIABILITY COMPANY (“GREENWAY EAST” AND WITH
GREENWAY WEST PARKING, GREENWAY EIGHT TWELVE, GREENWAY NINE AND GREENWAY WEST,
(“USER”), RECORDED , 2017 UNDER HARRIS COUNTY CLERK’S FILE NUMBER(S) RP-2017- .
GWP ONE, LLC (Parcel 1), GWP TWO, LLC (Parcel 2), GWP EAST, LLC (Parcel 3) and
GWP 3800 BUFFALO SPEEDWAY, LLC (Parcel 4): TRACT 7, PARCELS 1, 2, 3, & 4 (FEE
SIMPLE): PARCEL 1: A TRACT OF LAND BEING A PORTION OF UNRESTRICTED RESERVE “A”,
GREENWAY PLAZA, A SUBDIVISION OF 33.365 ACRES IN THE A.C. REYNOLDS LEAGUE, A-61,
CITY OF HOUSTON, HARRIS COUNTY, TEXAS, ACCORDING TO THE MAP OR PLAT THEREOF
RECORDED UNDER FILM CODE NO. 421110 OF THE MAP RECORDS OF HARRIS COUNTY, TEXAS,
BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS; BEGINNING AT FOUND BRASS CAP AT
THE NORTHWEST CORNER OF SAID UNRESTRICTED RESERVE “A” AT THE INTERSECTION OF THE
EAST RIGHT OF WAY LINE OF EDLOE STREET AND THE SOUTH RIGHT OF WAY LINE OF
RICHMOND AVENUE; THENCE ON THE SOUTH RIGHT OF WAY LINE OF RICHMOND AVENUE AND
THE NORTH BOUNDARY LINE OF SAID UNRESTRICTED RESERVE “A” WITH A CURVE TURNING TO
THE LEFT, WITH AN ARC LENGTH OF 381.79 FEET, A RADIUS OF 3879.72 FEET, A CHORD
BEARING OF NORTH 72°10’23” EAST, AND A CHORD LENGTH OF 381.64 FEET TO A FOUND
BRASS CAP; THENCE CONTINUING ON SAID SOUTH RIGHT OF WAY LINE OF RICHMOND AVENUE
AND THE NORTH BOUNDARY LINE OF UNRESTRICTED RESERVE “A” NORTH 69°21’14” EAST A
DISTANCE OF 12.92 FEET TO A SET CUT X; THENCE LEAVING SAID RIGHT OF WAY LINE
SOUTH 12°15’39” EAST A DISTANCE OF 144.48 FEET TO A SET CUT X; THENCE SOUTH
77°29’19” WEST A DISTANCE OF 79.56 FEET TO A SET CUT X; THENCE SOUTH 12°30’41”
EAST A DISTANCE OF 357.94 FEET TO A SET CUT X; THENCE SOUTH 77°43’14” WEST A
DISTANCE OF 395.59 FEET TO A SET 1/2” IRON PIN WITH CAP 5593 IN THE EAST RIGHT
OF WAY LINE OF EDLOE STREET AND THE WEST BOUNDARY LINE OF SAID UNRESTRICTED
RESERVE “A”;



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1137.jpg]
THENCE NORTH 02°21’45” WEST, PASSING A FOUND 2” BRASS CAP AT THE DISTANCE OF
254.78 FEET, AND CONTINUING FOR A TOTAL DISTANCE OF 471.00 FEET ON THE EAST
RIGHT OF WAY LINE OF EDLOE STREET AND THE WEST BOUNDARY LINE OF SAID
UNRESTRICTED RESERVE “A” TO A BRASS CAP AT THE POINT OF BEGINNING. CONTAINING
179,030 SQ. FT. OR 4.1100 ACRES, MORE OR LESS. PARCEL 2: A TRACT OF LAND BEING A
PORTION OF UNRESTRICTED RESERVE “A”, GREENWAY PLAZA, A SUBDIVISION OF 33.365
ACRES IN THE A.C. REYNOLDS LEAGUE, A-61, CITY OF HOUSTON, HARRIS COUNTY, TEXAS,
ACCORDING TO THE MAP OR PLAT THEREOF RECORDED UNDER FILM CODE NO. 421110 OF THE
MAP RECORDS OF HARRIS COUNTY, TEXAS, BEING MORE PARTICULARLY DESCRIBED AS
FOLLOWS; COMMENCING AT FOUND BRASS CAP AT THE NORTHWEST CORNER OF SAID
UNRESTRICTED RESERVE “A” AT THE INTERSECTION OF THE EAST RIGHT OF WAY LINE OF
EDLOE STREET AND THE SOUTH RIGHT OF WAY LINE OF RICHMOND AVENUE; THENCE ON THE
SOUTH RIGHT OF WAY LINE OF RICHMOND AVENUE AND THE NORTH BOUNDARY LINE OF SAID
UNRESTRICTED RESERVE “A” WITH A CURVE TURNING TO THE LEFT, WITH AN ARC LENGTH OF
381.79 FEET, A RADIUS OF 3879.72 FEET, A CHORD BEARING OF NORTH 72°10’23” EAST,
AND A CHORD LENGTH OF 381.64 FEET TO A FOUND BRASS CAP; THENCE CONTINUING ON
SAID SOUTH RIGHT OF WAY LINE OF RICHMOND AVENUE AND THE NORTH BOUNDARY LINE OF
UNRESTRICTED RESERVE “A” NORTH 69°21’14” EAST A DISTANCE OF 12.92 FEET TO A SET
CUT X AT THE POINT OF BEGINNING; THENCE CONTINUING ON SAID SOUTH RIGHT OF WAY
LINE OF RICHMOND AVENUE AND THE NORTH BOUNDARY LINE OF UNRESTRICTED RESERVE “A”
NORTH 69°21’14” EAST A DISTANCE OF 66.83 FEET TO A SET 1/2” IRON PIN WITH CAP
5593; THENCE CONTINUING ON SAID SOUTH RIGHT OF WAY LINE OF RICHMOND AVENUE AND
THE NORTH BOUNDARY LINE OF UNRESTRICTED RESERVE “A” WITH A CURVE TURNING TO THE
RIGHT, WITH AN ARC LENGTH OF 314.18 FEET, A RADIUS OF 4237.17 FEET, A CHORD
BEARING OF NORTH 71°28’49” EAST, AND A CHORD LENGTH OF 314.11 FEET TO A FOUND
CUT X AT THE NORTHERNMOST CORNER OF SAID UNRESTRICTED RESERVE “A”; THENCE
LEAVING SAID RIGHT OF WAY LINE SOUTH 12°16’46” EAST A DISTANCE OF 362.50 FEET ON
AN EAST BOUNDARY LINE OF UNRESTRICTED RESERVE “A” TO A SET CUT X;



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1138.jpg]
THENCE SOUTH 77°42’23” WEST A DISTANCE OF 378.47 FEET TO A SET CUT X; THENCE
NORTH 12°15’39” WEST, PASSING A SET CUT X AT THE DISTANCE OF 174.25 FEET, AND
CONTINUING FOR A TOTAL DISTANCE OF 318.73 FEET TO A SET CUT X AT THE POINT OF
BEGINNING. CONTAINING 129,891 SQ. FT. OR 2.9819 ACRES, MORE OR LESS. PARCEL 3: A
TRACT OF LAND BEING A PORTION OF UNRESTRICTED RESERVE “A”, GREENWAY PLAZA, A
SUBDIVISION OF 33.365 ACRES IN THE A.C. REYNOLDS LEAGUE, A-61, CITY OF HOUSTON,
HARRIS COUNTY, TEXAS, ACCORDING TO THE MAP OR PLAT THEREOF RECORDED UNDER FILM
CODE NO. 421110 OF THE MAP RECORDS OF HARRIS COUNTY, TEXAS, BEING MORE
PARTICULARLY DESCRIBED AS FOLLOWS; COMMENCING AT A FOUND 2” BRASS CAP AT THE
SOUTHEAST CORNER OF THE ABOVE DESCRIBED UNRESTRICTED RESERVE “A” ALSO BEING A
POINT IN THE NORTH RIGHT OF WAY LINE OF SOUTHWEST FREEWAY; THENCE CONTINUING ON
THE NORTH RIGHT OF WAY LINE OF SOUTHWEST FREEWAY AND THE SOUTH BOUNDARY LINE OF
SAID UNRESTRICTED RESERVE “A” SOUTH 77°43’14” WEST A DISTANCE OF 76.19 FEET TO A
SET 1/2 INCH IRON PIN WITH RPLS 5593 CAP FOR THE POINT OF BEGINNING; THENCE
CONTINUING ON THE NORTH RIGHT OF WAY LINE OF SOUTHWEST FREEWAY AND THE SOUTH
BOUNDARY LINE OF SAID UNRESTRICTED RESERVE “A” SOUTH 77°43’14” WEST A DISTANCE
OF 705.26 FEET TO A SET 1/2” IRON PIN WITH CAP 5593; THENCE CONTINUING ON THE
NORTH RIGHT OF WAY LINE OF SOUTHWEST FREEWAY AND THE SOUTH BOUNDARY LINE OF SAID
UNRESTRICTED RESERVE “A” WITH A CURVE TURNING TO THE RIGHT, WITH AN ARC LENGTH
OF 443.87 FEET, A RADIUS OF 5698.09 FEET, A CHORD BEARING OF SOUTH 79057’11”
WEST, AND A CHORD LENGTH OF 443.75 FEET TO A SET 1/2” IRON PIN WITH CAP 5593;
THENCE NORTH 72°21’42” WEST A DISTANCE OF 42.37 FEET TO A SET 1/2” IRON PIN WITH
CAP 5593; THENCE NORTH 53°14’22” WEST A DISTANCE OF 40.60 FEET TO A SET 1/2”
IRON PIN WITH CAP 5593; THENCE NORTH 23°23,22” WEST A DISTANCE OF 38.65 FEET TO
A SET 1/2” IRON PIN WITH CAP 5593 IN THE EAST RIGHT OF WAY LINE OF EDLOE STREET
AND THE WEST BOUNDARY LINE OF SAID UNRESTRICTED RESERVE “A”; THENCE NORTH
02°21’45” WEST A DISTANCE OF 609.87 FEET ON THE EAST RIGHT OF WAY LINE OF EDLOE
STREET AND THE WEST BOUNDARY LINE OF SAID UNRESTRICTED RESERVE “A” TO A SET 1/2”
IRON PIN WITH CAP 5593;



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1139.jpg]
THENCE LEAVING SAID RIGHT OF WAY LINE NORTH 77°43’14” EAST A DISTANCE OF 395.59
FEET TO A SET CUT X; THENCE NORTH 12°30’41” WEST A DISTANCE OF 357.94 FEET TO A
SET CUT X; THENCE NORTH 77°29’19” EAST A DISTANCE OF 79.56 FEET TO A SET CUT X;
THENCE SOUTH 12°15’39” EAST A DISTANCE OF 174.25 FEET TO A SET CUT X; THENCE
NORTH 77°42’23” EAST A DISTANCE OF 378.47 FEET TO A SET CUT X; THENCE NORTH
77°42’23” EAST A DISTANCE OF 250.00 FEET TO A SET CUT X IN AN EAST BOUNDARY LINE
OF SAID UNRESTRICTED RESERVE “A”; THENCE SOUTH 12°16’46” EAST A DISTANCE OF
184.48 FEET ON AN EAST BOUNDARY LINE OF SAID UNRESTRICTED RESERVE “A” TO A FOUND
2” BRASS CAP; THENCE NORTH 77°43’14” EAST A DISTANCE OF 163.22 FEET TO A SET CUT
X; THENCE NORTH 71°58’53” EAST A DISTANCE OF 100.00 FEET TO A SET 1/2” IRON PIN
WITH CAP 5593; THENCE NORTH 77°43’14” EAST A DISTANCE OF 54.00 FEET TO A FOUND
5/8” IRON PIN WITH CAP “SURVEY INC.”; THENCE NORTH 29°59’52” EAST A DISTANCE OF
3.97 FEET TO A FOUND 5/8” IRON PIN WITH CAP “SURVEY INC” TO A POINT IN THE WEST
RIGHT OF WAY LINE OF BUFFALO SPEEDWAY AND THE EAST BOUNDARY LINE OF UNRESTRICTED
RESERVE “A”; THENCE ON THE WEST RIGHT OF WAY LINE OF BUFFALO SPEEDWAY AND THE
EAST BOUNDARY LINE OF UNRESTRICTED RESERVE “A” WITH A CURVE TURNING TO THE LEFT,
WITH AN ARC LENGTH OF 71.52 FEET, A RADIUS OF 5672.65 FEET, A CHORD BEARING OF
SOUTH 14°56’47” EAST, AND A CHORD LENGTH OF 71.52 FEET TO A SET CUT X; THENCE
LEAVING SAID RIGHT OF WAY LINE SOUTH 77°43’14” WEST A DISTANCE OF 322.50 FEET TO
A SET CUT X; THENCE SOUTH 12°14’37” EAST A DISTANCE OF 278.94 FEET A SET CUT X;
THENCE NORTH 77°43’14” EAST A DISTANCE OF 12.50 FEET TO A SET 1/2 IRON PIN WITH
RPLS 5593 CAP; THENCE SOUTH 12° 14’37” EAST, A DISTANCE OF 370.00 FEET TO THE
POINT OF BEGINNING. CONTAINING 985,590 SQUARE FEET OR 22.6260 ACRES, MORE OR
LESS.



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1140.jpg]
SAVE AND EXCEPT THE FOLLOWING DESCRIBED PARCEL (HOUSTON RENAISSANCE HOTEL DEED):
THAT CERTAIN PROPERTY AND RIGHTS, TITLE AND INTEREST OF THAT CERTAIN INTEREST
CONVEYED TO WTCC HOUSTON INVESTORS V, LP., A DELAWARE LIMITED PARTNERSHIP AS SET
FORTH THEREIN BY SPECIAL WARRANTY DEED EXECUTED BY CRESCENT REAL ESTATE FUNDING
III, LP., A DELAWARE LIMITED PARTNERSHIP, DATED MAY 24, 2007 FLIED FOR RECORD
UNDER COUNTY CLERK’S FILE NO. 20070325690 OF THE OFFICIAL PUBLIC RECORDS OF REAL
PROPERTY OF HARRIS COUNTY, TEXAS, BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:
TRACT 7-A SURFACE LEVEL ONLY METES AND BOUNDS DESCRIPTION OF 1.8612 ACRES A.C.
REYNOLDS SURVEY ABSTRACT NO. 61 HARRIS, COUNTY, TEXAS: A PARCEL OF LAND
CONTAINING 1.8612 ACRES (81,072 SQUARE FEET) MORE OR LESS, BEING OUT OF
UNRESTRICTED RESERVE “A”, GREENWAY PLAZA, AS RECORDED IN FILM CODE NO. 421110,
HARRIS COUNTY MAP RECORDS, AND ALSO BEING OUT OF THAT CERTAIN 33.36 ACRE TRACT
IV, CONVEYED FROM NINE GREENWAY, LTD. TO CRESCENT REAL ESTATE FUNDING III, LP,
AS RECORDED IN COUNTY CLERK’S FILE NO. S153596, OFFICIAL PUBLIC RECORDS OF REAL
PROPERTY, HARRIS COUNTY, TEXAS, O.P.R.O.R.P.H.C.T., AND ALSO BEING OUT OF THAT
CERTAIN 1.8268 ACRE TRACT, DESCRIBED IN AN EASEMENT DEDICATION AND AGREEMENT BY
GREENWAY PLAZA LTD., RECORDED IN COUNTY CLERK’S FILE NO. D963753,
O.P.R.O.R.P.H.C.T., AND ALSO BEING OUT OF THAT CERTAIN 11.4060 ACRE CONOCO TOWER
SITE, DESCRIBED IN THE SAID EASEMENT DEDICATION AND AGREEMENT RECORDED IN FILE
NO. D963753, AND BEING THAT CERTAIN CONSTRUCTION, OPERATION, REPAIR AND USE
EASEMENT, DESCRIBED IN THE SAID EASEMENT DEDICATION AND AGREEMENT RECORDED IN
FILE NO. D963753, SAID 1.8612 ACRE TRACT BEING SITUATED IN THE A.C. REYNOLDS
SURVEY, ABSTRACT NO. 61, IN HARRIS COUNTY, TEXAS, AND BEING MORE PARTICULARLY
DESCRIBED BY METES AND BOUNDS AS FOLLOWS: COMMENCING, AT A FOUND CONCRETE
MONUMENT MARKED GWP, IN THE EAST LINE OF EDLOE STREET, RIGHT OF WAY VARIES, SAME
BEING IN THE WEST LINE OF SAID UNRESTRICTED RESERVE “A”, AND THE WEST LINE OF
THE SAID 33.36 ACRE TRACT IV, AND ALSO IN THE MOST WESTERLY LINE OF THAT CERTAIN
11.4060 ACRE CONOCO TOWER SITE, DESCRIBED IN THE SAID EASEMENT DEDICATION AND
AGREEMENT RECORDED IN FILE NO. D963753, FOR THE MOST NORTHERLY CORNER OF THAT
CERTAIN 0.0499 ACRE TRACT, DESCRIBED IN A DONATION DEED FROM CRESCENT REAL
ESTATE FUNDING ILL, LP, TO THE CITY OF HOUSTON, AS RECORDED IN COUNTY CLERK’S
FILE NO. T813543, O.P.R.O.R.P.H.C.T, FROM WHICH THE MOST WESTERLY CUTBACK CORNER
WITH THE NORTH LINE OF U.S. HIGHWAY 59, RIGHT OF WAY VARIES, SAME BEING THE MOST
WESTERLY SOUTHWEST CORNER OF SAID UNRESTRICTED RESERVE “A”, THE MOST WESTERLY
SOUTHWEST CORNER OF THE SAID 33.36 ACRE TRACT IV, AND THE MOST WESTERLY
SOUTHWEST CORNER OF THE CORNER OF THE SAID 0.0499 ACRE TRACT, BEARS SOUTH 02
DEGREES 22 MINUTES 37 SECONDS EAST, 68.77 FEET;



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1141.jpg]
THENCE NORTH 02 DEGREES 22 MINUTES 37 SECONDS WEST, WITH THE SAID EAST LINE OF
EDLOE STREET, SAME BEING THE SAID WEST LINE OF UNRESTRICTED RESERVE “A”, AND THE
SAID WEST LINE THE 33.36 ACRE TRACT IV, AND ALSO THE SAID MOST WESTERLY LINE OF
THE 11.4060 ACRE CONOCO TOWER SITE, A DISTANCE OF 563.60 FEET TO A POINT, FROM
WHICH A FOUND BRASS DISK IN CONCRETE, STAMPED GWP, AT THE INTERSECTION OF THE
SOUTH LINE OF RICHMOND AVENUE, 120 FOOT RIGHT OF WAY, WITH THE SAID EAST LINE OF
EDLOE STREET, FOR THE NORTHWEST CORNER OF SAID UNRESTRICTED RESERVE “A”, AND THE
NORTHWEST CORNER OF THE SAID 33.36 ACRE TRACT IV, AND ALSO THE NORTHWEST CORNER
OF THE SAID 11.4080 ACRE CONOCO TOWER SITE, BEARS NORTH 02 DEGREES 22 MINUTES 37
SECONDS WEST, 517.22 FEET; THENCE, NORTH 87 DEGREES 37 MINUTES 23 SECONDS EAST,
CROSSING A PORTION OF SAID UNRESTRICTED RESERVE “A”, THE SAID 33.36 ACRE TRACT
IV, AND THE SAID 11.4060 ACRE CONOCO TOWER SITE, A DISTANCE OF 80.42 FEET TO A
SET “X” CUT IN CONCRETE, FOR AN INTERIOR CORNER OF THE SAID 11.4060 ACRE CONOCO
TOWER SITE, SAME BEING THE NORTHWEST CORNER OF THE SAID 1.8268 ACRE TRACT, AND
THE POINT OF BEGINNING; THENCE, NORTH 77 DEGREES 42 MINUTES 23 SECONDS EAST,
CONTINUING TO CROSS A PORTION OF SAID UNRESTRICTED RESERVE “A”, AND THE SAID
33.36 ACRE TRACT IV, WITH AN INTERIOR LINE OF THE SAID 11.4060 ACRE CONOCO TOWER
SITE, SAME BEING THE NORTH LINE OF THE SAID 1.8268 ACRE TRACT, A DISTANCE OF
158.45 FEET, TO A SET “X” CUT IN CONCRETE, FOR AN INTERIOR CORNER OF THE SAID
11.4060 ACRE CONOCO TOWER SITE, SAME BEING THE NORTHEAST CORNER OF THE SAID
1.8268 ACRE TRACT; THENCE, SOUTH 12 DEGREES 17 MINUTES 37 SECONDS EAST,
CONTINUING TO CROSS A PORTION OF SAID UNRESTRICTED RESERVE “A”, AND THE SAID
33.36 ACRE TRACT IV, WITH AN INTERIOR LINE OF THE SAID 11.4060 ACRE CONOCO TOWER
SITE, SAME BEING THE EAST LINE OF THE SAID 1.8268 ACRE TRACT, A DISTANCE OF
84.35 FEET, TO A SET 5/8 INCH IRON ROD WITH CAP STAMPED CIVIL-SURV FOR THE
NORTHWEST CORNER OF THE SAID, CONSTRUCTION, OPERATION, REPAIR AND USE EASEMENT,
RECORDED IN FILE NO. D963753; THENCE, NORTH 77 DEGREES 42 MINUTES 23 SECONDS
EAST, CONTINUING TO CROSS A PORTION OF SAID UNRESTRICTED RESERVE “A”, AND THE
SAID 33.36 ACRE TRACT IV, AND CROSSING A PORTION OF THE SAID 11.4060 ACRE CONOCO
TOWER SITE, WITH THE NORTH LINE OF THE SAID CONSTRUCTION, OPERATION, REPAIR AND
USE EASEMENT, RECORDED IN FILE NO. D963753, A DISTANCE OF 18.50 FEET, TO A SET
5/8-INCH IRON ROD WITH CAP STAMPED CIVIL-SURV, FOR THE NORTHEAST CORNER OF THE
SAID CONSTRUCTION, OPERATION, REPAIR AND USE EASEMENT RECORDED IN FILE NO.
D963753;



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1142.jpg]
THENCE, SOUTH 12 DEGREES 17 MINUTES 37 SECONDS EAST, CONTINUING TO CROSS A
PORTION OF SAID UNRESTRICTED RESERVE “A”, THE SAID 33.36 ACRE TRACT IV, AND THE
SAID 11.4060 ACRE CONOCO TOWER SITE, WITH THE EAST LINE OF SAID CONSTRUCTION,
OPERATION, REPAIR AND USE EASEMENT RECORDED IN FILE NO. 0963753, A DISTANCE OF
81.00 FEET, TO A SET 5/8 INCH IRON ROD WITH CAP STAMPED CIVIL- SURV, FOR THE
SOUTHEAST CORNER OF THE SAID CONSTRUCTION, OPERATION, REPAIR AND USE EASEMENT
RECORDED IN FILE NO. D963753; THENCE, SOUTH 77 DEGREES 42 MINUTES 23 SECONDS
WEST, CONTINUING TO CROSS A PORTION OF SAID UNRESTRICTED RESERVE “A”, THE SAID
33.36 ACRE TRACT IV, AND THE SAID 11.4060 ACRE CONOCO TOWER SITE, WITH THE SOUTH
LINE OF THE SAID CONSTRUCTION, OPERATION, REPAIR AND USE EASEMENT RECORDED IN
FILE NO. 0963753, A DISTANCE OF 18.50 FEET TO A SET “X” CUT IN CONCRETE, IN AN
INTERIOR LINE OF THE SAID 11.4060 ACRE CONOCO TOWER SITE, SAME BEING THAT SAID
EAST LINE OF THE 1.8268 ACRE TRACT, FOR THE SOUTHWEST COMER OF THE SAID
CONSTRUCTION, OPERATION, REPAIR AND USE EASEMENT RECORDED IN FILE NO. D963753;
THENCE, CONTINUING TO CROSS A PORTION OF SAID UNRESTRICTED RESERVE “A” AND THE
SAID 33.36 ACRE TRACT IV, WITH AN INTERIOR LINE OF THE SAID 11.4060 ACRE CONOCO
TOWER SITE, SAME BEING THE EAST LINE OF THE SAID 1.8268 ACRE TRACT FOLLOWING (3)
THREE COURSES AND DISTANCES: 1. SOUTH 12 DEGREES 17 MINUTES 37 SECONDS EAST, A
DISTANCE OF 73.90 FEET TO A SET “X” CUT IN CONCRETE; 2. SOUTH 77 DEGREES 42
MINUTES 23 SECONDS WEST, A DISTANCE OF 1.50 FEET TO A SET “X” CUT IN CONCRETE,
AND; 3. SOUTH 12 DEGREES 17 MINUTES 37 SECONDS EAST, A DISTANCE OF 171.50 FEET
TO A SET “X” CUT IN CONCRETE, FOR AN INTERIOR CORNER OF THE SAID 11.4060 ACRE
CONOCO TOWER SITE, SAME BEING THE SOUTHEAST CORNER OF THE SAID 1.8268 ACRE
TRACT; THENCE, SOUTH 77 DEGREES 42 MINUTES 23 SECONDS WEST, CONTINUING TO CROSS
A PORTION OF SAID UNRESTRICTED RESERVE “A”, AND THE SAID 33.36 ACRE TRACT IV,
WITH AN INTERIOR LINE OF THE SAID 11.4060 ACRE CONOCO TOWER SITE, SAME BEING THE
SOUTH LINE OF THE SAID 1.8268 ACRE TRACT, A DISTANCE OF 228.76 FEET, TO A SET
“X” CUT IN CONCRETE, FOR AN INTERIOR CORNER OF THE SAID 11.4060 ACRE CONOCO
TOWER SITE, SAME BEING THE SOUTHWEST CORNER OF THE SAID 1.8268 ACRE TRACT;



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1143.jpg]
THENCE, NORTH 02 DEGREES 22 MINUTES 37 SECONDS WEST, CONTINUING TO ACROSS A
PORTION OF SAID UNRESTRICTED RESERVE “A”, AND THE SAID 33.36 ACRE TRACT IV, WITH
AN INTERIOR LINE OF THE SAID 11.4060 ACRE CONOCO TOWER SITE, SAME BEING THE WEST
LINE OF THE SAID 1.8268 ACRE TRACT, A DISTANCE OF 416.98 FEET TO THE POINT OF
BEGINNING AND CONTAINING 1.8612 ACRES (81,072 SQUARE FEET) OF LAND MORE OR LESS.
TRACT 7-B CONCOURSE LEVEL ONLY METES AND BOUNDS DESCRIPTION OF 1.7656 ACRES A.C.
REYNOLDS SURVEY ABSTRACT NO, 61 HARRIS COUNTY, TEXAS A PARCEL CONTAINING 1.7658
ACRES (76,907 SQUARE FEET) MORE OR LESS, BEING OUT OF UNRESTRICTED RESERVE “A”,
GREENWAY PLAZA, AS RECORDED IN FILM CODE NO, 421110, HARRIS COUNTY MAP RECORDS,
AND ALSO BEING OUT OF THAT CERTAIN 33.36 ACRE TRACT IV, CONVEYED FROM NINE
GREENWAY, LTD. TO CRESCENT REAL ESTATE FUNDING III, LP., AS RECORDED IN COUNTY
CLERK’S FILE NO. S163596, OFFICIAL PUBLIC RECORDS OF REAL PROPERTY, HARRIS
COUNTY, TEXAS, O.P.R.O.R.P.H.C.T., AND ALSO BEING OUT OF THAT CERTAIN 1.8268
ACRE TRACT, DESCRIBED IN AN EASEMENT DEDICATION AND AGREEMENT BY GREENWAY PLAZA
LTD., RECORDED IN COUNTY CLERK’S ALE NO. 0963753, O.P.R.A.P.H.C.T., SAID 1.7656
ARE TRACT BEING SITUATED IN THE A.G. REYNOLDS SURVEY, ABSTRACT NO. 61, IN HARRIS
COUNTY, TEXAS, AND BEING MORE PARTICULARLY DESCRIBED BY METES AND BOUNDS AS
FOLLOWS: COMMENCING, AT A FOUND CONCRETE MONUMENT MARKED GWP, IN THE EAST LINE
OF EDLOE STREET, RIGHT-OF-WAY VARIES, SAME BEING IN THE WEST LINE OF SAID
UNRESTRICTED RESERVE “A”, AND THE WEST LINE OF THE SAID 33.36 ACRE TRACT IV, AND
ALSO IN THE MOST WESTERLY LINE OF THAT CERTAIN 11.4060 ACRE CONOCO TOWER SITE,
DESCRIBED IN THE SAID EASEMENT DEDICATION AND AGREEMENT RECORDED IN FILE NO.
D963753, FOR THE MOST NORTHERLY CORNER OF THAT CERTAIN 0.0499 ACRE TRACT,
DESCRIBED IN A DONATION DEED FROM CRESCENT REAL ESTATE FUNDING III, LP TO THE
CITY OF HOUSTON AS RECORDED IN COUNTY CLERK’S FILE NO. T813543,
O.P.R.O.R.P.H.C.T., FROM WHICH THE MOST WESTERLY CUTBACK CORNER WITH THE NORTH
LINE OF U.S. HIGHWAY 59, RIGHT OF WAY VARIES, SAME BEING THE MOST WESTERLY
SOUTHWEST CORNER OF SAID UNRESTRICTED RESERVE “A”, THE MOST WESTERLY SOUTHWEST
CORNER OF THE SAID 33.36 ACRE TRACT IV, AND THE MOST WESTERLY SOUTHWEST CORNER
OF THE SAID 11.4060 ACRE CONOCO TOWER SITE, AND ALSO THE MOST WESTERLY SOUTHWEST
CORNER OF THE SAID 0.0499 ACRE TRACT, BEARS, SOUTH 02 DEGREES 22 MINUTES 37
SECONDS EAST, 68.77 FEET; THENCE, NORTH 02 DEGREES 22 MINUTES 37 SECONDS WEST,
WITH THE SAID EAST LINE OF EDLOE STREET, SAME BEING THE SAID WEST LINE OF
UNRESTRICTED RESERVE “A”, AND THE SAID WEST LINE OF THE 33.36 ACRE



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1144.jpg]
TRACT IV, AND ALSO THE SAID MOST WESTERLY LINE OF THE 11.4060 ACRE CONOCO TOWER
SITE, A DISTANCE OF 563.60 FEET TO A POINT, FROM WHICH A FOUND BRASS DISK IN
CONCRETE, STAMPED GWP, AT THE INTERSECTION OF THE SOUTH LINE OF RICHMOND AVENUE,
120 FOOT RIGHT OF WAY, WITH THE SAID EAST LINE OF EDLOE STREET, FOR THE
NORTHWEST CORNER OF SAID UNRESTRICTED RESERVE “A”, AND THE NORTHWEST CORNER OF
THE SAID 33.36 ACRE TRACT IV, AND ALSO THE NORTHWEST CORNER OF THE SAID 11.4060
ACRE CONOCO TOWER SITE BEARS, NORTH 02 DEGREES 22 MINUTES 37 SECONDS WEST,
517.22 FEET; THENCE, NORTH 87 DEGREES 37 MINUTES 23 SECONDS EAST, CROSSING A
PORTION OF SAID UNRESTRICTED RESERVE “A”, THE SAID 33.36 ACRE TRACT IV, AND THE
SAID 11.4060 ACRE CONOCO TOWER SITE, A DISTANCE OF 80.42 FEET TO A POINT, FOR AN
INTERIOR CORNER OF THE SAID 11.4060 ACRE CONOCO TOWER SITE, BEING THE NORTHWEST
CORNER OF THE SAID 1.8268 ACRE TRACT AND THE POINT OF BEGINNING; THENCE, NORTH
77 DEGREES 42 MINUTES 23 SECONDS EAST, CONTINUING TO CROSS A PORTION OF THE SAID
UNRESTRICTED RESERVE “A”, AND THE SAID 33.36 ACRE TRACT IV, WITH AN INTERIOR
LINE OF THE SAID 11.4060 ACRE CONOCO TOWER SITE, SAME BEING THE NORTH LINE OF
THE SAID 1.8268 ACRE TRACT, A DISTANCE OF 158.45 FEET, TO A POINT, FOR AN
INTERIOR CORNER OF THE SAID 11.4060 ACRE CONOCO TOWER SITE, SAME BEING THE
NORTHEAST CORNER OF THE SAID 1.8268 ACRE TRACT; THENCE, SOUTH 12 DEGREES 17
MINUTES 37 SECONDS EAST, CONTINUING TO CROSS A PORTION OF SAID UNRESTRICTED
RESERVE “A”, AND THE SAID 33.36 ACRE TRACT IV, WITH AN INTERIOR LINE OF THE SAID
11.4060 ACRE CONOCO TOWER SITE, SAME BEING THE EAST LINE OF THE SAID 1.8268 ACRE
TRACT, AT A DISTANCE OF 84.35 FEET, PASS THE NORTHWEST CORNER OF THAT CERTAIN
CONSTRUCTION, OPERATION, REPAIR AND USE EASEMENT, DESCRIBED IN THE SAID EASEMENT
DEDICATION AND AGREEMENT, RECORDED IN FILE NO. D963753, AND WITH THE WEST LINE
OF THE SAID CONSTRUCTION, OPERATION, REPAIR AND USE EASEMENT RECORDED IN FILE
NO. D963753, AT A DISTANCE OF 165.35, PASS THE SOUTHWEST CORNER OF THE SAID
CONSTRUCTION, OPERATION, REPAIR AND USE EASEMENT RECORDED IN FILE NO. D963753,
AND A TOTAL DISTANCE OF 219.00 FEET TO A POINT; THENCE, CONTINUING TO CROSS A
PORTION OF SAID UNRESTRICTED RESERVE “A”, AND THE SAID 33.36 ACRE TRACT IV, AND
ALSO CROSSING A PORTION OF THE SAID 1.8268 ACRE TRACT, THE FOLLOWING (2) TWO
COURSES AND DISTANCES: 1. SOUTH 77 DEGREES 42 MINUTES 23 SECONDS WEST, A
DISTANCE OF 15.25 FEET, TO A POINT, AND 2. SOUTH 12 DEGREES 17 MINUTES 37
SECONDS EAST, A DISTANCE OF 191.75 FEET, TO A POINT, IN AN INTERIOR LINE OF THE
SAID 11.4060 ACRE CONOCO TOWER SITE, SAME BEING THE SOUTH LINE OF THE SAID
1.8268 ACRE TRACT;



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1145.jpg]
THENCE, SOUTH 77 DEGREES 42 MINUTES 23 SECONDS WEST, CONTINUING TO CROSS A
PORTION OF SAID UNRESTRICTED RESERVE “A”, AND THE SAID 33.36 ACRE TRACT IV, WITH
AN INTERIOR LINE OF THE SAID 11.4060 ACRE CONOCO TOWER SITE, SAME BEING THE
SOUTH LINE OF THE SAID 1.8268 ACRE TRACT, A DISTANCE OF 215.01 FEET, TO A POINT
FOR AN INTERIOR CORNER OF THE SAID 11.4060 ACRE CONOCO TOWER SITE, SAME BEING
THE SOUTHWEST CORNER OF THE SAID 1.8268 ACRE TRACT; THENCE, NORTH 02 DEGREES 22
MINUTES 37 SECONDS WEST, CONTINUING TO CROSS A PORTION OF SAID UNRESTRICTED
RESERVE “A”, AND THE SAID 33.36 ACRE TRACT IV, WITH AN INTERIOR LINE OF THE SAID
11.4060 ACRE CONOCO TOWER SITE, SAME BEING THE WEST LINE OF THE SAID 1.8268 ACRE
TRACT, A DISTANCE OF 416.98 FEET, TO THE POINT OF BEGINNING, AND CONTAINING
1.7656 ACRES (76,907 SQUARE FEET) MORE OR LESS. PARCEL 4: A TRACT OF LAND BEING
A PORTION OF UNRESTRICTED RESERVE “A”, GREENWAY PLAZA, A SUBDIVISION OF 33.365
ACRES IN THE A.C. REYNOLDS LEAGUE, A-61, CITY OF HOUSTON, HARRIS COUNTY, TEXAS,
ACCORDING TO THE MAP OR PLAT THEREOF RECORDED UNDER FILM CODE NO. 421110 OF THE
MAP RECORDS OF HARRIS COUNTY, TEXAS, BEING MORE PARTICULARLY DESCRIBED AS
FOLLOWS; COMMENCING AT A FOUND 2” BRASS CAP AT THE SOUTHEAST CORNER OF THE ABOVE
DESCRIBED UNRESTRICTED RESERVE “A” ALSO BEING A POINT IN THE NORTH RIGHT OF WAY
LINE OF SOUTHWEST FREEWAY; THENCE NORTH 12°16’46” WEST A DISTANCE OF 370.00 FEET
ON THE EAST BOUNDARY LINE OF SAID UNRESTRICTED RESERVE “A” TO A FOUND 2” BRASS
CAP AT THE POINT OF BEGINNING; THENCE SOUTH 77°43’14” WEST A DISTANCE OF 88.46
FEET TO A SET CUT X; THENCE NORTH 12°14’37” WEST A DISTANCE OF 278.94 FEET TO A
SET CUT X; THENCE NORTH 77°43’14” EAST A DISTANCE OF 322.50 FEET TO A SET CUT X
ON THE WEST RIGHT OF WAY LINE OF BUFFALO SPEEDWAY AND THE EAST BOUNDARY LINE OF
UNRESTRICTED RESERVE “A”; THENCE ON THE WEST RIGHT OF WAY LINE OF BUFFALO
SPEEDWAY AND THE EAST BOUNDARY LINE OF UNRESTRICTED RESERVE “A” WITH A CURVE
TURNING TO THE LEFT, WITH AN ARC LENGTH OF 279.81 FEET, A RADIUS OF 5672.65
FEET, A CHORD BEARING OF SOUTH 16°43’14” EAST, AND A CHORD LENGTH OF 279.78 FEET
TO A POINT FROM WHICH A FOUND 2” BRASS CAP BEARS 0.7 FEET NORTHEAST;



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1146.jpg]
THENCE LEAVING SAID RIGHT OF WAY LINE, SOUTH 77°43’14” WEST A DISTANCE OF 255.88
FEET TO THE POINT OF BEGINNING. CONTAINING 92,682 SQ. FT. OR 2.1277 ACRES, MORE
OR LESS. TOGETHER WITH THOSE CERTAIN RIGHTS APPURTENANT TO TRACT 7, AND BEING
MORE PARTICULARLY DESCRIBED BELOW: (a) LICENSE AND PERMIT FROM THE CITY OF
HOUSTON FOR FOR USE AND OCCUPANCY OF A PORTION OF THE CITY’S RIGHT-OF-WAY
GRANTED BY INSTRUMENTS DATED DECEMBER 15, 1970, RECORDED AT CLERK’S FILE NO.
D255419 IN VOLUME 8290, PAGE 581, AS AFFECTED BY THAT CERTAIN CITY OF HOUSTON
ORDINANCE NO. 2002-684, A CERTIFIED COPY OF SAME RECORDED UNDER HARRIS COUNTY
CLERK’S FILE NO. RP-2017-18471 AND AT CLERK’S FILE NO. D257832 IN VOLUME 8295,
PAGE 233, OF THE HARRIS COUNTY DEED RECORDS, CITY OF HOUSTON GRANTED A PERMIT
FOR THE OCCUPANCY OF EIGHTY THOUSAND THREE HUNDRED (80,300) CUBIC FEET OF THE
CITY’S RIGHT OF WAY TO GREENWAY PLAZA, A JOINT VENTURE, SUBJECT TO ASSIGNMENT
AND ASSUMPTION OF ORDINANCE AND PERMIT FROM COUSINS GREENWAY WEST PARKING LLC,
COUSINS GREENWAY EIGHT TWELVE, LLC, COUSINS GREENWAY WEST FIRST PARENT LLC ,
COUSINS GREENWAY EAST PARENT LLC , COUSINS GREENWAY OUTPARCEL WEST LLC, PKY
GREENWAY NINE LLC (FORMERLY KNOWN AS COUSINS GREENWAY NINE LLC), AND COUSINS
GREENWAY CENTRAL PLANT, LLC, ALL GEORGIA LIMITED LIABILITY COMPANIES to GWP
NORTH RICHMOND, LLC, GWP EIGHT TWELVE, LLC, GWP WEST, LLC, GWP ONE, LLC, GWP
TWO, LLC, GWP EAST, LLC, GWP 3800 BUFFALO SPEEDWAY, LLC, GWP RICHMOND AVENUE,
LLC, GWP CENTRAL PLANT, LLC, AND GWP NINE, LLC, ALL DELAWARE LIMITED LIABILITY
COMPANIES, RECORDED , 2017 UNDER HARRIS COUNTY CLERK’S FILE NO. RP-2017- (b)
LICENSE AND PERMIT FROM THE CITY OF HOUSTON FOR USE AND OCCUPANCY OF A PORTION
OF THE CITY’S RIGHT-OF-WAY GRANTED BY INSTRUMENT FILED JANUARY 19, 1973, UNDER
HARRIS COUNTY CLERK’S FILE NUMBER(S) D784597, CITY OF HOUSTON GRANTED A PERMIT
TO GREENWAY PLAZA, LTD., FOR THE USE AND OCCUPANCY OF A PORTION OF EDLOE STREET,
AS AFFECTED BY THAT CERTAIN CITY OF HOUSTON ORDINANCE NO. 2002-684, A CERTIFIED
COPY OF SAME RECORDED UNDER HARRIS COUNTY CLERK’S FILE NO. RP-2017-18471,
SUBJECT TO ASSIGNMENT AND ASSUMPTION OF ORDINANCE AND PERMIT FROM COUSINS
GREENWAY WEST PARKING LLC, COUSINS GREENWAY EIGHT TWELVE, LLC, COUSINS GREENWAY
WEST FIRST PARENT LLC , COUSINS GREENWAY EAST PARENT LLC , COUSINS GREENWAY
OUTPARCEL WEST LLC, PKY GREENWAY NINE



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1147.jpg]
LLC (FORMERLY KNOWN AS COUSINS GREENWAY NINE LLC), AND COUSINS GREENWAY CENTRAL
PLANT, LLC, ALL GEORGIA LIMITED LIABILITY COMPANIES to GWP NORTH RICHMOND, LLC,
GWP EIGHT TWELVE, LLC, GWP WEST, LLC, GWP ONE, LLC, GWP TWO, LLC, GWP EAST, LLC,
GWP 3800 BUFFALO SPEEDWAY, LLC, GWP RICHMOND AVENUE, LLC, GWP CENTRAL PLANT,
LLC, AND GWP NINE, LLC, ALL DELAWARE LIMITED LIABILITY COMPANIES, RECORDED ,
2017 UNDER HARRIS COUNTY CLERK’S FILE NO. RP-2017- (c) LICENSE AND PERMIT FROM
THE CITY OF HOUSTON FOR RIGHT TO INSTALL, MAINTAIN, USE, OCCUPY, OPERATE AND
REPAIR TWO (2) CHILLED WATER PIPELINES WITHIN EDLOE STREET AS CREATED AND
DEFINED UNDER TERMS, CONDITIONS AND PROVISIONS CONTAINED IN CITY OF HOUSTON
ORDINANCE NO. 2002-1063, A CERTIFIED COPY OF SAME RECORDED UNDER HARRIS COUNTY
CLERK’S FILE NO. W296154, SUBJECT TO ASSIGNMENT AND ASSUMPTION OF ORDINANCE AND
PERMIT FROM COUSINS GREENWAY WEST FIRST PARENT LLC, COUSINS GREENWAY EAST PARENT
LLC , PKY GREENWAY NINE LLC (FORMERLY KNOWN AS COUSINS GREENWAY NINE LLC),
COUSINS GREENWAY CENTRAL PLANT, LLC, AND PKY GREENWAY NINE LLC (FORMERLY KNOWN
AS COUSINS GREENWAY NINE LLC, ALL GEORGIA LIMITED LIABILITY COMPANIES to GWP
WEST , LLC, , GWP ONE, LLC, GWP TWO, LLC, GWP EAST, LLC, GWP CENTRAL PLANT, LLC,
AND GWP NINE, LLC, ALL DELAWARE LIMITED LIABILITY COMPANIES, RECORDED , 2017
UNDER HARRIS COUNTY CLERK’S FILE NO. RP-2017- TRACT 8 (NON-EXCLUSIVE EASEMENT):
EASEMENTS APPURTENANT TO TRACT 7, Parcels 1, 2, 3 & 4 AND BEING MORE
PARTICULARLY DESCRIBED BELOW: (1) NON-EXCLUSIVE EASEMENT FOR PROVIDING ACCESS,
OVER, ACROSS AND THROUGH “EDLOE STREET GARAGE” AND THE “EDLOE STREET GARAGE
LAND” FOR PEDESTRIAN AND VEHICULAR ACCESS FOR PARKING ALL AS SET OUT AND DEFINED
IN THAT CERTAIN EDLOE STREET GARAGE USE AND EASEMENT AGREEMENT BY AND BETWEEN
COUSINS GREENWAY EDLOE PARKING LLC, A GEORGIA LIMITED LIABILITY COMPANY (OWNER),
AND COUSINS GREENWAY WEST PARKING LLC, A GEORGIA LIMITED LIABILITY COMPANY
(“GREENWAY WEST PARKING”), (II) COUSINS GREENWAY EIGHT TWELVE LLC, A GEORGIA
LIMITED LIABILITY COMPANY (“GREENWAY EIGHT TWELVE”), (III) COUSINS GREENWAY WEST
FIRST PARENT LLC, A GEORGIA LIMITED LIABILITY COMPANY (“GREENWAY WEST”), (IV)
PKY GREENWAY NINE LLC, A GEORGIA LIMITED LIABILITY COMPANY (FORMERLY KNOWN AS
COUSINS GREENWAY NINE LLC) (“GREENWAY NINE”), AND (V) COUSINS GREENWAY EAST
PARENT LLC, A GEORGIA LIMITED LIABILITY COMPANY (“GREENWAY EAST” AND WITH



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1148.jpg]
GREENWAY WEST PARKING, GREENWAY EIGHT TWELVE, GREENWAY NINE AND GREENWAY WEST,
(“USER”), RECORDED , 2017 UNDER HARRIS COUNTY CLERK’S FILE NUMBER(S) RP-2017- .
(2) NON-EXCLUSIVE ROADWAY, DRIVES AND RAMPS FOR INGRESS AND EGRESS, STAIRWAYS
AND VENTS, PEDESTRIAN ACCESS, SIGNAGE, AND COMMON MECHANICAL, ELECTRICAL, AND
PLUMBING EASEMENTS CREATED PURSUANT TO ARTICLES 2.2(b)(ii), 2.2(d), 2.2(f),
2.2(h), 2.2(i), AND 2.2(j) AS CONTAINED IN THAT CERTAIN DECLARATION OF
EASEMENTS, COVENANTS, CONDITIONS AND RESTRICTIONS RECORDED UNDER HARRIS COUNTY
CLERK’S FILE NO. 20070325102, OFFICIAL PUBLIC RECORDS OF HARRIS COUNTY, TEXAS.
(3) NON-EXCLUSIVE EASEMENT RIGHTS APPURTENANT TO TRACT 7 AS RESERVED UNDER
TERMS, CONDITIONS AND PROVISIONS CONTAINED IN THAT CERTAIN WARRANTY DEED DATED
SEPTEMBER 20, 1965, RECORDED DECEMBER 7, 1965 UNDER HARRIS COUNTY CLERK’S FILE
NO. C209777 IN VOLUME 6164, PAGE 422 OF THE DEED RECORDS OF HARRIS COUNTY, TEXAS
AND AS RESERVED IN WARRANTY DEED DATED JUNE 2, 1965, RECORDED JUNE 3, 1965 UNDER
HARRIS COUNTY CLERK’S FILE NO. C099157 IN VOLUME 5944, PAGE 560, AS AFFECTED BY
CONFIRMATION OF EASEMENT RECORDED NOVEMBER 18, 1965 UNDER HARRIS COUNTY CLERK’S
FILE NO. C200637 IN VOLUME 6147, PAGE 248, BOTH OF THE DEED RECORDS OF HARRIS
COUNTY, TEXAS (4) NON-EXCLUSIVE EASEMENT RIGHTS APPURTENANT TO TRACT 7 AS
RESERVED UNDER TERMS, CONDITIONS AND PROVISION CONTAINED IN THAT CERTAIN
WARRANTY DEED DATED FEBRUARY 3, 1967, RECORDED FEBRUARY 7, 1967 UNDER HARRIS
COUNTY CLERK’S FILE NO. C447210 IN VOLUME 6652, PAGE 369 OF THE DEED RECORDS OF
HARRIS COUNTY, TEXAS. (5) NON-EXCLUSIVE EASEMENT RIGHTS APPURTENANT TO TRACT 7
AS SET FORTH UNDER TERMS, CONDITIONS AND PROVISIONS CONTAINED IN THAT INSTRUMENT
DATED APRIL 20, 1966, RECORDED APRIL 22, 1966 UNDER HARRIS COUNTY CLERK’S FILE
C289523 IN VOLUME 6327, PAGE 156 OF THE DEED RECORDS OF HARRIS COUNTY, TEXAS,
TOGETHER WITH THOSE BENEFICIAL ACCESS EASEMENTS DEPICTED ON PLAT RECORDED IN
VOLUME 180, PAGE 1 OF THE MAP RECORDS OF HARRIS COUNTY, TEXAS, SAID EASEMENTS
ALSO REFERENCED AND/OR DEDICATED UNDER HARRIS COUNTY CLERK’S FILE NO(S). D365557



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1149.jpg]
GWP RICHMOND AVENUE, LLC: TRACT 9 (FEE SIMPLE): ALL RESTRICTED RESERVE “A” BLOCK
ONE (1) OF GREENWAY PLAZA RESTAURANT, IN HARRIS COUNTY, TEXAS, ACCORDING TO THE
MAP OR PLAT THEREOF FILED FOR RECORD UNDER FILM CODE NO. 557062 OF THE MAP
RECORDS OF HARRIS COUNTY, TEXAS, AND BEING THE SAME PARCEL OF LAND CONTAINING
20,590 SQUARE FEET OUT OF THE A.G. REYNOLDS LEAGUE, ABSTRACT 61, HARRIS COUNTY,
TEXAS AND THE LAMAR WESLAYAN ADDITION, A SUBDIVISION OF RECORD PER THE MAP
RECORDED IN VOLUME 35, PAGE 48 OF THE HARRIS COUNTY MAP RECORDS, SAID PARCEL
BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS WITH ALL BEARINGS REFERENCED TO
H.C.C.F #G824631; COMMENCING AT A POINT FOR THE BEGINNING OF A RIGHT OF WAY
CURVE IN THE EAST RIGHT OF WAY LINE OF TIMMONS LANE (100 FEET WIDE) AT THE
SOUTHEAST INTERSECTION OF TIMMONS LANE AND RICHMOND AVENUE (120 FEET WIDE);
THENCE, SOUTH 00 DEGREES 28 MINUTES 23 SECONDS EAST, A DISTANCE OF 67.51 FEET
ALONG THE EAST RIGHT OF WAY LINE OF SAID TIMMONS LANE TO A SET 5/8 INCH IRON ROD
WITH CAP (GREENLEAF) FOR THE MOST WESTERLY NORTHWEST CORNER AND POINT OF
BEGINNING OF THE HEREIN DESCRIBED TRACT; THENCE, DEPARTING SAID TIMMONS LANE
RIGHT OF WAY LINE, NORTH 85 DEGREES 47 MINUTES 45 SECONDS EAST, WITH THE SOUTH
LINE OF A PRIVATE PARK AND LANDSCAPE AREA RECORDED IN H.C.C.F.# G824632, A
DISTANCE OF 101.95 FEET TO A SET 5/8 INCH IRON ROD WITH CAP (GREENLEAF) FOR AN
INNER CORNER; THENCE, NORTH 04 DEGREES 04 MINUTES 25 SECONDS WEST, WITH THE
EASTERLY LINE OF SAID PRIVATE PARK, A DISTANCE OF 24.56 FEET TO A SET 5/8 INCH
IRON ROD WITH CAP (GREENLEAF) FOR THE MOST NORTHERLY NORTHWEST CORNER OF THE
HEREIN DESCRIBED TRACT; THENCE, NORTH 85 DEGREES 55 MINUTES 35 SECONDS EAST,
WITH THE SOUTH LINE OF SAID PRIVATE PARK, A DISTANCE OF 24.00 FEET TO A SET 5/8
INCH IRON ROD WITH CAP (GREENLEAF) AT THE BACK OF AN EXISTING CONCRETE CURB FOR
THE NORTHEAST CORNER OF THE HEREIN DESCRIBED TRACT; THENCE, SOUTH 04 DEGREES 04
MINUTES 25 SECONDS EAST, WITH A WEST LINE OF SAID PRIVATE DRIVE EASEMENT
RECORDED IN H.C.C.F. #G827704; A DISTANCE OF 162.85 FEET ALONG THE BACK OF SAID
CONCRETE CURB TO THE BEGINNING OF A TANGENT CURVE TO THE RIGHT HAVING A CENTRAL
ANGLE OF 89 DEGREES 52 MINUTES 10 SECONDS AND A RADIUS OF 15.00 FEET; THENCE,
CONTINUING WITH SAID PRIVATE DRIVE EASEMENT, A DISTANCE OF 23.53 FEET
SOUTHWESTERLY ALONG THE ARC OF SAID CURVE AND THE BACK OF SAID CONCRETE CURB, TO
A SET 5/8 INCH IRON ROD WITH CAP (GREENLEAF);



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1150.jpg]
THENCE, TANGENT TO SAID CURVE, CONTINUING WITH SAID PRIVATE DRIVE EASEMENT,
SOUTH 85 DEGREES 47 MINUTES 45 SECONDS WEST, 120.63 FEET ALONG THE BACK OF SAID
CONCRETE CURB TO A SET 5/8 INCH IRON ROD WITH CAP (GREENLEAF) ON THE EAST RIGHT
OF WAY LINE OF TIMMONS LANE FOR THE SOUTHWEST CORNER OF THE HEREIN DESCRIBED
TRACT, AND FROM WHERE A FOUND BRASS DISK BEARS SOUTH 30° 16’ WEST - 0.50 FEET;
THENCE, NORTH 00 DEGREES 28 MINUTES 23 SECONDS WEST, A DISTANCE OF 153.64 FEET
ALONG SAID EAST RIGHT OF WAY LINE OF TIMMONS LANE TO THE POINT OF BEGINNING,
CONTAINING AN AREA OF 20,590 SQUARE FEET (0.4727 ACRE) OF LAND, MORE OR LESS.
TRACT 10 (NON-EXCLUSIVE EASEMENT): EASEMENTS APPURTENANT TO TRACT 9 AND BEING
MORE PARTICULARLY DESCRIBED BELOW: (1) PRIVATE DRIVE EASEMENT CREATED IN
INSTRUMENT DATED DECEMBER 18, 1980, RECORDED UNDER HARRIS COUNTY CLERK’S FILE
NO. G827404. (2) LANDSCAPING EASEMENT AS CREATED IN THAT CERTAIN EASEMENT
AGREEMENT DATED EFFECTIVE OCTOBER 17, 2003 AND RECORDED UNDER HARRIS COUNTY
CLERK’S FILE NUMBER(S) X340110 AND AMENDED UNDER HARRIS COUNTY CLERK’S FILE
NUMBER(S) X340109 AND X555644, GWP CENTRAL PLANT, LLC: TRACT 11 (FEE SIMPLE): A
PORTION OF UNRESTRICTED RESERVE “A” OUT OF GREENWAY PLAZA, A SUBDIVISION OUT OF
HARRIS COUNTY, TEXAS, ACCORDING TO THE MAP OR PLAT THEREOF FILED FOR RECORD
UNDER FILM CODE NO. 421110 OF THE MAP RECORDS OF HARRIS COUNTY, TEXAS, AND BEING
A TRACT OF LAND CONTAINING 0.7949 ACRE (34,625 SQUARE FEET) SITUATED IN THE A.C.
REYNOLDS LEAGUE, A-61, HARRIS COUNTY, TEXAS, AND BEING PART OF A 33.36 ACRE
TRACT CONTAINING ALL OF THE PARTIAL REPLAT OF GREENWAY PLAZA, SECTION ONE AND
EXTENSION OF GREENWAY PLAZA EAST AS RECORDED IN VOLUME 180, PAGE 1 OF THE HARRIS
COUNTY MAP RECORDS (H.C.M.R.), SAID 0.7949 ACRE TRACT BEING MORE PARTICULARLY
DESCRIBED BY METES AND BOUNDS WITH ALL BEARING AND COORDINATES BEING REFERENCED
TO THE TEXAS COORDINATE SYSTEM, SOUTH CENTRAL ZONE, NORTH AMERICAN DATUM 1927.
DISTANCES HEREIN ARE SURFACE AND MAY BE CONVERTED TO GRID BY MULTIPLYING BY A
COMBINED SCALE FACTOR OF 0.9998872:



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1151.jpg]
COMMENCING AT AN “X” IN CONCRETE FOUND IN THE SOUTHERLY LINE OF RICHMOND AVENUE
(120 FEET WIDE) FOR THE MOST NORTHERLY NORTHEAST CORNER OF SAID PARTIAL REPLAT
OF GREENWAY PLAZA SECTION ONE AND EXTENSION OF GREENWAY PLAZA EAST, SAID POINT
ALSO BEING THE NORTHWESTERLY CORNER OF A TRACT OF LAND CONVEYED TO TEXAS
INVESTMENT BUILDERS COMPANY BY DEED RECORDED IN VOLUME 6164, PAGE 422 OF THE
HARRIS COUNTY DEED RECORDS (H.C.D.R.); THENCE, SOUTH 12 DEGREES 16 MINUTES 46
SECONDS EAST, 224.00 FEET ALONG THE COMMON LINE BETWEEN SAID PARTIAL REPLAT OF
GREENWAY PLAZA SECTION ONE AND THE TEXAS INVESTMENT BUILDERS COMPANY TRACT TO A
BRASS DISK FOUND FOR THE NORTHWESTERLY CORNER AND POINT OF BEGINNING OF THE
HEREIN DESCRIBED TRACT, SAID POINT ALSO BEING AN INTERIOR CORNER OF SAID PARTIAL
REPLAT OF GREENWAY, PLAZA SECTION ONE AND THE SOUTHWESTERLY CORNER OF SAID TEXAS
INVESTMENT BUILDERS COMPANY TRACT; THENCE, NORTH 77 DEGREES 43 MINUTES 14
SECONDS EAST, 250.00 FEET ALONG THE COMMON LINE BETWEEN SAID PARTIAL REPLAT OF
GREENWAY PLAZA SECTION ONE AND SAID TEXAS INVESTMENT BUILDERS COMPANY TRACT TO A
FOUND MAG NAILFOR THE NORTHEASTERLY CORNER OF THIS TRACT, THE SAME BEING A
NORTHEASTERLY CORNER OF SAID PARTIAL REPLAT OF GREENWAY PLAZA SECTION ONE AND
THE SOUTHEASTERLY CORNER OF SAID TEXAS INVESTMENT BUILDERS COMPANY TRACT AND IN
THE WESTERLY LINE OF A TRACT CONVEYED TO GREENWAY BANK AND TRUST BY DEED
RECORDED IN VOLUME 6051, PAGE 610 (H.C.D.R.); THENCE, SOUTH 12 DEGREES 16
MINUTES 46 SECONDS EAST, ALONG THE COMMON LINE BETWEEN SAID PARTIAL REPLAT OF
GREENWAY PLAZA SECTION ONE AND THE WESTERLY LINE OF SAID GREENWAY BANK AND TRUST
TRACT AND A TRACT CONVEYED TO BUFFALO TOWER COMPANY BY DEED RECORDED IN VOLUME
6652, PAGE 369 (H.C.D.R.), AT 115.41 PASS THE COMMON CORNER BETWEEN GREENWAY
BANK AND TRUST AND BUFFALO TOWER COMPANY, A TOTAL DISTANCE OF 138.50 FEET TO A
FOUND “X” SET IN CONCRETE FOR THE SOUTHEASTERLY CORNER OF THIS TRACT; THENCE,
SOUTH 77 DEGREES 42 MINUTES 23 SECONDS WEST, 250.00 FEET DEPARTING THE COMMON
LINE BETWEEN SAID PARTIAL REPLAT OF GREENWAY PLAZA SECTION ONE AND SAID BUFFALO
TOWER COMPANY TO A FOUND “X” SET IN CONCRETE FOR THE SOUTHWESTERLY CORNER OF
THIS TRACT; THENCE, NORTH 12 DEGREES 16 MINUTES 46 SECONDS WEST, 138.50 FEET TO
THE POINT OF BEGINNING, ENCLOSING WITHIN THE METES AND BOUNDS A COMPUTED AREA OF
0.7949 ACRE (34,625 SQUARE FEET) OF LAND, MORE OR LESS.



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1152.jpg]
TRACT 11-A (NON-EXCLUSIVE EASEMENT): EASEMENTS APPURTENANT TO TRACT 11 AND BEING
MORE PARTICULARLY DESCRIBED BELOW: (1) EASEMENT FOR THE INSTALLATION, REPAIR AND
MAINTENANCE, ETC. OF PIPES CARRYING HOT AND COLD WATER, GRANTED TO KENNETH
SCHNITZER BY INSTRUMENT DATED SEPTEMBER 13, 1976, FILED SEPTEMBER 17, 1976,
UNDER HARRIS COUNTY CLERK’S FILE NO. E893655, AS AFFECTED BY INSTRUMENT DATED
FEBRUARY 10, 1977, FILED FEBRUARY 24, 1977, UNDER HARRIS COUNTY CLERK’S FILE NO.
F054227, THE GREENWAY CONDOMINIUM CHILLED WATER AND EASEMENT AGREEMENT DATED
JUNE 26, 1979, BY AND BETWEEN GREENWAY PLAZA, LTD., THE GREENWAY CONDOMINIUM,
AND NINE GREENWAY VENTURE FILED FOR RECORD ON AUGUST 31, 1979, UNDER HARRIS
COUNTY CLERK’S FILE NO. G221515, AS AFFECTED BY THOSE CERTAIN UNRECORDED
AMENDMENTS DATED OCTOBER 12, 1979 AND DATED JULY 1, 1981 TOGETHER WITH THAT
CERTAIN THIRD AMENDMENT TO THE GREENWAY CONDOMINIUM CHILLED WATER AND EASEMENT
AGREEMENT DATED SEPTEMBER 1, 2014 , RECORDED UNDER HARRIS COUNTY CLERK’S FILE
NO. 20140431551. (2) NON-EXCLUSIVE EASEMENT RIGHTS APPURTENANT TO TRACT 11 AS
RESERVED UNDER TERMS, CONDITIONS AND PROVISIONS CONTAINED IN THAT CERTAIN
WARRANTY DEED DATED SEPTEMBER 20, 1965, RECORDED DECEMBER 7, 1965 UNDER HARRIS
COUNTY CLERK’S FILE NO. C209777 IN VOLUME 6164, PAGE 422 OF THE DEED RECORDS OF
HARRIS COUNTY, TEXAS AND AS RESERVED IN WARRANTY DEED DATED JUNE 2, 1965,
RECORDED JUNE 3, 1965 UNDER HARRIS COUNTY CLERK’S FILE NO. C099157 IN VOLUME
5944, PAGE 560, AS AFFECTED BY CONFIRMATION OF EASEMENT DATED NOVEMBER 5, 1965,
RECORDED NOVEMBER 18, 1965 UNDER HARRIS COUNTY CLERK’S FILE NO. C200637 IN
VOLUME 6147, PAGE 248, BOTH OF THE DEED RECORDS OF HARRIS COUNTY, TEXAS. (3)
NON-EXCLUSIVE EASEMENT RIGHTS APPURTENANT TO TRACT 11 AS RESERVED UNDER TERMS,
CONDITIONS AND PROVISION CONTAINED IN THAT CERTAIN WARRANTY DEED DATED FEBRUARY
3, 1967, RECORDED FEBRUARY 7, 1967 UNDER HARRIS COUNTY CLERK’S FILE NO. C447210
IN VOLUME 6652, PAGE 369 OF THE DEED RECORDS OF HARRIS COUNTY, TEXAS. (4)
NON-EXCLUSIVE EASEMENT RIGHTS APPURTENANT TO TRACT 11 AS RESERVED UNDER TERMS,
CONDITIONS AND PROVISION CONTAINED IN THAT PURCHASE OPTION AGREEMENT DATED
AUGUST 27, 1965, RECORDED AUGUST 31, 1965 UNDER HARRIS COUNTY CLERK’S FILE NO.
C151233 IN VOLUME 6051, PAGE 610 OF THE DEED RECORDS OF HARRIS COUNTY, TEXAS,
SAID EASEMENT SET FORTH ON PLAT RECORDED IN VOLUME 180, PAGE 1 OF THE MAP
RECORDS OF HARRIS COUNTY, TEXAS



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1153.jpg]
GWP NINE, LLC: TRACT 12 (FEE SIMPLE): A PORTION OF UNRESTRICTED RESERVE “C” OF
GREENWAY PLAZA, SECTION FIVE (5), A SUBDIVISION IN HARRIS COUNTY, TEXAS,
ACCORDING TO THE MAP OR PLAT THEREOF FILED UNDER FILM CODE NO. 421116 OF THE MAP
RECORDS OF HARRIS COUNTY, TEXAS, AND BEING A TRACT OF LAND CONTAINING 0.9066
ACRE (39,193 SQUARE FEET) SITUATED IN THE A.C. REYNOLDS LEAGUE, A-61, HARRIS
COUNTY, TEXAS, AND BEING PART OF BLOCKS 3 AND 4 OF THE LAMAR - WESLAYAN ADDITION
PER THE MAP RECORDED IN VOLUME 35, PAGE 48 OF THE MAP RECORDS OF HARRIS COUNTY
(H.C.M.R.), AND BEING MORE PARTICULARLY DESCRIBED BY METES AND BOUNDS WITH ALL
BEARINGS AND COORDINATES BEING REFERENCED TO THE TEXAS COORDINATE SYSTEM, SOUTH
CENTRAL ZONE, NORTH AMERICAN DATUM 1927. DISTANCES HEREIN ARE SURFACE AND MAY BE
CONVERTED TO GRID BY MULTIPLYING BY A COMBINED SCALE FACTOR OF 0.9998872:
COMMENCING AT A FOUND CONCRETE MONUMENT AT THE MOST NORTHERLY NORTHEAST CORNER
OF SAID 10.60 ACRE TRACT I IN THE SOUTHERLY LINE OF RICHMOND AVENUE AT THE
NORTHERLY END OF A RADIUS CUTBACK CURVE AT THE INTERSECTION OF RICHMOND AVENUE
(120 FEET WIDE) AND EDLOE STREET (WIDTH VARIES); THENCE, SOUTHWESTERLY, 83.41
FEET ALONG THE SOUTHERLY LINE OF RICHMOND AVENUE AND ALONG THE ARC OF A TANGENT
CURVE TO THE RIGHT (CENTRAL ANGLE= 01 DEGREES 13 MINUTES 50 SECONDS; RADIUS =
3,883.72 FEET; CHORD BEARING AND DISTANCE= SOUTH 78 DEGREES 14 MINUTES 09
SECONDS WEST, 83.41 FEET) TO A FOUND CONCRETE MONUMENT FOR A NON-TANGENT END OF
CURVE; THENCE, SOUTH 83 DEGREES 48 MINUTES 26 SECONDS WEST, 50.00 FEET
CONTINUING ALONG THE SOUTHERLY LINE OF RICHMOND AVENUE TO A SET 5/8 INCH IRON
ROD WITH CAP (GREENLEAF), FROM WHERE A BRASS DISK FOUND BEARS SOUTH 89° 43’ EAST
- 0.60 FEET, AT THE BEGINNING OF A NONTANGENT CURVE TO THE RIGHT; THENCE,
SOUTHWESTERLY, 0.82 FEET ALONG THE SOUTHERLY LINE OF RICHMOND AVENUE AND THE ARC
OF SAID CURVE TO THE RIGHT (CENTRAL ANGLE = 00 DEGREES 00 MINUTES 44 SECONDS;
RADIUS = 3,879.72 FEET; CHORD BEARING AND DISTANCE =SOUTH 79 DEGREES 35 MINUTES
55 SECONDS WEST, 0.82 FEET) TO A SET 5/8 INCH IRON ROD WITH CAP (GREENLEAF) FOR
THE NORTHEASTERLY CORNER AND POINT OF BEGINNING OF THE HEREIN DESCRIBED TRACT OF
LAND; THENCE, SOUTH 04 DEGREES 05 MINUTES 15 SECONDS EAST, 292.99 FEET DEPARTING
THE SOUTHERLY LINE OF RICHMOND AVENUE AND GENERALLY



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1154.jpg]
ALONG THE TOP OF A CONCRETE CURB TO A SET 5/8 INCH IRON ROD WITH CAP (GREENLEAF)
CURB FOR THE MOST EASTERLY SOUTHEAST CORNER OF THIS TRACT AND A TANGENT POINT OF
CURVATURE OF A CURVE TO THE RIGHT; THENCE, SOUTHWESTERLY, 15.72 FEET ALONG THE
ARC OF SAID CURVE TO THE RIGHT (CENTRAL ANGLE = 90 DEGREES 03 MINUTES 49
SECONDS; RADIUS = 10.00 FEET; CHORD BEARING AND DISTANCE SOUTH 40 DEGREES 56
MINUTES 39 SECONDS WEST, 14.15 FEET) TO A SET 5/8 INCH IRON ROD WITH CAP
(GREENLEAF) CURB FOR THE MOST SOUTHERLY SOUTHEAST CORNER OF THIS TRACT AND A
POINT OF TANGENCY; THENCE, SOUTH 85 DEGREES 58 MINUTES 33 SECONDS WEST, 123.38
FEET GENERALLY ALONG THE TOP OF A CONCRETE CURVE TO A SET 5/8 INCH IRON ROD WITH
CAP (GREENLEAF) FOR THE SOUTHWESTERLY CORNER OF THIS TRACT; THENCE, NORTH 04
DEGREES 04 MINUTES 20 SECONDS WEST, 290.44 FEET TO A SET 5/8 INCH IRON ROD WITH
PLASTIC CAP (GREENLEAF) FOR THE NORTHWESTERLY CORNER OF THIS TRACT IN THE
SOUTHERLY LINE OF RICHMOND AVENUE; THENCE, NORTHEASTERLY, 133.90 FEET ALONG THE
SOUTHERLY LINE OF RICHMOND AVENUE AND ALONG THE ARC OF A NON-TANGENT CURVE TO
THE LEFT (CENTRAL ANGLE = 01 DEGREE 58 MINUTES 39 SECONDS; RADIUS = 3,879.72
FEET; CHORD BEARING AND DISTANCE - NORTH 80 DEGREES 35 MINUTES 35 SECONDS EAST,
133.89 FEET) TO THE POINT OF BEGINNING, ENCLOSING WITHIN ITS BOUNDS A COMPUTED
AREA OF 0.9066 ACRE (39,493 SQUARE FEET) OF LAND, MORE OR LESS. TRACT 12-A
(NON-EXCLUSIVE EASEMENT) EASEMENTS APPURTENANT TO TRACT 12 AND BEING MORE
PARTICULARLY DESCRIBED BELOW: (1) EASEMENT DEED AND PEDESTRIAN BRIDGE AGREEMENTS
DATED JUNE 1, 1978, FILED JUNE 30, 1978 UNDER HARRIS COUNTY CLERK’S FILE
NUMBER(S) F663389 (EAST TOWER) AND F663390 (WEST TOWER), AS AMENDED BY PARTIAL
RELEASE AND FIRST AMENDMENT OF “EASEMENT DEED AND PEDESTRIAN BRIDGE AGREEMENT”
FILED JANUARY 12, 1981, UNDER CLERK’S FILE NO. G824640 (WEST TOWER). (2)
NON-EXCLUSIVE EASEMENT FOR PROVIDING ACCESS, OVER, ACROSS AND THROUGH “EDLOE
STREET GARAGE” AND THE “EDLOE STREET GARAGE LAND” FOR PEDESTRIAN AND VEHICULAR
ACCESS FOR PARKING ALL AS SET OUT AND DEFINED IN THAT CERTAIN EDLOE STREET
GARAGE USE AND EASEMENT AGREEMENT BY AND BETWEEN COUSINS GREENWAY EDLOE PARKING
LLC, A



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1155.jpg]
GEORGIA LIMITED LIABILITY COMPANY (OWNER), AND COUSINS GREENWAY WEST PARKING
LLC, A GEORGIA LIMITED LIABILITY COMPANY (“GREENWAY WEST PARKING”), (II) COUSINS
GREENWAY EIGHT TWELVE LLC, A GEORGIA LIMITED LIABILITY COMPANY (“GREENWAY EIGHT
TWELVE”), (III) COUSINS GREENWAY WEST FIRST PARENT LLC, A GEORGIA LIMITED
LIABILITY COMPANY (“GREENWAY WEST”), (IV) PKY GREENWAY NINE LLC, A GEORGIA
LIMITED LIABILITY COMPANY (FORMERLY KNOWN AS COUSINS GREENWAY NINE LLC)
(“GREENWAY NINE”), AND (V) COUSINS GREENWAY EAST PARENT LLC, A GEORGIA LIMITED
LIABILITY COMPANY (“GREENWAY EAST” AND WITH GREENWAY WEST PARKING, GREENWAY
EIGHT TWELVE, GREENWAY NINE AND GREENWAY WEST, (“USER”), RECORDED , 2017 UNDER
HARRIS COUNTY CLERK’S FILE NUMBER(S) RP-2017- . GWP EDLOE PARKING, LLC: TRACT 13
(FEE SIMPLE): BEING A TRACT OR PARCEL CONTAINING 2.625 ACRES (114,346 SQUARE
FEET) OF LAND SITUATED IN A.C. REYNOLDS SURVEY, ABSTRACT NUMBER 61, HARRIS
COUNTY, TEXAS; BEING ALL OF A CALLED 0.0476 ACRE TRACT, THE REMAINDER OF A
CALLED 2.01 ACRE TRACT, AND THE REMAINDER OF THAT CERTAIN TRACT CONVEYED TO
CITADEL PROPERTIES, (ALSO KNOWN AS CENTURY PROPERTIES) BY DEEDS RECORDED UNDER
HARRIS COUNTY CLERK’S FILE (H.C.C,F.) NUMBER M960618, IN VOLUME 5715, PAGE 40,
HARRIS COUNTY DEED RECORDS (H.C.D.R.), AND IN VOLUME 6000, PAGE 620, H.C.D.R.,
RESPECTIVELY, HARRIS COUNTY, TEXAS; SAID 2.625 ACRE TRACT BEING MORE
PARTICULARLY DESCRIBED AS FOLLOWS (BEARINGS ARE ORIENTED TO THE TEXAS STATE
PLANE COORDINATE SYSTEM OF 1927, SOUTH CENTRAL ZONE): BEGINNING AT A 5/8 INCH
IRON ROD FOUND IN THE WESTERLY RIGHT OF WAY (R.O.W.) LINE OF EDLOE STREET (WIDTH
VARIES), AS DEDICATED TO THE CITY OF HOUSTON BY DEEDS RECORDED UNDER H.C.C.F.
NUMBERS D357026, D674927, F321700, AND E022939, MARKING THE MOST EASTERLY
SOUTHEAST CORNER OF OAKS OF GREENWAY, A SUBDIVISION OF RECORD IN VOLUME 355,
PAGE 81, HARRIS COUNTY MAP RECORDS (H.C.M.R.), AND MARKING THE NORTHEASTERLY
CORNER OF SAID 0.0476 ACRE TRACT AND THE HEREIN DESCRIBED TRACT; THENCE, SOUTH
02 DEGREES 31 MINUTES 04 SECONDS EAST, ALONG SAID WESTERLY R.O.W. LINE AND ALONG
THE EASTERLY LINE OF SAID 0.0476 ACRE TRACT, A DISTANCE OF 126.80 FEET, TO A
FOUND CONCRETE MONUMENT IN THE NORTHERLY LINE OF THE AFORESAID TRACT RECORDED IN
VOLUME 6000, PAGE 620, H.C.D.R., FOR THE SOUTHEASTERLY CORNER OF SAID 0.0476
ACRE TRACT AND FOR AN ANGLE POINT IN THE HEREIN DESCRIBED TRACT;



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1156.jpg]
THENCE, SOUTH 02 DEGREES 37 MINUTES 02 SECONDS EAST, CONTINUING ALONG SAID
R.O.W. LINE, A DISTANCE OF 62.49 FEET TO A POINT FROM WHERE A FOUND MAG NAIL
BEARS NORTH 48° 52’ WEST - 0.40 FEET MARKING THE POINT OF CURVATURE OF A TANGENT
CURVE TO RIGHT; THENCE, IN A SOUTHERLY DIRECTION ALONG SAID WESTERLY R.O.W.
LINE, AN ARC DISTANCE OF 170.58 FEET, ALONG SAID CURVE TO THE RIGHT, HAVING A
CENTRAL ANGLE OF 08 DEGREES 44 MINUTES 48 SECONDS, A RADIUS OF 1,123.92 FEET AND
A CHORD WHICH BEARS SOUTH 01 DEGREES 43 MINUTES 48 SECONDS WEST, 171.42 FEET TO
A SET 5/8 INCH IRON ROD WITH CAP (GREENLEAF) MARKING A POINT OF REVERSE
CURVATURE; THENCE, IN A SOUTHERLY DIRECTION ALONG SAID WESTERLY R.O.W. LINE, AN
ARC DISTANCE OF 121.69 FEET, ALONG A TANGENT CURVE TO THE LEFT, HAVING A CENTRAL
ANGLE OF 05 DEGREES 58 MINUTES 11 SECONDS, A RADIUS OF 1,167.92 FEET AND A CHORD
WHICH BEARS SOUTH 03 DEGREES 16 MINUTES 52 SECONDS WEST, 121.63 FEET TO A SET
5/8 INCH IRON ROD WITH CAP (GREENLEAF), FROM WHERE A FOUND CONCRETE MONUMENT
BEARS SOUTH 02° 40’ EAST - 1.0 FEET, IN THE SOUTH LINE OF THE AFORESAID 2.01
ACRE TRACT AND IN THE NORTH LINE OF BLOCK 1 OF LAMARWESLAYAN ADDITION, A
SUBDIVISION OF RECORD IN VOLUME 35, PAGE 48, H.C.M.R., SAID IRON ROD MARKING THE
SOUTHEASTERLY CORNER OF THE HEREIN DESCRIBED TRACT; THENCE, SOUTH 87 DEGREES 42
MINUTES 14 SECONDS WEST, DEPARTING SAID WESTERLY R.O.W. LINE AND ALONG THE
COMMON LINE OF SAID 2.01 ACRE TRACT AND SAID BLOCK 1, A DISTANCE OF 370.47 FEET
TO A FOUND CONCRETE MONUMENT FOR THE SOUTHEASTERLY CORNER OF RESERVE “A” OF SAID
LAMAR-WESLAYAN ADDITION, AND THE SOUTHWESTERLY CORNER OF SAID 2.1 ACRE TRACT AND
THE HEREIN DESCRIBED TRACT; THENCE, NORTH 02 DEGREES 17 MINUTES 46 SECONDS WEST,
ALONG THE WESTERLY LINE OF SAID 2.01 ACRE TRACT AND ALONG THE EASTERLY LINE OF
SAID RESERVE “A”, AT A DISTANCE OF 161.86 FEET PASS A 5/8 INCH IRON ROD FOUND
MARKING THE NORTHEASTERLY CORNER OF SAID RESERVE “A” AND SOUTHEASTERLY CORNER OF
THE AFORESAID OAKS OF GREENWAY, AND CONTINUING, ALONG AN EASTERLY LINE OF SAID
OAKS OF GREENWAY, IN ALL, A DISTANCE OF 197.28 FEET TO A SET 5/8 INCH IRON ROD
WITH CAP (GREENLEAF) MARKING AN INTERIOR CORNER OF SAID OAKS OF GREENWAY, THE
NORTHWESTERLY CORNER OF SAID 2.01 ACRE TRACT, AND THE MOST SOUTHERLY NORTHWEST
CORNER OF THE HEREIN DESCRIBED TRACT; THENCE, NORTH 87 DEGREES 42 MINUTES 14
SECONDS EAST, ALONG A SOUTHERLY LINE OF SAID OAKS OF GREENWAY AND ALONG THE
NORTHERLY LINE OF SAID 2.01 ACRE TRACT, A DISTANCE OF 253.24 FEET TO A SET 5/8
INCH IRON ROD WITH CAP (GREENLEAF) MARKING A SOUTHEASTERLY CORNER OF SAID OAKS
OF GREENWAY, THE SOUTHWESTERLY CORNER OF THE AFORESAID TRACT RECORDED IN VOLUME
6000, PAGE 620, H.C.D.R., AND AN INTERIOR CORNER OF THE HEREIN DESCRIBED TRACT;



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1157.jpg]
THENCE, NORTH 01 DEGREES 51 MINUTES 17 SECONDS WEST, ALONG AN EASTERLY LINE OF
SAID OAKS OF GREENWAY, AND ALONG THE WESTERLY LINE OF SAID TRACT RECORDED IN
VOLUME 6000, PAGE 620, H.C.D.R. AND THE AFORESAID 0.0476 ACRE TRACT, A DISTANCE
OF 285.86 FEET TO A SET 5/8 INCH IRON ROD WITH CAP (GREENLEAF) MARKING AN
INTERIOR CORNER OF SAID OAKS OF GREENWAY, THE NORTHWESTERLY CORNER OF SAID
0.0476 ACRE TRACT, AND THE MOST NORTHERLY NORTHWEST CORNER OF THE HEREIN
DESCRIBED TRACT; THENCE, NORTH 88 DEGREES 27 MINUTES 09 SECONDS EAST, ALONG A
SOUTHERLY LINE OF SAID OAKS OF GREENWAY AND ALONG THE NORTHERLY LINE OF SAID
0.0476 ACRE TRACT, A DISTANCE OF 138.06 FEET TO THE POINT OF BEGINNING AND
CONTAINING 2.625 ACRES (114,346 SQUARE FEET) OF LAND, MORE OR LESS.



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1158.jpg]
Schedule B Exception Report Litigation (Section 4.13) All or a portion of the
Collateral is subject to the following suit: Cousins Greenway East Parent LLC,
et al vs. Harris County Appraisal District (Cause Number 2016-61568, District
Court, Harris County, Texas) Leases (Section 4.14) The following Leases are
exceptions to the representation contained in Section 4.14(a)(iii) • Three
Greenway Plaza and the Shops at Greenway Plaza • Office Lease Agreement dated as
of January 5, 2015 by and between Cousins Greenway East Parent LLC, a Georgia
limited liability company, and Cousins Properties Incorporated, a Georgia
corporation • Nine Greenway Plaza • Office Lease Agreement dated as of January
1, 2010 by and between Crescent Crown Nine Greenway SPV LLC, a Delaware limited
partnership, and Crescent Real Estate Equities Limited Partnership, a Delaware
limited partnership • First Amendment to Office Lease Agreement dated as of
January 15, 2015 by and between Nine Greenway Plaza LLC, a Georgia limited
liability company, and Cousins Properties Incorporated, a Georgia corporation



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1159.jpg]
Estoppel Certificates (Section 4.38) Borrower did not request an estoppel
certificate from any Tenant under a Lease for 6,000 square feet or less.
Intellectual Property (Section 4.40) Borrower or one of its Affiliates is the
registered holder of the following website with respect to the Property:
http://www.greenwayplaza.com/.



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1160.jpg]
Schedule C Deferred Maintenance Conditions None.



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1161.jpg]
Schedule D Unfunded Obligations



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1162.jpg]
Schedule E Rent Roll



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1163.jpg]
Schedule F Material Agreements None.



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1164.jpg]
Schedule G Allocated Loan Amounts Property Allocated Loan Amount Eleven Greenway
Plaza $ 77,732,283 Nine Greenway Plaza $ 76,518,418 Three Greenway Plaza $
42,485,256 Four Greenway Plaza $ 23,468,046 Twelve Greenway Plaza $ 23,827,710
One Greenway Plaza $ 19,781,495 Eight Greenway Plaza $ 16,859,228 Two Greenway
Plaza $ 17,353,766 3800 Buffalo Speedway $ 11,958,813 Houston City Club $
4,315,962 Thirteen Greenway Plaza $ 3,012,182 Frost Bank $ 1,438,654 Five
Greenway Plaza $ 106,145,702 Parking $ 25,221,406 Central Plant $ 12,318,476 The
Hub “Food Hall” $ 2,562,603 Total/Averages $ 465,000,000



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1165.jpg]
Schedule H Individual Property Closing Date NOI



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1166.jpg]
Schedule I Organizational Chart



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1167.jpg]
Schedule J Form of Tenant Notice [BORROWER’S LETTERHEAD] , 20 Re: Lease dated [
], 20[ ] between [ ], as Landlord, and [ ], as Tenant, concerning premises known
as [ ] (the “Building”). Dear Tenant: [As of , 201 , , the owner of the
Building, has transferred the Building to (the “New Landlord”).] The undersigned
hereby directs and authorizes you to make all rental payments and other amounts
payable by you pursuant to your lease as follows: If the payment is made by wire
transfer, you shall transfer the applicable funds to the following account:
Bank: Account Name Account No.: ABA No.: Contact: If the payment is made by
check, you shall deliver your payment to the following address: [LOCKBOX
ADDRESS]. [In addition, please amend the insurance policies that you are
required to maintain under your lease to include the new owner as an additional
insured thereon.] The instructions set forth herein are irrevocable and are not
subject to modification by us in any manner. Only [name of then- current
Lender], or its successors and assigns, may by written notice to you rescind or
modify the instructions contained herein. Thank you in advance for your
cooperation and if you have any questions, please call at ( ) - . Very truly
yours,]



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1168.jpg]
Schedule K Aggregate Square Footage Property Square Footage 3800 Buffalo
Speedway 155,801 Eight Greenway Plaza 257,942 Eleven Greenway Plaza 745,956 Five
Greenway Plaza 912,011 Four Greenway Plaza 241,294 Nine Greenway Plaza 746,824
One Greenway Plaza 210,106 Three Greenway Plaza 518,578 Twelve Greenway Plaza
254,920 Two Greenway Plaza 210,686 Office Buildings 4,254,118 Houston City Club
128,271 The Hub at Greenway 97,411 Other 225,682 Total 4,479,800



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1169.jpg]
Schedule L Permitted Release Parcels1 GWP EIGHT TWELVE, LLC: TRACT 3 (FEE
SIMPLE): A TRACT OF LAND CONTAINING 2.185 ACRES (95,174 SQUARE FEET) SITUATED IN
THE A.C. REYNOLDS LEAGUE SURVEY, ABSTRACT NO. 61, HARRIS COUNTY, TEXAS, AND
BEING DESCRIBED AS UNRESTRICTED RESERVE “B” IN BLOCK 2 OF GREENWAY PLAZA SECTION
FIVE AS RECORDED IN HARRIS COUNTY FILM CODE NO. 421116 AND ALSO BEING THE REPLAT
OF A PART OF BLOCK 2 OF THE LAMAR- WESLAYAN ADDITION PER THE MAP RECORDED IN
VOLUME 35, PAGE 48 OF THE MAP RECORDS OF HARRIS COUNTY (H.C.M.R.) AND BEING MORE
PARTICULARLY DESCRIBED BY METES AND BOUNDS AS FOLLOWS WITH ALL BEARINGS AND
COORDINATES REFERENCED TO THE TEXAS COORDINATE SYSTEM, SOUTH CENTRAL ZONE;
COMMENCING AT A POINT FOR THE INTERSECTION OF THE NORTH RIGHT OF WAY (R.O.W.)
LINE OF RICHMOND AVENUE (120 FEET WIDE) WITH THE EAST R.O.W. LINE OF TIMMONS
LANE (VARYING WIDTH) AND BEING THE ORIGINAL INTERSECTING POINT OF THESE TWO
PREVIOUSLY MENTIONED RIGHTS OF WAY ACCORDING TO THE LAMAR-WESLAYAN ADDITION PER
THE MAP RECORDED IN VOLUME 35, PAGE 48 OF THE H.C.M.R.; THENCE, NORTH 04 DEGREES
05 MINUTES 32 SECONDS WEST, 15.00 FEET ALONG THE EAST RIGHT OF WAY LINE OF
TIMMONS LANE TO A SET 5/8 INCH IRON ROD WITH CAP (GREENLEAF) FOR THE MOST
NORTHERLY END OF A CORNER CUTBACK AND ALSO BEING THE POINT OF BEGINNING OF THE
HEREIN DESCRIBED TRACT; THENCE, NORTH 04 DEGREES 05 MINUTES 32 SECONDS WEST,
94.71 FEET CONTINUING ALONG THE EAST RIGHT OF WAY LINE OF TIMMONS LANE TO A SET
5/8 INCH IRON ROD WITH CAP (GREENLEAF) FOR THE MOST SOUTHERLY END OF A CORNER
CUTBACK; THENCE, NORTH 40 DEGREES 54 MINUTES 28 SECONDS EAST, 21.21 FEET ALONG A
CORNER CUTBACK TO A SET 5/8 INCH IRON ROD WITH CAP (GREENLEAF) FOR THE MOST
NORTHERLY END OF SAID CUTBACK TO THE SOUTH RIGHT OF WAY LINE OF COLQUITT STREET
(60.48 FEET WIDE) AS PER THE EASEMENT RECORDED IN FILE NO. F612735, FILM CODE
NO.###-##-#### H.C.O.P.R.R.P.; THENCE, NORTH 85 DEGREES 54 MINUTES 28 SECONDS
EAST, ALONG THE SOUTH RIGHT OF WAY LINE OF COLQUITT STREET, A DISTANCE OF 803.33
FEET TO A SET 5/8 INCH IRON ROD WITH CAP (GREENLEAF) FOR THE MOST NORTHERLY END
OF A CORNER CUTBACK; 1 The legal descriptions provided in this Schedule are
subject to revision upon the reasonable approval of Lender.



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1170.jpg]
THENCE, SOUTH 48 DEGREES 14 MINUTES 05 SECONDS EAST, ALONG SAID CUTBACK LINE, A
DISTANCE OF 20.89 FEET TO A SET 5/8 INCH IRON ROD WITH CAP (GREENLEAF) FOR THE
MOST SOUTHERLY END OF A CORNER CUTBACK LYING IN THE WEST RIGHT OF WAY LINE OF
EDLOE STREET (RIGHT OF WAY WIDTH VARIES); THENCE, SOUTH 02 DEGREES 22 MINUTES 37
SECONDS EAST, ALONG THE WEST RIGHT OF WAY LINE OF EDLOE STREET, A DISTANCE OF
45.32 FEET TO THE MOST NORTHERLY END OF A CORNER CUTBACK AT A SET 5/8 INCH IRON
ROD WITH CAP (GREENLEAF) FOR CORNER; THENCE, SOUTH 36 DEGREES 58 MINUTES 44
SECONDS WEST, ALONG SAID CORNER CUTBACK, A DISTANCE OF 23.20 FEET TO A SET 5/8
INCH IRON ROD WITH CAP (GREENLEAF) LYING IN THE NORTH LINE OF RICHMOND AVENUE
(120 FEET WIDE); THENCE, WESTERLY ALONG THE NORTHERLY LINE OF RICHMOND AVENUE
AND ALONG A CURVE TO THE RIGHT, AN ARC LENGTH OF 730.41 FEET (CENTRAL ANGLE= 11
DEGREES 07 MINUTES 51 SECONDS; RADIUS= 3,759.72 FEET; CHORD BEARING AND DISTANCE
= SOUTH 82 DEGREES 00 MINUTES 51 SECONDS WEST, 729.26 FEET) TO A SET 5/8 INCH
IRON ROD WITH CAP (GREENLEAF) FOR THE POINT OF TANGENCY; THENCE, CONTINUING
ALONG THE NORTH RIGHT OF WAY LINE OF RICHMOND AVENUE, SOUTH 87 DEGREES 34
MINUTES 48 SECONDS WEST, A DISTANCE OF 73.74 THE TO A SET 5/8 INCH IRON ROD WITH
CAP (GREENLEAF) FOR THE MOST SOUTHERLY END OF A CORNER CUTBACK; THENCE, NORTH 48
DEGREES 15 MINUTES 22 SECONDS WEST, ALONG SAID CUTBACK LINE, A DISTANCE OF 21.52
FEET TO A SET 5/8 INCH IRON ROD WITH CAP (GREENLEAF) AND ALSO BEING THE POINT OF
BEGINNING CONTAINING 2.185 ACRES (95,174 SQUARE FEET) MORE OR LESS, FOR THE
HEREIN DESCRIBED TRACT OF LAND ALSO REFERRED TO AS UNRESTRICTED RESERVE “B” IN
BLOCK 2 OF GREENWAY PLAZA SECTION FIVE AS RECORDED IN HARRIS COUNTY FILM CODE
NO. 421116 OF THE MAP RECORDS OF HARRIS COUNTY, TEXAS; TOGETHER WITH THOSE
CERTAIN RIGHTS APPURTENANT TO TRACT 3, AND BEING MORE PARTICULARLY DESCRIBED
BELOW: (a) LICENSE AND PERMIT FROM THE CITY OF HOUSTON FOR RIGHTS FOR PEDESTRIAN
BRIDGE OVER AND ACROSS RICHMOND AVENUE AS CREATED AND DEFINED UNDER TERMS,
CONDITIONS AND PROVISIONS CONTAINED IN CITY OF HOUSTON ORDINANCE NO. 79-414, A
CERTIFIED COPY OF SAME RECORDED UNDER HARRIS COUNTY CLERK’S FILE NO. G032016, AS
AFFECTED BY THAT CERTAIN CITY OF HOUSTON ORDINANCE NO. 2002-684,A CERTIFIED COPY
OF SAME RECORDED UNDER HARRIS COUNTY CLERK’S FILE NO. RP- 2017-18471, SUBJECT TO
ASSIGNMENT AND ASSUMPTION OF ORDINANCE AND



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1171.jpg]
PERMIT FROM COUSINS GREENWAY WEST PARKING LLC, COUSINS GREENWAY EIGHT TWELVE,
LLC, COUSINS GREENWAY WEST FIRST PARENT LLC , COUSINS GREENWAY EAST PARENT LLC ,
COUSINS GREENWAY OUTPARCEL WEST LLC, PKY GREENWAY NINE LLC (FORMERLY KNOWN AS
COUSINS GREENWAY NINE LLC), AND COUSINS GREENWAY CENTRAL PLANT, LLC, ALL GEORGIA
LIMITED LIABILITY COMPANIES to GWP NORTH RICHMOND, LLC, GWP EIGHT TWELVE, LLC,
GWP WEST, LLC, GWP ONE, LLC, GWP TWO, LLC, GWP EAST, LLC, GWP 3800 BUFFALO
SPEEDWAY, LLC, GWP RICHMOND AVENUE, LLC, GWP CENTRAL PLANT, LLC, AND GWP NINE,
LLC, ALL DELAWARE LIMITED LIABILITY COMPANIES, RECORDED , 2017 UNDER HARRIS
COUNTY CLERK’S FILE NO. RP-2017- (b) LICENSE AND PERMIT FROM THE CITY OF HOUSTON
FOR RIGHTS FOR PEDESTRIAN BRIDGE OVER AND ACROSS RICHMOND AVENUE AS CREATED AND
DEFINED UNDER TERMS, CONDITIONS AND PROVISIONS CONTAINED IN CITY OF HOUSTON
ORDINANCE NO. 79-415, A CERTIFIED COPY OF SAME RECORDED UNDER HARRIS COUNTY
CLERK’S FILE NO. G032015, AS AFFECTED BY THAT CERTAIN CITY OF HOUSTON ORDINANCE
NO. 2002-684, A CERTIFIED COPY OF SAME RECORDED UNDER HARRIS COUNTY CLERK’S FILE
NO. RP-2017-18471, SUBJECT TO ASSIGNMENT AND ASSUMPTION OF ORDINANCE AND PERMIT
FROM COUSINS GREENWAY WEST PARKING LLC, COUSINS GREENWAY EIGHT TWELVE, LLC,
COUSINS GREENWAY WEST FIRST PARENT LLC , COUSINS GREENWAY EAST PARENT LLC ,
COUSINS GREENWAY OUTPARCEL WEST LLC, PKY GREENWAY NINE LLC (FORMERLY KNOWN AS
COUSINS GREENWAY NINE LLC), AND COUSINS GREENWAY CENTRAL PLANT, LLC, ALL GEORGIA
LIMITED LIABILITY COMPANIES to GWP NORTH RICHMOND, LLC, GWP EIGHT TWELVE, LLC,
GWP WEST, LLC, GWP ONE, LLC, GWP TWO, LLC, GWP EAST, LLC, GWP 3800 BUFFALO
SPEEDWAY, LLC, GWP RICHMOND AVENUE, LLC, GWP CENTRAL PLANT, LLC, AND GWP NINE,
LLC, ALL DELAWARE LIMITED LIABILITY COMPANIES, RECORDED , 2017 UNDER HARRIS
COUNTY CLERK’S FILE NO. RP-2017- (c) LICENSE AND PERMIT FROM THE CITY OF HOUSTON
FOR RIGHTS FOR PEDESTRIAN BRIDGE OVER AND ACROSS COLQUITT STREET AS CREATED AND
DEFINED UNDER TERMS, CONDITIONS AND PROVISIONS CONTAINED IN CITY OF HOUSTON
ORDINANCE NO. 81-84, A CERTIFIED COPY OF SAME RECORDED UNDER HARRIS COUNTY
CLERK’S FILE NO. J063068, AS AFFECTED BY THAT CERTAIN CITY OF HOUSTON ORDINANCE
NO. 2002-684, A CERTIFIED COPY OF SAME RECORDED UNDER HARRIS COUNTY CLERK’S FILE
NO. RP-2017- 18471, SUBJECT TO ASSIGNMENT AND ASSUMPTION OF ORDINANCE AND PERMIT
FROM COUSINS GREENWAY WEST PARKING LLC, COUSINS GREENWAY EIGHT TWELVE, LLC,
COUSINS GREENWAY WEST FIRST PARENT LLC , COUSINS GREENWAY EAST PARENT LLC ,
COUSINS GREENWAY OUTPARCEL WEST LLC, PKY GREENWAY NINE LLC (FORMERLY KNOWN AS



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1172.jpg]
COUSINS GREENWAY NINE LLC), AND COUSINS GREENWAY CENTRAL PLANT, LLC, ALL GEORGIA
LIMITED LIABILITY COMPANIES to GWP NORTH RICHMOND, LLC, GWP EIGHT TWELVE, LLC,
GWP WEST, LLC, GWP ONE, LLC, GWP TWO, LLC, GWP EAST, LLC, GWP 3800 BUFFALO
SPEEDWAY, LLC, GWP RICHMOND AVENUE, LLC, GWP CENTRAL PLANT, LLC, AND GWP NINE,
LLC, ALL DELAWARE LIMITED LIABILITY COMPANIES, RECORDED , 2017 UNDER HARRIS
COUNTY CLERK’S FILE NO. RP-2017- (d) LICENSE AND PERMIT FROM THE CITY OF HOUSTON
FOR RIGHTS FOR PEDESTRIAN BRIDGE OVER AND ACROSS COLQUITT STREET AS CREATED AND
DEFINED UNDER TERMS, CONDITIONS AND PROVISIONS CONTAINED IN CITY OF HOUSTON
ORDINANCE NO. 81-85, A CERTIFIED COPY OF SAME RECORDED UNDER HARRIS COUNTY
CLERK’S FILE NO. J063069, AS AFFECTED BY THAT CERTAIN CITY OF HOUSTON ORDINANCE
NO. 2002-684, A CERTIFIED COPY OF SAME RECORDED UNDER HARRIS COUNTY CLERK’S FILE
NO. RP-2017- 18471, SUBJECT TO ASSIGNMENT AND ASSUMPTION OF ORDINANCE AND PERMIT
FROM COUSINS GREENWAY WEST PARKING LLC, COUSINS GREENWAY EIGHT TWELVE, LLC,
COUSINS GREENWAY WEST FIRST PARENT LLC , COUSINS GREENWAY EAST PARENT LLC ,
COUSINS GREENWAY OUTPARCEL WEST LLC, PKY GREENWAY NINE LLC (FORMERLY KNOWN AS
COUSINS GREENWAY NINE LLC), AND COUSINS GREENWAY CENTRAL PLANT, LLC, ALL GEORGIA
LIMITED LIABILITY COMPANIES to GWP NORTH RICHMOND, LLC, GWP EIGHT TWELVE, LLC,
GWP WEST, LLC, GWP ONE, LLC, GWP TWO, LLC, GWP EAST, LLC, GWP 3800 BUFFALO
SPEEDWAY, LLC, GWP RICHMOND AVENUE, LLC, GWP CENTRAL PLANT, LLC, AND GWP NINE,
LLC, ALL DELAWARE LIMITED LIABILITY COMPANIES, RECORDED , 2017 UNDER HARRIS
COUNTY CLERK’S FILE NO. RP-2017- (e) LICENSE AND PERMIT FROM THE CITY OF HOUSTON
FOR RIGHT, PRIVILEGE, AND FRANCHISE TO LAY, MAINTAIN, OPERATE AND REMOVE A
CHILLED WATER LINE UNDERNEATH RICHMOND AVENUE WEST OF EDLOE STREET AS CREATED
AND DEFINED UNDER TERMS, CONDITIONS, AND PROVISIONS CONTAINED IN CITY OF HOUSTON
ORDINANCE NO. 81-419, A CERTIFIED COPY OF SAME RECORDED UNDER HARRIS COUNTY
CLERK’S FILE NO. J071617, AS AFFECTED BY THAT CERTAIN CITY OF HOUSTON ORDINANCE
NO. 2002-684, A CERTIFIED COPY OF SAME RECORDED UNDER HARRIS COUNTY CLERK’S FILE
NO. RP-2017-18471, SUBJECT TO ASSIGNMENT AND ASSUMPTION OF ORDINANCE AND PERMIT
FROM COUSINS GREENWAY WEST PARKING LLC, COUSINS GREENWAY EIGHT TWELVE, LLC,
COUSINS GREENWAY WEST FIRST PARENT LLC , COUSINS GREENWAY EAST PARENT LLC ,
COUSINS GREENWAY OUTPARCEL WEST LLC, PKY GREENWAY NINE LLC (FORMERLY KNOWN AS
COUSINS GREENWAY NINE LLC), AND COUSINS GREENWAY CENTRAL PLANT, LLC, ALL GEORGIA
LIMITED LIABILITY COMPANIES to GWP NORTH RICHMOND, LLC, GWP EIGHT TWELVE, LLC,
GWP



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1173.jpg]
WEST, LLC, GWP ONE, LLC, GWP TWO, LLC, GWP EAST, LLC, GWP 3800 BUFFALO SPEEDWAY,
LLC, GWP RICHMOND AVENUE, LLC, GWP CENTRAL PLANT, LLC, AND GWP NINE, LLC, ALL
DELAWARE LIMITED LIABILITY COMPANIES, RECORDED , 2017 UNDER HARRIS COUNTY
CLERK’S FILE NO. RP-2017- TRACT 4 (NON-EXCLUSIVE EASEMENT): EASEMENTS
APPURTENANT TO TRACT 3 AND BEING MORE PARTICULARLY DESCRIBED BELOW: (1) EASEMENT
DEED AND PEDESTRIAN BRIDGE AGREEMENTS DATED JUNE 1, 1978, FILED JUNE 30, 1978
UNDER HARRIS COUNTY CLERK’S FILE NUMBER(S) F663389 (EAST TOWER) AND F663390
(WEST TOWER), AS AMENDED BY PARTIAL RELEASE AND FIRST AMENDMENT OF “EASEMENT
DEED AND PEDESTRIAN BRIDGE AGREEMENT” FILED JANUARY 12, 1981, UNDER CLERK’S FILE
NO. G824640 (WEST TOWER). (2) RECIPROCAL EASEMENT AGREEMENT BY AND BETWEEN
KENNETH SCHNITZER AND LAMAR PLAZA, DATED SEPTEMBER 13, 1976, FILED FOR RECORD ON
SEPTEMBER 17, 1976, UNDER HARRIS COUNTY CLERK’S FILE NO. E893654, AS AFFECTED BY
INSTRUMENT DATED FEBRUARY 10, 1977, FILED FEBRUARY 24, 1977, UNDER HARRIS COUNTY
CLERK’S FILE NO. F054227, AMENDED BY PARTIAL RELEASE AND FIRST AMENDMENT OF
“RECIPROCAL EASEMENT AGREEMENT” DATED APRIL 1, 1980, FILED FOR RECORD ON JANUARY
12, 1981, UNDER HARRIS COUNTY CLERK’S FILE NO. G824638 (3) NORTH GARAGE USE AND
EASEMENT AGREEMENT DATED JUNE 1, 1978, FILED JUNE 30, 1978, UNDER HARRIS COUNTY
CLERK’S FILE NO. F663391, AS AMENDED BY PARTIAL RELEASE AND FIRST AMENDMENT OF
“NORTH GARAGE USE AND EASEMENT AGREEMENT” FILED JANUARY 13, 1981, UNDER HARRIS
COUNTY CLERK’S FILE NUMBER(S) G827403. (4) NON-EXCLUSIVE EASEMENT FOR PROVIDING
ACCESS, OVER, ACROSS AND THROUGH “EDLOE STREET GARAGE” AND THE “EDLOE STREET
GARAGE LAND” FOR PEDESTRIAN AND VEHICULAR ACCESS FOR PARKING ALL AS SET OUT AND
DEFINED IN THAT CERTAIN EDLOE STREET GARAGE USE AND EASEMENT AGREEMENT BY AND
BETWEEN COUSINS GREENWAY EDLOE PARKING LLC, A GEORGIA LIMITED LIABILITY COMPANY
(OWNER), AND COUSINS GREENWAY WEST PARKING LLC, A GEORGIA LIMITED LIABILITY
COMPANY (“GREENWAY WEST PARKING”), (II) COUSINS GREENWAY EIGHT TWELVE LLC, A
GEORGIA LIMITED LIABILITY COMPANY (“GREENWAY EIGHT TWELVE”), (III) COUSINS
GREENWAY WEST FIRST PARENT LLC, A GEORGIA LIMITED LIABILITY COMPANY (“GREENWAY
WEST”), (IV) PKY GREENWAY NINE LLC, A GEORGIA LIMITED LIABILITY COMPANY
(FORMERLY KNOWN AS COUSINS GREENWAY NINE LLC)



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1174.jpg]
(“GREENWAY NINE”), AND (V) COUSINS GREENWAY EAST PARENT LLC, A GEORGIA LIMITED
LIABILITY COMPANY (“GREENWAY EAST” AND WITH GREENWAY WEST PARKING, GREENWAY
EIGHT TWELVE, GREENWAY NINE AND GREENWAY WEST, (“USER”), RECORDED , 2017 UNDER
HARRIS COUNTY CLERK’S FILE NUMBER(S) RP-2017- . GWP ONE, LLC TRACT 7, PARCEL 1
(FEE SIMPLE): PARCEL 1: A TRACT OF LAND BEING A PORTION OF UNRESTRICTED RESERVE
“A”, GREENWAY PLAZA, A SUBDIVISION OF 33.365 ACRES IN THE A.C. REYNOLDS LEAGUE,
A-61, CITY OF HOUSTON, HARRIS COUNTY, TEXAS, ACCORDING TO THE MAP OR PLAT
THEREOF RECORDED UNDER FILM CODE NO. 421110 OF THE MAP RECORDS OF HARRIS COUNTY,
TEXAS, BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS; BEGINNING AT FOUND BRASS
CAP AT THE NORTHWEST CORNER OF SAID UNRESTRICTED RESERVE “A” AT THE INTERSECTION
OF THE EAST RIGHT OF WAY LINE OF EDLOE STREET AND THE SOUTH RIGHT OF WAY LINE OF
RICHMOND AVENUE; THENCE ON THE SOUTH RIGHT OF WAY LINE OF RICHMOND AVENUE AND
THE NORTH BOUNDARY LINE OF SAID UNRESTRICTED RESERVE “A” WITH A CURVE TURNING TO
THE LEFT, WITH AN ARC LENGTH OF 381.79 FEET, A RADIUS OF 3879.72 FEET, A CHORD
BEARING OF NORTH 72°10’23” EAST, AND A CHORD LENGTH OF 381.64 FEET TO A FOUND
BRASS CAP; THENCE CONTINUING ON SAID SOUTH RIGHT OF WAY LINE OF RICHMOND AVENUE
AND THE NORTH BOUNDARY LINE OF UNRESTRICTED RESERVE “A” NORTH 69°21’14” EAST A
DISTANCE OF 12.92 FEET TO A SET CUT X; THENCE LEAVING SAID RIGHT OF WAY LINE
SOUTH 12°15’39” EAST A DISTANCE OF 144.48 FEET TO A SET CUT X; THENCE SOUTH
77°29’19” WEST A DISTANCE OF 79.56 FEET TO A SET CUT X; THENCE SOUTH 12°30’41”
EAST A DISTANCE OF 357.94 FEET TO A SET CUT X; THENCE SOUTH 77°43’14” WEST A
DISTANCE OF 395.59 FEET TO A SET 1/2” IRON PIN WITH CAP 5593 IN THE EAST RIGHT
OF WAY LINE OF EDLOE STREET AND THE WEST BOUNDARY LINE OF SAID UNRESTRICTED
RESERVE “A”; THENCE NORTH 02°21’45” WEST, PASSING A FOUND 2” BRASS CAP AT THE
DISTANCE OF 254.78 FEET, AND CONTINUING FOR A TOTAL DISTANCE OF 471.00



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1175.jpg]
FEET ON THE EAST RIGHT OF WAY LINE OF EDLOE STREET AND THE WEST BOUNDARY LINE OF
SAID UNRESTRICTED RESERVE “A” TO A BRASS CAP AT THE POINT OF BEGINNING.
CONTAINING 179,030 SQ. FT. OR 4.1100 ACRES, MORE OR LESS. GWP TWO, LLC TRACT 7,
PARCEL 2 (FEE SIMPLE): PARCEL 2: A TRACT OF LAND BEING A PORTION OF UNRESTRICTED
RESERVE “A”, GREENWAY PLAZA, A SUBDIVISION OF 33.365 ACRES IN THE A.C. REYNOLDS
LEAGUE, A-61, CITY OF HOUSTON, HARRIS COUNTY, TEXAS, ACCORDING TO THE MAP OR
PLAT THEREOF RECORDED UNDER FILM CODE NO. 421110 OF THE MAP RECORDS OF HARRIS
COUNTY, TEXAS, BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS; COMMENCING AT FOUND
BRASS CAP AT THE NORTHWEST CORNER OF SAID UNRESTRICTED RESERVE “A” AT THE
INTERSECTION OF THE EAST RIGHT OF WAY LINE OF EDLOE STREET AND THE SOUTH RIGHT
OF WAY LINE OF RICHMOND AVENUE; THENCE ON THE SOUTH RIGHT OF WAY LINE OF
RICHMOND AVENUE AND THE NORTH BOUNDARY LINE OF SAID UNRESTRICTED RESERVE “A”
WITH A CURVE TURNING TO THE LEFT, WITH AN ARC LENGTH OF 381.79 FEET, A RADIUS OF
3879.72 FEET, A CHORD BEARING OF NORTH 72°10’23” EAST, AND A CHORD LENGTH OF
381.64 FEET TO A FOUND BRASS CAP; THENCE CONTINUING ON SAID SOUTH RIGHT OF WAY
LINE OF RICHMOND AVENUE AND THE NORTH BOUNDARY LINE OF UNRESTRICTED RESERVE “A”
NORTH 69°21’14” EAST A DISTANCE OF 12.92 FEET TO A SET CUT X AT THE POINT OF
BEGINNING; THENCE CONTINUING ON SAID SOUTH RIGHT OF WAY LINE OF RICHMOND AVENUE
AND THE NORTH BOUNDARY LINE OF UNRESTRICTED RESERVE “A” NORTH 69°21’14” EAST A
DISTANCE OF 66.83 FEET TO A SET 1/2” IRON PIN WITH CAP 5593; THENCE CONTINUING
ON SAID SOUTH RIGHT OF WAY LINE OF RICHMOND AVENUE AND THE NORTH BOUNDARY LINE
OF UNRESTRICTED RESERVE “A” WITH A CURVE TURNING TO THE RIGHT, WITH AN ARC
LENGTH OF 314.18 FEET, A RADIUS OF 4237.17 FEET, A CHORD BEARING OF NORTH
71°28’49” EAST, AND A CHORD LENGTH OF 314.11 FEET TO A FOUND CUT X AT THE
NORTHERNMOST CORNER OF SAID UNRESTRICTED RESERVE “A”;



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1176.jpg]
THENCE LEAVING SAID RIGHT OF WAY LINE SOUTH 12°16’46” EAST A DISTANCE OF 362.50
FEET ON AN EAST BOUNDARY LINE OF UNRESTRICTED RESERVE “A” TO A SET CUT X; THENCE
SOUTH 77°42’23” WEST A DISTANCE OF 378.47 FEET TO A SET CUT X; THENCE NORTH
12°15’39” WEST, PASSING A SET CUT X AT THE DISTANCE OF 174.25 FEET, AND
CONTINUING FOR A TOTAL DISTANCE OF 318.73 FEET TO A SET CUT X AT THE POINT OF
BEGINNING. CONTAINING 129,891 SQ. FT. OR 2.9819 ACRES, MORE OR LESS. GWP 3800
BUFFALO SPEEDWAY, LLC TRACT 7, PARCEL 4 (FEE SIMPLE): PARCEL 4: A TRACT OF LAND
BEING A PORTION OF UNRESTRICTED RESERVE “A”, GREENWAY PLAZA, A SUBDIVISION OF
33.365 ACRES IN THE A.C. REYNOLDS LEAGUE, A-61, CITY OF HOUSTON, HARRIS COUNTY,
TEXAS, ACCORDING TO THE MAP OR PLAT THEREOF RECORDED UNDER FILM CODE NO. 421110
OF THE MAP RECORDS OF HARRIS COUNTY, TEXAS, BEING MORE PARTICULARLY DESCRIBED AS
FOLLOWS; COMMENCING AT A FOUND 2” BRASS CAP AT THE SOUTHEAST CORNER OF THE ABOVE
DESCRIBED UNRESTRICTED RESERVE “A” ALSO BEING A POINT IN THE NORTH RIGHT OF WAY
LINE OF SOUTHWEST FREEWAY; THENCE NORTH 12°16’46” WEST A DISTANCE OF 370.00 FEET
ON THE EAST BOUNDARY LINE OF SAID UNRESTRICTED RESERVE “A” TO A FOUND 2” BRASS
CAP AT THE POINT OF BEGINNING; THENCE SOUTH 77°43’14” WEST A DISTANCE OF 88.46
FEET TO A SET CUT X; THENCE NORTH 12°14’37” WEST A DISTANCE OF 278.94 FEET TO A
SET CUT X; THENCE NORTH 77°43’14” EAST A DISTANCE OF 322.50 FEET TO A SET CUT X
ON THE WEST RIGHT OF WAY LINE OF BUFFALO SPEEDWAY AND THE EAST BOUNDARY LINE OF
UNRESTRICTED RESERVE “A”; THENCE ON THE WEST RIGHT OF WAY LINE OF BUFFALO
SPEEDWAY AND THE EAST BOUNDARY LINE OF UNRESTRICTED RESERVE “A” WITH A CURVE
TURNING TO THE LEFT, WITH AN ARC LENGTH OF 279.81 FEET, A RADIUS OF 5672.65
FEET, A CHORD BEARING OF SOUTH 16°43’14” EAST, AND A CHORD LENGTH OF 279.78 FEET
TO A POINT FROM WHICH A FOUND 2” BRASS CAP BEARS 0.7 FEET NORTHEAST; THENCE
LEAVING SAID RIGHT OF WAY LINE, SOUTH 77°43’14” WEST A DISTANCE OF 255.88 FEET
TO THE POINT OF BEGINNING.



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1177.jpg]
CONTAINING 92,682 SQ. FT. OR 2.1277 ACRES, MORE OR LESS. TOGETHER WITH THOSE
CERTAIN RIGHTS APPURTENANT TO TRACT 7, AND BEING MORE PARTICULARLY DESCRIBED
BELOW: (a) LICENSE AND PERMIT FROM THE CITY OF HOUSTON FOR FOR USE AND OCCUPANCY
OF A PORTION OF THE CITY’S RIGHT-OF-WAY GRANTED BY INSTRUMENTS DATED DECEMBER
15, 1970, RECORDED AT CLERK’S FILE NO. D255419 IN VOLUME 8290, PAGE 581, AS
AFFECTED BY THAT CERTAIN CITY OF HOUSTON ORDINANCE NO. 2002-684, A CERTIFIED
COPY OF SAME RECORDED UNDER HARRIS COUNTY CLERK’S FILE NO. RP-2017-18471 AND AT
CLERK’S FILE NO. D257832 IN VOLUME 8295, PAGE 233, OF THE HARRIS COUNTY DEED
RECORDS, CITY OF HOUSTON GRANTED A PERMIT FOR THE OCCUPANCY OF EIGHTY THOUSAND
THREE HUNDRED (80,300) CUBIC FEET OF THE CITY’S RIGHT OF WAY TO GREENWAY PLAZA,
A JOINT VENTURE, SUBJECT TO ASSIGNMENT AND ASSUMPTION OF ORDINANCE AND PERMIT
FROM COUSINS GREENWAY WEST PARKING LLC, COUSINS GREENWAY EIGHT TWELVE, LLC,
COUSINS GREENWAY WEST FIRST PARENT LLC , COUSINS GREENWAY EAST PARENT LLC ,
COUSINS GREENWAY OUTPARCEL WEST LLC, PKY GREENWAY NINE LLC (FORMERLY KNOWN AS
COUSINS GREENWAY NINE LLC), AND COUSINS GREENWAY CENTRAL PLANT, LLC, ALL GEORGIA
LIMITED LIABILITY COMPANIES to GWP NORTH RICHMOND, LLC, GWP EIGHT TWELVE, LLC,
GWP WEST, LLC, GWP ONE, LLC, GWP TWO, LLC, GWP EAST, LLC, GWP 3800 BUFFALO
SPEEDWAY, LLC, GWP RICHMOND AVENUE, LLC, GWP CENTRAL PLANT, LLC, AND GWP NINE,
LLC, ALL DELAWARE LIMITED LIABILITY COMPANIES, RECORDED , 2017 UNDER HARRIS
COUNTY CLERK’S FILE NO. RP-2017- (b) LICENSE AND PERMIT FROM THE CITY OF HOUSTON
FOR USE AND OCCUPANCY OF A PORTION OF THE CITY’S RIGHT-OF-WAY GRANTED BY
INSTRUMENT FILED JANUARY 19, 1973, UNDER HARRIS COUNTY CLERK’S FILE NUMBER(S)
D784597, CITY OF HOUSTON GRANTED A PERMIT TO GREENWAY PLAZA, LTD., FOR THE USE
AND OCCUPANCY OF A PORTION OF EDLOE STREET, AS AFFECTED BY THAT CERTAIN CITY OF
HOUSTON ORDINANCE NO. 2002-684, A CERTIFIED COPY OF SAME RECORDED UNDER HARRIS
COUNTY CLERK’S FILE NO. RP-2017-18471, SUBJECT TO ASSIGNMENT AND ASSUMPTION OF
ORDINANCE AND PERMIT FROM COUSINS GREENWAY WEST PARKING LLC, COUSINS GREENWAY
EIGHT TWELVE, LLC, COUSINS GREENWAY WEST FIRST PARENT LLC , COUSINS GREENWAY
EAST PARENT LLC , COUSINS GREENWAY OUTPARCEL WEST LLC, PKY GREENWAY NINE LLC
(FORMERLY KNOWN AS COUSINS GREENWAY NINE LLC), AND COUSINS GREENWAY CENTRAL
PLANT, LLC, ALL GEORGIA LIMITED LIABILITY COMPANIES to GWP NORTH RICHMOND, LLC,
GWP EIGHT TWELVE, LLC, GWP WEST, LLC, GWP ONE, LLC, GWP TWO, LLC, GWP EAST, LLC,
GWP 3800 BUFFALO SPEEDWAY, LLC, GWP RICHMOND AVENUE, LLC, GWP CENTRAL PLANT,
LLC, AND GWP NINE, LLC, ALL DELAWARE LIMITED LIABILITY COMPANIES, RECORDED ,
2017 UNDER HARRIS COUNTY CLERK’S FILE NO. RP-2017-



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1178.jpg]
(c) LICENSE AND PERMIT FROM THE CITY OF HOUSTON FOR RIGHT TO INSTALL, MAINTAIN,
USE, OCCUPY, OPERATE AND REPAIR TWO (2) CHILLED WATER PIPELINES WITHIN EDLOE
STREET AS CREATED AND DEFINED UNDER TERMS, CONDITIONS AND PROVISIONS CONTAINED
IN CITY OF HOUSTON ORDINANCE NO. 2002-1063, A CERTIFIED COPY OF SAME RECORDED
UNDER HARRIS COUNTY CLERK’S FILE NO. W296154, SUBJECT TO ASSIGNMENT AND
ASSUMPTION OF ORDINANCE AND PERMIT FROM COUSINS GREENWAY WEST FIRST PARENT LLC,
COUSINS GREENWAY EAST PARENT LLC , PKY GREENWAY NINE LLC (FORMERLY KNOWN AS
COUSINS GREENWAY NINE LLC), COUSINS GREENWAY CENTRAL PLANT, LLC, AND PKY
GREENWAY NINE LLC (FORMERLY KNOWN AS COUSINS GREENWAY NINE LLC, ALL GEORGIA
LIMITED LIABILITY COMPANIES to GWP WEST , LLC, , GWP ONE, LLC, GWP TWO, LLC, GWP
EAST, LLC, GWP CENTRAL PLANT, LLC, AND GWP NINE, LLC, ALL DELAWARE LIMITED
LIABILITY COMPANIES, RECORDED , 2017 UNDER HARRIS COUNTY CLERK’S FILE NO.
RP-2017- GWP ONE, LLC, GWP TWO, LLC, and GWP 3800 BUFFALO SPEEDWAY, LLC: TRACT 8
(NON-EXCLUSIVE EASEMENT): EASEMENTS APPURTENANT TO TRACT 7, Parcels 1, 2, & 4
AND BEING MORE PARTICULARLY DESCRIBED BELOW: (1) NON-EXCLUSIVE EASEMENT FOR
PROVIDING ACCESS, OVER, ACROSS AND THROUGH “EDLOE STREET GARAGE” AND THE “EDLOE
STREET GARAGE LAND” FOR PEDESTRIAN AND VEHICULAR ACCESS FOR PARKING ALL AS SET
OUT AND DEFINED IN THAT CERTAIN EDLOE STREET GARAGE USE AND EASEMENT AGREEMENT
BY AND BETWEEN COUSINS GREENWAY EDLOE PARKING LLC, A GEORGIA LIMITED LIABILITY
COMPANY (OWNER), AND COUSINS GREENWAY WEST PARKING LLC, A GEORGIA LIMITED
LIABILITY COMPANY (“GREENWAY WEST PARKING”), (II) COUSINS GREENWAY EIGHT TWELVE
LLC, A GEORGIA LIMITED LIABILITY COMPANY (“GREENWAY EIGHT TWELVE”), (III)
COUSINS GREENWAY WEST FIRST PARENT LLC, A GEORGIA LIMITED LIABILITY COMPANY
(“GREENWAY WEST”), (IV) PKY GREENWAY NINE LLC, A GEORGIA LIMITED LIABILITY
COMPANY (FORMERLY KNOWN AS COUSINS GREENWAY NINE LLC) (“GREENWAY NINE”), AND (V)
COUSINS GREENWAY EAST PARENT LLC, A GEORGIA LIMITED LIABILITY COMPANY (“GREENWAY
EAST” AND WITH GREENWAY WEST PARKING, GREENWAY EIGHT TWELVE, GREENWAY NINE AND
GREENWAY WEST, (“USER”), RECORDED , 2017 UNDER HARRIS COUNTY CLERK’S FILE
NUMBER(S) RP-2017- .



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1179.jpg]
(2) NON-EXCLUSIVE ROADWAY, DRIVES AND RAMPS FOR INGRESS AND EGRESS, STAIRWAYS
AND VENTS, PEDESTRIAN ACCESS, SIGNAGE, AND COMMON MECHANICAL, ELECTRICAL, AND
PLUMBING EASEMENTS CREATED PURSUANT TO ARTICLES 2.2(b)(ii), 2.2(d), 2.2(f),
2.2(h), 2.2(i), AND 2.2(j) AS CONTAINED IN THAT CERTAIN DECLARATION OF
EASEMENTS, COVENANTS, CONDITIONS AND RESTRICTIONS RECORDED UNDER HARRIS COUNTY
CLERK’S FILE NO. 20070325102, OFFICIAL PUBLIC RECORDS OF HARRIS COUNTY, TEXAS.
(3) NON-EXCLUSIVE EASEMENT RIGHTS APPURTENANT TO TRACT 7 AS RESERVED UNDER
TERMS, CONDITIONS AND PROVISIONS CONTAINED IN THAT CERTAIN WARRANTY DEED DATED
SEPTEMBER 20, 1965, RECORDED DECEMBER 7, 1965 UNDER HARRIS COUNTY CLERK’S FILE
NO. C209777 IN VOLUME 6164, PAGE 422 OF THE DEED RECORDS OF HARRIS COUNTY, TEXAS
AND AS RESERVED IN WARRANTY DEED DATED JUNE 2, 1965, RECORDED JUNE 3, 1965 UNDER
HARRIS COUNTY CLERK’S FILE NO. C099157 IN VOLUME 5944, PAGE 560, AS AFFECTED BY
CONFIRMATION OF EASEMENT RECORDED NOVEMBER 18, 1965 UNDER HARRIS COUNTY CLERK’S
FILE NO. C200637 IN VOLUME 6147, PAGE 248, BOTH OF THE DEED RECORDS OF HARRIS
COUNTY, TEXAS (4) NON-EXCLUSIVE EASEMENT RIGHTS APPURTENANT TO TRACT 7 AS
RESERVED UNDER TERMS, CONDITIONS AND PROVISION CONTAINED IN THAT CERTAIN
WARRANTY DEED DATED FEBRUARY 3, 1967, RECORDED FEBRUARY 7, 1967 UNDER HARRIS
COUNTY CLERK’S FILE NO. C447210 IN VOLUME 6652, PAGE 369 OF THE DEED RECORDS OF
HARRIS COUNTY, TEXAS. (5) NON-EXCLUSIVE EASEMENT RIGHTS APPURTENANT TO TRACT 7
AS SET FORTH UNDER TERMS, CONDITIONS AND PROVISIONS CONTAINED IN THAT INSTRUMENT
DATED APRIL 20, 1966, RECORDED APRIL 22, 1966 UNDER HARRIS COUNTY CLERK’S FILE
C289523 IN VOLUME 6327, PAGE 156 OF THE DEED RECORDS OF HARRIS COUNTY, TEXAS,
TOGETHER WITH THOSE BENEFICIAL ACCESS EASEMENTS DEPICTED ON PLAT RECORDED IN
VOLUME 180, PAGE 1 OF THE MAP RECORDS OF HARRIS COUNTY, TEXAS, SAID EASEMENTS
ALSO REFERENCED AND/OR DEDICATED UNDER HARRIS COUNTY CLERK’S FILE NO(S). D365557
GWP RICHMOND AVENUE, LLC: TRACT 9 (FEE SIMPLE): ALL RESTRICTED RESERVE “A” BLOCK
ONE (1) OF GREENWAY PLAZA RESTAURANT, IN HARRIS COUNTY, TEXAS, ACCORDING TO THE
MAP OR PLAT THEREOF FILED FOR RECORD UNDER FILM CODE NO. 557062 OF THE MAP
RECORDS OF HARRIS COUNTY, TEXAS, AND BEING THE SAME PARCEL OF LAND CONTAINING
20,590 SQUARE FEET OUT OF THE A.G. REYNOLDS LEAGUE,



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1180.jpg]
ABSTRACT 61, HARRIS COUNTY, TEXAS AND THE LAMAR WESLAYAN ADDITION, A SUBDIVISION
OF RECORD PER THE MAP RECORDED IN VOLUME 35, PAGE 48 OF THE HARRIS COUNTY MAP
RECORDS, SAID PARCEL BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS WITH ALL
BEARINGS REFERENCED TO H.C.C.F #G824631; COMMENCING AT A POINT FOR THE BEGINNING
OF A RIGHT OF WAY CURVE IN THE EAST RIGHT OF WAY LINE OF TIMMONS LANE (100 FEET
WIDE) AT THE SOUTHEAST INTERSECTION OF TIMMONS LANE AND RICHMOND AVENUE (120
FEET WIDE); THENCE, SOUTH 00 DEGREES 28 MINUTES 23 SECONDS EAST, A DISTANCE OF
67.51 FEET ALONG THE EAST RIGHT OF WAY LINE OF SAID TIMMONS LANE TO A SET 5/8
INCH IRON ROD WITH CAP (GREENLEAF) FOR THE MOST WESTERLY NORTHWEST CORNER AND
POINT OF BEGINNING OF THE HEREIN DESCRIBED TRACT; THENCE, DEPARTING SAID TIMMONS
LANE RIGHT OF WAY LINE, NORTH 85 DEGREES 47 MINUTES 45 SECONDS EAST, WITH THE
SOUTH LINE OF A PRIVATE PARK AND LANDSCAPE AREA RECORDED IN H.C.C.F.# G824632, A
DISTANCE OF 101.95 FEET TO A SET 5/8 INCH IRON ROD WITH CAP (GREENLEAF) FOR AN
INNER CORNER; THENCE, NORTH 04 DEGREES 04 MINUTES 25 SECONDS WEST, WITH THE
EASTERLY LINE OF SAID PRIVATE PARK, A DISTANCE OF 24.56 FEET TO A SET 5/8 INCH
IRON ROD WITH CAP (GREENLEAF) FOR THE MOST NORTHERLY NORTHWEST CORNER OF THE
HEREIN DESCRIBED TRACT; THENCE, NORTH 85 DEGREES 55 MINUTES 35 SECONDS EAST,
WITH THE SOUTH LINE OF SAID PRIVATE PARK, A DISTANCE OF 24.00 FEET TO A SET 5/8
INCH IRON ROD WITH CAP (GREENLEAF) AT THE BACK OF AN EXISTING CONCRETE CURB FOR
THE NORTHEAST CORNER OF THE HEREIN DESCRIBED TRACT; THENCE, SOUTH 04 DEGREES 04
MINUTES 25 SECONDS EAST, WITH A WEST LINE OF SAID PRIVATE DRIVE EASEMENT
RECORDED IN H.C.C.F. #G827704; A DISTANCE OF 162.85 FEET ALONG THE BACK OF SAID
CONCRETE CURB TO THE BEGINNING OF A TANGENT CURVE TO THE RIGHT HAVING A CENTRAL
ANGLE OF 89 DEGREES 52 MINUTES 10 SECONDS AND A RADIUS OF 15.00 FEET; THENCE,
CONTINUING WITH SAID PRIVATE DRIVE EASEMENT, A DISTANCE OF 23.53 FEET
SOUTHWESTERLY ALONG THE ARC OF SAID CURVE AND THE BACK OF SAID CONCRETE CURB, TO
A SET 5/8 INCH IRON ROD WITH CAP (GREENLEAF); THENCE, TANGENT TO SAID CURVE,
CONTINUING WITH SAID PRIVATE DRIVE EASEMENT, SOUTH 85 DEGREES 47 MINUTES 45
SECONDS WEST, 120.63 FEET ALONG THE BACK OF SAID CONCRETE CURB TO A SET 5/8 INCH
IRON ROD WITH



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1181.jpg]
CAP (GREENLEAF) ON THE EAST RIGHT OF WAY LINE OF TIMMONS LANE FOR THE SOUTHWEST
CORNER OF THE HEREIN DESCRIBED TRACT, AND FROM WHERE A FOUND BRASS DISK BEARS
SOUTH 30° 16’ WEST - 0.50 FEET; THENCE, NORTH 00 DEGREES 28 MINUTES 23 SECONDS
WEST, A DISTANCE OF 153.64 FEET ALONG SAID EAST RIGHT OF WAY LINE OF TIMMONS
LANE TO THE POINT OF BEGINNING, CONTAINING AN AREA OF 20,590 SQUARE FEET (0.4727
ACRE) OF LAND, MORE OR LESS. TRACT 10 (NON-EXCLUSIVE EASEMENT): EASEMENTS
APPURTENANT TO TRACT 9 AND BEING MORE PARTICULARLY DESCRIBED BELOW: (1) PRIVATE
DRIVE EASEMENT CREATED IN INSTRUMENT DATED DECEMBER 18, 1980, RECORDED UNDER
HARRIS COUNTY CLERK’S FILE NO. G827404. (2) LANDSCAPING EASEMENT AS CREATED IN
THAT CERTAIN EASEMENT AGREEMENT DATED EFFECTIVE OCTOBER 17, 2003 AND RECORDED
UNDER HARRIS COUNTY CLERK’S FILE NUMBER(S) X340110 AND AMENDED UNDER HARRIS
COUNTY CLERK’S FILE NUMBER(S) X340109 AND X555644, GWP NINE, LLC: TRACT 12 (FEE
SIMPLE): A PORTION OF UNRESTRICTED RESERVE “C” OF GREENWAY PLAZA, SECTION FIVE
(5), A SUBDIVISION IN HARRIS COUNTY, TEXAS, ACCORDING TO THE MAP OR PLAT THEREOF
FILED UNDER FILM CODE NO. 421116 OF THE MAP RECORDS OF HARRIS COUNTY, TEXAS, AND
BEING A TRACT OF LAND CONTAINING 0.9066 ACRE (39,193 SQUARE FEET) SITUATED IN
THE A.C. REYNOLDS LEAGUE, A-61, HARRIS COUNTY, TEXAS, AND BEING PART OF BLOCKS 3
AND 4 OF THE LAMAR - WESLAYAN ADDITION PER THE MAP RECORDED IN VOLUME 35, PAGE
48 OF THE MAP RECORDS OF HARRIS COUNTY (H.C.M.R.), AND BEING MORE PARTICULARLY
DESCRIBED BY METES AND BOUNDS WITH ALL BEARINGS AND COORDINATES BEING REFERENCED
TO THE TEXAS COORDINATE SYSTEM, SOUTH CENTRAL ZONE, NORTH AMERICAN DATUM 1927.
DISTANCES HEREIN ARE SURFACE AND MAY BE CONVERTED TO GRID BY MULTIPLYING BY A
COMBINED SCALE FACTOR OF 0.9998872: COMMENCING AT A FOUND CONCRETE MONUMENT AT
THE MOST NORTHERLY NORTHEAST CORNER OF SAID 10.60 ACRE TRACT I IN THE SOUTHERLY
LINE OF RICHMOND AVENUE AT THE NORTHERLY END OF A RADIUS CUTBACK CURVE AT THE
INTERSECTION OF RICHMOND AVENUE (120 FEET WIDE) AND EDLOE STREET (WIDTH VARIES);



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1182.jpg]
THENCE, SOUTHWESTERLY, 83.41 FEET ALONG THE SOUTHERLY LINE OF RICHMOND AVENUE
AND ALONG THE ARC OF A TANGENT CURVE TO THE RIGHT (CENTRAL ANGLE= 01 DEGREES 13
MINUTES 50 SECONDS; RADIUS = 3,883.72 FEET; CHORD BEARING AND DISTANCE= SOUTH 78
DEGREES 14 MINUTES 09 SECONDS WEST, 83.41 FEET) TO A FOUND CONCRETE MONUMENT FOR
A NON-TANGENT END OF CURVE; THENCE, SOUTH 83 DEGREES 48 MINUTES 26 SECONDS WEST,
50.00 FEET CONTINUING ALONG THE SOUTHERLY LINE OF RICHMOND AVENUE TO A SET 5/8
INCH IRON ROD WITH CAP (GREENLEAF), FROM WHERE A BRASS DISK FOUND BEARS SOUTH
89° 43’ EAST - 0.60 FEET, AT THE BEGINNING OF A NONTANGENT CURVE TO THE RIGHT;
THENCE, SOUTHWESTERLY, 0.82 FEET ALONG THE SOUTHERLY LINE OF RICHMOND AVENUE AND
THE ARC OF SAID CURVE TO THE RIGHT (CENTRAL ANGLE = 00 DEGREES 00 MINUTES 44
SECONDS; RADIUS = 3,879.72 FEET; CHORD BEARING AND DISTANCE =SOUTH 79 DEGREES 35
MINUTES 55 SECONDS WEST, 0.82 FEET) TO A SET 5/8 INCH IRON ROD WITH CAP
(GREENLEAF) FOR THE NORTHEASTERLY CORNER AND POINT OF BEGINNING OF THE HEREIN
DESCRIBED TRACT OF LAND; THENCE, SOUTH 04 DEGREES 05 MINUTES 15 SECONDS EAST,
292.99 FEET DEPARTING THE SOUTHERLY LINE OF RICHMOND AVENUE AND GENERALLY ALONG
THE TOP OF A CONCRETE CURB TO A SET 5/8 INCH IRON ROD WITH CAP (GREENLEAF) CURB
FOR THE MOST EASTERLY SOUTHEAST CORNER OF THIS TRACT AND A TANGENT POINT OF
CURVATURE OF A CURVE TO THE RIGHT; THENCE, SOUTHWESTERLY, 15.72 FEET ALONG THE
ARC OF SAID CURVE TO THE RIGHT (CENTRAL ANGLE = 90 DEGREES 03 MINUTES 49
SECONDS; RADIUS = 10.00 FEET; CHORD BEARING AND DISTANCE SOUTH 40 DEGREES 56
MINUTES 39 SECONDS WEST, 14.15 FEET) TO A SET 5/8 INCH IRON ROD WITH CAP
(GREENLEAF) CURB FOR THE MOST SOUTHERLY SOUTHEAST CORNER OF THIS TRACT AND A
POINT OF TANGENCY; THENCE, SOUTH 85 DEGREES 58 MINUTES 33 SECONDS WEST, 123.38
FEET GENERALLY ALONG THE TOP OF A CONCRETE CURVE TO A SET 5/8 INCH IRON ROD WITH
CAP (GREENLEAF) FOR THE SOUTHWESTERLY CORNER OF THIS TRACT; THENCE, NORTH 04
DEGREES 04 MINUTES 20 SECONDS WEST, 290.44 FEET TO A SET 5/8 INCH IRON ROD WITH
PLASTIC CAP (GREENLEAF) FOR THE NORTHWESTERLY CORNER OF THIS TRACT IN THE
SOUTHERLY LINE OF RICHMOND AVENUE; THENCE, NORTHEASTERLY, 133.90 FEET ALONG THE
SOUTHERLY LINE OF RICHMOND AVENUE AND ALONG THE ARC OF A NON-TANGENT CURVE TO
THE



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1183.jpg]
LEFT (CENTRAL ANGLE = 01 DEGREE 58 MINUTES 39 SECONDS; RADIUS = 3,879.72 FEET;
CHORD BEARING AND DISTANCE - NORTH 80 DEGREES 35 MINUTES 35 SECONDS EAST, 133.89
FEET) TO THE POINT OF BEGINNING, ENCLOSING WITHIN ITS BOUNDS A COMPUTED AREA OF
0.9066 ACRE (39,493 SQUARE FEET) OF LAND, MORE OR LESS. TRACT 12-A
(NON-EXCLUSIVE EASEMENT) EASEMENTS APPURTENANT TO TRACT 12 AND BEING MORE
PARTICULARLY DESCRIBED BELOW: (1) EASEMENT DEED AND PEDESTRIAN BRIDGE AGREEMENTS
DATED JUNE 1, 1978, FILED JUNE 30, 1978 UNDER HARRIS COUNTY CLERK’S FILE
NUMBER(S) F663389 (EAST TOWER) AND F663390 (WEST TOWER), AS AMENDED BY PARTIAL
RELEASE AND FIRST AMENDMENT OF “EASEMENT DEED AND PEDESTRIAN BRIDGE AGREEMENT”
FILED JANUARY 12, 1981, UNDER CLERK’S FILE NO. G824640 (WEST TOWER). (2)
NON-EXCLUSIVE EASEMENT FOR PROVIDING ACCESS, OVER, ACROSS AND THROUGH “EDLOE
STREET GARAGE” AND THE “EDLOE STREET GARAGE LAND” FOR PEDESTRIAN AND VEHICULAR
ACCESS FOR PARKING ALL AS SET OUT AND DEFINED IN THAT CERTAIN EDLOE STREET
GARAGE USE AND EASEMENT AGREEMENT BY AND BETWEEN COUSINS GREENWAY EDLOE PARKING
LLC, A GEORGIA LIMITED LIABILITY COMPANY (OWNER), AND COUSINS GREENWAY WEST
PARKING LLC, A GEORGIA LIMITED LIABILITY COMPANY (“GREENWAY WEST PARKING”), (II)
COUSINS GREENWAY EIGHT TWELVE LLC, A GEORGIA LIMITED LIABILITY COMPANY
(“GREENWAY EIGHT TWELVE”), (III) COUSINS GREENWAY WEST FIRST PARENT LLC, A
GEORGIA LIMITED LIABILITY COMPANY (“GREENWAY WEST”), (IV) PKY GREENWAY NINE LLC,
A GEORGIA LIMITED LIABILITY COMPANY (FORMERLY KNOWN AS COUSINS GREENWAY NINE
LLC) (“GREENWAY NINE”), AND (V) COUSINS GREENWAY EAST PARENT LLC, A GEORGIA
LIMITED LIABILITY COMPANY (“GREENWAY EAST” AND WITH GREENWAY WEST PARKING,
GREENWAY EIGHT TWELVE, GREENWAY NINE AND GREENWAY WEST, (“USER”), RECORDED ,
2017 UNDER HARRIS COUNTY CLERK’S FILE NUMBER(S) RP-2017- .



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1184.jpg]
SCHEDULE M Approved Material Alterations



--------------------------------------------------------------------------------



 
[loanagreementexhibitfor1185.jpg]
SCHEDULE N Central Plant Agreements Central Plant Agreements • Chilled and
Heated Water Agreement, dated as of January 1, 2006, by and among Crescent Real
Estate Funding IV, L.P., Crescent Real Estate Funding III, L.P. and Crescent
Real Estate Funding V, L.P. • Chilled Water Agreement September 1, 2014 by and
between Cousins Greenway Central Plant LLC, a Georgia Limited Liability Company,
and The Greenway Council of Co-Owners, a Texas Non-Profit Corporation • Cousins
Greenway Central Plant LLC, a Georgia limited liability company, and the
Greenway Council of Co-Owners, a Texas Non-Profit corporation are parties to The
Greenway Condominium Chilled Water and Easement Agreement dated as of June 26,
1979, recorded under Clerk’s File No. G221515 at Film Code No. 137-95-0291 in
the Official Public Records of Harris County. Texas, which was amended amended
by that certain Amendment to The Greenway Condominium Chilled Water and Easement
Agreement dated as of the 12th day of October, 1979, by that certain Second
Amendment to The Greenway Condominium Chilled Water and Easement Agreement dated
as of July 1, 1981, and that certain Third Amendment to The Greenway Condominium
Chilled Water and Easement Agreement, dated as of September 1, 2014, recorded
under Harris County Clerk’s File no. 20140431551. • City of Houston Ordinance
NO. 2002-1063, a certified copy of which was recorded under Harris County
Clerk’s File No. W296154.



--------------------------------------------------------------------------------



 